UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

TONY V. STARLING, SR.,

                                      Plaintiff,
                                                                    5:19-cv-1458
v.                                                                  (DNH/TWD)


SYRACUSE POLICE DEPARTMENT, et al.,

                              Defendants.
_____________________________________________

APPEARANCES:

TONY V. STARLING, SR.
Plaintiff, pro se
Onondaga County Justice Center
555 South State Street
Syracuse, NY 13202

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       The Clerk has sent to the Court for review a complaint submitted by pro se Plaintiff Tony

V. Starling, Sr., asserting claims pursuant to 42 U.S.C. § 1983, together with an application to

proceed in forma pauperis (“IFP Application”). (Dkt. Nos. 1, 4. 1) Plaintiff, who is presently

confined at the Onondaga County Justice Center, has not paid the required filing fee.

I.     IFP APPLICATION

       Plaintiff has submitted a completed and signed IFP Application (Dkt. No. 4), which

demonstrates economic need. See 28 U.S.C. § 1915(a)(2). Plaintiff has also filed the inmate



       1
         By Order filed November 26, 2019, Plaintiff’s first IFP Application (Dkt. No. 2) was
denied as incomplete and this action was administratively closed. (Dkt. No. 3.) The matter was
reopened and restored to the docket by Order filed December 5, 2019. (Dkt. No. 6.)
authorization form required in this District. (Dkt. No. 5.) Accordingly, Plaintiff’s IFP

Application is granted. 2

II.     SUFFICIENCY OF THE COMPLAINT

        A.      Governing Legal Standard

        Section 1915(e) directs that when a person proceeds in forma pauperis, “the court shall

dismiss the case at any time if the court determines that . . . the action . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(I)-(iii). 3

        Likewise, under 28 U.S.C. § 1915A, a court must review any “complaint in a civil action

in which a prisoner 4 seeks redress from a governmental entity or officer or employee of a

governmental entity” and must “identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief can be granted; or . . . seeks monetary relief against a person who is immune

from such relief.” 28 U.S.C. § 1915A(b); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.




        2
            “28 U.S.C. § 1915 permits an indigent litigant to commence an action in a federal court
without prepayment of the filing fee that would ordinarily be charged.” Cash v. Bernstein, No.
09-CV-1922, 2010 WL 5185047, at *1 (S.D.N.Y. Oct. 26, 2010). “Although an indigent,
incarcerated individual need not prepay the filing fee at the time of filing, he must subsequently
pay the fee, to the extent he is able to do so, through periodic withdrawals from his inmate
accounts.” Id. (citing 28 U.S.C. § 1915(b) and Harris v. City of New York, 607 F.3d 18, 21 (2d
Cir. 2010)). Plaintiff should also note that although his IFP Application has been granted, he
will still be required to pay fees that he may incur in this action, including copying and/or
witness fees.
         3
            An action is frivolous if the complaint “lacks an arguable basis either in law or in fact.”
Natzke v. Williams, 490 U.S. 319, 325 (1989).
         4
            As used in this section, the term “prisoner” means “any person incarcerated or detained
in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,
violations of criminal law or the terms and conditions of parole, probation, pretrial release, or
diversionary program.” 28 U.S.C. § 1915A(c).


                                                    2
2007) (stating that both Sections 1915 and 1915A are available to evaluate prisoner pro se

complaints).

       A court may not dismiss a complaint if the plaintiff has stated “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Although the

Court should construe the factual allegations in the light most favorable to the plaintiff, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.” Id. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Thus, a pleading that only “tenders

naked assertions devoid of further factual enhancement” will not suffice. Id. (internal quotation

marks and alterations omitted).

       The Court must construe pro se complaints liberally, see Nance v. Kelly, 912 F.2d 605,

606 (2d Cir. 1990) (per curiam), and should exercise “extreme caution . . . in ordering sua sponte

dismissal of a pro se complaint before the adverse party has been served and both parties (but

particularly the plaintiff) have had an opportunity to respond.” Anderson v. Coughlin, 700 F.2d

37, 41 (2d Cir. 1983) (internal citations omitted).




                                                  3
       Moreover, a pro se complaint should not be dismissed “without giving leave to amend at

least once when a liberal reading of the complaint gives any indication that a valid claim might

be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999) (citation and

quotation marks omitted). An opportunity to amend is not required where “the problem with [the

plaintiff’s] causes of action is substantive” such that “better pleading will not cure it.” Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

       B.      Summary of the Complaint

       Plaintiff’s nineteen-page pleading is comprised of a pro se civil rights form complaint,

along with additional pages of documents and letters in support thereof. (See generally Dkt. No.

1. 5) The following fact are set forth as alleged by Plaintiff.

       On April 7, 2019, Plaintiff was subjected to excessive force during an arrest and denied

subsequent medical treatment by Syracuse Police Officers P. Moore, C. Mahon, and K. Kemple. 6




       5
          In addition to the form complaint, dated November 16, 2019, Plaintiff has filed a two-
page handwritten narrative detailing the event giving rise to this action with a New York State
caption against the Syracuse Police Department as dated October 7, 2019, and November 21,
2019, (id. at 1-2); a four-page handwritten similar narrative with a New York State caption
against Onondaga County Justice Center, Onondaga County Sheriff’s Office, Onondaga County
(County Executive), Sheriff, Undersheriff, Chief of Custody, Syracuse Police Department,
Syracuse Police Officers, Syracuse Police Chief, and City of Syracuse (Office of Mayor), titled
“Verified Affidavit in Support of Notice of Claim, Tort, and Complaint,” dated October 24,
2019, (id. at 6-9); a six-page handwritten letter describing the events at issue addressed to The
Post Standard, The Legal Aid Society of New York, and Cozen O’Connor Law Firm, and copied
to the Onondaga County Supreme Court, Onondaga County Executive, City of Syracuse Mayor,
City of Syracuse Chief of Police, and State of New York Attorney General, dated October 19,
2019, (id at. 10-15); correspondence from the Syracuse Citizen Review Board dated April 12,
2019, (id. at 16); correspondence from the Syracuse Police Department dated April 23, 2019, (id.
at 17); correspondence from the Syracuse Police Department dated April 23, 2019, and June 11,
2019, (id. at 17-18); and a handwritten letter addressed to Syracuse Police of Chief Kenton T.
Buckner dated October 15, 2019, (id. at 19).
        6
          Plaintiff states that “K. Kemple” may be “K. Kemble,” “K. Kimple,” or “K. Kimble.”
(Dkt. No. 1 at 4, 5.) The Court will use “K. Kemple” herein.


                                                   4
(Id. at 3-5. 7) Specifically, he claims he was “beaten,” “pepper sprayed,” and “snatched,” from

the passenger side of his cousin’s vehicle “without being asked for I.D.” while the car was

parked on the side of the street by these Syracuse Police Officers. (Id. at 4.) The excessive force

was “applied . . . continuously for a few minutes composed of dragging, pulling, slamming,

punching, and bludgeoning [Plaintiff]. Even after applying restraints and having [him] fully

subdued, police continued with exercising blunt force and gratuitous violent behavior.” (Id. at

12.) Plaintiff “clamored and writhed in agony and pain, importing police to cease their beating

on him and to seek exigent emergency services. He was taken to the nearby fire department to

flush his eyes for about three minutes and then transported directly to the Justice Center. No

hospitalization or emergency medical services were administered.” (Id. at 13.)

       Five days later, after he kept complaining about his pain, Plaintiff was transported from

the Onondaga County Justice Center to “nearby hospital services where it was deemed [he] had

incurred a fractured disc in the lower lumbar (back), nerve damage in his back, neck, and hands,

ensuing numbness in the hands, neck, and legs, and deplorable injury to his right eye.” (Id. at 4,

13.) In addition to his injuries, Plaintiff must now wear glasses. (Id. at 4.)

       Plaintiff seeks money damages. For a complete statement, reference is made to the

complaint.

       C.      Analysis

       Plaintiff brings this action pursuant to Section 1983, which establishes a cause of action

“for the deprivation of any rights, privileges, or immunities secured by the Constitution and laws




       7
          Page references to documents identified by docket number refer to the numbers
assigned by the CM/ECF docketing system maintained by the Clerk’s Office. Unless noted,
excerpts from the record are reproduced exactly as they appear in the original and errors in
spelling, punctuation, and grammar have not been corrected.


                                                  5
of the United States.” 42 U.S.C. §1983. “Section 1983 itself creates no substantive rights, [but] .

. . only a procedure for redress for the deprivation of rights established elsewhere.” Sykes v.

James, 13 F.3d 515, 519 (2d Cir. 1993) (citation omitted).

        It is well settled that “personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.” Wright v. Smith, 21 F.3d

496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir.

1991)). “[A] Section 1983 plaintiff must ‘allege a tangible connection between the acts of the

defendant and the injuries suffered.’” Austin v. Pappas, No. 04-CV-7263, 2008 WL 857528, at

*2 (S.D.N.Y. Mar. 31, 2008) (quoting Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986)) (other

citation omitted). Accordingly, supervisors cannot be held liable for damages under Section

1983 solely by virtue of their roles as supervisors, nor can their liability be predicated upon

respondeat superior. Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003); see also Iqbal,

556 U.S. at 676 (“[V]icarious liability is inapplicable to . . . [Section] 1983 suits.”).

        Prior to Iqbal, the Second Circuit held that supervisory personnel may be considered

“personally involved” only if they: (1) directly participated in the violation; (2) failed to remedy

that violation after learning of it through a report or appeal; (3) created, or allowed to continue, a

policy or custom under which the violation occurred; (4) had been grossly negligent in managing

subordinates who caused the violation; or (5) exhibited deliberate indifference to the rights of

inmates by failing to act on information indicating that the violation was occurring. Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citing Williams v. Smith, 781 F.2d 319, 323-24 (2d

Cir. 1986)). 8



        8
          The Second Circuit has not yet addressed how the Supreme Court’s decision in Iqbal
affected the standards in Colon for establishing supervisory liability. See Grullon v. City of New
Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                   6
                1.     P. Moore, C. Mahon, and K. Kemple

         The Court construes Plaintiff’s complaint as alleging Fourth Amendment excessive force

and Fourteenth Amendment deliberate indifference claims against Syracuse Police Officers P.

Moore, C. Mahon, and K. Kemple. Therefore, the Clerk is directed to amend the docket to add

P. Moore, C. Mahon, and K. Kemple as Defendants.

                       a.      Excessive Force

         “The Fourth Amendment prohibits the use of unreasonable and therefore excessive force

by a police officer in the course of effecting an arrest.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d

Cir. 2010). The standard governing excessive force is “whether the officers’ actions [were]

‘objectively reasonable’ in light of the facts and circumstances confronting them, without regard

to their underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). “[T]he

Second Circuit has held that even minor injuries, including scrapes and bruises, can support an

excessive-force claim.” Matthews v. City of New York, 889 F. Supp. 2d 418, 442 (E.D.N.Y.

2012).

         Here, Plaintiff claims that on April 7, 2009, P. Moore, C. Mahon, and K. Kemple beat,

pepper sprayed, dragged, pulled, slammed, and punched Plaintiff, some of which occurred while

he was restrained, resulting in serious injuries. (Dkt. No. 1 at 3-5, 12, 13.) Mindful of the

Second Circuit’s direction that a pro se plaintiff’s pleadings must be liberally construed, Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008), the Court finds Plaintiff’s Fourth

Amendment excessive force claims against P. Moore, C. Mahon, and K. Kemple survives sua

sponte review. In so finding, the Court expresses no opinion as to whether Plaintiff’s claims can

withstand a properly filed dispositive motion.




                                                 7
                       b.      Deliberate Indifference

       An arrestee or pretrial detainee’s claim of deliberate indifference to medical needs is

analyzed under the Due Process Clause of the Fourteenth Amendment, not the Eighth

Amendment, which is the source of the same right for convicted prisoners. See Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (addressing pretrial detainees’ claims of deliberate

indifference to conditions of confinement); see also Boston v. Suffolk Cty., No. 14-cv-5791, 2018

WL 344970, at *10 (E.D.N.Y. Jan. 9, 2018) (applying Darnell to claims of deliberate

indifference to medical needs by arrestee). 9

       To state a Fourteenth Amendment claim for medical indifference, a plaintiff must allege

(1) the medical need was “sufficiency serious” such that it is “a condition of urgency, one that

may produce death, degeneration, or extreme pain,” and (2) the defendant “acted intentionally to

impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk

that the condition posed . . . even though the [officer] knew, or should have known, that the

condition posed an excessive risk to health or safety.” Darnell, 849 F.3d. at 35. Both prongs of

this test are defined “objectively” under the Fourteenth Amendment. Id.

       As a general matter, non-medical personnel may be liable for deliberate indifference to

medical needs where a plaintiff demonstrates that such personnel intentionally denied or delayed



       9
           Because Plaintiff has not alleged any deprivation of his constitutional rights while a
convicted prisoner, the Court recommends dismissing any Eighth Amendment claims pursuant to
28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b). Plaintiff also asserts a Fifth Amendment
claim. (See Dkt. No. 1 at 5.) The Fifth Amendment, however, applies to the federal government,
not to the states. See Dusenbery v. United States, 534 U.S. 161, 167 (2002) (holding Fifth
Amendment’s Due Process Clause protects citizens against only federal government actors, not
state officials); Ambrose v. City of New York, 623 F. Supp. 2d 454, 466-67 (S.D.N.Y. 2009)
(holding that any due process claim against the city was “properly brought under the Fourteenth
Amendment, not the Fifth Amendment”). Because Plaintiff has not alleged any deprivation of
his due process rights by the federal government, the Court also recommends dismissing any
Fifth Amendment claims pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).


                                                 8
access to medical care or intentionally interfered with medical treatment once is was prescribed.

See Burroughs v. Mitchell, 325 F. Supp. 3d 249, 274 (N.D.N.Y. 2018); see also Boyd v. Doe #1,

No. 9:18-CV-1333 (TJM/ATB), 2019 WL 1771501, at *7 (N.D.N.Y. Apr. 23, 2019).

       Here, Plaintiff claims that he “clamored and writhed in agony and pain, importing police

to cease their beating on him and to seek exigent emergency services.” (Dkt. No. 1 at 13.)

Although he was taken to the nearby fire department to “flush his eyes,” “[n]o hospitalization or

emergency medical services were administered” and, instead, Plaintiff was transported to the

Onondaga County Justice Center. (Id. at 13.)

       Mindful of the Second Circuit’s direction that a pro se plaintiff’s pleadings must be

liberally construed, Sealed Plaintiff v. Sealed Defendant, supra, the Court finds Plaintiff’s

Fourteenth Amendment medical indifference claims against P. Moore, C. Mahon, and K.

Kemple survives sua sponte review. In so finding, the Court expresses no opinion as to whether

Plaintiff’s claims can withstand a properly filed dispositive motion.

               2.      Syracuse Police Department and Onondaga County Sheriff’s Office

       Plaintiff identifies the Syracuse Police Department and Onondaga County Sheriff’s

Office as Defendants. However, “[a] police department cannot sue or be sued because it does

not exist separate and apart from the municipality and does not have its own legal identity.”

Baker v. Willett, 42 F. Supp. 2d 192, 198 (N.D.N.Y. 1999) (dismissing claims against county

sheriff’s department) (citations omitted); see also Jackson v. Cty. of Nassau, 07-CV-245, 2010

WL 335581, at *5 (E.D.N.Y. Jan. 22, 2010) (“Under New York law, departments which are

merely administrative arms of a municipality do not have a legal identity separate and apart from

the municipality and cannot sue or be sued.”); see, e.g., La Grande v. Town of Bethlehem Police

Dep’t, No. 1:08-CV-0738 (LEK/DRH), 2009 WL 2868231, at *2 (N.D.N.Y. Sept. 1, 2009)




                                                 9
(“Since the Bethlehem Police Department cannot be sued pursuant to 42 U.S.C. § 1983, [the

plaintiff’s] [c]omplaint is dismissed as against the Town of Bethlehem Police Department.”);

Jenkins v. Liadka, No. 5:10-CV-1223 (GTS/DEP), 2012 WL 4052286, at *5 (N.D.N.Y. Sept. 13,

2012) (“Because the Syracuse Police Department is merely an administrative arm of the City of

Syracuse, it is not a proper defendant.”).

       Therefore, the Court recommends dismissing the complaint against the Syracuse Police

Department and Onondaga County Sheriff’s Office with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

               3.      Onondaga County and City of Syracuse

       While amenable to suit under Section 1983, a municipality may not be held liable under

that section for the acts of its employees based on a theory of respondeat superior. Monell v.

Dep’t of Social Servs. of City of New York, 436 U.S. 658, 691 (1978); Blond v. City of

Schenectady, No. 10-CV-0598, 2010 WL 4316810, at *3 (N.D.N.Y. Oct. 26, 2010). To sustain a

Section 1983 claim for municipal liability, a plaintiff must show that he suffered a constitutional

violation, and the violation resulted from an identified municipal policy or custom. Monell, 436

U.S. at 694-695.

       As set forth above, an “official policy or custom” can be shown in several ways: (1) a

formal policy officially endorsed by the municipality; (2) actions taken by government officials

responsible for establishing municipal policies related to the particular deprivation in question;

(3) a practice so consistent and widespread it constitutes a custom or usage sufficient to impute

constructive knowledge of the practice to policymaking officials; or (4) a failure by

policymakers to train or supervise subordinates to such an extent it amounts to deliberate

indifference to the rights of those who come in contact with the municipal employees. Dorsett-




                                                 10
Felicelli, Inc. v. Cty. of Clinton, 371 F. Supp. 2d 183, 194 (N.D.N.Y. 2005) (citing Monell, 436

U.S. at 690-91). “Custom denotes persistent and widespread practices, and thus proof of a single

incident of unconstitutional activity is not sufficient to impose liability under Monell[.]” Ahern

v. City of Syracuse, 411 F. Supp. 2d 132, 139 (N.D.N.Y. 2006) (punctuation and citation

omitted); see, e.g., Nielsen v. City of Rochester, 58 F. Supp. 3d 268, 277 (W.D.N.Y. 2014)

(conclusory allegations which merely recite the elements for stating a Monell claim are

insufficient to state a claim for municipal liability) (citing, inter alia, Genovese v. Town of

Southhampton, 92 F. Supp. 2d 8, 25 (E.D.N.Y. 2013)).

       Even liberally construed, Plaintiff does not articulate an independent basis to hold these

Defendants liable in his complaint and, instead, has only listed Onondaga County and the City of

Syracuse as Defendants in the caption on page 6 of the complaint. Plaintiff essentially complains

of a single incident, during which the officers did not act properly. There is no indication that

Plaintiff can assert a policy or custom which would support municipality liability based on these

facts. Therefore, the Court recommends dismissing the complaint against Onondaga County and

the City of Syracuse without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b).

               4.      Onondaga County Justice Center

       Section 1983 provides that an action may be maintained against a “person” who has

deprived another of rights under the “Constitution and laws.” 42 U.S.C. 1983. A correctional

facility or jail “are not ‘persons’ within the meaning of 1983.” Philips v. Valhalla County Jail,

No. 19-CV-2019 (CS), 2019 WL 1915331, at *1 (S.D.N.Y. Apr. 30, 2019) (collecting cases).

Therefore, although Plaintiff listed the Onondaga County Justice Center as a Defendant in the

caption on page 6 of the complaint, the Court recommends dismissing the complaint against




                                                  11
Onondaga County Justice Center with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b).

                 5.      Sheriff, Undersheriff, Chief of Custody, Syracuse Police Officers, and
                         Syracuse Police Chief

          Although Plaintiff listed the Sheriff, Undersheriff, Chief of Custody, Syracuse Police

Officers, and Syracuse Police Chief as Defendants in the caption on page 6 of the complaint, he

has not asserted any allegations in the body of his complaint that these Defendants were

personally involved in any alleged wrongdoing. Under such circumstances, dismissal is

warranted under initial review. See Cipriani v. Buffardi, No. 9:06-CV-889 (GTS/DRH), 2007

WL 607341, at *1 (N.D.N.Y. Feb. 20, 2007) (“Dismissal is appropriate where a defendant is

listed in the caption, but the body of the complaint fails to indicate what the defendant did to the

plaintiff.”) (citing Gonzalez v. City of New York, No. 97-CV-2246, 1998 WL 382055, at *2

(S.D.N.Y. July 9, 1998)); see also Crown v. Wagenstein, No. 96-CV-3895, 1998 WL 118169, at

*1 (S.D.N.Y. Mar. 16, 1998) (mere inclusion of warden’s name in complaint insufficient to

allege personal involvement); Taylor v. City of New York, 953 F. Supp. 95, 99 (S.D.N.Y. 1997)

(same).

          Further, to the extent Plaintiff has named these Defendants to establish liability based

upon respondent superior, Plaintiff may not bring such a claim under Section 1983. See Hasan

v. Onondaga Cty., No. 5:18-CV-806 (GLS/ATB), 2018 WL 4055296, at *10 (N.D.N.Y. Aug. 2,

2018), report-recommendation adopted by 2018 WL 4054105 (N.D.N.Y. Aug. 24, 2018). Nor

has Plaintiff asserted any claims for supervisor liability under Colon.

          Therefore, the Court recommends dismissing the complaint against the Sheriff,

Undersheriff, Chief of Custody, Syracuse Police Officers, and Syracuse Police Chief without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).



                                                   12
III.      CONCLUSION

          For the reasons stated above, the Court finds only Plaintiff’s Fourth Amendment

excessive force and Fourteenth Amendment deliberate indifference claims against Defendants P.

Moore, C. Mahon and K. Kemple survive sua sponte review and recommends that the complaint

be dismissed in its entirety as against all other Defendants pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b).

          WHEREFORE, based on the findings above, it is hereby

          ORDERED that Plaintiff’s IFP Application (Dkt. No. 4) is GRANTED; 10 and it is

further

          ORDERED that the Clerk shall amend the docket to add Syracuse Police Officers P.

Moore, C. Mahon, and K. Kemple 11 as Defendants; and it is further

          RECOMMENDED that the complaint (Dkt. No. 1) be dismissed in its entirety with

prejudice as against Defendants Syracuse Police Department, Onondaga County Sheriff’s

Office, and Onondaga County Justice Center pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b); and it is further

          RECOMMENDED that the complaint (Dkt. No. 1) be dismissed in its entirety without

prejudice as against Defendants Onondaga County, City of Syracuse, Sheriff, Undersheriff,

Chief of Custody, Syracuse Police Officers, and Syracuse Police Chief pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and 28 U.S.C. § 1915A(b); and it is further




          10
          Plaintiff should note that although his IFP Application has been granted, he will still
be required to pay fees that he may incur in this action, including copying and/or witness fees.
       11
          Also referred to as “K. Kemble,” “K. Kimple,” and “K. Kimble.”


                                                 13
        RECOMMENDED that Plaintiff’s Fourth Amendment excessive force and Fourteenth

Amendment deliberate indifference claims against Defendants P. Moore, C. Mahon, and K.

Kemple survive sua sponte review; and it is further

        RECOMMENDED that if the District Court adopts this Report-Recommendation, the

Clerk be directed to: (1) provide the superintendent of the facility that Plaintiff designated as his

current location with a copy of Plaintiff’s inmate authorization form (Dkt. No. 5) and notify that

official that this action has been filed and that Plaintiff is required to pay the entire statutory

filing fee of $350.00 pursuant to 28 U.S.C. § 1915 through periodic withdrawals from his inmate

accounts; (2) provide a copy of Plaintiff’s authorization form (Dkt. No. 5) to the Financial

Deputy of the Clerk’s Office; and (3) issue a summons and forward it, along with a copy of the

complaint (Dkt. No. 1), to the United States Marshal for service upon Syracuse Police Officers P.

Moore, C. Mahon and K. Kemple, and it is further

        RECOMMENDED that Defendants P. Moore, C. Mahon and K. Kemple be

ORDERED to file a formal response to Plaintiff’s complaint as provided for in the Federal

Rules of Civil Procedure subsequent to service of process; and it is further

        ORDERED that all pleadings, motions, and other documents relating to this action must

bear the case number assigned to this action and be filed with the Clerk of the United States

District Court, Northern District of New York, 7th Floor, Federal Building, 100 S. Clinton St.,

Syracuse, New York 13261-7367. Any paper sent by a party to the Court or the Clerk must be

accompanied by a certificate showing that a true and correct copy of same was served on all

opposing parties or their counsel. Any document received by the Clerk or the Court which does

not include a proper certificate of service will be stricken from the docket. Plaintiff must comply

with all requests by the Clerk’s Office for any documents that are necessary to maintain this




                                                   14
action. All parties must comply with Local Rule 7.1 of the Northern District of New York in

filing motions. Plaintiff is also required to promptly notify the Clerk’s Office and all parties

or their counsel, in writing, of any change in his address; his failure to do so will result in

the dismissal of this action; and it is further

       ORDERED that the Clerk serve a copy of this Order and Report-Recommendation on

Plaintiff, along with a copy of the unpublished decisions cited herein in accordance with the

Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 12 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72, 6(a).



Dated: December 20, 2019
       Syracuse, New York




       12
           If you are proceeding pro se and are served with this Order and Report-
Recommendation by mail, three additional days will be added to the fourteen-day period,
meaning that you have seventeen days from the date the Order and Report-Recommendation was
mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed
period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of
the next day that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                  15
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

                                                                     Magistrate Judge Lisa M. Smith for review pursuant to 28
                                                                     U.S.C. § 636(b)(1). On August 2, 2007, Magistrate Judge
                  2008 WL 857528
                                                                     Smith issued a thorough Report and Recommendation (“R
    Only the Westlaw citation is currently available.
                                                                     & R”), concluding that this Court should grant Defendants'
             United States District Court,
                                                                     Motion for Summary Judgment on the ground that Plaintiff
                   S.D. New York.
                                                                     has failed to demonstrate that there exists a genuine issue
                Richard AUSTIN, Plaintiff,                           of material fact as to whether his constitutional rights were
                           v.                                        violated. Plaintiff was advised of his right to file objections to
           Brian PAPPAS, John Does, Yonkers                          the R & R, but he did not do so.
          Police Commissioner Charles C. Coles,
                                                                     1       On August 8, 2005, Plaintiff's claim against Westchester
            Westchester County, Defendants.
                                                                             County was dismissed by the Honorable Gerald E.
               No. 04-CV-7263 (KMK)(LMS).                                    Lynch, to whom this case was initially assigned. On
                             |                                               February 28, 2006, the case was transferred to White
                      March 31, 2008.                                        Plains and reassigned to Judge Colleen McMahon. The
                                                                             case was reassigned to the undersigned on August 6,
Attorneys and Law Firms                                                      2007.
                                                                     A district court reviewing a report and recommendation “
Mr. Richard Austin, Stormville, NY, pro se.
                                                                     ‘may accept, reject, or modify, in whole or in part, the
Rory Carleton McCormick, Esq., Corporation Counsel, City             findings or recommendations made by the magistrate judge.’
of Yonkers, Yonkers, NY, for Defendants.                             “ Donahue v. Global Home Loans & Fin., Inc., No. 05-
                                                                     CV-8362, 2007 WL 831816, at *1 (S.D.N.Y. Mar. 15, 2007)
                                                                     (quoting 28 U.S.C. § 636(b)(1)(C)). Under 28 U.S.C. § 636(b)
                                                                     (1) and Rule 72(b) of the Federal Rules of Civil Procedure,
 ORDER ADOPTING REPORT & RECOMMENDATION
                                                                     parties may submit objections to a magistrate judge's report
KENNETH M. KARAS, District Judge.                                    and recommendation. The objections must be “specific”
                                                                     and “written,” and must be made “within 10 days after
 *1 Richard Austin (“Plaintiff”) filed this suit pursuant to         being served with a copy of the recommended disposition.”
42 U.S .C. § 1983 (“Section 1983”) against Yonkers Police            Fed.R.Civ.P. 72(b)(2); see also 28 U.S.C. § 636(b)(1).
Officer Brian Pappas (“Defendant Pappas”), several John Doe
Yonkers Police Officers (“John Doe Defendants”), former              Where a party does not submit an objection, “ ‘a district court
Yonkers Police Commissioner Charles C. Cola (“Defendant              need only satisfy itself that there is no clear error on the face
Cola”) (whose name is misspelled in Plaintiff's Complaint            of the record.’ “ Donahue, 2007 WL 831816, at *1 (quoting
as Charles C. Coles), and Westchester County (collectively,          Nelson v. Smith, 618 F.Supp. 1186, 1189 (S.D.N.Y.1985)). In
“Defendants”), alleging violations of Plaintiff's civil rights       addition, a party's failure to object waives that party's right
under the First, Fourth, Fifth, Eighth, and Fourteenth               to challenge the report and recommendation on appeal. See
Amendments of the United States Constitution, along with             Fed. Deposit Ins. Corp. v. Hillcrest Assocs., 66 F.3d 566, 569
various supplemental state law claims. 1 (Compl.¶¶ 17,               (2d Cir.1995) (“Our rule is that ‘failure to object timely to a
19.) Plaintiff alleged that these violations occurred when           magistrate's report operates as a waiver of any further judicial
Defendants failed to protect Plaintiff from Franklyn Kelley, a       review of the magistrate's decision.’ “ (quoting Small v. Sec'y
private individual who physically attacked Plaintiff during the      of Health and Human Servs., 892 F.2d 15, 16 (2d Cir.1989))).
course of Plaintiff's May 16, 2003 arrest. (Id. ¶ 10.) Plaintiff
alleged that Defendant Pappas and the John Doe Defendants             *2 Here, Plaintiff has not filed objections to the R & R.
handcuffed him and pinned him to the ground while Franklyn           Accordingly, the Court has reviewed the R & R for clear error
Kelley repeatedly kicked and punched Plaintiff in the face.          only. In so doing, the Court adopts the conclusion reached in
(Id. (“The officers did nothing to protect the plaintiff from this   the R & R that Defendants' Motion for Summary Judgment
vicious assault, even though plaintiff was helpless and in their     should be granted, but the Court does so in part on different
custody [.]”).) Defendants moved for summary judgment,               grounds than those relied on in the R & R.
and this Motion was referred by Judge McMahon to Chief



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

First, the Court agrees with Magistrate Judge Smith that                      by failing to act on information
Defendants' noncompliance with Local Civil Rule 56.2                          indicating that unconstitutional acts
should be overlooked because any prejudice resulting from                     were occurring.’
noncompliance was cured by the following: (i) Magistrate
Judge Smith advised Plaintiff of the nature of summary
judgment during a March 23, 2007 conference; and (ii)            Id. at 127 (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d
Magistrate Judge Smith annexed a Rule 56.2 notice to the         Cir.1995)); accord Hayut v. State Univ. of N.Y., 352 F.3d
R & R, a document to which Plaintiff was free to file            733, 753 (2d Cir.2003); Schiller v. City of New York, No. 04-
objections. See Narumanchi v. Foster, No. 02-CV-6553, 2006       CV-7922, 2008 WL 200021, at *4 (S.D.N.Y. Jan. 23, 2008);
WL 2844184, at *2 (E.D.N.Y. Sept. 29, 2006) (refusing to         Fair v.. Weiburg, No. 02-CV-9218, 2006 WL 2801999, at *4
deny defendant's motion for summary judgment based on            (S.D.N.Y. Sept. 28, 2006). Further, a Section 1983 plaintiff
failure of defendant to comply with Local Civil Rule 56.2        must “allege a tangible connection between the acts of the
because “[a]ny prejudice to pro se plaintiffs [was] cured” by    defendant and the injuries suffered.” Bass v. Jackson, 790 F.2d
court's actions).                                                260, 263 (2d Cir.1986); see also Fair, 2006 WL 2801999, at
                                                                 *4 (citing Bass ).
As expressed in the R & R, though Plaintiff did not file any
opposition to Defendants' Motion for Summary Judgment,            *3 In support of their Motion for Summary Judgment,
Defendants were still required to meet their burden of           Defendants submitted evidence that Defendant Pappas did not
demonstrating to the Court that “no material issue of fact       directly participate in the arrest of Plaintiff, but he instead
remains for trial.” See Amaker v. Foley, 274 F.3d 677, 681 (2d   arrested Plaintiff's accomplice. For example, on April 8, 2004,
Cir.2001). The Court finds no clear error in Magistrate Judge    at a hearing before the Honorable Richard A. Molea of the
Smith's determination that Defendants satisfied this burden.     Westchester County Court, Defendant Pappas testified that
                                                                 he remained with Plaintiff's accomplice while other officers
With respect to Defendants Pappas and Cola, the Court finds      arrested Plaintiff. (Defs.' Affirmation in Supp., Ex. J, 50-51.)
that Plaintiff has failed to offer any evidence demonstrating    Further, in response to interrogatories served on him by
that they were personally involved in the alleged violation of   Plaintiff, Defendant Pappas stated that he “did not observe
Plaintiff's constitutional rights. The “ ‘personal involvement   what transpired during the course of plaintiff's arrest.” (Id.,
of defendants in alleged constitutional deprivations is a        Ex. L.) Finally, Defendants offer a police report indicating
prerequisite to an award of damages under § 1983.’ “ Back v.     that “Pappas was detaining [Plaintiff's accomplice] in the
Hastings on Hudson Union Free Sch. Dist., 365 F.3d 107, 122      garage area, as additional units arrived and placed [Plaintiff]
(2d Cir.2004) (quoting McKinnon v. Patterson, 568 F.2d 930,      into custody.” (Id., Ex. C.)
934 (2d Cir.1977)). For purposes of Section 1983 liability,
personal involvement can be established by evidence that:        Plaintiff has failed to offer any evidence refuting Defendant
                                                                 Pappas' version of events. In other words, Plaintiff has
                                                                 offered no evidence demonstrating that Defendant Pappas
            ‘(1) the defendant participated directly             was actually one of the officers who arrested him and
            in the alleged constitutional violation,             allegedly pinned him to the ground while Kelley assaulted
            (2) the defendant, after being informed              him. In fact, during his deposition testimony, Plaintiff
            of the violation through a report                    admitted that he was not sure whether Defendant Pappas
            or appeal, failed to remedy the                      was one of the police officers who arrested him, and that
            wrong, (3) the defendant created                     the reason Defendant Pappas was named as a defendant in
            a policy or custom under which                       the present suit was because Plaintiff had seen his name
            unconstitutional practices occurred, or              on Plaintiff's felony complaint. (Id., Ex. G, 32-35.) As
            allowed the continuance of such a                    such, the unrefuted evidence before the Court demonstrates
            policy or custom, (4) the defendant                  that Defendant Pappas was not one of the officers directly
            was grossly negligent in supervising                 involved in Plaintiff's arrest. Plaintiff therefore has failed
            subordinates who committed the                       to satisfy a prerequisite to liability under Section 1983-
            wrongful acts, or (5) the defendant                  namely that Defendant Pappas had personal involvement
            exhibited deliberate indifference ...                in the alleged violation of Plaintiff's constitutional rights.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

See Back, 365 F.3d at 122. Thus, Plaintiff's claim against           554745, at *6 (S.D.N.Y. Feb. 26, 2003) (“[P]laintiff has
Defendant Pappas must be dismissed.                                  put forth no evidence pointing to defendant ['s] personal
                                                                     involvement in plaintiff's alleged deprivation of rights ....
Plaintiff alleged that Defendant Cola, Yonkers Police                Plaintiff's conclusory allegations regarding defendant['s]
Commissioner at the time of Plaintiff's 2003 arrest, violated        alleged supervisory role, without more, cannot withstand
Plaintiff's constitutional rights by “authoriz[ing], tolerat[ing],   summary judgment.”). Further, nothing in the record, even
as institutionalized practices, and ratif[ying] the misconduct       drawing all inferences in Plaintiff's favor, suggests any
[of Defendant Pappas and John Doe Defendants].” (Compl.¶             tangible connection between Defendant Cola's training or
14.) More specifically, Plaintiff charges Defendant Cola with        supervision of subordinate officers and the alleged violation
failure to properly: (1) discipline subordinate officers; (2) take   of Plaintiff's rights. In fact, the record contains no evidence
adequate precautions in hiring subordinate officers; (3) report      with regard to Defendant Cola whatsoever. Without such
criminal acts by police personnel to the Westchester County          evidence, no reasonable jury could conclude that Defendant
District Attorney; and (4) establish a system for dealing            Cola had personal involvement in the alleged violation of
with complaints about police misconduct. (Id.) Plaintiff does        Plaintiff's constitutional rights, which means that Plaintiff
not assert that Defendant Cola directly participated in the          has failed to satisfy a prerequisite to Section 1983 liability,
violation of his constitutional rights; instead, Plaintiff urges     and therefore that Defendant Cola is entitled to summary
the Court to find Defendant Cola liable under Section 1983           judgment in his favor. See Davis v. Kelly, 160 F.3d 917,
based on his role as supervisor of Defendant Pappas and the          921 (2d Cir.1998) (“After an opportunity for discovery,
John Doe Defendants.                                                 undisputed allegations that [a] supervisor lacked personal
                                                                     involvement will ultimately suffice to dismiss that official
“It is well settled, however, that the doctrine of respondeat        from the case.”).
superior standing alone does not suffice to impose liability
for damages under section 1983 on a defendant acting in              In sum, the Court finds that Plaintiff has failed to establish the
a supervisory capacity.” See Hayut, 352 F.3d at 753 (citing          personal involvement of Defendants Pappas and Cola in the
Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978)).           alleged violation of his rights. For reasons set forth more fully
Instead, it is necessary to establish a supervisory official's       in the R & R, the Court also dismisses the Complaint as to the
personal involvement in the alleged constitutional violation.        John Doe Defendants because Plaintiff's time limit to amend
See id.; Fair, 2006 WL 2801999, at *4.                               the Complaint in order to substitute in named defendants has
                                                                     lapsed. Therefore, the Court finds it unnecessary to reach
 *4 Plaintiff has failed to provide the Court with any               the question of whether Plaintiff has adequately established
evidence from which a reasonable jury could conclude that            an underlying violation of his constitutional rights. Finally,
Defendant Cola was personally involved in the alleged                having determined that no cognizable federal claims exist, the
violation of Plaintiff's constitutional rights. Plaintiff has        Court will follow Magistrate Judge Smith's recommendation
offered no evidence demonstrating that Defendant Cola was            in declining to exercise jurisdiction over the state law claims.
aware of and failed to remedy constitutional violations by
subordinate officers, or that he acted in a grossly negligent        *5 Accordingly, it is hereby:
or deliberately indifferent manner in supervising or training
subordinate officers. There is also no evidence in the record        ORDERED that the Report and Recommendation dated
to support a theory that Defendant Cola created a policy             August 2, 2007, is ADOPTED on the grounds set forth in this
or custom that fostered and led to the alleged violation of          Order; and it is further
Plaintiff's rights. See Hayut, 352 F.3d at 754 (finding as
fatal to plaintiff's Section 1983 claim the fact that there          ORDERED that Defendants' Motion for Summary Judgment
existed “no evidence that, after becoming aware of the               pursuant to Federal Rule of Civil Procedure 56 is GRANTED.
alleged harassment, any of the [supervisory officials] failed to
respond or remedy the situation, that any of these [supervisory      The Clerk of Court is respectfully directed to enter judgment
officials] created or allowed a policy to continue under which       in favor of Defendants, to terminate Defendant's Motion (Dkt.
alleged harassment could occur, or that they were grossly            No. 28), and to close this case.
negligent in monitoring [the alleged harasser's] conduct”);
Harris v. City of New York, No. 01-CV-6927, 2003 WL
                                                                     SO ORDERED.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

All Citations

Not Reported in F.Supp.2d, 2008 WL 857528

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    4
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970



                    326 F.Supp.3d 1                             Arrestee's motion denied, defendants' motion granted in part
      United States District Court, E.D. New York.              and denied in part.
              Robert BOSTON, Plaintiff,
                           v.
   SUFFOLK COUNTY, NEW YORK, Suffolk County                      West Headnotes (42)
     Police Department, Town of Smithtown, New
    York, Town of Smithtown Park Police, Suffolk                 [1]    Limitation of Actions
      County Police Officers John Doe #1 to John                            Intervention or bringing in new parties
      Doe #5, Town of Smithtown Department of
                                                                        An amended complaint that adds a new party
     Public Safety Personnel and/or Park Rangers                        must meet the following criteria to relate back:
       John Doe #1 to John Doe #5, Defendants.                          (1) the claim must have arisen out of conduct
                                                                        set out in the original pleading; (2) the party to
                  14-cv-5791 (ADS) (AKT)
                                                                        be brought in must have received such notice
                             |
                                                                        that it will not be prejudiced in maintaining its
                    Signed 01/09/2018
                                                                        defense; (3) that party should have known that,
Synopsis                                                                but for a mistake of identity, the original action
Background: Arrestee brought civil rights action against                would have been brought against it; and (4)
various defendants, including town and county, alleging                 the second and third criteria are fulfilled within
deprivation of his Fourteenth Amendment rights in violation             120 days of the filing of the original complaint,
of § 1983, arising from drug induced seizure arrestee                   and the original complaint was filed within the
sustained after he was taken into custody by law enforcement            limitations period. Fed. R. Civ. P. 15(c)(1)(C).
officers after a suicide attempt. Arrestee moved to amend his
                                                                        1 Cases that cite this headnote
complaint and defendants moved for summary judgment.

                                                                 [2]    Limitation of Actions
                                                                            Amendment of defects
Holdings: The District Court, Spatt, J., held that:
                                                                        “John Doe” pleadings cannot be used to
[1] arrestee was not entitled to amend his complaint;                   circumvent statutes of limitations because
                                                                        replacing a “John Doe” with a named party in
[2] arrestee's amended complaint did not relate back to his             effect constitutes a change in the party sued.
original complaint under New York law;

[3] genuine issues of material fact existed regarding whether    [3]    Limitation of Actions
arrestee suffered a serious medical deprivation, precluding                 Amendment of defects
summary judgment on failure to train Monell claim;                      Amendment to civil rights complaint substituting
                                                                        certain law enforcement officers for John Doe
[4] genuine issue of material fact existed regarding whether            defendants was not result of mistake concerning
park rangers and desk officer recklessly failed to act                  identity of proper defendants, and thus did not
with reasonable care to mitigate risk, precluding summary               relate back to original complaint, where plaintiff
judgment on failure to train Monell claim; and                          was ignorant of the identities of the John Doe
                                                                        defendants. Fed. R. Civ. P. 15(c)(1)(C).
[5] genuine issue of material fact existed as to whether
arrestee's injuries were caused by failure of county and town
to train officers, precluding summary judgment on failure to     [4]    Federal Civil Procedure
train Monell claim.                                                         Amendments



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

       Plaintiff in civil rights action did not supply               prior to the running of the statute of limitations,
       a proposed amended complaint and did not                      to identify the defendant by name; and (2)
       mention once in his motion to amend complaint                 describe the John Doe party in such form as will
       which officers he sought to substitute for the                fairly apprise the party that he is the intended
       John Does, and thus plaintiff was not entitled                defendant. N.Y. CPLR § 1024.
       to amend his complaint, where it was not clear
       whether plaintiff sought to substitute certain
       law enforcement officers in their individual           [9]    Parties
       capacities, their official capacities, or both. Fed.               Designation by fictitious names
       R. Civ. P. 15.
                                                                     Process
                                                                         Time for service
                                                                     Under the New York statute allowing a party
 [5]   Federal Civil Procedure
                                                                     to proceed against an unknown party, a plaintiff
           Requisites of motion
                                                                     must ascertain the identity of unknown Jane Doe
       The district court may grant a motion to amend                parties, and serve process upon them, within 120
       a pleading based solely on the moving papers                  days from filing. N.Y. CPLR § 1024.
       where the papers adequately explain the basis for,
       and nature of, the proposed amendment. Fed. R.
       Civ. P. 15.
                                                              [10]   Federal Civil Procedure
                                                                          Identity and location of witnesses and
                                                                     others
 [6]   Limitation of Actions
                                                                     Records
           Amendment of Pleadings
                                                                         Judicial enforcement in general
       The Rule governing amendment of pleadings
                                                                     To identify unknown parties after filing, under
       does not apply to preclude any relation back
                                                                     the New York statute allowing a party to proceed
       that may be permitted under the applicable
                                                                     against an unknown party, a plaintiff is advised
       limitations law. Fed. R. Civ. P. 15.
                                                                     to serve discovery demands upon any known
                                                                     parties, seek disclosures pursuant to a Freedom
                                                                     of Information Law (FOIL) request, or otherwise
 [7]   Limitation of Actions                                         act with diligence. N.Y. CPLR § 1024.
           Amendment of Pleadings
       The Rule governing the relation back of amended
       pleadings instructs courts to look to the entire       [11]   Civil Rights
       body of limitations law that provides the                          Time to Sue
       applicable statute of limitations. Fed. R. Civ. P.
                                                                     In New York, the statute of limitations for claims
       15(c)(1)(A).
                                                                     brought pursuant to § 1983 is three years. 42
                                                                     U.S.C.A. § 1983.

 [8]   Limitation of Actions
           Amendment of defects
                                                              [12]   Limitation of Actions
       Parties                                                           Amendment of defects
            Description
                                                                     Arrestee, in civil rights action under § 1983,
       Under the New York statute allowing a party                   did not exercise due diligence prior to the
       to proceed against an unknown party, a court                  running of the statute of limitations to identify
       may allow a plaintiff to substitute a named                   defendant law enforcement officers by name, and
       party for a John Doe party if the plaintiff meets             thus arrestee's amended complaint substituting
       two requirements: (1) exercise due diligence,                 certain law enforcement officers for John Doe



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

        defendants did not relate back to his original               Section 1983 does not create any independent
        complaint, under New York statute allowing a                 substantive right, but rather is a vehicle to redress
        party to proceed against an unknown party, in                the deprivation of federal rights established
        order to satisfy the three-year limitations period,          elsewhere. 42 U.S.C.A. § 1983.
        where defendants provided arrestee with the
        names of the officers involved in his arrest prior
        to the expiration of the statute of limitations and   [17]   Civil Rights
        close of discovery, yet arrestee did not attempt                  Acts of officers and employees in general;
        to amend the complaint to add any individual                 vicarious liability and respondeat superior in
        officers prior to the expiration of the statute of           general
        limitations. 42 U.S.C.A. § 1983; N.Y. CPLR §
                                                                     A municipality cannot be held liable under
        1024; Fed. R. Civ. P. 15.
                                                                     § 1983 on a respondeat superior theory. 42
                                                                     U.S.C.A. § 1983.

 [13]   Limitation of Actions
            Amendment of defects
                                                              [18]   Civil Rights
        One pitfall of the New York statute allowing a                    Governmental Ordinance, Policy, Practice,
        party to proceed against an unknown party is                 or Custom
        that parties are not to resort to the “Jane Doe”
                                                                     Section 1983 extends liability to a municipal
        procedure unless they exercise due diligence,
                                                                     organization where the policies or customs it has
        prior to the running of the statute of limitations,
                                                                     sanctioned led to an independent constitutional
        to identify the defendant by name and, despite
                                                                     violation. 42 U.S.C.A. § 1983.
        such efforts, are unable to do so. N.Y. CPLR §
        1024.

                                                              [19]   Civil Rights
                                                                          Lack of Control, Training, or Supervision;
 [14]   Federal Civil Procedure
                                                                     Knowledge and Inaction
            Ascertaining existence of fact issue
                                                                     Municipal liability under § 1983 may be
        Credibility determinations, the weighing of
                                                                     premised on a failure to train employees
        the evidence, and the drawing of legitimate
                                                                     when inadequate training reflects deliberate
        inferences from the facts are jury functions,
                                                                     indifference to constitutional rights. 42 U.S.C.A.
        not those of a judge on a motion for summary
                                                                     § 1983.
        judgment. Fed. R. Civ. P. 56(a).


                                                              [20]   Civil Rights
 [15]   Civil Rights
                                                                          Governmental Ordinance, Policy, Practice,
             Nature and elements of civil actions
                                                                     or Custom
        To state a § 1983 claim, a plaintiff must allege:
                                                                     To prevail on a § 1983 claim against a
        (1) that the challenged conduct was committed
                                                                     municipality, a plaintiff must show that action
        by a person acting under color of state law; and
                                                                     pursuant to official municipal policy caused
        (2) that such conduct deprived the plaintiff of
                                                                     the alleged constitutional injury. 42 U.S.C.A. §
        rights, privileges, or immunities secured by the
                                                                     1983.
        Constitution or laws of the United States. 42
        U.S.C.A. § 1983.                                             1 Cases that cite this headnote


                                                              [21]   Civil Rights
 [16]   Civil Rights
             Substantive or procedural rights


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

             Governmental Ordinance, Policy, Practice,               obvious consequence of his action. 42 U.S.C.A.
        or Custom                                                    § 1983.
        Civil Rights
             Lack of Control, Training, or Supervision;
        Knowledge and Inaction                                [24]   Civil Rights
        A plaintiff can establish the existence of a                      Lack of Control, Training, or Supervision;
        municipal policy or custom, for purposes of a                Knowledge and Inaction
        claim under § 1983 against a municipality, by                To establish deliberate indifference to the
        showing existence of: (1) a formal policy which              constitutional rights of those with whom
        is officially endorsed by the municipality; (2)              municipal employees will come into contact,
        actions taken or decisions made by municipal                 for purposes of a failure to train claim against
        officials with final decision-making authority,              municipality under § 1983, a plaintiff must
        which caused the alleged violation of plaintiff's            demonstrate that: (1) a policymaker knows to a
        civil rights; (3) a practice so persistent and               moral certainty that her employees will confront
        widespread that it constitutes a custom of which             a given situation; (2) the situation either presents
        constructive knowledge and acquiescence can be               the employee with a difficult choice of the
        implied on the part of the policy making officials;          sort that training will make less difficult or
        or (4) a failure by policymakers to properly train           there is a history of employees mishandling the
        or supervise their subordinates, amounting to                situation; and (3) the wrong choice by the city
        deliberate indifference to the rights of those who           employee will frequently cause the deprivation
        come in contact with the municipal employees.                of a citizen's constitutional rights. 42 U.S.C.A. §
        42 U.S.C.A. § 1983.                                          1983.

        1 Cases that cite this headnote
                                                              [25]   Civil Rights
 [22]   Civil Rights                                                      Lack of Control, Training, or Supervision;
             Lack of Control, Training, or Supervision;              Knowledge and Inaction
        Knowledge and Inaction                                       Demonstration of deliberate indifference to
        A municipality's culpability under § 1983 for a              the constitutional rights of those with whom
        deprivation of rights is at its most tenuous where           municipal employees will come into contact,
        a claim turns on a failure to train; only where              for purposes of a failure to train claim against
        a plaintiff can demonstrate that a municipality's            municipality under § 1983, requires a showing
        failure to train amounts to deliberate indifference          that the official made a conscious choice, and
        to the rights of those with whom municipal                   was not merely negligent. 42 U.S.C.A. § 1983.
        employees will come into contact will a policy or
        custom actionable under § 1983 be established.
        42 U.S.C.A. § 1983.                                   [26]   Civil Rights
                                                                          Lack of Control, Training, or Supervision;
                                                                     Knowledge and Inaction
 [23]   Civil Rights                                                 Where a city has a training program, a plaintiff,
             Lack of Control, Training, or Supervision;              for purposes of a failure to train claim against
        Knowledge and Inaction                                       municipality under § 1983, must identify a
        “Deliberate indifference” to the constitutional              specific deficiency in the city's training program
        rights of those with whom municipal employees                and establish that that deficiency is closely
        will come into contact, for purposes of a failure            related to the ultimate injury, such that it
        to train claim against municipality under § 1983,            actually caused the constitutional deprivation. 42
        is a stringent standard of fault, requiring proof            U.S.C.A. § 1983.
        that a municipal actor disregarded a known or



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

                                                                      Under the single-incident theory, for purposes
 [27]   Civil Rights                                                  of a failure to train claim against a municipality
             Lack of Control, Training, or Supervision;               under § 1983, violation of constitutional rights
        Knowledge and Inaction                                        must be a highly predictable consequence of the
        The plaintiff, for purposes of a failure to train             failure to train. 42 U.S.C.A. § 1983.
        claim against a municipality under § 1983,
        must offer evidence to support the conclusion
        that the training program was inadequate, not          [31]   Civil Rights
        that a particular officer may be unsatisfactorily                  Lack of Control, Training, or Supervision;
        trained or that an otherwise sound program has                Knowledge and Inaction
        occasionally been negligently administered, and
                                                                      Deliberate indifference, for purposes of a failure
        that a hypothetically well-trained officer would
                                                                      to train claim against a municipality pursuant
        have avoided the constitutional violation. 42
                                                                      to § 1983 under the single-incident theory, may
        U.S.C.A. § 1983.
                                                                      be inferred where the need for more or better
                                                                      supervision to protect against constitutional
                                                                      violations was obvious, but the policymaker
 [28]   Civil Rights                                                  failed to make meaningful efforts to address the
             Lack of Control, Training, or Supervision;               risk of harm to plaintiffs. 42 U.S.C.A. § 1983.
        Knowledge and Inaction
        A pattern of similar constitutional violations by
        untrained employees is ordinarily necessary to         [32]   Constitutional Law
        demonstrate deliberate indifference for purposes                  Medical treatment
        of failure to train claim against municipality
                                                                      Sentencing and Punishment
        under § 1983; this is because without notice that
                                                                          Medical care and treatment
        a course of training is deficient in a particular
        respect, decisionmakers can hardly be said to                 Where a pretrial detainee in a civil rights
        have deliberately chosen a training program that              action was allegedly deprived of medical
        will cause violations of constitutional rights. 42            care, courts construe the rights seeking to
        U.S.C.A. § 1983.                                              be vindicated as arising under either the
                                                                      Eighth Amendment prohibition against cruel
                                                                      and unusual punishment, or the Fourteenth
                                                                      Amendment's Due Process Clause. U.S. Const.
 [29]   Civil Rights
                                                                      Amends. 8, 14.
             Lack of Control, Training, or Supervision;
        Knowledge and Inaction
        Under the single-incident theory, a municipality
                                                               [33]   Sentencing and Punishment
        can be found to be deliberately indifferent based
                                                                          Necessity of criminal conviction
        on a single constitutional violation where the
        unconstitutional consequences of failing to train             Eighth Amendment scrutiny, in a civil rights
        are so patently obvious that a city should be liable          claim alleging deprivation of medical care, is
        under § 1983 for failure to train without proof of            appropriate only after the State has complied
        a pre-existing pattern of violations. 42 U.S.C.A.             with the constitutional guarantees traditionally
        § 1983.                                                       associated with criminal prosecutions; the State
                                                                      does not acquire the power to punish with which
                                                                      the Eighth Amendment is concerned until after
                                                                      it has secured a formal adjudication of guilt in
 [30]   Civil Rights
                                                                      accordance with due process of law. U.S. Const.
             Lack of Control, Training, or Supervision;
                                                                      Amend. 8.
        Knowledge and Inaction




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         5
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

                                                                         Civil rights cases in general
 [34]   Constitutional Law
                                                                    Genuine issues of material fact existed regarding
            Conditions
                                                                    whether arrestee, who was found sleeping in
        Sentencing and Punishment                                   his car in the park by town park rangers to
            Necessity of criminal conviction                        whom he admitted taking drugs, and then taken
        A pretrial detainee's claims of unconstitutional            to county jail where he was interviewed by desk
        conditions of confinement are governed by                   officer, suffered a serious medical deprivation
        the Due Process Clause of the Fourteenth                    by their failure to obtain medical attention for
        Amendment, rather than the Cruel and Unusual                him before he suffered a drug-induced seizure,
        Punishments Clause of the Eighth Amendment.                 precluding summary judgment on arrestee's §
        U.S. Const. Amends. 8, 14.                                  1983 failure to train Monell claim against town
                                                                    and county alleging deprivation of medical care
                                                                    in violation of due process. U.S. Const. Amend.
 [35]   Constitutional Law                                          14; 42 U.S.C.A. § 1983.
            Medical treatment
        A pretrial detainee alleging deliberate
        indifference to medical needs under the Due          [39]   Arrest
        Process Clause must satisfy two prongs: (1)                     Custody and Disposition of Prisoner
        an objective prong showing that the alleged                 Prisons
        deprivation was sufficiently serious, in the sense               Health and Medical Care
        that a condition of urgency, one that may produce           The Constitution does not require an arresting
        death, degeneration, or extreme pain, existed;              police officer or jail official to seek medical
        and (2) a mens rea prong, or mental element                 attention for every arrestee or inmate who
        prong, showing that the officer acted with at               appears to be affected by drugs or alcohol.
        least deliberate indifference to the challenged
        conditions. U.S. Const. Amend. 14.

        3 Cases that cite this headnote                      [40]   Constitutional Law
                                                                        Medical treatment
                                                                    In applying the mens rea prong of a claim
 [36]   Constitutional Law
                                                                    alleging deliberate indifference to medical needs
            Medical treatment
                                                                    under the Fourteenth Amendment Due Process
        The mens rea prong of a deliberate indifference             Clause, the court is called upon to determine,
        to medical needs claim brought by a pretrial                without the benefit of medical expertise, whether
        detainee under the Due Process Clause is to be              an objectively reasonable person in defendants'
        assessed objectively. U.S. Const. Amend. 14.                position would have known, or should have
                                                                    known, that defendants' actions or omissions
        2 Cases that cite this headnote
                                                                    posed an excessive risk of harm to the plaintiff.
                                                                    U.S. Const. Amend. 14.
 [37]   Municipal Corporations
           Capacity to sue or be sued in general                    2 Cases that cite this headnote
        Under New York law, departments that are
        merely administrative arms of a municipality do      [41]   Federal Civil Procedure
        not have a legal identity separate and apart from               Civil rights cases in general
        the municipality and, therefore, cannot sue or be           Genuine issue of material fact existed regarding
        sued.                                                       whether park rangers, who found arrestee
                                                                    sleeping in his car in the park, and desk officer
                                                                    at county jail where he was subsequently taken,
 [38]   Federal Civil Procedure                                     recklessly failed to act with reasonable care


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       6
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

         to mitigate risk to arrestee in light of their         **1 The Plaintiff Robert Boston (the “Plaintiff”) brought
         knowledge that arrestee had taken large amount        this civil rights action against the Defendants Suffolk County,
         of drugs, precluding summary judgment on              New York (the “County” or “Suffolk”), Suffolk County Police
         arrestee's § 1983 failure to train Monell claim       Department (the “SCPD”) (with the County, the “Suffolk
         against town and county alleging deprivation of       Defendants”), Town Of Smithtown, New York (the “Town”
         medical care in violation of due process, based       or “Smithtown”), Town Of Smithtown Park Police (“TSPP”)
         on his drug-induced seizure. U.S. Const. Amend.       (with Smithtown, the “Smithtown Defendants”), Suffolk
         14; 42 U.S.C.A. § 1983.                               County Police Officers John Doe # 1 To John Doe # 5,
                                                               Town Of Smithtown Department Of Public Safety Personnel
                                                                *7 and/or Park Rangers John Doe # 1 To John Doe # 5
 [42]    Federal Civil Procedure                               (together with the SCPD John Does 1 through 5, the “John
             Civil rights cases in general                     Doe defendants”) (collectively, the “Defendants”) alleging
                                                               that they deprived him of his constitutional rights by failing
         Genuine issue of material fact existed as to
                                                               to provide him with medical care while in their custody.
         whether arrestee's injuries, which resulted from
         drug-induced seizure, were caused by failure of
                                                               Presently before the Court are motions by the Suffolk
         county and town to train their law enforcement
                                                               Defendants and the Smithtown Defendants for summary
         officers on the effects of drugs on individuals or
                                                               judgment pursuant to Federal Rule of Civil Procedure (“FED.
         how to interact with arrestees in medical distress,
                                                               R. CIV. P.” or “Rule”) 56, as well as a motion by the
         precluding summary judgment on arrestee's §
                                                               Plaintiff to amend his complaint pursuant to Rule 15 to
         1983 failure to train Monell claim against town
                                                               substitute certain police officers and rangers for the John Doe
         and county alleging deprivation of medical care
                                                               defendants.
         in violation of due process. U.S. Const. Amend.
         14; 42 U.S.C.A. § 1983.
                                                               For the following reasons, the Plaintiff's motion to amend
                                                               pursuant to Rule 15 is denied, and the Defendants' motions
                                                               for summary judgment are granted in part, and denied in part.


Attorneys and Law Firms
                                                                                    I. BACKGROUND
*6 Brill Legal Group, P.C., Attorneys for the Plaintiff, 233
Broadway, Suite 2340, New York, NY 10279, By: Peter E.         A. The Relevant Facts
Brill, Esq., Joseph P. Griffin, Esq., Of Counsel               On the afternoon of July 4, 2013, the Plaintiff left his home
                                                               after having a dispute with his wife. He brought nine tablets
Suffolk County Department of Law, Corporation Counsel
                                                               of Valium and 35 tablets of Wellbutrin with him. The Plaintiff
for the Defendants Suffolk County, New York and Suffolk
                                                               testified that he does not remember where he went, but that
County Police Department, H. Lee Dennison Building, 100
                                                               he drove past his wife at some point, and ended up in Bill
Veterans Memorial Highway, PO Box 6100, Hauppauge, NY
                                                               Richards Memorial Park in Smithtown, New York. (Dep. of
11788, By: Kyle O Wood, Assistant Corporation Counsel,
                                                               Robert Boston at 47–48). While at the park, he smoked some
Susan A. Flynn, Assistant Corporation Counsel
                                                               marijuana, and swallowed nine Valium pills and an unknown
Law Office of Stanley E. Orzechowski P.C., Attorney for        quantity of Wellbutrin. He wanted to kill himself. The next
the Defendants Town of Smithton, New York and Town of          thing that the Plaintiff remembers is being asked to sign a desk
Smithtown Park Police, 38 Southern Boulevard, Nesconset,       appearance ticket at a police station on July 5, 2013.
NY 11767, By: Stanley E. Orzechowski, Esq., Of Counsel
                                                               At about 10:19 in the morning on July 5, 2013, Town of
                                                               Smithtown Park Rangers Russell Sokol (“Ranger Sokol”
                                                               or “Sokol”) and Joseph Paterson (“Ranger Paterson” or
        MEMORANDUM OF DECISION & ORDER
                                                               “Paterson”) received a radio report of an individual who was
SPATT, District Judge:                                         on the premises without authorization. Paterson testified that




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

there was a radio call for a suspicion person around a vehicle,     substances; use of loud, abusive and indecent language on
who was possibly intoxicated. (Dep. of Sokol at 35).                park property; and failure to show identification upon request.

Paterson and Sokol encountered the Plaintiff at about 10:50         Rangers Sokol and Paterson transported the Plaintiff to the
a.m. The Plaintiff “appeared to be ... sleeping.” (Id. at           Suffolk County Police Fourth Precinct (the “Fourth Precinct”)
37). The rangers awakened the Plaintiff and asked him for           for processing. While he was transporting the Plaintiff,
identification. The Plaintiff refused. He told the officers that    Ranger Paterson explained the process at the precinct, and the
he did not want to come out of the car because he believed          Plaintiff seemed coherent. (Dep. of Paterson at 50).
they were going to arrest him. (Id. at 39). Ranger Paterson
testified that the Plaintiff said that he wanted to be left alone   At 10:55 a.m., the Plaintiff arrived at the Fourth Precinct. The
so that he could sleep. (Dep. of Paterson at 36).                   Plaintiff walked into the precinct without any assistance. The
                                                                    desk sergeant asked the Plaintiff a series of questions: whether
The rangers eventually convinced the Plaintiff to exit his car,     he needed medical attention; whether he was okay; whether
and he did so without any aid from the rangers. (Dep. of            he was taking any medication; and what was his pedigree
Sokol at 40–41). He said that he did not know why the rangers       information. The Plaintiff answered all of these questions, and
were bothering him; he was just sleeping and did not see any        stated that he did not need medical attention.
problem. (Dep. of Paterson at 37). The Plaintiff cursed at the
rangers and used other abusive and offensive language. (Dep.        Sergeant Thomas Healy (“Sergeant Healy” or “Healy”) of the
of Sokol at 45–46). The Plaintiff identified himself and the        SCPD was the desk officer at that time. He testified that he had
rangers took down his information. (Id. at 47).                     no independent recollection of interacting with the Plaintiff.
                                                                    However, on the Prisoner Activity Log, Healy wrote “No” in
 **2 The Plaintiff was a little unsteady on his feet, but was       the section that asks whether the “prisoner claims pain, injury
coherent and able to answer the officers' questions. He told the    or illness.” (Prisoner Activity Log, Suffolk Defs. Ex. J). Healy
rangers that he had taken two tabs of acid and nine Diazepam        also noted that the Plaintiff was unsteady on his feet, lethargic,
pills, and that he had smoked a little weed. Rangers Sokol and      and spoke with slurred speech.
Paterson had the Plaintiff sit down and asked him if he needed
any medical attention or if he wanted to go to the hospital.        Healy did not recall a prisoner ever failing to give a response
The Plaintiff said no. (Id. at 43). Ranger Paterson asked him       to his questioning concerning injury or illness. He does not
a series of question to assess his well-being: he asked him         remember the Plaintiff ever making any statements about
the name of the current president; what the weather was that        attempting to take his life; and testified that he would
day; what was the day of the week; and the current date.            have noted such statements if they had been made, and
(Dep. of Paterson at 38). *8 Paterson testified that he “got        would have sent the prisoner to the hospital. Healy testified
responses that were exactly what [he] had asked. There was          that if a prisoner asks for medical attention, the officer to
no waivering [sic]. There was nothing that arose suspicion.         whom the request was made would bring that request to
It just seemed like he was just very tired.” (Dep. of Paterson      the desk sergeant's attention. While he has no independent
at 39).                                                             recollection, Healy testified that the records reflect that the
                                                                    Plaintiff did not request medical attention while housed at
The rangers observed several pills lying on the passenger           the Fourth Precinct. Although Healy does not remember it,
floor, and the Plaintiff told them that he also had weed.           Ranger Paterson testified that he told him that the Plaintiff
Rangers Sokol and Paterson recovered a quantity of                  claimed to have ingested nine diazepam and two tabs of acid.
marijuana from the Plaintiff's person. Paterson observed some       (Paterson Dep. at 60).
dried vomit on the passenger seat of the Plaintiff's car. (Id. at
49). The Plaintiff later supported this point by testifying that    The prisoner activity log shows that the Plaintiff was in
he had to clean vomit out of his car.                               custody at the Fourth Precinct from 10:55 a.m. until 3:20 p.m.
                                                                    The officers noted in the activity log that the Plaintiff was
The Plaintiff was placed under arrest. The Plaintiff was            calm the entire time. At three different times, he took drinks
arrested for possession of marijuana; possession of a               of water. At 12:03 p.m., Ranger Paterson remarked on the log
controlled substance; remaining upon Town Park Property             that the Plaintiff was “cooperative.” At 3:20 p.m., the Plaintiff
while under the influence of non-prescription controlled            signed a desk appearance ticket. The Plaintiff testified that



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

he remembered signing the desk appearance ticket. (Dep. of
Robert Boston at 63–66).
                                                                                 was sitting in the back [of the car] and
 **3 After issuing the Plaintiff a desk appearance ticket,                       he was tipped over[,] and his eyes were
Ranger Paterson sought to *9 bring the Plaintiff home. He                        like blank. They looked like dead eyes.
did not want the Plaintiff to drive because he was very tired,                   They weren't his eyes. And he seemed
but he did not want him housed overnight at another precinct                     pale and sweaty. And he was tipped
because the Plaintiff had been cooperative. (Dep. of Paterson                    over. And I tried to talk to him. I said,
at 71). The Plaintiff had provided the officers with his home                    are you okay? And I couldn't get him
phone number, but he had told them that no one was home.                         – he wouldn't even respond to me. So
Paterson asked the Plaintiff if he would rather go to a jail cell                I said to the officer – I said, he doesn't
or go home and get some sleep. The Plaintiff told Paterson                       need to sleep it off under the tree, he
that he wanted to go home; specifically, he said he was tired                    needs an ambulance, he needs to go to
and wanted to go to bed. (Dep. of Paterson at 75).                               the hospital. And he said, well you can
                                                                                 call 911 if you want.
While he was at the Fourth Precinct, the Plaintiff never
requested medical attention; never complained of any injury
or illness; and never disclosed that he had attempted suicide.      (Dep. of Joann Boston at 92). She went inside and called 911.
                                                                    The Plaintiff suffered a seizure at that point. An ambulance
Ranger Paterson drove the Plaintiff home, and Ranger Sokol          arrived and took the Plaintiff to St. Catherine's Hospital. The
followed in a separate car. Paterson parked in the driveway.        Plaintiff was in a coma for six days. He has been diagnosed
He asked the Plaintiff whose cars were in the driveway, and         with post-traumatic stress disorder; has lost most of his sense
the Plaintiff told him that the two cars belonged to him and his    of smell; has lost many fine motor senses; and does not see
wife. The Plaintiff further stated that he had thought his wife     as well as he used to.
was still at work, and asked Ranger Paterson to go speak with
her if she was home. The Plaintiff remained in the car. The car     Prior to these events, the Plaintiff had never suffered a drug
was running, the air conditioning was on, and the windows           induced seizure despite having taken many drugs over the
were cracked. (Dep. of Sokol at 92).                                course of many years.

Ranger Paterson spoke to the Plaintiff's wife, Joann Boston.        Relevant here, the officers also testified as to their respective
He explained to her what happened, and she said that she            training. Ranger Sokol testified that he had never received any
would not let him into the house. The Plaintiff's daughter,         training in the signs and symptoms of narcotic use, (Sokol
Kayla Boston, ran out of the house to where her father was,         Dep. at 23), and that there are no specific regulations as to
and yelled at him, saying that she hated him. The car door
                                                                    how *10 to deal with someone in medical distress, (id. at
was open, and she pulled it open more to yell at him. Ranger
                                                                    28). Ranger Paterson testified that he did not receive any
Sokol came around to prevent Kayla Boston from opening the
                                                                    training with regard to the use of drugs, (Paterson Dep. at 16–
door all the way. Kayla Boston testified by deposition that her
                                                                    17), the identification of drugs, (id.), or how to interact with
father did not respond. She said that “he wasn't [her] dad at
                                                                    arrestees, (id. at 20–21). He testified, however, that he was
that moment. He was looking at [her], but like he was looking
                                                                    trained in the administration of Narcan, (id. at 17), which is
through [her] [ ] like [she] was a stranger ....” (Dep. of Kayla
                                                                    a medication that blocks the effects of opioids, especially in
Boston at 92). She ran back inside. She testified that she did
                                                                    overdose. Sergeant Healy testified that he did not receive any
not know if he was in need of medical attention or in distress
                                                                    training on how drugs might affect people. (Dep. of Healy at
at that point. (Id. at 160).
                                                                    18).

About that time Joann Boston walked outside, and saw the
Plaintiff in the car. She went to tell him that his mother was      B. The Relevant Procedural Background
coming to get him. Joann Boston testified that the Plaintiff:       **4 On October 1, 2013, the Plaintiff served an unverified
                                                                    Notice of Claim on the Town of Smithtown and Suffolk
                                                                    County. On November 8, 2013, the Plaintiff served an



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

amended verified Notice of Claim on the Town of Smithtown                        mistake of identity, the original action
and Suffolk County.                                                              would have been brought against it;
                                                                                 and (4) the second and third criteria
On October 3, 2014, the Plaintiff filed his complaint. The                       are fulfilled within 120 days of the
Plaintiff alleges that the Defendants deprived him of his                        filing of the original complaint, and the
Fourteenth Amendment rights in violation of 42 U.S.C. §                          original complaint was filed within the
1983. The 1983 claims are brought against the SCPD, the                          limitations period.
TSPP, and the John Doe defendants, and the Plaintiff brings
Monell claims against the County and the Town. The Plaintiff
also brings causes of action for negligence against all of the      Id. (quoting Barrow v. Wethersfield Police Dep't, 66 F.3d 466,
Defendants, and vicarious liability against the County and          468–69 (2d Cir. 1995) (internal alterations omitted, emphasis
the Town. The complaint seeks compensatory and punitive             in original) ). However, the Second Circuit has said that
damages.                                                            “that the lack of knowledge of a John Doe defendant's name
                                                                    does not constitute a mistake of identity.” Id. at 518 (internal
On June 23, 2017, the Suffolk Defendants and the Smithtown          citations and quotation marks omitted).
Defendants filed their respective motions for summary
judgment pursuant to Rule 56.                                        [2] “ ‘John Doe’ pleadings cannot be used to circumvent
                                                                    statutes of limitations *11 because replacing a ‘John Doe’
On August 4, 2017, the Plaintiff filed his motion to amend the      with a named party in effect constitutes a change in the party
complaint pursuant to Rule 15.                                      sued.” Barrow, 66 F.3d at 468.

                                                                     [3] Therefore, because the Second Circuit has explicitly held
                      II. DISCUSSION                                that “lack of knowledge of a John Doe defendant's name does
                                                                    not constitute a ‘mistake of identity,’ ” Hogan, 738 F.3d at
A. As to the Plaintiff's Motion to Amend                            517, the Plaintiff cannot avail himself of Rule 15(c)(1)(C). See
                                                                    Parker v. New York State Div. of Parole, No. 04-CV-03901,
   1. Rule 15(c)(1)(C)                                              2017 WL 3600420, at *4 (S.D.N.Y. Aug. 18, 2017) (“Because
The Plaintiff seeks to amend his complaint pursuant to              Rule 15(c)(1)(C) cannot be used to save claims that are
Rule 15(c)(1)(C) to substitute certain officers for John            untimely due to a lack of knowledge, plaintiff's claims against
Doe defendants. The Defendants argue that the statute of            Cieslak and DiBenedetto do not relate back to his original
limitations has passed, and Rule 15(c)(1)(C) does not permit        complaint under the federal relation back doctrine.”); Doe
relation back in this situation where there was no mistake of       v. New York, 97 F.Supp.3d 5, 18 (E.D.N.Y. 2015) (finding
identity. The Court finds that the Plaintiff cannot avail himself   that the plaintiff could not avail himself of Rule 15(c)(1)(C)
of the provisions of Rule 15(c)(1)(C).                              where he had brought claims against John Doe defendants
                                                                    because “lack of knowledge of a John Doe defendant's name
 [1] “Rule 15(c)(1)(C) provides the federal standard for            does not constitute a mistake of identity” (quoting Hogan,
relation back.” Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir.        738 F.3d at 517) ); Ceara v. Deacon, 68 F.Supp.3d 402, 407,
2013). An amended complaint that adds a new party must              (S.D.N.Y. 2014) (concluding that the plaintiff's claims did
meet the following criteria to relate back under Rule 15(c)(1)      not relate back under Rule 15(c)(1)(C) because the plaintiff
(C):                                                                was “ignorant” and not “mistaken” about the John Doe
                                                                    defendants' identities); Strada v. City of New York, No. 11-
                                                                    CV-5735 (MKB), 2014 WL 3490306, at *10 (E.D.N.Y. July
             (1) the claim must have arisen out                     11, 2014) (citing Hogan and explaining that “Barrow remains
             of conduct set out in the original                     good law ... and precludes [the] [c]ourt from finding that
             pleading; (2) the party to be brought                  [the] [p]laintiff's failure to amend the [c]omplaint to name
             in must have received such notice                      the individual officers was a mistake contemplated by Rule
             that it will not be prejudiced in                      15(c)”).
             maintaining its defense; (3) that party
             should have known that, but for a



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

 **5 Contrary to the Plaintiff's arguments, Barrow is still the       not adequately explain the nature of the proposed amendment.
law of the Second Circuit. See, e.g., DaCosta v. City of New          That is, he did not say which officers he seeks to substitute.
York, 296 F.Supp.3d 569, 593 (E.D.N.Y. 2017) (“[T]he Court            The Smithtown Defendants assumed that the Plaintiff sought
of Appeals for the Second Circuit has not yet abandoned the           to substitute Sokol and Paterson. The Court cannot engage in
Barrow rule.”). In fact, in Hogan, the Court cited Barrow as          such conjecture.
precedent when it held that Rule 15(c)(1)(C) did not allow for
relation back where the plaintiff was ignorant of the identities      In any event, as stated above, even if the Plaintiff had named
of the John Doe defendants. Hogan, 738 F.3d at 517–18.                certain officers, he would not be able to avail himself of Rule
                                                                      15(c)(1)(C).
 [4] More importantly, the Plaintiff has not supplied a
proposed amended complaint, and did not mention once in               Therefore, the Plaintiff's motion to amend his complaint
his motion which officers he sought to substitute for the John        pursuant to Rule 15(c)(1)(C) is denied.
Does. The Defendants and the Court are left to speculate as
to which officers the Plaintiff seeks to substitute. It is not
clear whether the Plaintiff seeks to substitute certain officers         2. N.Y. C.P.L.R. § 1024.
in their individual capacities, their official capacities, or both.   While the Plaintiff did not raise the issue, in an abundance
This is an insufficient showing, and sufficient reason to             of caution, the Court will also examine whether the Plaintiff
summarily deny the Plaintiff's motion to amend his complaint          would be permitted to substitute certain police officers for the
pursuant to Rule 15. See Christian v. Town of Riga, 649               John Doe Defendants under N.Y. C.P.L.R. § 1024 (“Section
F.Supp.2d 84, 100 (W.D.N.Y. 2009) (“Usually, a movant's               1024”).
failure to submit a proposed amended complaint constitutes
sufficient grounds to deny a motion to amend.” (citing Murray          **6 [6] [7] The Second Circuit has held that even where
v. N.Y., 604 F.Supp.2d 581, 588 (W.D.N.Y. 2009) ); La                 a plaintiff's claims do not relate back under Rule 15(c)(1)
Barbera v. Ferran Enterprises, Inc., No. 06-cv-2678, 2009             (C), “Rule 15(c)(1)(A) permits an amended pleading to relate
WL 367611, at *3 (E.D.N.Y. Feb. 10, 2009) (“In order to               back when ‘the law that provides the applicable statute of
meet the requirements of particularity in a motion to amend,          limitations allows relation back.’ ” Hogan, 738 F.3d at 518
a complete copy of the proposed amended complaint must                (quoting FED. R. CIV. P. 15(c)(1)(A) ); see also FED. R. CIV.
accompany the motion so that both the Court and the opposing          P. 15(c)(1)(A) (stating that “[a]n amendment ... relates back ...
party can understand the exact changes sought.”) (internal            when the law that provides the applicable statute of limitations
citations and quotation marks omitted); Team Air Express,             allows relation back”). That is, Rule 15 “does not apply to
Inc. v. A. Heffco Technologies, Inc., No. 06-cv-2742, 2008            preclude any relation back that may be permitted under the
WL 3165892, at *10 n.10 (E.D.N.Y. Aug. 6, 2008) (stating              applicable limitations law.” Id. “Rule 15(c)(1)(A) instructs
that “the Court could recommend denial of the motion [for             courts, then, to look to the entire body of limitations law that
leave to amend] solely on the basis of plaintiff's failure to         provides the applicable statute of limitations.” Id. (emphasis
submit a proposed amended Complaint”); Zito v. Leasecomm              in original).
Corp., No. 02-cv-8074, 2004 WL 2211650, at *25 (S.D.N.Y.
Sept. 30, 2004) (“In order to meet the requirements *12 of            New York State law “provides a more forgiving principle
particularity in a motion to amend, ‘a complete copy of the           of relation back in the John Doe context, compared to the
proposed amended complaint must accompany the motion so               federal relation back doctrine under Rule 15(c)(1)(C). Id.
that both the Court and opposing parties can understand the           Here, the applicable limitations law is Section 1024 of the
exact changes sought.’ ” (quoting Smith v. Planas, 151 F.R.D.         N.Y. C.P.L.R., which states:
547, 550 (S.D.N.Y. 1993) ) ).

 [5] While it is true that a Court may grant a motion to                           A party who is ignorant, in whole or
amend based solely on the moving papers where the “papers                          in part, of the name or identity of a
adequately explain the basis for, and nature of, the proposed                      person who may properly be made a
amendment,” Murray, 604 F.Supp.2d at 588 (citing Segatt v.                         party, may proceed against such person
GSI Holding Corp., No. 07 CIV. 11413 (WHP), 2008 WL                                as an unknown party by designating so
4865033, at *4 (S.D.N.Y. Nov. 3, 2008) ), the Plaintiff did                        much of his name and identity as is



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               11
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

            known. If the name or remainder of the              225 (2d Cir. 2004) ). The Plaintiff alleges that his rights were
            name becomes known all subsequent                   violated as late as July 5, 2013. The complaint was filed on
            proceedings shall be taken under the                October 3, 2013. The Plaintiff moved to amend his complaint
            true name and all prior proceedings                 on August 4, 2017, more than four years after the incident.
            shall be deemed amended accordingly.                Healy testified by deposition on November 6, 2015. Counsel
                                                                for the Plaintiff was present, and questioned Healy. Sokol
                                                                was deposed on November 25, 2015. Counsel for the Plaintiff
N.Y. C.P.L.R. § 1024.                                           was present, and questioned Sokol. Paterson was deposed on
                                                                December 22, 2015. Counsel for the Plaintiff was present, and
 [8] [9] Under Section 1024 of the N.Y. C.P.L.R., a court questioned Paterson. Furthermore, counsel for the Smithtown
may allow a plaintiff to substitute a named party for a John    Defendants submitted an affidavit stating that the Plaintiff
Doe party if the plaintiff meets two requirements: (1) “        possessed the arrest records and prosecution records, which
‘exercise due diligence, prior to the running of the statute    contained Healy, Sokol, and Paterson's names, no later than
of limitations, to identify the defendant by name,’ ” and (2)   February 12, 2014, because counsel for the Plaintiff produced
“describe the John Doe party ‘in such form as will fairly       those records at the GEN. MUN. LAW § 50-E (“Section 50-
apprise the party that [he] is the intended defendant. ” Hogan, E”) hearing.
738 F.3d at 518–19 (quoting Bumpus v. N.Y.C. Transit Auth.,
66 A.D.3d 26, 883 N.Y.S.2d 99, 104 (N.Y. 2009) ). A plaintiff    **7 The Plaintiff cannot avail himself of the benefits of
must then “ascertain the identity of unknown *13 ‘Jane          § 1024 where it is clear that he had the names of Sergeant
Doe’ parties, and ... serve process upon them, within 120       Healy, Ranger Sokol and Ranger Paterson before the statute
days from filing.” Bumpus, 66 A.D.3d at 31, 883 N.Y.S.2d        of limitations had run. The Plaintiff had the names of the
at 105; see also JCG v. Ercole, No. 11-CV6844, 2014 WL          officers before the statute of limitations expired, yet made no
1630815, at *13 (S.D.N.Y. Apr. 24, 2014) (“If a plaintiff       attempt to amend his complaint or serve them. He did not
fulfills these conditions, he ‘must then ascertain the identity move to amend his complaint until more than three years after
of unknown [John] Doe parties, and ... serve process upon       he produced documents with their names at the Section 50-E
them, within 120 days from filing [the original complaint].’    hearing, and a year and a half after he deposed the officers.
” (alterations in original) (quoting Williams v. United States,
No. 07-CV-3018, 2010 WL 963474, at * 12 (S.D.N.Y. Feb.            “Here, Defendants provided Plaintiff with the names of the
25, 2010) ) ). The 120-day deadline imposed by C.P.L.R. 305-      officers involved in Plaintiff's arrest prior to the expiration of
b may be extended “upon good cause shown or in the interest       the statute of limitations and close of discovery, yet Plaintiff
of justice.” N.Y. C.P.L.R. 305-b.                                 did not attempt to amend the Complaint to add any individual
                                                                  officers prior to the expiration of the statute of limitations.”
 [10] “To identify unknown parties after filing, a plaintiff is   Strada, 2014 WL 3490306, at *6.
advised to serve discovery demands upon any known parties,
seek disclosures pursuant to a Freedom of Information Law       While this may be a harsh result, it is mandated by the case
(“FOIL”) request, or otherwise act with diligence.” Williams,   law interpreting N.Y. C.P.L.R. § 1024. See Gonzalez v. City
2010 WL 963474, at *12 (citing Bumpus, 66 A.D.3d at 33–         of N.Y., No. 14 CIV. 7721 LGS, 2015 WL 6873451, at *3
34, 883 N.Y.S.2d at 107).                                       (S.D.N.Y. Nov. 9, 2015) (“Where, as here, nothing in the
                                                                record *14 indicates that Plaintiff exercised due diligence
Here, the Court finds that the Plaintiff did not act with due   before the statute of limitations expired, she may not use
diligence. Assuming for the purposes of this analysis that the  the ‘John Doe’ procedure in § 1024.” (citing Temple v. N.Y.
Plaintiff seeks to substitute Healy, Sokol and Paterson for the Cmty. Hosp. of Brooklyn, 89 A.D.3d 926, 933 N.Y.S.2d 321,
John Doe Defendants, the Plaintiff knew their identities years  322 (N.Y. App. Div. 2011) (“To make use of the ‘John
ago, yet failed to serve process upon them.                     Doe’ procedure delineated in C.P.L.R. 1024, parties must
                                                                demonstrate that they have exercised due diligence ....”) ) );
 [11] [12] In New York, the statute of limitations for claims Vasconcellos v. City of N.Y., No. 12 Civ. 8445, 2014 WL
brought pursuant to Section 1983 is three years. Morales        4961441, at *9 (S.D.N.Y. Oct. 2, 2014) (“[I]n order to invoke
v. Cty. of Suffolk, 952 F.Supp.2d 433, 436 (E.D.N.Y. 2013)      C.P.L.R. § 1024's benefits, [plaintiff] must first show that she
(Spatt, J.) (citing Patterson v. Cty. of Oneida, 375 F.3d 206,  exercise[d] due diligence, prior to the running of the statute of



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             12
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

limitations, to identify the defendant[s] by name.”) (internal      **8 The movant has the burden of demonstrating the
citations and quotation marks omitted) ).                          absence of genuine issues of material fact. Celotex Corp.
                                                                   v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2552, 91
 [13] “The use of C.P.L.R. 1024 presents many pitfalls. One        L.Ed.2d 265 (1986). If a nonmoving party fails to make
pitfall is that parties are not to resort to the ‘Jane Doe’        a sufficient showing on an essential element of their case
procedure unless they exercise due diligence, prior to the         where they will have the burden of proof, then summary
running of the statute of limitations, to identify the defendant   judgment is appropriate. Id. at 323, 106 S.Ct. 2548, 2552.
by name and, despite such efforts, are unable to do so.”           If the nonmoving party submits evidence which is “merely
Bumpus, 66 A.D.3d at 29–30, 883 N.Y.S.2d at 104 (emphasis          colorable,” legally sufficient opposition to the motion for
added). The Plaintiff did not exercise due diligence prior to      summary judgment is not met. *15 Liberty Lobby, 477 U.S.
the running of the statute of limitations, and has thus fallen     at 249, 106 S.Ct. 2505. The mere existence of a scintilla
into one of the pitfalls of Section 1024.                          of evidence in support of the nonmoving party's position
                                                                   is insufficient; there must be evidence on which the jury
Therefore, the Plaintiff cannot avail himself of Section 1024,     could reasonably find for that party. See Dawson v. Cty. of
and his motion to amend his complaint pursuant to Rule 15          Westchester, 373 F.3d 265, 272 (2d Cir. 2004).
to substitute certain officers for the John Doe defendants is
denied.
                                                                     2. The Applicable Law

B. As to the Defendants' Motions for Summary
                                                                                    a. Section 1983 Generally
Judgment
                                                                   42 U.S.C. § 1983 provides, in relevant part, that “any
   1. The Legal Standard
                                                                   person who, under color of any statute, ordinance, regulation,
Under FED. R. CIV. P. 56(a), “[t]he court shall grant summary
                                                                   custom, or usage, of any State or Territory ... subjects, or
judgment if the movant shows that there is no genuine dispute
                                                                   causes to be subjected, any citizen of the United States or
as to any material fact and the movant is entitled to judgment
                                                                   other person within the jurisdiction thereof to the deprivation
as a matter of law.” When deciding a motion for summary
                                                                   of any rights, privileges, or immunities secured by the
judgment, “[t]he Court ‘must draw all reasonable inferences
                                                                   Constitution and laws, is liable to the injured party for
and resolve all ambiguities in favor of the non–moving party.’
                                                                   damages.”
” Castle Rock Entm't, Inc. v. Carol Publ'g Grp., Inc., 150 F.3d
132, 137 (2d Cir. 1998) (quoting Garza v. Marine Transp.
                                                                    [15] [16] To state a § 1983 claim, a plaintiff must allege:
Lines, Inc., 861 F.2d 23, 26 (2d Cir. 1988) ).
                                                                   (1) that the challenged conduct was “committed by a person
                                                                   acting under color of state law”; and (2) that such conduct
 [14] “[A]t the summary judgment stage the judge's function
                                                                   “deprived [the plaintiff] of rights, privileges, or immunities
is not [ ] to weigh the evidence and determine the truth of the
                                                                   secured by the Constitution or laws of the United States.”
matter but to determine whether there is a genuine issue for
                                                                   Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting
trial.” Redd v. N.Y. State Div. of Parole, 678 F.3d 166, 173–
                                                                   Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994) ). Section
74 (2d Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc.,
                                                                   1983 does not create any independent substantive right, but
477 U.S. 242, 249, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202
                                                                   rather is a vehicle to “redress ... the deprivation of [federal]
(1986) (internal quotation marks omitted) ). In other words,
                                                                   rights established elsewhere.” Thomas v. Roach, 165 F.3d 137,
“[c]redibility determinations, the weighing of the evidence,
                                                                   142 (2d Cir. 1999); see also Rosa R. v. Connelly, 889 F.2d
and the drawing of legitimate inferences from the facts are
                                                                   435, 440 (2d Cir. 1989) (“It is fundamental, however, that §
jury functions, not those of a judge.” Barrows v. Seneca Foods
                                                                   1983 creates no independent, substantive constitutional rights
Corp., 512 F. App'x 115, 117 (2d Cir. 2013) (quoting Redd,
                                                                   but rather is a vehicle for enforcing such rights.”).
678 F.3d at 174 (internal quotation marks omitted) ). The
Court should not attempt to resolve issues of fact, but rather
“assess whether there are any factual issues to be tried.” Cuff
ex rel. B.C. v. Valley Cent. Sch. Dist., 677 F.3d 109, 119 (2d               b. 1983 Claims Against Municipalities,
Cir. 2012).                                                                         namely, “Monell Claims”




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

 [17] [18] [19] It is well-established that “a municipality                 come in contact with the municipal
cannot be held liable under § 1983 on a respondeat superior                 employees.
theory.” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691,
98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978). However,
section 1983 “extends liability to a municipal organization     Moray v. City of Yonkers, 924 F.Supp. 8, 12 (S.D.N.Y. 1996)
where ... the policies or customs it has sanctioned, led to     (internal citations omitted).
an independent constitutional violation.” Segal v. City of
N.Y., 459 F.3d 207, 219 (2d Cir. 2006). “Municipal liability     [22] Here, the Plaintiff argues that his Monell claims are
may also be premised on a failure to train employees when       premised upon an alleged failure to train. “A municipality's
inadequate training ‘reflects deliberate indifference to ...    culpability for a deprivation of rights is at its most tenuous
constitutional rights.’ ” Okin v. Village of Cornwall–On–       where a claim turns on a failure to train.” Connick, 563 U.S.
Hudson Police Dep't, 577 F.3d 415, 440 (2d Cir. 2009)           at 61, 131 S.Ct. 1350. Only where a plaintiff can demonstrate
(quoting City of Canton v. Harris, 489 U.S. 378, 392, 109       that a municipality's failure to train “amounts to deliberate
S.Ct. 1197, 1206, 103 L.Ed.2d 412 (1989) ).                     indifference to the rights of those with whom municipal
                                                                employees will come into contact” will a policy or custom
 [20] To prevail on a Section 1983 claim against a              actionable under Section 1983 be established. Moray, 924
municipality, a plaintiff must show “that ‘action pursuant to   F.Supp. at 12 (internal quotation marks omitted); see also
official municipal policy’ caused the alleged constitutional    Connick, 563 U.S. at 61–62, 131 S.Ct. 1350; Canton, 489 U.S.
injury.” Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir.       at 388, 109 S.Ct. 1197.
2011) (quoting Connick v. Thompson, 563 U.S. 51, 60, 131
S.Ct. 1350, 1359, 179 L.Ed.2d 417 (2011) ); see also Monell,     [23] [24] [25] “ ‘[D]eliberate indifference’ is a stringent
436 U.S. at 690–91, 98 S.Ct. 2018 (“[L]ocal governments ...     standard of fault, requiring proof that a municipal actor
may be sued for constitutional deprivations visited pursuant    disregarded a known or obvious consequence of his action.”
to governmental ‘custom’ even though such a custom has          Bd. of Cnty. Comm'rs v. Brown, 520 U.S. 397, 410, 117
not received formal approval through the body's official        S.Ct. 1382, 1391, 137 L.Ed.2d 626 (1997). To establish
decisionmaking channels”).                                      deliberate indifference, a plaintiff must demonstrate that: (1)
                                                                “a policymaker knows to a moral certainty that her employees
 [21] A plaintiff can establish the existence of a municipal    will confront a given situation”; (2) “the situation either
policy or custom by showing:                                    presents the employee with a difficult choice of the sort
                                                                that training ... will make less difficult or that there is a
                                                                history of employees mishandling the situation”; and (3) “the
             **9 the existence of[ ] (1) a                      wrong choice by the city employee will frequently cause
            formal policy which is officially                   the deprivation of a citizen's constitutional rights.” Walker v.
            endorsed by the municipality; (2)                   City of N.Y., 974 F.2d 293, 297–98 (2d Cir. 1992) (internal
            actions taken or decisions made by                  quotation marks omitted). “[D]emonstration of deliberate
            municipal officials with final decision-            indifference requires a showing that the official made a
            making authority, which caused the                  conscious choice, and was not merely negligent.” Jones v.
            alleged violation of plaintiff's civil              Town of E. Haven, 691 F.3d 72, 81 (2d Cir. 2012).
            rights; (3) a practice so persistent and
            widespread that it constitutes a custom              [26]     [27] “[W]here ... a city has a training program, a
            of which constructive knowledge and                 plaintiff must ... ‘identify a specific deficiency in the city's
            acquiescence *16 can be implied on                  training program and establish that that deficiency is ‘closely
            the part of the policy making officials;            related to the ultimate injury,’ such that it ‘actually caused’
            or (4) a failure by policymakers                    the constitutional deprivation.” Wray v. City of N.Y., 490 F.3d
            to properly train or supervise their                189, 196 (2d Cir. 2007) (quoting Amnesty Am. v. Town of W.
            subordinates, amounting to deliberate               Hartford, 361 F.3d 113, 129 (2d Cir. 2004) ). “The plaintiff
            indifference to the rights of those who             must offer evidence to support the conclusion that the training
                                                                program was inadequate, not ‘[t]hat a particular officer
                                                                may be unsatisfactorily trained’ or that ‘an otherwise sound



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       14
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

program has occasionally been negligently administered,’             prohibition against cruel and unusual punishment, Caiozzo v.
and that a ‘hypothetically well-trained officer’ would have          Koreman, 581 F.3d 63, 69 (2d Cir. 2009), or the Fourteenth
avoided the constitutional violation.” Okin, 577 F.3d at 440–        Amendment's Due Process Clause, Darnell v. Pineiro, 849
41 (quoting Canton, 489 U.S. at 390–91, 109 S.Ct. 1197); see         F.3d 17, 29 (2d Cir. 2017). However, “Eighth Amendment
also Edrei v. City of N.Y., 254 F.Supp.3d 565, 581 (S.D.N.Y.         scrutiny is appropriate only after the State has complied
2017) (finding that the plaintiffs plausibly alleged a failure-to-   with the constitutional guarantees traditionally associated
train claim where the City armed police officers with powerful       with criminal prosecutions .... [T]he State does not acquire
long-range acoustic devices and placed those officers in             the power to punish with which the Eighth Amendment is
“expectantly volatile protests” without training them).              concerned until after it has secured a formal adjudication of
                                                                     guilt in accordance with due process of law.” City of Revere
 [28] “A pattern of similar constitutional violations by             v. Massachusetts Gen. Hosp., 463 U.S. 239, 244, 103 S.Ct.
untrained employees is ordinarily necessary to demonstrate           2979, 2983, 77 L.Ed.2d 605 (1983).
deliberate indifference for purposes of failure to train.”
Connick, 563 U.S. at 62, 131 S.Ct. 1350 (internal citation and    [34] Instead, “[a] pretrial detainee's claims of
quotation marks omitted). This is because “[w]ithout notice      unconstitutional conditions of confinement are governed by
that a course of training is deficient in a particular respect,  the Due Process Clause of the Fourteenth Amendment,
decisionmakers can hardly be said to have deliberately           rather than the Cruel and Unusual Punishments Clause
chosen *17 a training program that will cause violations of      of the Eight Amendment.” Darnell, 849 F.3d at 29; see
constitutional rights.” Id.                                      also Revere, 463 U.S. at 244, 103 S.Ct. 2979 (“The Due
                                                                 Process Clause ... require[s] the responsible government or
 **10 [29]         [30]     [31] At the same time, however, the governmental agency to provide medical care to persons, such
Supreme Court in Connick reaffirmed the viability, in limited    as Kivlin, who have been injured while being apprehended by
circumstances, of the “single-incident” theory of liability      the police.”). Therefore, because the Plaintiff was merely an
envisioned in the Court's prior Canton decision. See id. at 63–  arrestee, and not a sentenced prisoner, his claim is properly
65, 131 S.Ct. 1350, 1359; Canton, 489 U.S. at 390 n.10, 109      brought as a violation of his Fourteenth Amendment rights.
S.Ct. 1197. Under the single-incident theory, a municipality
can be found to be deliberately indifferent based on a           Here, the Plaintiff was not a convicted prisoner, but an arrestee
single constitutional violation where “the unconstitutional      being held by the police. Nevertheless, “it is plain that an
consequences of failing to train [are] so patently obvious       unconvicted detainee's rights are at least as great as those
that a city should be liable under [Section] 1983 without        of a convicted prisoner.” Weyant v. Okst, 101 F.3d 845, 856
proof of a pre-existing pattern of violations.” Connick, 563     (2d Cir. 1996) (citing Revere, 463 U.S. at 244, 103 S.Ct.
U.S. at 64, 131 S.Ct. 1350. Violation of constitutional rights   2979 (“[T]he due process rights of a ... [pretrial detainee]
must be a “highly predictable consequence” of the failure to     are at least as great as the Eighth Amendment protections
train. Id. (internal quotation marks omitted). “Thus, deliberate available to a convicted prisoner.” (internal citations and
indifference may be inferred where the need for more or          footnote omitted) ).
better supervision to protect against constitutional violations
was obvious, but the policymaker failed to make meaningful        [35] A plaintiff alleging deliberate indifference to medical
efforts to address the risk of harm to plaintiffs.” Cash,        needs must satisfy two prongs: an “objective prong” showing
654 F.3d at 334 (internal citations, quotation marks, and        that “the alleged deprivation [was] sufficiently *18 serious,
alterations omitted).                                            in the sense that a condition of urgency, one that may
                                                                 produce death, degeneration, or extreme pain, existed,” Hill
                                                                 v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting
                                                                 Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) ), and
    c. Section 1983 Claims for Denial of Medical Care
                                                                 a “ ‘mens rea prong,’ or ‘mental element prong’—showing
 [32] [33] While the Plaintiff has not named any individual that the officer acted with at least deliberate indifference to
defendants, the Monell claims are based on an alleged denial     the challenged conditions.” Darnell, 849 F.3d at 29. Prior to
of medical care. Where a plaintiff was allegedly deprived        Darnell, the second prong was assessed subjectively in claims
of medical care, courts construe the rights seeking to be        brought under both the Eighth and Fourteenth Amendments.
vindicated as arising under either the Eight Amendment           See Spavone v. N.Y. State Dep't of Corr. Servs., 719 F.3d 127,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           15
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

138 (2d Cir. 2013) (“The second requirement is subjective: the    Dep't, 224 F.Supp.2d 463, 477 (E.D.N.Y. 2002) (Spatt, J.)
charged officials must be subjectively reckless in their denial   (citing Hall v. City of White Plains, 185 F.Supp.2d 293,
of medical care.”); Caiozzo, 581 F.3d at 70 (“[T]he standard      303 (S.D.N.Y. 2002) (dismissing claim against the police
for deliberate indifference is the same under the Due Process     department); Polite v. Town of Clarkstown, 60 F.Supp.2d 214,
Clause of the Fourteenth Amendment as it is under the Eighth      216 (S.D.N.Y. 1999); Umhey v. Cty. of Orange, 957 F.Supp.
Amendment.”).                                                     525, 530–31 (S.D.N.Y. 1997); Wilson v. City of N.Y., 800
                                                                  F.Supp. 1098, 1101 (E.D.N.Y. 1992) ).
 **11 [36] However, in light of the Supreme Court's ruling
in Kingsley v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466,        Accordingly, the Defendants' motion for summary judgment
192 L.Ed.2d 416 (2015), the Second Circuit held that in           pursuant to Rule 56 dismissing the claims against those
claims brought pursuant to the Fourteenth Amendment:              entities is granted.



            the pretrial detainee must prove                         b. As to the Claims Against Suffolk and Smithtown
            that the defendant-official acted
            intentionally to impose the alleged                   Smithtown and Suffolk contend that the Plaintiff cannot
            condition, or recklessly failed to act                establish municipal liability because there is no underlying
            with reasonable care to mitigate the                  constitutional violation. They further argue that the Plaintiff
            risk that the condition posed to the                  has not presented any evidence that any alleged constitutional
            pretrial detainee even though the                     injury was the result of a policy, practice or custom. The Court
            defendant-official knew, or should                    disagrees with both points, and finds that the Plaintiff has
            have known, that the condition                        presented enough evidence for the Court *19 to find that
            posed an excessive risk to health or                  there are sufficient material questions of fact as to whether
            safety. In other words, the “subjective               he was denied medical care under Section 1983; and as to
            prong” (or “mens rea prong”) of a                     whether that denial was the result of a failure to train by
            deliberate indifference claim is defined              Suffolk and Smithtown.
            objectively.


                                                                  i. As to Whether the Plaintiff Was Denied Medical Care
Darnell, 849 F.3d at 35. Therefore, the “mens rea prong of
a deliberate indifference claim brought by a pretrial detainee
is now to be assessed objectively.” Davis v. McCready, 283                          A. The Objective Prong
F.Supp.3d 108, 117 (S.D.N.Y. 2017) (citing Darnell, 849 F.3d
                                                                   [38] The Plaintiff told the officers that he had taken nine
at 35; Lloyd v. City of N.Y., 246 F.Supp.3d 704, 719 (S.D.N.Y.
                                                                  diazepam pills, two tabs of acid, and smoked some marijuana.
2017) ).
                                                                  He was asleep when they found him. Rangers Paterson and
                                                                  Sokol observed vomit on the seat. They were so concerned
  3. Application to the Plaintiff's Claims                        about him that they had him sit down. When he arrived at
                                                                  the Fourth Precinct, he was unsteady on his feet; had slurred
                                                                  speech; and was lethargic. Rangers Sokol and Paterson
  a. As to the Claims Against the SCPD and the TSPP               informed Sergeant Healy of the SCPD that the Plaintiff
                                                                  admitted to taking a large quantity of drugs. By the time the
The Plaintiff cannot sustain his claims against the SCPD and
                                                                  rangers attempted to drop him off at home, his daughter said
the TSPP because those agencies are administrative arms of
                                                                  that he looked like a zombie. Neither the TSPP rangers nor the
the respective municipalities.
                                                                  SCPD officers ever gave him medical attention. These facts,
                                                                  coupled with the officers' knowledge that the Plaintiff had
 [37] “Under New York law, departments that are merely
                                                                  ingested a large quantity of drugs, indicate that the officers
administrative arms of a municipality do not have a legal
                                                                  may not have acted reasonably in response to the Plaintiff's
identity separate and apart from the municipality and,
                                                                  sufficiently serious medical situation.
therefore, cannot sue or be sued.” Davis v. Lynbrook Police



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            16
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

                                                                                or there were obvious signs of distress
 **12 [39] While it is true that “[t]he Constitution does                       from the ingestion.
not require an arresting police officer or jail official to seek
medical attention for every arrestee or inmate who appears to
be affected by drugs or alcohol,” Burnette v. Taylor, 533 F.3d     826 F.Supp.2d at 471–72.
1325, 1333 (11th Cir. 2008); see also Estate of Lawson ex rel.
Fink v. City of Hamilton, No. C-1-07-927, 2009 WL 1444556,         Here, such evidence is present for the Court to find that a
at *16 (S.D. Ohio May 21, 2009) (“The Constitution does not        plausible constitutional violation exists. Rangers Paterson and
require an officer to provide medical assessment and care to       Sokol were aware of the ingestion of a *20 large quantity of
every intoxicated person he arrests, regardless of the degree      drugs, which, due to the quantity, may have posed a serious
of impairment.”), the officers were aware that the Plaintiff had   and life-threatening danger to the Plaintiff. Furthermore,
ingested a dangerously large amount of drugs. He told them         there were obvious signs of distress: the Plaintiff had fallen
he had taken nine diazepam and two tabs of acid, and that          asleep; he had vomited in the car; his speech was slurred;
he had smoked some marijuana. Ranger Paterson knew that            he was unsteady on his feet; he was lethargic; and by
the pills were not prescribed to the Plaintiff. (Paterson Dep.     the time he arrived home, he looked like a “zombie.” In
at 45 (“When I brought [the Plaintiff] to the precinct I had the   such situations, courts have been reluctant to grant summary
pill bottles that he had in the vehicle that were not assigned     judgment to defendants. See Border v. Trumbull Cnty. Bd.
to him.”) ).                                                       of Comm'rs, 414 F. App'x 831, 838 (6th Cir. 2011) (“In
                                                                   the instant case ... viewing the evidence in the light most
The court in Bradway v. Town of Southampton, 826 F.Supp.2d         favorable to plaintiffs, [the officer's] notation on the altered
458 (E.D.N.Y. 2011), faced with a factually similar situation      forms that [detainee] appeared to be ‘under the influence
in which the defendant officers observed the plaintiff ingest a    of barbiturates, heroin or other drugs’ and suffered a recent
large amount of cocaine, summarized the case law regarding         head injury, coupled with [the detainee's] signs of physical
denial of medical treatment where a plaintiff ingested drugs       incapacity, severe intoxication and obvious disorientation
as follows:                                                        witnessed by the inmates during the period [the officer] was
                                                                   interacting with [the detainee], sufficiently establish from an
                                                                   objective standpoint that a serious medical need existed and,
            the Court is obviously not                             in addition, that a reasonable jury could conclude that [the
            suggesting ... that a medical                          officer] was ‘aware of facts from which the inference could
            indifference claim will potentially                    be drawn that a substantial risk of serious harm exist[ed] and
            lie simply because officers fail to                    [he] ignored that risk.’ ”) (quoting Blackmore v. Kalamazoo
            take every intoxicated arrestee to the                 Cnty., 390 F.3d 890, 899 (6th Cir. 2004) ); Dean v. City
            hospital at the time of the arrest for                 of Fresno, 546 F.Supp.2d 798, 814 (E.D. Cal. 2008) (“A
            treatment. Such a rule would be absurd                 rational[ ] jury could find the officers' conduct to be a
            and, given the number of arrestees                     form of inaction that amounts to deliberate indifference.
            who are intoxicated at the time of                     Although the officers maintain that they only thought that
            arrest, would turn hospitals into arrest               [the detainee] had cocaine in his mouth, that they did not
            processing centers.... Instead, much                   think that [the detainee] needed medical care, and that if
            more evidence must be present for                      [the detainee] had said he had swallowed cocaine that they
            a plausible constitutional violation to                would have obtained medical aid, a rationale [sic] jury could
            exist and for a medical indifference                   look at the totality of the circumstances and conclude that
            claim of this nature to survive                        the officers had actual knowledge that [the detainee] had
            summary judgment. In particular,                       swallowed cocaine and were deliberately indifferent to [the
            there generally must be evidence                       detainee's] condition.”); Bradway, 826 F.Supp.2d at 469–70
            that the officers are aware of the                     (finding that the plaintiff met the objective prong where the
            ingestion of large quantities of drugs                 officers observed him ingest cocaine, and he admitted to
            or other intoxicants which, due to                     them that he ingested up to three grams of cocaine); see also
            the quantities, pose a serious or life-                Iacovangelo v. Correctional Medical Care, Inc., 624 F. App'x
            threatening danger to the arrestee, and/               10, 13 (2d Cir. 2015) (holding that, on a motion to dismiss,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             17
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

the plaintiff plead sufficient facts alleging that she suffered     mixed with other narcotics is something that is “obvious or
from a serious medical condition after she acknowledged             common in everyday life,” Palmer v. Sena, 474 F.Supp.2d
she was under the influence of drugs and had a history              347, 350 (D. Conn. 2007), and arguably “dwells within the
of drug abuse upon admission to county jail); McConville            common knowledge of a layperson,” Gold v. Dalkon Shield
v. Montrym, No. 3:15-cv-00967 (MAD/DEP), 2016 WL                    Claimants Tr., No. B-82-383 (EBB), 1998 WL 351456, at *3
3212093, at *5 (N.D.N.Y. June 9, 2016) (holding that the            (D. Conn. June 15, 1998), aff'd, 189 F.3d 460 (2d Cir. 1999).
plaintiff's complaint withstood a motion to dismiss where “the      While the Plaintiff may require such expert testimony at trial
complaint alleges that Decedent swallowed a toxic amount of         to prove his case, the Court finds that the mere ingestion of a
oxycodone, smelled strongly of alcohol, was covered in urine,       large quantity of a mixture of narcotic drugs, coupled with the
and exhibited numerous presenting symptoms of overdose              apparent signs of distress, are sufficient evidence to create a
and intoxication, including incoherency, motor impairment,          question of fact as to whether there was a sufficiently serious
dizziness, vomiting, impaired coordination, confusion, and          situation that could lead to serious injury or death.
trouble breathing. Decedent also made repeated requests
to be taken to a hospital. Construing the facts in the              Finally, the evidence is clear that the officers never took
light most favorable to Plaintiff, such allegations plausibly       the Plaintiff to a hospital. The Plaintiff did not receive
plead a serious medical condition under the objective prong         medical attention until his wife called 911. Therefore, there
of the deliberate indifference analysis.” (internal citations       is a question of fact as to whether they acted reasonably in
omitted) ); Vining v. Dep't of Corr., No. 12 Civ. 3267 (JPO),       response to the Plaintiff's sufficiently serious situation. The
2013 WL 2036325, at *5 (S.D.N.Y. Apr. 5, 2013) (stating, in         evidence is clear that the Plaintiff was in a sufficiently serious
dicta, that a plaintiff's situation would appear urgent where       situation. He was in a coma for six days, and has serious
the officers knew that he had ingested a dangerous amount of        medical residuals. While there is no evidence that the delay
alcohol or drugs (citing Bradway, 826 F.Supp.2d at 471) ).          in medical treatment caused or exacerbated his condition, the
                                                                    Defendants did not raise that issue, and the Court therefore
 **13 The Defendants rely almost entirely on the fact that          declines to address it.
the Plaintiff consistently refused medical attention. However,
this fact *21 alone does not mean that the officers acted           Therefore, the Court finds that the Plaintiff has introduced
reasonably in response to the Plaintiff's situation. Namely,        sufficient evidence to create a question of fact as to whether he
it does not change the conclusion that Rangers Sokol and            suffered a medical deprivation that was sufficiently serious.
Paterson were aware that the Plaintiff had placed himself           The Defendants' motions for summary judgment on that basis
in a life-threatening situation by ingesting a large quantity       are denied.
of drugs. See, e.g., Bradway, 826 F.Supp.2d at 473 (stating
that “the Court has conducted independent research and
carefully examined other cases that have dealt with the
                                                                                       B. The Mens Rea Prong
ingestion of drugs in the medical indifference context. In
many of the cases that grant summary judgment for the               Similarly, the Court finds that there is a question of material
defendants, the defendants were unaware of the actual amount        fact as to whether officers from both the TSPP and the SCPD
of drugs consumed and/or the plaintiff exhibited no signs           “recklessly failed to act with reasonable care to mitigate the
of distress.” (collecting cases) ). Here, the Plaintiff told        risk that the condition posed to the [Plaintiff] even though
the rangers that he had taken nine diazepam that were not           the [officers] knew, or should have known, that the condition
prescribed to him, two tabs of acid, and smoked some weed;          posed an excessive risk to health or safety.” Darnell, 849 F.3d
they observed vomit in the car; and he was unsteady on his          at 35.
feet and slurred his speech.
                                                                     [40] “[F]ollowing Darnell, the Court is faced with a difficult
Although it is true, as the County points out, that the             task. It is called upon to determine, without the benefit of
Plaintiff did not introduce any medical evidence to support         medical expertise, whether an objectively reasonable person
the contention that his ingestion of drugs created a sufficiently   in Defendant[s'] position would have known, or should have
serious question, in the Court's opinion, such expert testimony     known, that Defendant[s'] actions or omissions posed an
is not necessary to create a question of fact. The inherent         excessive risk of harm to [the *22 Plaintiff].” Davis, 283
danger of ingesting a large quantity of prescription drugs          F.Supp.3d at 120. Here, the Court finds that there is a question



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              18
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

of fact as to whether an objectively reasonable person in the        a detainee's medical condition and disregarded a substantial
officers' position would have known, or should have known,           risk of harm where the officers witnessed the detainee's drug
that failing to bring the Plaintiff to the hospital posed an         consumption, he told the officers of his drug consumption
excessive risk of harm to the Plaintiff.                             and he displayed signs of distress); Wilson v. City of New
                                                                     Haven, No. NNHCV106010876, 2017 WL 2111375, at *4
 **14 [41] As stated above, Rangers Paterson and Sokol               (Conn. Super. Ct. Apr. 19, 2017) (applying Darnell, finding
knew that the Plaintiff had ingested a dangerous amount of           that there was a question of fact as to the plaintiff's medical
narcotic drugs. Ranger Paterson knew that the prescriptions          indifference claim where the plaintiff “began to show signs of
drugs he took were not prescribed to him. They told Sergeant         discomfort with crack residue coming out of the corner of his
Healy of the SCPD how much the Plaintiff claimed to                  mouth. He was fainting, his speech became slurred, and he
have ingested. (See Paterson Dep. at 60 (“[W]as there any            complained that he felt weak and his stomach hurt. Johnson
conversation about what [the Plaintiff] said he had ingested at      told the officers that Wilson needed to go to the hospital,” and
that point? Yes, there was. I explained to the sergeant what he      the officers knew that the plaintiff had bags of cocaine in his
had told me and that's when the sergeant asked his questioning       mouth).
[sic] about medical to make sure that, you know, Mr. Boston
was okay.”) ). All three officers knew that the Plaintiff was        Finally, the Court cannot say as a matter of law that the
at risk, and they asked if he needed medical attention. As           officers did not act recklessly in failing to provide the Plaintiff
At the very least, they should have known that the ingestion         with medical care. While it is true that the Plaintiff repeatedly
of a large quantity of drugs placed the Plaintiff in a serious       declined medical treatment, *23 “[t]here are certainly
situation.                                                           circumstances where an intoxicated person's statement that
                                                                     he or she does not need medical treatment should not be
Moreover, the Plaintiff exhibited outward signs of distress          honored because it is inconsistent with other objective facts
that put the officers on notice. He was asleep when Rangers          indicating that hospitalization is clearly necessary.” Bradway,
Sokol and Paterson found him; there was vomit in the                 826 F.Supp.2d at 473–74.
car; he was unsteady on his feet when he exited the
car, and when he was brought into the precinct; Sergeant             Therefore, the Plaintiff has shown that there is a question of
Healy noted that he was lethargic and had slurred speech;            fact as to whether Rangers Paterson and Sokol, and Sergeant
and Ranger Paterson testified that “he had a little bit of           Healy “recklessly failed to act with reasonable care to mitigate
trouble moving ....” (Paterson Dep. at 66). Under these              the risk that the condition posed to the [Plaintiff] even though
circumstances, coupled with the officers' knowledge of the           the[y] [ ]knew, or should have known, that the condition posed
Plaintiff's ingestion of drugs, a reasonable juror could find that   an excessive risk to health or safety.” Darnell, 849 F.3d at 35.
the officers recklessly failed to act.                               Accordingly, the Court finds that there is a question of fact as
                                                                     to whether the Plaintiff suffered a constitutional injury, and
Courts have held that officers were aware of, and arguably           the Court turns to the Plaintiff's Monell claims.
disregarded, a substantial risk that serious harm would
result where they knew that the arrestee ingested drugs
and the arrestee exhibited outward signs of distress. See
                                                                           ii. As to Whether the Plaintiff's Constitutional
Iacovangelo, 624 F. App'x at 13 (holding, in a motion to
                                                                                 Injury Was the Result of a Failure to
dismiss, that the defendant was aware of detainee's drug
                                                                                  Train by Suffolk and/or Smithtown
withdrawal and intoxication during a medical screening
where the defendant was aware of the detainee's drug history,         **15 [42] The Plaintiff argues that a question of fact
a “visual assessment” of the detainee indicated that she             remains as to whether Suffolk and Smithtown failed to
was under the influence of drugs, and the detainee was               adequately train their officers, and that a rational juror
observed vomiting); Border, 414 F. App'x at 838 (holding             could find that they should be held liable for the Plaintiff's
that an officer's observation of a detainee's signs of physical      constitutional injuries. In opposition, Suffolk and Smithtown
incapacity, severe intoxication and obvious disorientation           contend that the Plaintiff's complaint alleges that the
were sufficient under the subjective prong to establish the          municipalities' liability is premised upon a custom, policy,
officer's awareness of the detainee's condition); Bradway, 826       usage, practice, procedure, or rule, and that the Plaintiff has
F.Supp.2d at 472 (finding that the officers were aware of            failed to produce any evidence that his injury was the result of



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                19
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

a custom, practice, or policy. The Court, in its discretion, reads   Police Department and the Town of Smithtown Park Police,
the complaint broadly to include a claim for failure to train        encounter individuals who possess, or have recently used
and finds that the Plaintiff has introduced sufficient evidence      narcotic drugs.
for the Court to submit his Monell claims to the jury.
                                                                     The situation in this case—whether or not to bring the Plaintiff
As to the wording of the claim, while it is true that in the         to the hospital after he ingested a large quantity of drugs
complaint, the Plaintiff bases his Monell claim on “customs,         but refused medical attention—“present[ed] the [officers]
policies, usages, practice[s], procedures and rules” of the          with a difficult choice of the sort that training ... w[ould]
respective municipalities, a failure to train is in itself a type    make less difficult ....” Id. That is, if Rangers Sokol and
of policy. See Connick, 563 U.S. at 61, 131 S.Ct. 1350 (“[A]         Paterson and Sergeant Healy had been trained on the effects
local government's decision not to train certain employees           of drugs on individuals, they would similarly not have faced
about their legal duty to avoid violating citizens' rights           a difficult choice. And a “highly predictable consequence”
may rise to the level of an official government policy for           of officers making the wrong choice in such a situation,
purposes of § 1983.”). Furthermore, in his state law claims,         Connick, 563 U.S. at 64, 131 S.Ct. 1350, would result in
the Plaintiff alleges that the municipalities failed to properly     violations of arrestees' constitutional rights. Said differently,
train and supervise their agents. Therefore, the Court reads         if other officers responded in the same way as Rangers Sokol
the Plaintiff's complaint broadly to include a Monell claim          and Paterson and Sergeant Healy did, then other arrestees'
for failure to train, because a failure to train can amount to a     constitutional rights would also likely be violated. Therefore,
municipal policy in certain circumstances.                           the consequences of Suffolk and Smithtown's failure to train
                                                                     “are so patently obvious that [a rational juror could find that
As to the substance of the claim, the Plaintiff introduced,          they] should be liable under [Section] 1983 without proof of
through deposition testimony, that Rangers Sokol and                 a pre-existing pattern of violations.” Id.
Paterson had never received any training from Smithtown on
how to identify drugs; how drugs affect people; how to deal           **16 Other courts have found that similar single-incident
with individuals who are clearly in medical distress; or how to      claims survive motions for summary judgment or motions to
interact with arrestees. Sergeant Healy testified that he never      dismiss. See Gerskovich v. Iocco, No. 15 CIV. 7280 (RMB),
received any training from Suffolk regarding how drugs affect        2017 WL 3236445, at *10 (S.D.N.Y. July 17, 2017) (denying
people. He further testified that a desk officer only needed to      summary judgment on the plaintiff's single-incident Monell
know when a prisoner had ingested a foreign substance if the         claim where he alleged that his injuries were due to New
ingestion was part of a suicide attempt.                             York City's failure to train its police officers on the rights
                                                                     of protestors); Edrei, 254 F.Supp.3d at 581 (finding that the
The Plaintiff has not introduced any evidence of “[a]                plaintiff's single-incident Monell claim withstood a motion
pattern of similar constitutional violations” as is “ordinarily      to dismiss where the plaintiff alleged that the City of New
necessary to show deliberate indifference for purposes of            York should have trained its police officers in the use of
failure to train.” Connick, 563 U.S. at 62, 131 S.Ct. 1350           Long Range Acoustic Devices in crowd control situations);
(internal citation and quotation marks omitted). However, in         Waller v. City of Middletown, 89 F.Supp.3d 279, 284–86 (D.
the Court's opinion, he has introduced sufficient evidence of        Conn. 2015) (finding that the plaintiff's complaint stated a
deliberate indifference based on a single-incident theory.           claim upon which relief could be granted for a single-incident
                                                                     Monell violation where officers damaged the plaintiff's home
Namely, the facts show that both Suffolk and Smithtown               during a search and the plaintiff alleged that the city “failed
knew “to a moral certainty, *24 ” Walker, 974 F.2d                   to train its Officers to understand that entry into a private
at 297, that officers would encounter arrestees who had              home to execute an arrest warrant, but without a search
ingested drugs and would require medical attention. Paterson         warrant and without exigent circumstances, is illegal per se”);
and Sokol both testified that they had encountered many              Prevost v. City of N.Y., No. 13-CV-3760 VEC, 2014 WL
individuals under the influence of drugs. Paterson said              6907560, at *7 (S.D.N.Y. Dec. 9, 2014) (denying the City's
that many people went to the park specifically to do                 motion to dismiss based on single-incident theory where
drugs. Sergeant Healy testified that he had encountered              police officers allegedly received no training on the role
individuals under the influence of narcotics. More generally,        exculpatory evidence plays in determining probable cause);
officers, including those employed by the Suffolk County             Chamberlain v. City of White Plains, 986 F.Supp.2d 363, 393



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              20
Boston v. Suffolk County, New York, 326 F.Supp.3d 1 (2018)
2018 WL 344970

                                                                       the plaintiffs state claims, or in the alternative, dismiss them
(S.D.N.Y. 2013) (denying the City of White Plains' motion
                                                                       for the plaintiff's failure to comply with the provisions of the
to dismiss where the complaint plausibly alleged a single-
                                                                       General Municipal Law 50-e(1).”); Smithtown Mem. of Law
incident Monell violation based on the theory that the city
                                                                       in Support of Mot. at 23 (“In addition ... the negligence claim
failed to train officers of the White Plains Police Department
                                                                       is barred by non-compliance with the conditions precedent to
on how to deal with emotionally disturbed persons).
                                                                       suit provide[d] for in the New York General Municipal Law
                                                                       Section[s] 50-e, 50-h, and 50-i.”) ). In a motion for summary
While some courts have read Connick to define the
                                                                       judgment, the defendant bears the initial burden of showing
requirements for succeeding on a single-incident theory
                                                                       the absence of genuine issues of material fact. Celotex Corp.,
so narrowly as to eviscerate it, other courts have read
                                                                       477 U.S. at 323, 106 S.Ct. 2548. The Plaintiff served a notice
the Supreme Court ruling to permit single-incident theory
                                                                       of claim on both Suffolk and Smithtown within ninety days of
under certain circumstances. See Waller, 89 F.Supp.3d
                                                                       the date of his alleged injury, complying with the most basic
at 285 *25 (collecting cases that “have not read the
                                                                       requirement of N.Y. GEN. MUN. LAW 50-e. It is not clear
Supreme Court's ruling as foreclosing single-incident liability
                                                                       from the Defendants' papers why the notice was insufficient,
under appropriate circumstances”). This Court agrees with
                                                                       or why summary judgment should be granted on the Plaintiff's
the logic and reasoning of those cases that have found
                                                                       state law claims. Therefore, the Court declines to do the
that single-incident theory survives Connick under certain
                                                                       Defendants' work for them, and their motion to dismiss the
circumstances, such as those found here. In any event, neither
                                                                       Plaintiff's state law claims pursuant to Rule 56 is denied.
Suffolk nor Smithtown move for summary judgment on the
basis that the Plaintiff cannot proceed under single-incident
theory.
                                                                                           III. CONCLUSION
Therefore, the Court finds that there is a material issue of
disputed fact as to whether the Plaintiff's injuries were caused        **17 For the reasons stated above, the Plaintiff's motion to
by Suffolk and Smithtown's failure to train their officers on          amend his complaint pursuant to Rule 15 is denied; and the
the effects of drugs on individuals and how to interact with           Defendants' motions for summary judgment are granted in
arrestees. Accordingly, the Defendants' motion for summary             part and denied in part. The motions for summary judgment
judgment pursuant to Rule 56 dismissing those claims is                are granted to the extent that the SCPD and TSPP are
denied.                                                                administrative arms that cannot be sued separate and apart
                                                                       from their respective municipalities and the claims against
                                                                       them are therefore dismissed. The motions for summary
   4. As to the Plaintiff's State Law Claims                           judgment are denied to the extent that the Plaintiff's Monell
Suffolk and Smithtown both summarily claim that the                    claims and state law claims against Suffolk and Smithtown
Plaintiff failed to comply with the requirements of N.Y. GEN.          shall be presented to the jury.
MUN. LAW § 50-e(1). They do not present any case law
in support of this contention, nor do they attempt to show             It is SO ORDERED.
why the Plaintiff's notice of claim was insufficient. Their
respective arguments on the issue are each one sentence long.
(See Suffolk Cty.'s Mem. of Law in Support of Mot. at 23               All Citations
(“The defendants respectfully request, in light of a lack of
                                                                       326 F.Supp.3d 1, 2018 WL 344970
a viable federal claim that the Court decline jurisdiction of

End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                21
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501


                                                                  1      One week after plaintiff’s Motion to Amend was
                  2019 WL 1771501
    Only the Westlaw citation is currently available.                    docketed, counsel for certain of the named defendants
     United States District Court, N.D. New York.                        filed a motion to dismiss portions of the complaint
                                                                         pursuant to Rule 12(b)(6) of the Federal Rules of Civil
               Nyjee L. BOYD, Plaintiff,                                 Procedure. See Dkt. No. 20 (“Motion to Dismiss”).
                          v.
            John DOE #1, et al., Defendants.                      II. DISCUSSION

                                                                    A. The Complaint and January 2019 Order
                 9:18-CV-1333 (TJM/ATB)
                                                                  In his original complaint, plaintiff asserted claims arising
                            |
                                                                  while he was in the custody of the New York State Department
                    Signed 04/23/2019
                                                                  of Corrections and Community Supervision (“DOCCS”) at
Attorneys and Law Firms                                           Clinton Correctional Facility (“Clinton C.F.”). See generally
                                                                  Compl. Plaintiff named as defendants DOCCS Commissioner
NYJEE L. BOYD, Plaintiff, Pro Se, 15-B-2063, Clinton              Anthony Annucci, Superintendent of Clinton C.F. E. Bell, as
Correctional Facility, P.O. Box 2001, Dannemora, NY 12929.        well as several corrections officials who allegedly worked at
                                                                  Clinton C.F. between April 2018 and August 2018. Id.

                DECISION AND ORDER                                The complaint was construed to assert the following claims:
                                                                  (1) First Amendment free exercise claims against defendants
Thomas J. McAvoy, Senior, U.S. District Judge                     C.O. John Doe #2, Baer, C.O. John Doe #3, W ood, and Sgt
                                                                  John Doe #1; (2) First Amendment retaliation claims against
I. INTRODUCTION
                                                                  defendants C.O. John Doe #2, Baer, C.O. John Doe #3, Sgt
 *1 Plaintiff Nyjee L. Boyd commenced this action pursuant
                                                                  John Doe #1, Wood, Hunt, Young, Holland, C.O. John Doe
to 42 U.S.C. § 1983 (“Section 1983”) by filing a pro se civil
                                                                  #4, and C.O. John Doe #5; (3) Eighth Amendment conditions-
rights complaint together with an application for leave to
                                                                  of-confinement claims against defendants Baer, C.O. John
proceed in forma pauperis. Dkt. No. 1 (“Compl.”); Dkt. No.
                                                                  Doe #2, Wood, Young, and C.O. John Doe #3; (4) Eighth
4 (“IFP Application”). By Decision and Order of this Court
                                                                  Amendment excessive force and failure-to-intervene claims
filed January 2, 2019, plaintiff’s IFP Application was granted,
                                                                  against defendants Hunt, Baer, Sgt John Doe #1, Sgt John
and following review of the complaint pursuant to 28 U.S.C. §
                                                                  Doe #2, C.O. John Doe #1, and John Doe #6; (5) Fourteenth
1915(e)(2)(B) and 28 U.S.C. § 1915A(b), some of plaintiff’s
                                                                  Amendment due process claims against defendants Wood and
claims and some of the named defendants were dismissed
                                                                  Baer based on the issuance of false misbehavior reports; (6) a
and the Court directed service and a response for the claims
                                                                  Fourteenth Amendment destruction of property claim against
against the named defendants that survived sua sponte review.
                                                                  defendant Wood; and (7) supervisory liability claims against
Dkt. No. 6 (the “January 2019 Order”).
                                                                  defendants Bell and Annucci. See January 2019 Order at 9-10.
Presently before this Court is plaintiff’s motion to amend
                                                                   *2 Following review of the complaint pursuant to 28
his complaint, together with a proposed amended complaint.
                                                                  U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), the
Dkt. No. 18 (“Motion to Amend”); Dkt. No. 18-1 (“Am.
                                                                  following claims were found to survive sua sponte review
Compl.”). At the time plaintiff submitted these documents,
                                                                  and require a response: (1) plaintiff’s free exercise claims
service was not completed on all of the defendants who
                                                                  against defendants C.O. John Doe #2, Baer, C.O. John Doe
remained in the action following the January 2019 Order, and
                                                                  #3, Sgt John Doe #1, Wood, Annucci, and Bell; (2) plaintiff’s
none of the defendants who had been served had responded
                                                                  retaliation claims against defendants C.O. John Doe #2, Baer,
to the complaint. Thus, plaintiff was not required to obtain
                                                                  C.O. John Doe #3, W ood, Hunt, Young, Holland, Annucci,
the Court’s leave or defendants' consent before amending
                                                                  and Bell; and (3) plaintiff’s excessive force and failure-to-
his complaint. As a result, the Court will consider plaintiff’s
                                                                  intervene claims against defendants Sgt John Doe #1, Sgt
proposed amended complaint as an amended complaint filed
                                                                  John Doe #2, C.O. John Doe #1, C.O. John Doe #6, Baer,
as of right in accordance with Rule 15(a)(1) of the Federal
                                                                  Hunt, Annucci, and Bell. See January 2019 Order at 25-26.
Rules of Civil Procedure. 1


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

All remaining claims were dismissed without prejudice for           defendant Hill based on the alleged event that occurred on
failure to state a claim upon which relief may be granted, and      August 5, 2018. See Am. Compl. at 15-16.
defendants John Doe #4 and John Doe #5 were dismissed as
defendants from the action without prejudice. Id. at 26.            Fourth, plaintiff has asserted new claims against defendants
                                                                    Baer, Bell, and Annucci, and added Corrections Officer John
                                                                    Doe #7 as a defendant, based on new allegations about an
   B. Review of the Amended Complaint                               event that occurred on March 29, 2018. The following new
Because plaintiff is proceeding in forma pauperis and is an         facts are set forth as alleged in the amended complaint.
inmate suing government employees, his amended complaint
must be reviewed in accordance with 28 U.S.C. § 1915(e)(2)          On March 29, 2018, at approximately 2:30 pm, plaintiff
(B) and 28 U.S.C. § 1915A(b). The legal standard governing          “returned from a law library call-out to Lower F-Block[.]”
the dismissal of a pleading for failure to state a claim pursuant   Am. Compl. at 8. Upon arriving at the Lower F-Block,
to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) was           plaintiff and another inmate were forced to wait on “two
discussed at length in the January 2019 Order and it will not be    company by the A-man[,]” defendant Corrections Officer
restated in this Decision and Order. See January 2019 Order         John Doe #7 (“John Doe #7”), for approximately thirty
at 2-4.                                                             minutes before John Doe #7 gave them “a direct order” to
                                                                    return to their company. Id. Before leaving, plaintiff asked
Plaintiff’s amended complaint is substantially the same as his      defendant John Doe #7 to place him on “the list for chow and
original complaint with a few exceptions.                           gym[.]” Id. Defendant John Doe #7 cursed at plaintiff and told
                                                                    him to “lock in” to his cell. Id.
First, plaintiff has withdrawn his claims against defendants
John Doe #4 and John Doe #5. See generally, Am. Compl.               *3 Defendant Baer, who was standing nearby, then ordered
                                                                    plaintiff to “get on the ... wall.” Compl. at 8. Plaintiff
Second, plaintiff has added the following claims for                “obeyed” the order and defendant Baer proceeded to berate
relief against existing defendants based on the same                plaintiff for questioning staff. Id. Defendant Baer then
allegations contained in the original complaint: (1) an Eighth      searched plaintiff while two other unknown corrections
Amendment failure-to-intervene claim against defendant              officers stood behind him. Id. During the search, defendant
John Doe #3 based on the alleged events that occurred               Baer “stuck his hand in [plaintiff’s] boxers” and “pulled
on April 6, 2018; (2) an Eighth Amendment failure-to-               [plaintiff’s] testicles causing [him] severe pain[.]” Id. Plaintiff
protect claim against defendant Holland based on the alleged        notified defendants Annucci and Bell about the events of
events that occurred on April 26, 2018; and (3) an Eighth           March 29, 2018, but his complaint was “disregarded[.]” Id.
Amendment medical indifference claim against defendant              at 10, 19.
Wood based on an alleged event that occurred on May 1, 2018.
See Am. Compl. at 13-16, 20.                                        The Court construes these allegations to assert an Eighth
                                                                    Amendment excessive force claim against defendant Baer,
Third, plaintiff has added Corrections Officer Dubrey and           an Eighth Amendment failure-to-intervene claim against
Corrections Officer Hill as defendants and asserted the             defendant John Doe #7, and supervisory liability claims
following claims against them based on the same allegations         against defendants Bell and Annucci.
contained in the original complaint: (1) a First Amendment
free exercise claim against defendant Dubrey based on               The remainder of the amended complaint is materially similar
the alleged event that occurred on July 18, 2018; (2) a             to the original complaint, and re-asserts all of the same claims
First Amendment retaliation claim against defendant Dubrey          asserted in the original complaint against all of the same
based on the alleged event that occurred on July 18, 2018;          defendants (with the exception of defendants John Doe #4
(3) an Eighth Amendment conditions-of-confinement claim             and John Doe #5). See generally Am. Compl. For a more
against defendant Dubrey based on the alleged event that            complete statement of plaintiff’s claims, reference is made to
occurred on July 18, 2018; (4) an Eighth Amendment                  the amended complaint.
excessive force claim against defendant Dubrey based on the
alleged event that occurred on July 18, 2018; and (5) an
Eighth Amendment conditions-of-confinement claim against



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

                                                                     Defendant, 537 F.3d 185, 191 (2d Cir. 2008), the Court finds
                                                                     that plaintiff’s excessive force claim against defendant Baer
      1. Claims Based on Events of March 29, 2018
                                                                     survives sua sponte review and requires a response. In so
The Eighth Amendment protects prisoners from “cruel                  ruling, the Court expresses no opinion as to whether this claim
and unusual punishment” at the hands of prison officials.            can withstand a properly filed dispositive motion.
Wilson v. Seiter, 501 U.S. 294, 296-97 (1991); Estelle v.
Gamble, 429 U.S. 97, 104 (1976). This includes punishments           The Court, however, reaches a different conclusion with
that “involve the unnecessary and wanton infliction of               respect to plaintiff’s claims against defendants John Doe #7,
pain.” Gregg v. Georgia, 428 U.S. 153, 173 (1976).                   Annucci, and Bell. With respect to defendant John Doe #7,
The Eighth Amendment’s prohibition against cruel and                 the amended complaint does not allege any facts regarding
unusual punishment encompasses the use of excessive force            the nature or duration of defendant Baer’s alleged use of
against an inmate, who must prove two components: (1)                force during the frisk, or where defendant John Doe #7
subjectively, that the defendant acted wantonly and in bad           was physically located in relation to plaintiff, making it
faith, and (2) objectively, that the defendant’s actions violated    impossible for the Court to determine the plausibility of
“contemporary standards of decency.” Blyden v. Mancusi, 186          whether defendant John Doe #7 had a realistic opportunity to
F.3d 252, 262-63 (2d Cir. 1999) (internal quotations omitted)        stop the alleged use of excessive force before its completion.
                                                                     See Rosen v. City of New York, 667 F. Supp. 2d 355, 360
(citing Hudson v. McMillian, 503 U.S. 1, 8 (1992)). 2
                                                                     (S.D.N.Y. 2009) (“In the context of a failure to intervene
                                                                     claim, an officer displays deliberate indifference when he has
2       In this regard, while “a de minimis use of force will        adequate time to assess a serious threat against an inmate
        rarely suffice to state a constitutional claim,” Romano
                                                                     and a fair opportunity to protect the inmate without risk to
        v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993), the
                                                                     himself, yet fails to intervene.”); Dean v. New York City,
        malicious use of force to cause harm constitutes an
                                                                     No. 15-CV-8825, 2017 WL 3670036, at *4 (S.D.N.Y. July
        Eighth Amendment violation per se because in such an
        instance “contemporary standards of decency are always
                                                                     6, 2017) (denying as futile leave to amend to add failure-
        violated.” Blyden, 186 F.3d at 263 (citing Hudson, 503       to-intervene claim against corrections official where the
        U.S. at 9). The key inquiry into a claim of excessive        proposed amended complaint was “devoid of any factual
        force is “whether force was applied in a good-faith effort   allegations against P.O. Myers with respect to the failure to
        to maintain or restore discipline, or maliciously and        intervene claim, such as, for example, where P.O. Myers was
        sadistically to cause harm.” Hudson, 503 U.S. at 7 (citing   located and what she was doing when P.O. Baksh pepper
        Whitley v. Albers, 475 U.S. 312, 321-22 (1986)); see also    sprayed the plaintiff’s face”); Cusamano v. Sobek, 604 F.
        Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973).        Supp.2d 416, 429 (N.D.N.Y. 2009) (excusing an officer from
“The Eighth Amendment [also] requires prison officials to            liability “despite his presence, if the assault is ‘sudden and
take reasonable measures to guarantee the safety of inmates          brief,’ such that there is no real opportunity to prevent
in their custody.” Hayes v. New York City Dept. of Corrs., 84        it”). Moreover, the amended complaint lacks any allegations
F.3d 614, 620 (2d Cir. 1996) (citing Farmer v. Brennan, 511          which plausibly suggest that defendant John Doe #7 knew
U.S. 825, 832 (1994)). Law enforcement officials, including          (or had a basis for knowing) prior to the alleged use of force
prison officials, can be held liable under § 1983 for failing to     that plaintiff was at risk of being harmed by defendant Baer.
intervene in a situation where another official is violating an      See Blandon v. Capra, No. 17-CV-65, 2017 WL 5624276,
inmate’s constitutional rights, including the use of excessive       at *8 (S.D.N.Y. Nov. 20, 2017) (“[A]side from a conclusory
force, in their presence. Curley v. Vill. of Suffern, 268 F.3d 65,   allegation that ‘[D]efendants[ ] w[ere] fully aware of [the]
72 (2d Cir. 2001); see also Anderson v. Branen, 17 F.3d 552,         unsafe condition and refused to take any measures whatsoever
557 (2d Cir. 1994) (prison official’s Eighth Amendment duty          to protect the safety of the most vulnerable mental health
to take reasonable measures to guarantee the safety of inmates       offenders,’ the Complaint is devoid of any allegations that any
in their custody includes a duty to protect inmates from harm        Defendant specifically knew that Ebanks was infected with
threatened by other officers).                                       HIV or Hepatits C, that he had a propensity to assault other
                                                                     inmates, or that Plaintiff personally was in danger of being
 *4 At this stage of the proceeding, and mindful of the              assaulted by Ebanks.... The Complaint therefore fails to allege
Second Circuit’s direction that a pro se plaintiff’s pleadings       that Defendants were ‘aware of facts from which the inference
must be liberally construed, see e.g. Sealed Plaintiff v. Sealed     could be drawn that’ Ebanks specifically posed a substantial



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

risk of harm to Plaintiff, or that Defendants in fact drew such
an inference.”).                                                    Moreover, a “failure to remedy” theory of liability is not
                                                                    available against a supervisor with respect to discrete and
With respect to defendants Bell and Annucci, the Second             completed violations. See Jackson, 256 F.3d at 96 (citing
Circuit held prior to Supreme Court’s decision in Ashcroft          Blyden, 186 F.3d at 259, 264 and Wright, 21 F.3d at 501);
v. Iqbal, 556 U.S. 662 (2009), that supervisory personnel           see also Young v. Kihl, 720 F. Supp. 22, 23 (W.D.N.Y. 1989)
may be considered “personally involved” only if they (1)            (“[T]he wrong must have been ongoing or otherwise capable
directly participated in the violation, (2) failed to remedy that   of mitigation at the time the supervisory official was apprised
violation after learning of it through a report or appeal, (3)      thereof.”). “If the official is confronted with a violation that
created, or allowed to continue, a policy or custom under           has already occurred and is not ongoing, then the official will
which the violation occurred, (4) had been grossly negligent        not be found personally responsible for failing to ‘remedy’
in managing subordinates who caused the violation, or (5)           a violation.” Harnett v. Barr, 538 F. Supp. 2d 511, 524
exhibited deliberate indifference to the rights of inmates by       (N.D.N.Y. 2008).
failing to act on information indicating that the violation
was occurring. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.         Accordingly, plaintiff’s Eighth Amendment claims against
1995) (citing Williams v. Smith, 781 F.2d 319, 323-24 (2d Cir.      defendants John Doe #7, Bell, and Annucci based on the
1986)). 3                                                           alleged events of March 29, 2018, are dismissed pursuant
                                                                    to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for
3                                                                   failure to state a claim upon which relief may be granted.
        The Second Circuit has not yet addressed how the
        Supreme Court’s decision in Iqbal affected the standards
        in Colon for establishing supervisory liability. See
        Grullon v. City of New Haven, 720 F.3d 133, 139 (2d                        2. Failure-to-Intervene Claim
        Cir. 2013) (noting that Iqbal may have “heightened                        Against Defendant John Doe #3
        the requirements for showing a supervisor’s personal
        involvement with respect to certain constitutional          Plaintiff’s failure-to-protect claim against defendant John
        violations” but not reaching the impact of Iqbal on         Doe #3 is based on an allegation that he stood nearby while
        Colon because the complaint “did not adequately plead       defendant Hunt subjected plaintiff to excessive force during
        the Warden’s personal involvement even under Colon);”       a pat frisk. Am. Compl. at 20. Plaintiff, however, does not
        see also Hogan v. Fischer, 738 F.3d 509, 519 n.3
                                                                    allege any facts regarding the nature or duration of the alleged
        (2d Cir. 2013) (expressing “no view on the extent to
                                                                    use of force during the frisk, or defendant John Doe #3’s
        which [Iqbal] may have heightened the requirements
                                                                    proximity to defendant Hunt, making it impossible for the
        for showing a supervisor’s personal involvement with
        respect to certain constitutional violations[.]” (citing    Court to determine the plausibility of whether defendant John
        Grullon, 720 F.3d at 139)). For purposes of this Decision   Doe #3 had a realistic opportunity to stop the alleged use of
        and Order, the Court assumes that all five categories       excessive force before its completion. Moreover, the amended
        under Colon remain valid.                                   complaint lacks any allegations which plausibly suggest that
                                                                    defendant John Doe #3 knew (or had a basis for knowing)
 *5 Here, plaintiff alleges only that he complained to
                                                                    prior to the alleged use of force that plaintiff was at risk of
defendants Bell and Annucci about the events of March
                                                                    being harmed by defendant Hunt.
29, 2018, and his complaints were “disregarded[.]” Am.
Compl. at 10, 19. Plaintiff has not alleged any facts which
                                                                    Accordingly, plaintiff’s Eighth Amendment failure-to-
plausibly suggest that his complaints about the events of
                                                                    intervene claim against defendant John Doe #3 based on the
March 29, 2018, raised concerns about ongoing or continued
                                                                    alleged events of April 6, 2018, is dismissed pursuant to 28
misconduct. Nor has plaintiff attached to his amended
                                                                    U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure
complaint copies of his complaints regarding this alleged
                                                                    to state a claim upon which relief may be granted.
incident from which the Court could potentially draw such an
inference. Thus, there is no basis for the Court to infer that,
at the time defendants Bell and Annucci were made aware
of the alleged events of March 29, 2018, they also became            3. Failure-to-Protect Claim Against Defendant Holland
aware that plaintiff was experiencing an ongoing violation of
his constitutional rights.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

Plaintiff’s failure-to-protect claim against defendant Holland     Accordingly, plaintiff’s Eighth Amendment failure-to-protect
is based on an allegation that he refused plaintiff’s protective   claim against defendant Holland is dismissed pursuant to 28
custody request and instead threatened plaintiff for making        U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure
complaints on April 26, 2018. Am. Compl. at 13-14.                 to state a claim upon which relief may be granted. 4

In order to establish a “failure to protect,” the plaintiff must   4       To the extent plaintiff has attempted to assert an Eighth
show that he was incarcerated under conditions posing a
                                                                           Amendment claim against defendant Holland based
substantial risk of serious harm, and prison officials acted
                                                                           on alleged harassment, the law is clear that verbal
with deliberate indifference to that risk and the inmate’s                 harassment and name calling, absent physical injury, are
safety. Farmer, 511 U.S. at 836. Deliberate indifference exists            not constitutional violations cognizable under Section
when “the official knows of and disregards an excessive risk               1983. See Purcell v. Coughlin, 790 F.2d 263, 265
to inmate health or safety; the official must both be aware                (2d Cir. 1986) (per curiam); Aziz Zarif Shabazz v.
of facts from which the inference could be drawn that a                    Pico, 994 F. Supp. 460, 474 (S.D.N.Y. 1998) (“verbal
substantial risk of serious harm exists, and he must also draw             harassment or profanity alone, unaccompanied by any
the inference.” Id. at 837. “Neither mere negligence nor a                 injury no matter how inappropriate, unprofessional, or
prison guard’s mere failure to act reasonably is enough to                 reprehensible it might seem, does not constitute the
state an Eighth Amendment deliberate indifference claim.”                  violation of any federally protected right and therefore
                                                                           is not actionable under 42 U.S.C. § 1983”) (quotation
Sawyer v. New York State Depat. of Corr. Servs., No. 11-
                                                                           omitted); see also Rivera v. Goord, 119 F. Supp. 2d
CV-0152, 2015 WL 6644112, at *7 (W.D.N.Y. June 30,
                                                                           327, 342 (S.D.N.Y. 2000) (collecting cases). “While
2015) (citing Garcia v. Witkowski, 988 F. Supp. 2d 360,
                                                                           under extreme circumstances the Eighth Amendment’s
361 (W.D.N.Y. 2013)), report and recommendation adopted                    prohibition against cruel and unusual punishment may
in pertinent part by 2015 WL 6641471 (W.D.N.Y. Oct. 28,                    encompass intentionally inflicted psychological injury,
2015); Shell v. Brun, 585 F. Supp. 2d 465, 469-70 (W.D.N.Y.                necessarily excluded from this protection is conduct
2008) (“In failure to protect cases, a prisoner normally proves            causing only de minimis psychological harm.” Johnson
actual knowledge of impending harm by showing that he                      v. Brown, No. 9:09-CV-0002 (GTS/DEP), 2010 WL
complained to prison officials about a specific threat to his              6243352, at *6 (N.D.N.Y. Sept. 3, 2010) (collecting
safety. Mere negligence (for example if a prison guard should              cases), report and recommendation adopted by 2011 WL
know of a risk but does not) is not enough....”); Jones v.                 1097864 (N.D.N.Y. Mar. 22, 2011); see also Jermosen
Kelly, 918 F. Supp. 74, 80 (W.D.N.Y. 1995) (“[D]efendant                   v. Coughlin, No. 87-CV-6267, 1993 WL 267357, at
Morrissey’s April, 1993 denial of plaintiff’s transfer under the           *6 (S.D.N.Y. July 9, 1993), aff'd, 41 F.3d 1501 (2d
                                                                           Cir. 1994) (officers approaching inmate with nightsticks
‘automatic’ transfer evaluation provision of DOCS Directive
                                                                           raised in a threatening position caused only de minimus
No. 4948, Protective Custody Status, ¶ III(A) ... does not
                                                                           psychological pain). In this case, the amended complaint
subject Morrissey to § 1983 liability in the absence of
                                                                           fails to allege facts which plausibly suggest that the
any proof that he deliberately, rather than negligently or                 alleged comments made by defendant Holland subjected
inadvertently, disregarded a substantial risk to plaintiff’s               plaintiff to psychological harm which rises to the level of
safety.”).                                                                 a constitutional violation.

 *6 Here, plaintiff does not allege any facts which plausibly
suggest that, at the time he requested protective custody,         4. Medical Indifference Claim Against Defendant Wood
defendant Holland was aware of a specific threat to plaintiff’s
safety. Moreover, plaintiff does not allege that he requested      Claims that prison officials have intentionally disregarded an
protective custody out of fear for his safety at that time.        inmate’s medical needs fall under the umbrella of protection
Rather, plaintiff alleges in conclusory fashion that he            from the imposition of cruel and unusual punishment afforded
requested protective custody because corrections officials         by the Eighth Amendment. Estelle, 429 U.S. at 102, 104.
were “denying [him] meals and retaliating against [him].”          The Eighth Amendment prohibits punishment that involves
Am. Compl. at 13. Thus, there is no basis for the Court to infer   the “unnecessary and wanton infliction of pain” and is
that defendant Holland deliberately disregarded an excessive       incompatible with “the evolving standards of decency that
risk to plaintiff’s safety in denying him protective custody.      mark the progress of a maturing society.” Id.; see also Whitley
                                                                   v. Albers, 475 U.S. 312, 319 (1986) (citing, inter alia, Estelle).
                                                                   While the Eighth Amendment does not mandate comfortable


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      5
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

prisons, neither does it tolerate inhumane treatment of those      manifested when prison guards intentionally deny or delay
in confinement. Farmer, 511 U.S. at 832 (citing Rhodes v.          access to medical care).
Chapman, 452 U.S. 337, 349 (1981)).
                                                                   Here, plaintiff alleges that while he was “being moved
“In order to establish an Eighth Amendment claim arising out       to Upper F from Lower F[,]” he informed defendant
of inadequate medical care, a prisoner must prove ‘deliberate      Wood, “who was transporting [plaintiff] to [his] knew [sic]
indifference to [his] serious medical needs.’ ” Chance v.          location[,]” that he “couldn't carry [his] bags due to medical
Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Estelle,      issues with [his] lower back and left knee[.]” Am. Compl. at
429 U.S. at 104). “First, the alleged deprivation must be, in      15. In response, defendant Wood stated that if plaintiff did not
objective terms, sufficiently serious.” Chance, 143 F.3d at 702    carry his bags, he would not receive his property. Id. Plaintiff
(internal quotation marks and citations omitted). Addressing       then reiterated his “medical issues” and was escorted to his
the objective element, to prevail a plaintiff must demonstrate     new cell without his bags because defendant Wood “refused”
a violation sufficiently serious by objective terms, “in the       to carry them. Id.
sense that a condition of urgency, one that may produce death,
degeneration, or extreme pain exists.” Hathaway v. Coughlin,       Plaintiff’s allegations regarding his “medical issues” are
99 F.3d 550, 553 (2d Cir. 1996). “Second, the defendant must       entirely conclusory. Plaintiff does not allege, for example,
act with a sufficiently culpable state of mind,” Chance, 143       that a medical professional diagnosed him with an injury
F.3d at 702 (internal quotation marks and citations omitted);      or condition that would worsen if he lifted objects over a
that is, the plaintiff must demonstrate that the defendant         certain weight. Nor does he allege that he was medically
“kn[ew] of and disregard[ed] an excessive risk to inmate           excused from lifting objects over a certain weight. Thus, there
health or safety.” Farmer, 511 U.S. at 837; see also Blyden,       is no basis for inferring either that plaintiff suffered from a
186 F.3d at 262 (With respect to the subjective element,           sufficiently serious medical condition at the time he requested
a plaintiff must also demonstrate that defendant had “the          assistance from defendant Wood, or that defendant Wood, in
necessary level of culpability, shown by actions characterized     not agreeing to carry plaintiff’s property, acted with deliberate
by ‘wantonness.’ ”).                                               indifference to plaintiff’s serious medical needs.

 *7 Non-medical personnel may be held liable for deliberate        Accordingly, plaintiff’s Eighth Amendment medical
indifference to medical needs where a plaintiff demonstrates       indifference claim against defendant Wood is dismissed
that the prison personnel intentionally denied or delayed          pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §
access to medical care or intentionally interfered with medical    1915A(b) for failure to state a claim upon which relief may
treatment once it was prescribed. See Banks v. No. 8932 Corr.      be granted. 5
Officer, No. 11-CV-8359, 2013 WL 673883, at *4 (S.D.N.Y.
Feb. 25, 2013) (“A prison guard’s deliberate indifference          5       Analyzing plaintiff’s allegations as a conditions-of-
to a serious medical need of a prisoner means intentionally
                                                                           confinement claim would fare no better for plaintiff
denying or delaying access to medical care or intentionally                because depriving him of unidentified personal property
interfering with medical treatment once it was prescribed.”);              does not constitute a per se deprivation of a basic
Davidson v. Scully, No. 83-CV-2025, 1994 WL 669549,                        human need, and there are no allegations in the
at *12 (S.D.N.Y. Nov. 30, 1994) (“Evidence of deliberate                   amended complaint that defendant Wood refused to
indifference may be found in: a lengthy delay in arranging                 carry plaintiff’s property despite knowing that plaintiff
for medically indicated treatment for a prisoner’s serious                 would be deprived of a basic human need. See Bowens
medical problem, ... deliberate interference with a prisoner’s             v. Smith, No. 9:11-CV-784 (GLS/ATB), 2013 WL
prescribed treatment, ... the refusal of prison officials to               103575, at *10 (N.D.N.Y. Jan. 8, 2013) (“In order
provide necessary medical care as punishment for misconduct                to show that conditions of confinement violate the
unrelated to the prisoner’s medical condition, ... and a serious           Eighth Amendment, the plaintiff must demonstrate that
                                                                           the conditions result in an ‘unquestioned and serious
failure to provide needed medical attention when prison
                                                                           deprivation of basic human needs,’ and that defendants
officials are fully aware of that need....” (internal quotation
                                                                           imposed those conditions with deliberate indifference.”)
marks and citations omitted)); see also Estelle, 429 U.S. at
                                                                           (quoting Jolly v. Coughlin, 76 F.3d 468, 480 (2d Cir.
104-05 (1976) (noting that deliberate indifference may be                  1996)), report and recommendation adopted by 2013 WL
                                                                           103596 (N.D.N.Y. Jan. 8, 2013). Furthermore, plaintiff



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

        alleges that he received his property the next day. Am.     be liberally construed, the Court finds that plaintiff’s free
        Compl. at 15. While he also alleges that his property was   exercise and retaliation claims against defendant Dubrey
        “damaged[,]” plaintiff does not identify what property      survive sua sponte review and require a response. In so ruling,
        was “damaged,” or how it was “damaged.” Nor does            the Court expresses no opinion as to whether these claims can
        plaintiff allege any facts from which an inference could
                                                                    withstand a properly filed dispositive motion.
        be drawn that the “damage” occurred out of deliberate
        indifference to one of his basic human needs.

                                                                              7. Conditions-of-Confinement Claims
  5. Excessive Force Claim Against Defendant Dubrey                           Against Defendants Dubrey and Hill

 *8 Plaintiff’s excessive force claim against defendant             Plaintiff’s conditions-of-confinement claims against
Dubrey is based on an allegation that defendant Dubrey              defendants Dubrey and Hill are based on allegations that on
placed “mechanical restraints on [him] tight.” Am. Compl. at        one occasion, defendant Dubrey denied him access to the
15.                                                                 gym, and on a separate occasion, defendant Hill denied him
                                                                    access to a meal. Am. Compl. at 15-16. As noted in the
Placing an inmate in handcuffs is not a per se constitutional       January 2019 Order, such limited deprivations are insufficient
violation. Rather, courts have held that tight handcuffing          to state an Eighth Amendment violation. See January 2019
gives rise to an Eighth Amendment claim when “1) the                Order at 17-19.
handcuffs were unreasonably tight; 2) the defendants ignored
the [plaintiff’s] pleas that the handcuffs were too tight; and      Accordingly, plaintiff’s Eighth Amendment conditions-of-
3) [there is a] degree of injury to the wrists.” Lynch ex           confinement claims against defendants Dubrey and Hill are
rel. Lynch v. City of Mount Vernon, 567 F. Supp. 2d 459,            dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28
468 (S.D.N.Y. 2008) (internal quotation marks and citations         U.S.C. § 1915A(b) for failure to state a claim upon which
omitted); see also Benitez v. Locastro, No. 9:04-CV-423             relief may be granted.
(NAM/RFT), 2010 WL 419999, at *1, *12 (N.D.N.Y. Jan. 29,
2010) (dismissing Eighth Amendment claim based on tight
handcuffing where plaintiff failed to “allege for how long the
                                                                                       8. Remaining Claims
handcuffs and shackles were applied, [ ]or the circumstances
of their application”).                                             In addition to the claims discussed above, plaintiff also
                                                                    reasserts the following claims in the amended complaint that
Here, the amended complaint lacks any allegations which             he set forth in the original complaint: (1) First Amendment
plausibly suggest that defendant Dubrey applied handcuffs           free exercise claims against defendants C.O. John Doe #2,
maliciously and sadistically to cause harm. Moreover,               Baer, C.O. John Doe #3, W ood, and Sgt John Doe #1; (2) First
plaintiff does not allege that he experienced any pain or injury    Amendment retaliation claims against defendants C.O. John
as a result of the “tight” restraints. Nor does he allege that he   Doe #2, Baer, C.O. John Doe #3, Sgt John Doe #1, Wood,
complained to defendant Dubrey about the tightness after the        Hunt, Young, Holland; (3) Eighth Amendment conditions-
restraints were placed on him.                                      of-confinement claims against defendants Baer, C.O. John
                                                                    Doe #2, Wood, Young, and C.O. John Doe #3; (4) Eighth
Accordingly, plaintiff’s Eighth Amendment excessive force           Amendment excessive force and failure-to-intervene claims
claim against defendant Dubrey is dismissed pursuant to 28          against defendants Hunt, Baer, Sgt John Doe #1, Sgt John
U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure         Doe #2, C.O. John Doe #1, and John Doe #6; (5) Fourteenth
to state a claim upon which relief may be granted.                  Amendment due process claims against defendants Wood
                                                                    and Baer based on the issuance of false misbehavior reports;
                                                                    (6) a Fourteenth Amendment destruction of property claim
              6. Free Exercise and Retaliation                      against defendant Wood; and (7) supervisory liability claims
             Claims Against Defendant Dubrey                        against defendants Bell and Annucci based on the alleged
                                                                    wrongdoing that occurred between April 2018 and August
At this stage of the proceeding, and mindful of the Second          2018. See generally Am. Compl.
Circuit’s direction that a pro se plaintiff’s pleadings must



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

 *9 The Court found in the January 2019 Order that the             ORDERED that the Clerk shall update the docket to add
following claims survived sua sponte review and required           the following parties as defendants: (1) Corrections Officer
a response: (1) plaintiff’s free exercise claims against           Dubrey; (2) Corrections Officer Hill; and (3) Corrections
defendants C.O. John Doe #2, Baer, C.O. John Doe #3,               Officer John Doe #7; and it is further
Sgt John Doe #1, Wood, Annucci, and Bell; (2) plaintiff’s
retaliation claims against defendants C.O. John Doe #2, Baer,      ORDERED that the following claims SURVIVE sua sponte
C.O. John Doe #3, Wood, Hunt, Young, Holland, Annucci,             review and require a response: (1) plaintiff’s free exercise
and Bell; and (3) plaintiff’s excessive force and failure-to-      claims against defendants Dubrey, C.O. John Doe #2, Baer,
intervene claims against defendants Sgt John Doe #1, Sgt           C.O. John Doe #3, Sgt John Doe #1, Wood, Annucci, and
John Doe #2, C.O. John Doe #1, C.O. John Doe #6, Baer,             Bell; (2) plaintiff’s retaliation claims against defendants
Hunt, Annucci, and Bell. See January 2019 Order at 25-26.          Dubrey, C.O. John Doe #2, Baer, C.O. John Doe #3, W
For the reasons set forth in the January 2019 Order, these         ood, Hunt, Young, Holland, Annucci, and Bell; and (3)
claims once again survive sua sponte review and require a          plaintiff’s excessive force and failure-to-intervene claims
response.                                                          against defendants Sgt John Doe #1, Sgt John Doe #2, C.O.
                                                                   John Doe #1, C.O. John Doe #6, Baer, Hunt, Annucci, and
Upon review, and with due regard for plaintiff’s status as a pro   Bell; and it is further
se litigant, the Court finds that plaintiff’s remaining claims
are subject to dismissal for the same reasons set forth in the     ORDERED that all remaining claims are DISMISSED with
January 2019 Order. See generally, January 2019 Order.             prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28
                                                                   U.S.C. § 1915A(b) for failure to state a claim upon which
                                                                   relief may be granted; 6 and it is further
   C. Defendants' Motion to Dismiss
In light of the Court’s decision to treat the proposed amended
                                                                   6      Generally, when a district court dismisses a pro se action
complaint as an amended complaint filed as of right, and
because certain claims in the amended complaint that were                 sua sponte, the plaintiff will be allowed to amend his
                                                                          action. See Gomez v. USAA Fed. Savings Bank, 171 F.3d
not pled in the original complaint have survived initial
                                                                          794, 796 (2d Cir. 1999). However, an opportunity to
review, defendants' Motion to Dismiss portions of the original
                                                                          amend is not required where the plaintiff has already
complaint is denied without prejudice and with leave to renew
                                                                          been afforded the opportunity to amend. See Shuler
upon the completion of service on all of the named defendants             v. Brown, No. 9:07-CV-0937 (TJM/GHL), 2009 WL
who remain in this action.                                                790973, at *5 & n.25 (N.D.N.Y. March 23, 2009) (“Of
                                                                          course, an opportunity to amend is not required where the
The deadline for the defendants who have already been served              plaintiff has already amended his complaint.”), accord,
to respond to the amended complaint is stayed pending the                 Smith v. Fischer, No. 9:07-CV-1264 (DNH/GHL), 2009
completion of service on all of the named defendants who                  WL 632890, at *5 & n.20 (N.D.N.Y. March 9, 2009);
remain in this action. Upon the completion of service on all of           Abascal v. Hilton, No. 9:04-CV-1401 (LEK/GHL), 2008
the named defendants who remain in this action, the deadline              WL 268366, at *8 (N.D.N.Y. Jan. 13, 2008); see also
for all of the named defendants to respond to the amended                 Yang v. New York City Trans. Auth., 01-CV-3933, 2002
complaint shall be reset in accordance with the Federal Rules             WL 31399119, at *2 (E.D.N.Y. Oct. 24, 2002) (denying
                                                                          leave to amend where plaintiff had already amended
of Civil Procedure.
                                                                          complaint once); Advanced Marine Tech. v. Burnham
                                                                          Sec., Inc., 16 F. Supp. 2d 375, 384 (S.D.N.Y. 1998)
III. CONCLUSION                                                           (denying leave to amend where plaintiff had already
                                                                          amended complaint once); cf. Foman v. Davis, 371
WHEREFORE, it is hereby
                                                                          U.S. 178, 182 (1962) (denial of leave to amend not
                                                                          abuse of discretion movant has repeatedly failed to cure
ORDERED that the Clerk shall docket plaintiff’s proposed
                                                                          deficiencies in pleading).
amended complaint (Dkt. No. 18-1) as the amended
complaint, which is accepted for filing and is the operative        *10 ORDERED that the Clerk shall issue summonses and
pleading; and it is further                                        forward them, along with copies of the amended complaint, to
                                                                   the United States Marshal for service upon defendants Dubrey
                                                                   and Holland; 7 and it is further


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    8
Boyd v. Doe #1, Slip Copy (2019)
2019 WL 1771501

                                                                     the completion of service on defendants Holland and Dubrey;
                                                                     and it is further
7      Because David A. Rosenberg, on behalf of the Office
       of the New York State Attorney General, has appeared
                                                                     ORDERED that all pleadings, motions and other documents
       in this action as counsel for defendants Annucci, Baer,
                                                                     relating to this action be filed with the Clerk of the United
       Bell, Hunt, Wood, and Young, the Clerk need not issue
       summonses for these defendants.
                                                                     States District Court, Northern District of New York, 7th
                                                                     Floor, Federal Building, 100 S. Clinton St., Syracuse, New
ORDERED that the deadline for defendants Annucci,                    York 13261-7367. Plaintiff must comply with any requests
Baer, Bell, Hunt, Wood, and Young to respond to the                  by the Clerk’s Office for any documents that are necessary to
amended complaint is STAYED pending the completion                   maintain this action. All parties must comply with Local Rule
of service on defendants Dubrey and Holland. Upon the                7.1 of the Northern District of New York in filing motions.
completion of service on defendants Dubrey and Holland,              All motions will be decided on submitted papers without oral
defendants Annucci, Baer, Bell, Hunt, Wood, Young,                   argument unless otherwise ordered by the Court. Plaintiff is
Holland, and Dubrey must respond to the amended complaint            also required to promptly notify, in writing, the Clerk’s
in accordance with the Federal Rules of Civil Procedure; and         Office and all parties or their counsel of any change in
it is further                                                        plaintiff’s address; his failure to do so may result in the
                                                                     dismissal of this action; and it is further
ORDERED that plaintiff take reasonable steps to ascertain
the identity of the “Doe” defendants, and when identified,           ORDERED that the Clerk serve a copy of this Decision and
seek to amend the complaint to add the individuals as                Order on plaintiff and counsel for the defendants who have
defendants in this action pursuant to Federal Rule of Civil          appeared in this action.
Procedure 15(a); 8 and it is further

8                                                                    IT IS SO ORDERED.
       Summonses will not issue for the “Doe” defendants
       because the U.S. Marshal cannot effect service on an
                                                                     All Citations
       individual who has not been identified by name.
ORDERED that the Motion to Dismiss (Dkt. No. 20) is                  Slip Copy, 2019 WL 1771501
DENIED without prejudice and with leave to renew upon

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

                                                                           regarding these types of violations if they are filed by pretrial
                                                                           detainees or criminal defendants. The defendants now move,
      KeyCite Yellow Flag - Negative Treatment                             jointly, for summary judgment pursuant to Rule 56 of the
Distinguished by Hogan v. County of Lewis, N.Y., N.D.N.Y., March 8, 2013
                                                                           Federal Rules of Civil Procedure. For the reasons set forth
                   2010 WL 335581
                                                                           below, defendants' motion is granted.
    Only the Westlaw citation is currently available.

 This decision was reviewed by West editorial
staff and not assigned editorial enhancements.                                                          I. FACTS

                 United States District Court,                             The Court has taken the facts set forth below from the
                       E.D. New York.                                      parties' depositions, affidavits, and exhibits, and from the
                                                                           defendants' respective Rule 56.1 statements of facts. 1 Upon
               Erwin JACKSON, Plaintiff,
                                                                           consideration of a motion for summary judgment, the Court
                            v.
                                                                           shall construe the facts in the light most favorable to the
         COUNTY OF NASSAU, Nassau County
                                                                           non-moving party-here, the plaintiff. See Capobianco v. City
       Police Department, and Office of the Nassau                         of New York, 422 F.3d 47, 50 n. 1 (2d Cir.2001). Unless
          County District Attorney, Defendants.                            otherwise noted, where a party's 56.1 statement or deposition
                                                                           is cited, that fact is undisputed or the opposing party has
                   No. 07-CV-245 (JFB)(AKT).
                               |                                           pointed to no evidence in the record to contradict it. 2
                         Jan. 22, 2010.
                                                                           1       The Court notes that plaintiff failed to file and serve a
Attorneys and Law Firms                                                            response to defendant's Local Rule 56.1 Statement of
                                                                                   Facts in violation of Local Civil Rule 56.1. Generally,
Erwin Jackson, pro se.                                                             a “plaintiff['s] failure to respond or contest the facts
                                                                                   set forth by the defendants in their Rule 56.1 statement
Ralph J. Reissman and Sara A. Wells of the Nassau County
                                                                                   as being undisputed constitutes an admission of those
Attorney's Office, Mineola, NY, for defendants.                                    facts, and those facts are accepted as being undisputed.”
                                                                                   Jessamy v. City of New Rochelle, 292 F.Supp.2d
                                                                                   498, 504 (S.D.N.Y.2003) (quoting NAS Elecs., Inc. v.
               MEMORANDUM AND ORDER                                                Transtech Elecs. PTE Ltd., 262 F.Supp.2d 134, 139
                                                                                   (S.D.N.Y.2003)). However, “[a] district court has broad
JOSEPH F. BIANCO, District Judge.                                                  discretion to determine whether to overlook a party's
                                                                                   failure to comply with local court rules.” Holtz v.
 *1 On January 17, 2007, pursuant to 42 U.S.C. § 1983, pro se                      Rockefeller & Co., 258 F.3d 62, 73 (2d Cir.2001)
plaintiff Erwin Jackson (“plaintiff” or “Jackson”) brought this                    (citations omitted); see also Gilani v. GNOC Corp., No.
action against defendants County of Nassau (“the County”),                         04 Civ. 2935(ILG), 2006 WL 1120602, at *2 (E.D.N.Y.
Nassau County Police Department, and the Office of the                             Apr. 26, 2006) (exercising court's discretion to overlook
Nassau County District Attorney alleging that defendants                           the parties' failure to submit statements pursuant to Local
violated plaintiff's rights under the First, Fourth, and                           Civil Rule 56.1). In plaintiff's opposition papers, he
Fourteenth Amendments of the United States Constitution.                           specifically identified those paragraphs of defendants'
Specifically, Jackson claims that his constitutional rights                        Rule 56.1 statement with which he agreed that there were
                                                                                   no material disputed issues of fact. The Court, in its
were violated during his pretrial proceedings when police
                                                                                   discretion, thus relies on those paragraphs as equivalent
officers allegedly withheld exculpatory evidence, made
                                                                                   to plaintiff's Rule 56 .1 statement of facts for the purposes
perjurous statements, and falsely verified felony complaints
                                                                                   of this opinion. In the exercise of its broad discretion
against plaintiff when they had no personalknowledge of the                        and given plaintiff's pro se status, the Court will also
underlying facts. Jackson further contends that the County                         only deem admitted those facts in defendant's Rule 56.1
of Nassau has a policy of committing these constitutional                          statement that are supported by admissible evidence and
violations. Jackson also alleges that the County of Nassau                         not controverted by other admissible evidence in the
has a policy of failing to investigate criminal complaints                         record. See Jessamy, 292 F.Supp.2d at 504-05.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                              1
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

2      Because plaintiff is pro se, the Court has independently   Officer Hughes stated that only some of the males he observed
       reviewed plaintiff's deposition testimony. Plaintiff's     were wearing face masks. The testimony at the July 10 pretrial
       deposition contains no additional evidence other than      hearing was as follows:
       plaintiff's speculation and conclusory allegations.
                                                                    Q: This individual jumps out of the car. This is the
                                                                    individual that you pursued after?
              A. The Underlying Prosecution
                                                                    A: Correct. * * *
On November 22, 2005, plaintiff Erwin Jackson was arrested
                                                                    Q: Did he have mask on? A: No mask.
by Nassau County police officers for attempted robbery of
the Bank of America located in Baldwin, New York, on                Q: No mask. You testified in the grand jury that all five of
November 21, 2005. (Defs.' 56.1 Statement ¶ 4.) Plaintiff           the occupants of that car that fled had masks on?
was brought to the Bellmore police station, where he
was questioned about the November 21, 2005 robbery.                 A: I was incorrect about that. I stated that before.
(Deposition of Irwin Jackson, Defs.' Ex. E (hereinafter “Pl.'s
Dep.”) at 32-33.) At the station, Jackson was also questioned       Q: That information wasn't true?
about other bank robberies. (Id. at 34-35.) Plaintiff was
                                                                    A: It was incorrect. * * *
arrested and arraigned on November 23, 2005. He was
charged for the November 21 robbery and four additional             Q: You testified they all had masks on. Now, you're saying,
robberies that had occurred in Nassau County on November            you take the mask off one-
13, 2005, October 1, 2005, September 2, 2005, and July 23,
2005. (Id. at 40-41; Defs.' 56.1 Statement ¶ 5.) Plaintiff was      A: I believe in that statement. I was describing all the
indicted by a grand jury on thirteen counts on December             occupants. I said, they all had masks on. I was incorrect. I
19, 2005. (Pl.'s Dep. at 44-45.) In June 2006, a pretrial           should have said, some had masks on.
suppression hearing was held, at which Police Officer Joseph
Hughes testified. (Id. at 45-46.) Plaintiff proceeded to trial    (Id. ¶ 12 (citing Ex. AB at 485-86).)
on the charges and, on February 6, 2007, was found guilty
on nine counts of Robbery in the First Degree (New York           Jackson also claims Officer Hughes made a “punishable false
Penal Law 160.15) and one count of Conspiracy in the Fourth       written statement” and committed the crime of “offering a
Degree (New York Penal Law 105.10). (Id. at 53-54.) On July       false instrument for filing” by verifying and signing five
30, 2008, Jackson was sentenced to fifteen years for each of      felony complaints against plaintiff, although Officer Hughes
the nine counts of Robbery in the First Degree, plus one year     had no personal knowledge of the information contained in
and four months for Conspiracy in the Fourth Degree. (Defs.'      those complaints and relied on information provided by other
56.1 ¶ 8.) Jackson's minimum aggregate sentence was set at        officers. (Id. ¶¶ 13-14.) According to Jackson, during the
twenty-five years, eight months and sixteen days. (Id. ¶ 9.)      pretrial hearing and trial of his co-defendant Paul Henry,
                                                                  Officer Hughes testified that it was police procedure for
                                                                  officers to verify and swear to felony complaints even though
                                                                  they lacked knowledge of the underlying facts or crimes
                      B. Officer Hughes                           alleged therein. (Pl.'s Dep. at 61.) Jackson also alleges that
                                                                  Hughes testified to this at Jackson's own trial on cross-
 *2 By letter dated September 17, 2006, while a pretrial
                                                                  examination. (Id. at 61-62.)
detainee, Jackson filed three criminal complaints against
Police Officer Joseph Hughes with the Nassau County
                                                                  On September 21, 2006, Assistant District Attorney (“ADA”)
District Attorney's Criminal Complaint Unit. (Id. ¶ 10.)
                                                                  Thurer transferred plaintiff's perjury complaint against
The complaints were based on Officer Hughes's allegedly
                                                                  Officer Hughes to ADA Barbara Kornblau, Chief of the
inconsistent testimony at a pretrial suppression hearing.
                                                                  Public Corruption Bureau. (Id. ¶ 15.) ADA Kornblau
Jackson alleges that while testifying before the Grand Jury
                                                                  reviewed plaintiff's complaint against Officer Hughes.
in December 2005, Officer Hughes stated that he observed
                                                                  Because plaintiff's case was still pending and “the issues
five black males fleeing a four-door Buick wearing face
                                                                  alleged by plaintiff all pertained to credibility,” (Defs.'
masks. During a subsequent pretrial hearing on July 10, 2006,
                                                                  Ex. K ¶ 6), ADA Kornblau notified Daniel Looney, the
plaintiff cross-examined Officer Hughes. At that hearing,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

ADA prosecuting plaintiff, and plaintiff's attorney, Jeffrey      alleges that the County had a policy of failing to discipline its
Groder, of plaintiff's claims. The District Attorney's Office     employees for any alleged perjury or cover-ups with respect
later informed Jackson that it also forwarded the case to         to evidence. (Compl. at 5; Pl.'s Dep. at 93.) Jackson's second
the Internal Affairs Bureau of the Nassau County Police           cause of action claims that the County has a policy, practice,
Department for administrative action at their discretion.         procedure and custom of failing to take steps to terminate
(Pl.'s Dep. at 56; Defs.' 56.1 ¶ 16.) After receiving             the unconstitutional practices of “its legal subordinates,”
plaintiff's complaint from the District Attorney's Office, the    defendants Nassau County Police Department and the Nassau
Nassau County Police Department's Internal Affairs Bureau         County District Attorney's Office. (Compl. at 5; Pl.'s Dep. at
“determined that plaintiff's complaint against Officer Hughes     93-94.) Jackson's third cause of action alleges that the County
for perjury was unfounded, since plaintiff had been convicted     has failed to properly train and supervise its employees
in a jury trial on February 6, 2007.” (Defs.' 56.1 ¶ 18.)         with regard to “the proper constitutional and statutory
                                                                  requirements in the exercise of their authority.” (Compl. at 5;
                                                                  Pl.'s Dep. at 94.)

                   C. Detective Comiskey
                                                                  Jackson asserts four claims against the Nassau County
 *3 Jackson also filed criminal complaints against Detective      Police Department. The fourth cause of action in Jackson's
Joseph Comiskey with the Nassau County District Court.            complaint alleges that the Nassau County Police Department
(Pl.'s Dep. at 58-59.) According to Jackson, Detective            has a policy that authorizes subordinates to falsely verify
Comiskey committed “official misconduct” and perjury              and file criminal felony complaints without “knowledge of
for allegedly failing to provide plaintiff with “exculpatory      or knowledge based upon belief” of the underlying facts.
material” in July 2006 at a pretrial hearing, and for advising    (Compl. at 5; Pl.'s Dep. at 95.) The fifth cause of action
the court that he had turned over all of his notes when,          alleges that the Nassau County Police Department failed to
according to Jackson, he had not done so. (Defs.' 56.1            properly train and supervise its employees in the processing
¶ 19.) ADA Steven L. Schwartz, Chief of the Nassau                of arrestees. (Compl. at 5-6.) Specifically, Jackson contends
County District Attorney's District Court Bureau, investigated    that, due to inadequate training, employees of the Nassau
these two complaints against Detective Comiskey, and              County Police Department do not realize “that they are not
found the claims in them unfounded. (Id. ¶ 20.) Plaintiff         authorized to swear or fill out a felony complaint that they
was subsequently informed that the District Attorney's            have absolutely no knowledge of.” (Pl.'s Dep. at 96.) The sixth
Office declined to prosecute these complaints. (Id.) These        cause of action in Jackson's complaint claims that the Nassau
complaints were also reviewed by ADA Kornblau, who                County Police Department has an illegal practice or custom
determined that Detective Comiskey's actions were not a           that condones and sanctions its employees who commit
crime. (Id. ¶ 22.) Subsequently, as she had done with             perjury, which is demonstrated by the fact that plaintiff, a
the complaint against Officer Hughes, she forwarded the           pretrial criminal defendant, attempted to file criminal charges
complaints to the Nassau County Police Department Internal        against the defendants' subordinates, but the defendants took
Affairs Bureau. (Id. ¶ 22.) ADA Kornblau also sent a letter       no corrective actions. (Id. at 96-97; Compl. at 6.) Jackson's
to Jeffrey Groder, plaintiff's trial counsel, informing him of    seventh cause of action alleges that the Nassau County Police
plaintiff's allegations, since they pertained to an incident in   Department, as a policy maker, has a defective and illegal
which Groder was involved. (Id.)                                  policy whereby it does not correct or punish wrongdoings,
                                                                  such as those alleged in causes of action numbers four, five,
                                                                  and six. (Compl. at 6; Pl.'s Dep. at 97-98.)

                  D. The Instant Complaint                         *4 Jackson asserts his four final claims against the Nassau
                                                                  County District Attorney's Office. Jackson's eighth cause of
Jackson alleges eleven causes of action against the
                                                                  action alleges that the Nassau County District Attorney's
County of Nassau and two of its administrative arms,
                                                                  Office has a history and practice of ignoring criminal
the Nassau County District Attorney's Office and the
                                                                  defendants' and arrestees' complaints, ignoring evidence of
Nassau County Police Department, arguing that these entities
                                                                  police misconduct, and shielding police officers and other
had unconstitutional policies, practices, and customs that
                                                                  assistant district attorneys from prosecution. (Compl. at 6.)
infringed his constitutional rights. Jackson asserts three
                                                                  Jackson's ninth cause of action alleges that the Nassau
claims specifically against the County of Nassau. First, he


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

County District Attorney's Office does not give “any credence       moving party is entitled to judgment as a matter of law.”
to pretrial criminal defendants who seek to file and give           Fed.R.Civ.P. 56(c); Globecon Group, LLC v. Hartford Fire
any credence to pretrial criminal defendants that seek to           Ins. Co., 434 F.3d 165, 170 (2d Cir.2006). The moving party
commence criminal actions in the court against public               bears the burden of showing that he or she is entitled to
officials.” (Id. at 130.) Specifically, plaintiff contends that     summary judgment. See Huminski v. Corsones, 396 F.3d 53,
the Nassau County District Attorney's Office declines to            69 (2d Cir.2005). The court “is not to weigh the evidence
investigate, arrest, and/or prosecute public officials when         but is instead required to view the evidence in the light
illegal conduct is alleged by pretrial or criminal defendants.      most favorable to the party opposing summary judgment,
(Compl. at 6-7.) Jackson's tenth cause of action alleges            to draw all reasonable inferences in favor of that party, and
that the Nassau County District Attorney's Office has               to eschew credibility assessments.” Amnesty Am. v. Town of
failed to punish the illegal practices and wrongdoings of           W. Hartford, 361 F.3d 113, 122 (2d Cir.2004); Anderson v.
their employees and the Nassau County Police Department.            Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (summary
(Compl. at 7.) Jackson's eleventh and final cause of action         judgment is unwarranted if “the evidence is such that a
contends that the Nassau County District Attorney's Office          reasonable jury could return a verdict for the nonmoving
has a policy and procedure whereby the district court clerk         party”).
does not submit or file any claims or complaints against a
public official made by criminal defendants. (Compl. at 7.)          *5 Once the moving party has met its burden, the opposing
                                                                    party “ ‘must do more than simply show that there is
                                                                    some metaphysical doubt as to the material facts.... [T]he
                                                                    nonmoving party must come forward with specific facts
               II. PROCEDURAL HISTORY
                                                                    showing that there is a genuine issue for trial.’ “ Caldarola
Jackson filed the complaint in this action on January 17,           v. Calabrese, 298 F.3d 156, 160 (2d Cir.2002) (quoting
2007. The Court granted plaintiff leave to proceed in forma         Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
pauperis on January 31, 2007. Defendants filed an answer            U.S. 574, 586-87 (1986) (emphasis in original)). As the
to the complaint on May 23, 2007. On March 14, 2008,                Supreme Court stated in Anderson, “[i]f the evidence is
plaintiff filed a motion to amend the complaint. This Court         merely colorable, or is not significantly probative, summary
denied that motion on February 13, 2009. On May 15, 2009,           judgment may be granted.” Anderson, 477 U.S. at 249-50
defendants submitted their motion for summary judgment              (citations omitted). Indeed, “the mere existence of some
and provided pro se plaintiff with the notice required by           alleged factual dispute between the parties” alone will not
Local Civil Rule 56.2. Defendant submitted supplemental             defeat a properly supported motion for summary judgment.
papers to their motion on June 5, 2009. Plaintiff submitted         Id. at 247-48 (emphasis in original). Thus, the nonmoving
                                                                    party may not rest upon mere conclusory allegations or
opposition papers on May 28, 2009. 3 Defendants filed their
                                                                    denials but must set forth “ ‘concrete particulars' “ showing
reply to plaintiff's opposition on June 5, 2009. Plaintiff also
                                                                    that a trial is needed. R.G. Group, Inc. v. Horn & Hardart
submitted a motion for sanctions against defendants on June
                                                                    Co., 751 F.2d 69, 77 (2d Cir.1984) (quoting SEC v.
10, 2009. Defendants submitted their opposition to the motion
                                                                    Research Automation Corp., 585 F.2d 31, 33 (2d Cir.1978)).
for sanctions on June 11, 2009. This matter is fully submitted.
                                                                    Accordingly, it is insufficient for a party opposing summary
                                                                    judgment “ ‘merely to assert a conclusion without supplying
3      Due to delay, it appears that plaintiff's response was not   supporting arguments or facts.’ “ BellSouth Telecomms., Inc.
       filed with the Court until June 11, 2009.
                                                                    v. W.R. Grace & Co., 77 F.3d 603, 615 (2d Cir.1996) (quoting
                                                                    Research Automation Corp., 585 F.2d at 33).
               III. STANDARD OF REVIEW
                                                                    Where the plaintiff is proceeding pro se, the Court must
The standards for summary judgment are well settled.                “construe [the complaint] broadly, and interpret [it] to raise
Pursuant to Federal Rule of Civil Procedure 56(c), a court          the strongest arguments that [it] suggest[s].” Weixel v. Bd. of
may not grant a motion for summary judgment unless                  Educ. of the City of N.Y., 287 F.3d 138, 145-46 (2d Cir.2002)
“the pleadings, depositions, answers to interrogatories, and        (alterations in original) (quoting Cruz v. Gomez, 202 F.3d 593,
admissions on file, together with affidavits, if any, show that     597 (2d Cir.2000)). Though a pro se litigant's pleadings and
there is no genuine issue as to any material fact and that the      other submissions are afforded wide latitude, a pro se party's



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

conclusory assertions, completely unsupported by evidence,         Attorneys Office because the entity is an “ ‘administrative
are not sufficient to defeat a motion for summary judgment.        arm[ ]’ of the same municipal entity-the County ... and thus
Shah v. Kuwait Airways Corp., --- F.Supp.2d ----, No. 08           lack[s] the capacity to be sued”). Plaintiff's allegations against
Civ. 7371(GEL), 2009 WL 2877604, at *2 (S.D.N.Y. Sept. 9,          the District Attorneys Office are more properly brought
2009) (“Even a pro se party, however, ‘may not rely simply         as claims against Nassau County. Plaintiff has brought
on conclusory allegations or speculation to avoid summary          substantially the same claims against the District Attorney's
judgment, but instead must offer evidence to show that its         Office as he has brought against the County of Nassau.
version of the events is not wholly fanciful.’ “ (quoting          Accordingly, the Nassau Count District Attorney's Office is
Auguste v. N.Y. Presbyterian Med. Ctr., 593 F.Supp.2d 659,         dismissed as a defendant in this case. 4 Because the plaintiff
663 (S.D.N.Y.2009))).                                              is proceeding pro se, the Court, in its discretion, does not
                                                                   dismiss plaintiff's fourth through eleventh causes of action
                                                                   in their entirety, but rather construes those claims, which are
                      IV. DISCUSSION                               largely duplicative of causes of action one through three, as
                                                                   against the County of Nassau.

                    A. Proper Defendants                           4       The Court further notes that it has previously denied
Plaintiff alleges specific causes of action against the Nassau             plaintiff's attempt to amend his complaint to state claims
County Police Department and Nassau County District                        against Lawrence Mulvey, the Commissioner of the
                                                                           Nassau County Police Department, and Kathleen Rice,
Attorney's Office as defendants. However, “under New
                                                                           the Nassau County District Attorney. See Jackson v.
York law, departments that are merely administrative arms
                                                                           County of Nassau, No. 07-CV-0245 (JFB)(AKT), 2009
of a municipality do not have a legal identity separate
                                                                           WL 393640 (E.D.N.Y. Feb. 13, 2009).
and apart from the municipality and, therefore, cannot
sue or be sued.” See Davis v. Lynbrook Police Dep't,
224 F.Supp.2d 463, 477 (E.D.N.Y.2002) (dismissing claim                               B. Section 1983 Liability
against Lynbrook Police Department); see also Hall v. City
of White Plains, 185 F.Supp.2d 293, 303 (S.D.N.Y.2002)             As stated supra, Jackson has brought his claims pursuant
(“Because plaintiff has named the City of White Plains as a        to Section 1983. Section 1983 “is not itself a source of
defendant, any claims against the [White Plains Department         substantive rights, but a method for vindicating federal rights
of Public Safety] are redundant. WPDPS does not have its           elsewhere conferred by those parts of the United States
own legal identity, and therefore the claims against it are        Constitution and federal statutes that it describes.” Baker v.
dismissed.”); Polite v. Town of Clarkstown, 60 F.Supp.2d           McCollan, 443 U.S. 137, 145 n. 3 (1979). 5 For claims under
214, 216 (S.D.N.Y.1999) (“[M]unicipal departments in this          Section 1983, a plaintiff must prove that “(1) the challenged
State-such as the Clarkstown Police Department-are not             conduct was attributable at least in part to a person who was
amenable to suit, and no claims can lie directly against           acting under color of state law and (2) the conduct deprived
them.”); Wilson v. City of New York, 800 F.Supp. 1098, 1101        the plaintiff of a right guaranteed under the Constitution of
(E.D.N.Y.1992) (“The court also dismisses the claims against       the United States.” Snider v. Dylag, 188 F.3d 51, 53 (2d
the New York City Police Department, which cannot be sued          Cir.1999) (citation omitted). Here, the parties do not dispute
independently because it is an agency of the City of New           that defendants were acting under color of state law. The
York.” (citations omitted)). Plaintiff's allegations against the   question presented, therefore, is whether defendants' conduct
Police Department are more properly raised in claims against       deprived Jackson of the rights he asserts.
Nassau County, which plaintiff has also brought in his first,
second, and third causes of action. Accordingly, the Nassau        5       Specifically, Section 1983 provides as follows:
County Police Department is dismissed as a defendant.
                                                                               Every person who, under color of any statute,
                                                                               ordinance, regulation, custom, or usage, of any State
 *6 For the same reason, plaintiff cannot bring claims against                 or Territory or the District of Columbia, subjects,
the Nassau County District Attorney's Office. See Conte v.                     or causes to be subjected, any citizen of the United
County of Nassau, No. 06-CV-4746 (JFB)(ETB), 2008 WL                           States or other person within the jurisdiction thereof
905879, at *1 n. 2 (E.D .N.Y. Mar. 31, 2008) (dismissing                       to the deprivation of any rights, privileges, or
Section 1983 claims against the Nassau County District                         immunities secured by the Constitution and laws,



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     5
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

            shall be liable to the party injured in an action at     unconstitutionality of the prisoner's conviction or sentence.
            law....                                                  Second, even assuming this rule did not apply, plaintiff has
          42 U.S.C. § 1983.                                          presented no evidence of any constitutional violations relating
Although pro se plaintiff alleges eleven separate causes of          to his conviction.
action against the County of Nassau and its administrative
arms, at core, the claims alleged by plaintiff in his complaint
are as follows: (1) the County of Nassau has a policy or                                  a. Heck v. Humphrey
practice of permitting its employees (or employees of its
administrative arms) to commit perjury and a policy or               As a threshold matter, although not explicitly raised by
practice of failing to discipline its employees who do commit        defendants, plaintiff's claims fail as a matter of law, by virtue
perjury; (2) the County of Nassau has a policy or practice           of his conviction. Specifically, the Supreme Court's decision
of permitting its police officers to falsely verify criminal         in Heck v. Humphrey, 512 U.S. 477 (1994), entitles defendants
complaints; and (3) the County of Nassau has a policy of             to a decision in their favor as a matter of law with respect to
not investigating, responding to, or prosecuting complaints or       these claims.
cross-criminal complaints of pretrial detainees and criminal
defendants that allege crimes and misconduct against police
officers and assistant district attorneys. (Plaintiff's Opposition
                                                                                            i. The Heck Rule
(hereinafter “Opp.”) at 14.)
                                                                     In Heck v. Humphrey, the Supreme Court “confronted the
Defendants argue that they are entitled to summary judgment          question of whether, given the overlap between § 1983 and
on the grounds that Jackson has failed to provide any                the federal habeas corpus statute, a prisoner seeking civil
evidence that would raise a genuine issue of fact as to              damages may proceed with a § 1983 claim where success on
municipal liability for any of these claims. As set forth below,     the claim necessarily would implicate the unconstitutionality
the Court agrees. First, plaintiff has failed to provide any         of the prisoner's conviction or sentence.” Amaker v. Weiner,
evidence that there was an underlying constitutional violation       179 F.3d 48, 51 (2d Cir.1999) (citing Heck, 512 U.S. at
with respect to his arrest and conviction, which would be            480-90). The Supreme Court in that case explained:
a necessary element of any municipal liability claim. In
fact, under well-settled Supreme Court and Second Circuit
precedent, plaintiff's valid conviction precludes him from
                                                                                  We hold that, in order to recover
litigating any of his claims in the instant case because success
                                                                                  damages for allegedly unconstitutional
on such claims (that is, demonstrating his constitutional
                                                                                  conviction or imprisonment, or for
rights were violated in connection with the investigation
                                                                                  other harm caused by actions
and prosecution of his case) would necessarily implicate the
                                                                                  whose unlawfulness would render
unconstitutionality of his conviction. Second, plaintiff has
                                                                                  a conviction or sentence invalid, a
provided absolutely no evidence of an unconstitutional policy
                                                                                  § 1983 plaintiff must prove that
or custom of the County of Nassau and, thus, his municipal
                                                                                  the conviction or sentence has been
liability claims against the County cannot survive summary
                                                                                  reversed on direct appeal, expunged by
judgment.
                                                                                  executive order, declared invalid by a
                                                                                  state tribunal authorized to make such
                                                                                  determination, or called into question
              (1) Plaintiff Cannot Demonstrate                                    by a federal court's issuance of a writ
            Violation of His Constitutional Rights                                of habeas corpus, 28 U.S.C. § 2254.
                                                                                  A claim for damages bearing that
 *7 To bring a successful Section 1983 claim, plaintiff                           relationship to a conviction or sentence
must first demonstrate that he was injured as a result                            that has not been so invalidated is
of a constitutional violation. In the instant case, plaintiff                     not cognizable under § 1983. Thus,
cannot do so. First, Supreme Court precedent prevents a                           when a state prisoner seeks damages
prisoner, like Jackson, from bringing a Section 1983 claim                        in a § 1983 suit, the district court
where success on the claim necessarily would implicate the                        must consider whether a judgment in


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

             favor of the plaintiff would necessarily               holding in Heck precludes plaintiff from bringing claims
             imply the invalidity of his conviction                 in this Court under Section 1983 for municipal liability,
             or sentence; if it would, the complaint                because a plaintiff bringing such claims must demonstrate a
             must be dismissed unless the plaintiff                 constitutional violation in connection with his conviction, and
             can demonstrate that the conviction or                 a successful result in this case on any one of plaintiff's claims
             sentence has already been invalidated.                 would bear on the validity of that underlying conviction.

                                                                    Indeed, Heck' s application to the instant matter is
512 U.S. at 486-87 (footnote omitted) (emphasis in original);       straightforward. Plaintiff's complaint claims that he was
see also Wilkinson v. Dotson, 544 U.S. 74, 81 (2005)                “subsequently indicted based upon officer Hughes['s]
(“Heck specifies that a prisoner cannot use § 1983 to               ‘inaccurate’ testimony.” (Compl.¶ 9.) Plaintiff also contends
obtain damages where success would necessarily imply the            that during his pretrial hearings there was extensive “late
unlawfulness of a (not previously invalidated) conviction or        disclosure of [exculpatory] material.” (Id. ¶ 11.) Although it is
sentence.” (emphasis in original)).                                 true that not all claims brought under Section 1983 necessarily
                                                                    implicate the validity of the underlying conviction, in this
Thus, pursuant to Heck, courts routinely dismiss claims             case, plaintiff's assertions of perjury, withheld evidence, and
brought under Section 1983 when such claims bear on the             falsely sworn documents during his trial by police officers
validity of an underlying conviction or sentence. See, e.g.,        do necessarily implicate the validity of his conviction and
Guerrero v. Gates, 442 F.3d 697, 703-04 (9th Cir.2006)              are thus barred by the Heck rule. 6 See, e.g., McCloud v.
(holding that Heck bars plaintiff's § 1983 claims of wrongful       Jackson, 4 F. App'x 7, 10 (2d Cir.2001) (“[Plaintiff] could not
arrest, malicious prosecution, and conspiracy); Amaker, 179         assert [municipal liability] claims under § 1983 against the
F.3d at 51-52 (holding that Heck applies to Section 1983            county defendants for holding him in jail because any claim
conspiracy); Perez v. Cuomo, No. 09 Civ. 1109(SLT), 2009            for money damages which, as here, necessarily imputes the
WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009) (“A § 1983               invalidity of a conviction, is barred under Heck v. Humphrey,
claim for the violation of the due process right to a fair          512 U.S. 477, 484, 486-87 (1994), until such time as the
trial is, in essence, a claim for damages attributable to           conviction is vacated or otherwise invalidated.”); Channer
an unconstitutional conviction.... Since plaintiff's conviction     v. Mitchell, 43 F.3d 786, 787-88 (2d Cir.1994) (per curiam)
remains valid, plaintiff's claim for violation of his right to      (affirming Heck-based dismissal of claim that police officers
a fair trial is not cognizable under § 1983, and must be            committed perjury and coerced witnesses to identify plaintiff
dismissed as to all defendants[.]”) (internal quotation marks       wrongfully); Williams v. Schario, 93 F.3d 527, 529 (8th
and citations omitted); Younger v. City of N.Y., 480 F.Supp.2d      Cir.1996) (“[A] judgment in Williams's favor on his damages
723, 730 (S.D.N.Y.2007) (holding that plaintiff's claims for        claim that defendants engaged in malicious prosecution and
false arrest/imprisonment and malicious prosecution were            presented perjured testimony would ‘necessarily imply the
barred by his plea of guilty pursuant to Heck); cf. Jovanovic       invalidity of his conviction or sentence’ “ (quoting Heck,
v. City of N.Y., No. 04 Civ. 8437, 2006 WL 2411541, at * 12         512 U.S. at 487)); Smithart v. Towery, 79 F.3d 951, 952-53
(S.D.N.Y. Aug. 17, 2006) (applying Heck to a Section 1983           (9th Cir.1996) (per curiam) (affirming Heck-based dismissal
claim for denial of the right to a fair trial in the context of a   of § 1983 claim of conspiracy to “bring unfounded criminal
statute of limitations issue).                                      charges” against plaintiff); Jasper v. Fourth Court of Appeals,
                                                                    No. 08 Civ. 7472(LAP), 2009 WL 1383529, at *1 (S.D.N.Y.
                                                                    May 18, 2009) (“The Court liberally construes this complaint
                                                                    as asserting that plaintiff was denied his constitutional right
                        ii. Application
                                                                    to a fair trial. [However, s]ince plaintiff's conviction remains
 *8 Here, as stated supra, Jackson was convicted after a            valid, plaintiff's fair trial claim is not cognizable under § 1983,
trial in state court of nine counts of Robbery in the First         and it must be dismissed as to all defendants[.]”); Perez, 2009
Degree and one count of Conspiracy in the Fourth Degree on          WL 1046137, at *7 (“A § 1983 claim for the violation of
July 30, 2008. It is apparent that Jackson is still incarcerated    the due process right to a fair trial is, in essence, a claim
for this conviction and, to date, has been unsuccessful in          for damages attributable to an unconstitutional conviction....
challenging his conviction or has not even attempted to             Since plaintiff's conviction remains valid, plaintiff's claim for
do so. Under these circumstances, the Supreme Court's               violation of his right to a fair trial is not cognizable under



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

§ 1983, and must be dismissed as to all defendants[ .]”)            law on summary judgment that Heck v. Humphrey prevents a
(internal quotation marks and citations omitted); Fernandez         finding that a constitutional violation was committed against
v.. Holzbach, No. 3:04 Civ. 1664(RNC), 2007 WL 1467182,             plaintiff by any of the defendants, see supra, no Monell
at *1 (D.Conn. May 15, 2007) (holding that plaintiff's              claim can lie against the County of Nassau pursuant to §
allegations that his convictions were based on perjury and          1983. 7 See, e.g., Lynch, 2009 WL 3287565, at *2 (“Insofar as
fabricated evidence pursuant to a conspiracy to violate his         plaintiff alleges that a municipal policy caused prosecutorial
federal rights “necessarily impl[ied] that he was wrongly           misconduct in the trial that led to his felony convictions,
convicted” and could not be litigated “until he show[ed] that       plaintiff's claim seeks to ‘recover damages for [an] allegedly
the convictions have been invalidated”); Duamutef v. Morris,        unconstitutional conviction or imprisonment’ and is barred by
956 F.Supp. 1112, 1115-16 (S.D.N.Y.1997) (dismissing §              Heck, 51 U.S. at 486.” (alteration in original)); Segal v. City
1983 claims for, inter alia, malicious prosecution, false arrest,   of N.Y., 459 F.3d 207, 219 (2d Cir.2006) (“Because the district
and perjury during trial due to a failure to state a claim under    court properly found no underlying constitutional violation,
Heck because of the valid underlying criminal conviction).          its decision not to address the municipal defendants' liability
Thus, in order to bring a cognizable Section 1983 claim in this     under Monell was entirely correct.”); accord Vippolis, 768
Court for the harms alleged, plaintiff must first establish the     F.2d at 44 (“A plaintiff who seeks to hold a municipality
invalidity of his state court conviction.                           liable in damages under section 1983 must prove that the
                                                                    municipality was, in the language of the statute, the ‘person
6       With respect to plaintiff's claim that the County           who ... subjected, or cause[d][him] to be subjected,’ to the
        of Nassau has a policy of declining to investigate          deprivation of his constitutional rights.” (citing 42 U.S.C. §
        criminal complaints filed by pretrial detainees and         1983)); see also Ewolski v. City of Brunswick, 287 F.3d 492,
        criminal defendants, as discussed infra, plaintiff has      516 (6th Cir.2002) (“Having concluded that the Appellant has
        failed to present any evidence that his claim was           not shown a genuine issue of material fact as to any of the
        not investigated, whereas the County has presented
                                                                    asserted constitutional claims, we therefore conclude that the
        substantial evidence demonstrating that plaintiff's claim
                                                                    district court correctly dismissed the Appellant's municipal
        was, in fact, investigated. Moreover, the prosecution of
                                                                    liability claims.”).
        plaintiff's criminal complaints against Officer Hughes
        and Detective Comiskey would have implicated the
        validity of his underlying conviction, in contravention     7      In any event, summary judgment would also be
        of the Heck rule. Accordingly, Heck can be construed to            warranted in favor of the County of Nassau because,
        preclude all of plaintiff's Section 1983 claims.                   as discussed infra, plaintiff has failed to proffer any
                                                                           evidence of a policy, custom, or failure to train, that led
 *9 The fact that plaintiff is seeking to assert municipal
                                                                           to any alleged constitutional violation.
liability claims against the County of Nassau, rather than
against individual defendants, does not vitiate the application     In sum, even accepting plaintiff's allegations as true and
of the Heck rule to plaintiff's claims. To prevail against the      drawing all reasonable inferences in plaintiff's favor, the
County of Nassau in his Section 1983 action under any of            Court finds that plaintiff cannot successfully bring a claim
these theories, a plaintiff must plead and prove: (1) there         because the Heck rule, as a matter of law, prevents plaintiff
was an official municipal policy or custom; and (2) that            from demonstrating a violation of his constitutional rights,
policy or custom caused him to be subjected to a denial of          which is a necessary predicate to any municipal liability claim
a constitutional right. See Monell v. Dep't Soc. Servs., 436        pursuant to Section 1983.
U.S. 658, 690-91 (1978). There must be a “direct causal link”
between the alleged municipal action and the deprivation
of the plaintiff's constitutional rights. City of Canton, Ohio                     b. No Evidence of Violation of
v. Harris, 489 U.S. 378, 385 (1989); Vippolis v. Vill. of                          Plaintiff's Constitutional Rights
Haverstraw, 768 F.2d 40, 44 (2d Cir.1985); see also Lynch
v. Suffolk County Police Dep't, No. 07-3684-cv, 2009 WL              *10 Moreover, even assuming that the validity of plaintiff's
3287565, at *2 (2d Cir. Oct. 14, 2009) (“In order to prevail on     underlying conviction was not implicated by his claim
a claim against a municipality under Monell, a plaintiff must       that the County of Nassau had a policy of ignoring
allege, among other things, that a ‘municipal policy of some        criminal complaints filed by pretrial detainees and criminal
nature caused a constitutional tort.’ “ (citations omitted)).       defendants, he has presented no evidence to support his
In the instant case, because the Court finds as a matter of         contention that the County did not investigate his claims.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      8
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

Thus, because there is no evidence from which a rational jury                proceeds in the clear absence of all jurisdiction, absolute
could find a violation of his constitutional rights, there is no             immunity exists for those prosecutorial activities
predicate for his municipal liability claim.                                 intimately associated with the judicial phase of the
                                                                             criminal process.... This protection extends to the
                                                                             decision to prosecute as well as the decision not to
The only forms of evidence offered by plaintiff on this
                                                                             prosecute.” (internal quotations and citations omitted)).
issue are his bald assertions and the fact that the County
did not prosecute Officer Hughes or Detective Comiskey               Here, as in Staley v. Grady, 371 F.Supp.2d 411
for their alleged misconduct in relation to plaintiff's trial.       (S.D.N.Y.2005), “[s]imply because defendants disagreed with
Plaintiff's exhibits consist merely of copies of the letters and     plaintiff as to the merits of the proposed [complaint] and
complaints that he filed with Nassau County entities. Plaintiff      chose not to prosecute the same, does not give rise to an
presents no evidence to contradict the evidence put forth            equal protection violation.” Id. at 417. Here, too, the Nassau
by defendants, which demonstrates that plaintiff's complaints        County District Attorney's Office received Jackson's criminal
were investigated. In two affidavits submitted by ADA                complaints, reviewed and investigated them, and declined to
Kornblau, former Bureau Chief of the District Attorney's             prosecute them based upon the conclusion that the complaints
Public Corruption Bureau, she asserts that she personally            were without merit. (See Defs.' Exs. K, Q.)
investigated plaintiff's complaints against the officers. (See
Defs.' Exs. K, X.) According to ADA Kornblau's affidavit,             *11 In short, due to plaintiff's inability to set forth any
upon investigating Jackson's complaints, “[it] was clear             evidence from which a rational jury could find a deprivation
from the minutes that [Jackson's] criminal attorney raised           of his constitutional rights, plaintiff's Monell claims against
the issue of the failure to turn over Rosario material to            the County of Nassau cannot survive summary judgment.
the trial court, which is the proper venue for such an
allegation.” (Defs.' Ex. K ¶ 4.) Subsequently, ADA Kornblau
determined that the remainder of plaintiff's claims were                             (2) Plaintiff Has Set Forth No
unfounded, and declined to prosecute the matter. (See id. ¶                       Evidence to Support a Monell Claim
4 (“Subsequent to reviewing Jackson's complaint and after
determining that the [complaint] did not allege conduct which        Even assuming arguendo that plaintiff had put forth evidence
constituted a crime, I referred the matter to the Internal           to create a genuine issue of fact on whether his constitutional
Affairs Bureau of the Nassau County Police Department ....”);        rights were violated, his municipal liability claims still cannot
id. ¶ 6 (“In view of the fact that the trial of this case            survive summary judgment because there is no evidence of a
was still pending, and the issues alleged by [Jackson]               policy, practice or custom to support a finding by a rational
all pertained to credibility, I notified Daniel Looney, the          jury of municipal liability under Monell.
Assistant District Attorney assigned to Jackson's prosecution,
as well as defense counsel, Jeffrey Groder, of Jackson's
claims. I also forwarded Jackson's complaint to the Internal
                                                                                          i. Applicable Standard
Affairs Bureau of the Nassau County Police Department for
whatever administrative action they deemed necessary.”).)            Municipalities cannot be held vicariously liable for the actions
In a separate affidavit, ADA Steven L. Schwartz, Bureau              of an employee under § 1983. Monell, 463 U.S. at 691
Chief of the District Court Trial Bureau in the Nassau               (“[A] municipality cannot be held liable solely because
County District Attorney's Office, states that he personally         it employs a tortfeasor-or, in other words, a muncipality
investigated plaintiff's proposed accusatory instruments and         cannot be held liable under § 1983 on a respondeat superior
found them to be unfounded; accordingly, they were not               theory.”). Thus, “[a] municipality will not be held liable
prosecuted. (Defs.' Ex. Q ¶ 9.) 8                                    under Section 1983 unless the plaintiff can demonstrate
                                                                     that the allegedly unconstitutional action of an individual
8      The Court further notes that in the absence of any            law enforcement official was taken pursuant to a policy
       evidence that the Nassau County District Attorney's           or custom ‘officially adopted and promulgated by that
       Office failed to investigate Jackson's complaints, the        [municipality's] officers.’ “ Abreu v. City of N.Y., No. 04-
       decision not to prosecute those complaints is protected       CV-1721 (JBW), 2006 U.S. Dist. LEXIS 6505, at *11
       by prosecutorial immunity. See, e.g., Fields v. Soloff, 920   (E.D.N.Y. Feb. 22, 2006) (quoting Monell, 436 U.S. at
       F.2d 1114, 1119 (2d Cir.1990) (“[U]nless a prosecutor         690) (alteration in original). “ ‘[M]unicipal liability under



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        9
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

§ 1983 attaches where-and only where-a deliberate choice             inference.’ “ Zahra, 48 F.3d at 685 (quoting Dwares, 985 F.2d
to follow a course of action is made from among various              at 100). 9
alternatives' by city policymakers .” City of Canton, 489
U.S. at 389 (quoting Pembaur v. Cincinnati, 475 U.S. 469,            9       Plaintiff contends that the persons who violated his
483-84 (1986)). Thus, an individual's misconduct will not
                                                                             constitutional rights were policymakers. (Opp. at 14
result in respondeat superior liability for his supervisors
                                                                             (“All of plaintiff's claims were made against the
absent specific allegations that he acted pursuant to an official            ‘policy makers' and not against employees below the
policy or custom. Ricciuti v. N.Y.C. Transit A uth ., 941 F.2d               policy making level.”).) First, as discussed supra,
119, 123 (2d Cir.1991). However, “[a] court may draw the                     plaintiff's claims regarding alleged perjury, withholding
inference of the existence of a policy or custom ‘when a                     of evidence, or falsely verified complaints relating to
plaintiff presents evidence that a municipality so failed to train           his trial are barred by Heck. In addition, however,
its employees as to display a deliberate indifference to the                 plaintiff presents no evidence in support of this
constitutional rights of those within its jurisdiction.’ “ Caidor            argument. Moreover, for purposes of plaintiff's causes
v. M & T Bank, No. 05-CV-297 (FSJ), 2006 U.S. Dist. LEXIS                    of action regarding the failure to investigate his criminal
22980, at *35-36 (N.D.N.Y. Mar. 27, 2006) (quoting Grifin-                   complaints against those persons, plaintiff would need to
                                                                             allege that the persons who allegedly failed to investigate
Nolan v. Providence Wash. Ins. Co., No. 04-CV-1453 (FJS),
                                                                             his accusations were policymakers. Plaintiff does not do
2005 U.S. Dist. LEXIS 12902, at *10 (N.D.N.Y. June 20,
                                                                             so. Instead, he acknowledges that the policy maker is
2005) (quotation omitted)). But, “ ‘the mere assertion ... that
                                                                             District Attorney Kathleen Rice, and the individuals who
a municipality has such a custom or policy is insufficient                   submitted the defendants' supporting affidavits-those
in the absence of allegations of fact tending to support, at                 who investigated plaintiff's allegations-are subordinates
least circumstantially, such an inference.’ “ Zahra v. Town of               to the policy maker. (Opp. at 15.) For the reasons
Southold, 48 F.3d 674, 685 (2d Cir.1995) (quoting Dwares v.                  contained in our earlier opinion, this Court declines
City of N.Y., 985 F.2d 94, 100 (2d Cir.1993)).                               to add District Attorney Rice as a defendant in this
                                                                             action. See Jackson, 2009 WL 393640, at *3-5. In light
                                                                             of Jackson's repeated argument that the actions of the
                                                                             Nassau County District Attorney's Office's and Nassau
                         ii. Application                                     County Police Department's actions were part of a policy,
                                                                             procedure, or custom, the Court interprets his complaint
Even if plaintiff could prove that his constitutional rights
                                                                             and opposition papers to argue municipal liability based
were violated, whether at trial or by the subsequent failure to
                                                                             only on a theory of municipal policy, procedure, or
prosecute his criminal complaint for the actions by municipal                custom, and not on a theory of unconstitutional action by
actors at his trial, this is not sufficient to demonstrate a                 a policymaker.
policy or custom by the County of Nassau. “[A] single
                                                                      *12 Plaintiff's complaint, statements at his deposition,
incident alleged in a complaint, especially if it involved only
                                                                     and opposition papers to defendants' motion for summary
actors below the policy-making level, does not suffice to
                                                                     judgment contain vague allegations regarding the existence
show a municipal policy.” Ricciuti, 941 F.2d at 123; see
                                                                     of a policy or procedure by the County of Nassau of
also Oklahoma City v. Tuttle, 471 U.S. 808, 823-24 (1985)
                                                                     refusing to investigate criminal complaints of pretrial
(“Proof of a single incident of unconstitutional activity is
                                                                     detainees and criminal defendants. (E.g., Opp. at 5-6
not sufficient to impose liability under Monell, unless proof
                                                                     (“Plaintiff also stated that he never received any response
of the incident includes proof that it was caused by an
                                                                     or letters of acknowledgment from either office though
existing, unconstitutional municipal policy, which policy can
                                                                     he wrote numerous letters inquiring about the status of
be attributed to a municipal policymaker.”); McAllister v.
                                                                     his complaints and criminal charges.”); Opp. at 6 (“The
N.Y.C. Police Dep't, 49 F.Supp.2d 688, 706 (S.D.N.Y.1999)
                                                                     complaints were never investigated and plaintiff never
(same); Palmer v. City of Yonkers, 22 F.Supp.2d 283, 290
                                                                     received any response.”); Opp. at 7 (“During the deposition
(S.D.N.Y.1998) (“[T]he court will not infer the existence of
                                                                     plaintiff continuously testified to the fact that no one
a municipal policy from a single incident.”). As discussed
                                                                     ever investigated nor responded to his complaints and
supra, “ ‘the mere assertion ... that a municipality has such a
                                                                     grievances.”).) These conclusory allegations as to the
custom or policy is insufficient in the absence of allegations
                                                                     existence of a policy or custom are insufficient to withstand
of fact tending to support, at least circumstantially, such an
                                                                     summary judgment. See Bishop v. Toys “R” Us-NY, LLC,
                                                                     No. 04 Civ. 9403(PKC), 2009 WL 440434, at *4 (S.D.N.Y.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   10
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

Feb. 19, 2009) (“[P]roceeding pro se does not otherwise            Corruption Bureau will recommend prosecution, after which
releive a litigant from the usual requirements of summary          those cases will be prosecuted in criminal court.” (Id. ¶¶ 6-7.).
judgment, and a pro se party's ‘bald assertion,’ completely
unsupported by evidence, is not sufficient to overcome a            *13 The County of Nassau has also submitted evidence that
motion for summary judgment.” (quoting Carey v. Crescenzi,         the system utilized by the Nassau County District Attorney's
923 F.2d 18, 21 (2d Cir.1995)). Indeed, mere “conclusory           Office for examining criminal complaints filed by private
statements, conjecture, or speculation by the party resisting      citizens does not differentiate between complaints based
the motion will not defeat summary judgment.” Id . (citing         on the individual who files the complaint. ADA Kornblau
Matsushita, 475 U.S. 574, 587 (1986)); Order, McCrary v.           explains that:
County of Nassau, No. 06 CV 4982(SJF)(ARL) (E.D.N.Y.
Sept. 22, 2008) (“Magistrate Judge Lindsay properly found
that [p]laintiff had proffered no evidence to support his                       Complaints are retrieved from within
assertion that a custom, policy and/or practice, which                          the computerized complaint system in
precludes the consideration of criminal charges brought                         one of three ways: (1) a complainant's
by an accused against police officers and assistant district                    name; (2) a defendant's name; or, (3) a
attorneys, existed” when plaintiff merely asserted that a police                complaint number. Therefore, there is
officer was “aware of alleged police misconduct regarding                       no way to retrieve criminal complaints
Plaintiff's apprehension, [the] affidavits in support of County                 made specifically by pretrial detainees
Defendants' summary judgment motion were not sufficiently                       from within the computer complaint
detailed, and that there was no record of any investigation                     system since complaints are placed
having been conducted by [County Defendants] in regards to                      into the system without complainant
the [complaints]”). Plaintiff has presented no actual evidence                  classification (e.g., civilian, pretrial
of a policy or custom whereby the County would decline                          detainee, police officer, etc.).
to review the criminal complaints of pretrial detainees or
criminal defendants.
                                                                   (Id. ¶ 8; see also Defs.' 56.1 ¶ 47; Defs.' Ex. W ¶ 11.) In
The County of Nassau, however, has put forward extensive           plaintiff's opposition papers, he stated that he did not dispute
evidence regarding the policies that it has in place to            these facts. (Opp. at 12.)
review criminal complaints filed by all citizens. In two
separate affidavits, ADA Kornblau affirms that the County          The County of Nassau also submitted an affidavit from
does investigate criminal complaints against police officers       ADA Warren Thurer, the Bureau Chief of the Nassau
and ADAs-including those made by pretrial and criminal             County Criminal Complaint Unit. According to ADA
defendants: “[M]any of the [District Attorney's Public             Thurer, “[s]pecifically with respect to allegations of an
Corruptions Bureau's] cases are referred from members of           assistant district attorney's or police officer's criminal
the public, including direct complaints of police misconduct       conduct, such allegations will be individually investigated
that the Bureau receives from defendants and/or their              and if appropriate, will be forwarded to the Public
attorneys.” (Defs.' Ex. X. ¶ 5.) Similarly, “[t]o facilitate       Corruption Bureau of the Nassau County District Attorney's
the investigation into complaints by incarcerated individuals      Office.” (Defs.' Ex. W ¶ 10; see also Defs' Ex. Q ¶ 10 (“There
including pretrial detainees, the Public Corruption Bureau         is no policy, practice, or custom within the Nassau County
maintains a hotline in the Nassau County Correctional Center       District Attorney's Office that precludes the consideration,
for the purpose of allowing inmates to file complaints             investigation, and/or acceptance of criminal cross-complaints
directly with the Public Corruption Bureau, without having         brought by an accused against police officers and/or assistant
to have their complaints reviewed first by any other entity,       district attorneys based upon the status of the complainant as
agency, or person.” (Id.) Moreover, ADA Kornblau's affidavit       a pretrial detainee”).) An affidavit provided by ADA Steven
states that “[e]ach criminal complaint is afforded individual      L. Schwartz, Bureau Chief of the District Court Trial Bureau
attention and investigation ... [and if] after investigation,      in the Nassau County District Attorney's Office, states that:
it is determined that a complaint is supported by credible
evidence, the Nassau County District Attorney's Public




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

                                                                  procedures and arrest records. (See Defs.' Ex. Z.) Nowhere
                                                                  in the County's arrest policies is false verification of criminal
            All proposed accusatory instruments                   complaints, withholding of evidence, or perjury authorized.
            are given individual attention and                    Furthermore, the “collective knowledge doctrine” or “fellow
            investigation. There is no distinction                officer rule” permits arresting officers to rely upon other
            made for the status of the complainant                law enforcement officers' knowledge to justify probable
            and pretrial detainees are not treated                cause to arrest. See Savino v. City of New York, 331 F.3d
            any differently than other individuals                63, 74 (2d Cir.2003) ( [F]or the purpose of determining
            proposing accusatory instruments to                   whether an arresting officer had probable cause to arrest,
            be filed. Each proposed accusatory                    ‘where law enforcement authorities are cooperating in an
            instrument is investigated for possible               investigation, ... the knowledge of one is presumed shared by
            criminalityand, if appropriate, any                   all.’ ”); Stokes v. City of New York, No 05-CV-0007 (JFB)
            case may be forwarded and assigned                    (MDG), 2007 U.S. Dist. LEXIS 32787, at *17 (E.D.N.Y.
            to one of the investigative bureaus                   May 3, 2007) (“[U]nder the collective knowledge doctrine,
            within the District Attorney's Office,                defendant Buskey is permitted to rely on knowledge obtained
            or prosecuted within the District                     by any other officers during the investigation”); Phelps v. City
            Attorney's District Court Bureau. If the              of New York, No. 04 CIV. 8570(DLC), 2006 U.S. Dist. LEXIS
            allegations in a proposed accusatory                  42926, at *9-10 (S.D.N.Y. June 29, 2006) (“The rationale
            instrument are determined to be                       behind the [collective knowledge] doctrine is that in light of
            unfounded, I send a letter to the                     the complexity of modern police work, the arresting officer
            Associate Court Clerk stating that the                cannot always be aware of every aspect of an investigation;
            District Attorney's Office has declined               sometimes his authority to arrest a suspect is based on
            to prosecute the matter.... Specifically,             facts known only to his superiors or associates. Although
            with respect to allegations of                        the doctrine is typically used to establish probable cause
            an assistant district attorney's or                   for the purpose of admitting evidence at trial, it is equally
            police officer's criminal conduct,                    applicable here. As the Supreme Court has recognized, police
            such allegations are individually                     officers called upon to aid other officers in making an
            investigated and if appropriate, are                  arrest are entitled to assume that the officers requesting
            forwarded to the Nassau County                        aid have acted properly.” (internal quotations and citations
            District Attorney's Office Public                     omitted)). Accordingly, it is not improper for an officer to
            Corruption Bureau.                                    verify a criminal complaint based upon facts learned from
                                                                  another officer and plaintiff has put forth no evidence of a
                                                                  policy, practice, or custom of Nassau County police officers
 *14 (Defs.' Ex. Q ¶¶ 7-8.) Plaintiff has presented no evidence   falsifying information in criminal complaints or committing
to contradict the information contained in these affidavits or    perjury.
to suggest otherwise.
                                                                  Moreover, the County of Nassau has put forward an affidavit
Nor has plaintiff presented evidence of a policy or custom        from a former Nassau County ADA, who investigated and
of committing perjury, withholding evidence, or falsely           prosecuted a complaint against a Nassau County Police
verifying criminal complaints. Plaintiff has merely asserted      Officer in an unrelated matter that alleged that the officer had
that “he can testify based upon personal knowledge to the         committed perjury by falsely testifying before the grand jury.
undisputed facts and that he has credible witnesses and           (Defs.' Ex. Y ¶¶ 2-5.) That police officer was prosecuted and
documental evidence to support said factual claims.” (Opp. at     convicted of perjury in the third degree. (Id. ¶ 8.) In the face
11.) Plaintiff has not alleged with specificity other instances   of this undisputed evidence of the County prosecuting perjury
of perjury, withheld evidence, or falsified complaints, nor       when it is uncovered, plaintiff has not identified any specific
has he presented any other evidence of police officers'           instances of police officers' commission of perjury that were
commission of perjury, withholding of evidence, or filing of      not prosecuted.
falsely sworn complaints. The County of Nassau, by contrast,
has put forward evidence regarding its arrest processing



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            12
Jackson v. County of Nassau, Not Reported in F.Supp.2d (2010)
2010 WL 335581

 *15 In sum, the undisputed facts demonstrate the following:           motion for sanctions is also denied. See S.E. C. v. Shainberg,
(1) plaintiff's conviction prevents him from disputing any             316 F. App'x 1, 2 (2d Cir.2008).
alleged constitutional violations relating to his trial; (2)
defendants did investigate plaintiff's criminal complaints
regarding Officer Hughes's and Detective Comiskey's alleged                                  V. CONCLUSION
behavior; (3) defendants do have in place policies and
procedures whereby criminal complaints filed by private                For the foregoing reasons, the Court grants defendants'
citizens are investigated-even if those citizens are pretrial          motion for summary judgment in its entirety. Because the
detainees or criminal defendants; and (4) the County of                Court grants defendants' motion for summary judgment in its
Nassau does not have a policy or procedure of permitting               entirety, it also denies plaintiff's motion for sanctions against
its employees to commit perjury, to falsely verify criminal            defendant.
complaints, or to withhold exculpatory evidence at trial. In
short, plaintiff has failed to provide any factual support for         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that
his conclusory allegations that the defendants have engaged            any appeal from this order would not be taken in good faith,
in unconstitutional policies or procedures. Accordingly,               and, therefore, in forma pauperis status is denied for the
defendant's motion for summary judgment is granted.                    purpose of any appeal. See Coppedge v. United States, 369
                                                                       U.S. 438, 444-45 (1962).

                                                                       SO ORDERED.
                   C. Motion for Sanctions

The Court has also reviewed plaintiff's motion for sanctions           All Citations
and, for the reasons stated throughout this opinion, finds
plaintiff's claims to be without merit. Accordingly, plaintiff's       Not Reported in F.Supp.2d, 2010 WL 335581

End of Document                                                    © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                13
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

                                                                  May 6, 8, 10, 15, and June 6, 2008, I have been followed by
                                                                  the Bethlehem Police Department.” Compl. at 2. Plaintiff's
                  2009 WL 2868231
                                                                  jurisdictional statement asserts that the Complaint is being
    Only the Westlaw citation is currently available.
                                                                  brought pursuant to 42 U.S.C. § 1983. Id. at 1.
             United States District Court,
                   N.D. New York.
                                                                  In lieu of filing an answer, on March 11, 2009, Defendants
            Quentin LA GRANDE, Plaintiff,                         filed the Motion to dismiss presently before the Court. Mot.
                         v.                                       to Dismiss (Dkt. No. 13). Plaintiff also filed a Motion for
           TOWN OF BETHLEHEM POLICE                               summary judgment on February 24, 2009, which is now
                                                                  before the Court. Mot. for Sum. Judg. (Dkt. No. 12).
           DEPARTMENT, et al., Defendants.

             No. 1:08–CV–0738 (LEK/DRH).
                                                                  II. DISCUSSION
                             |
                      Sept. 1, 2009.                                A. Defendants' Motion to Dismiss
Attorneys and Law Firms                                           a. Standard of Review
                                                                  In order to withstand a motion to dismiss, “a [pleading] must
Quentin La Grande, Albany, NY, pro se.
                                                                  contain sufficient factual matter ... to ‘state a claim to relief
Nannette R. Kelleher, Bailey, Kelleher Law Firm, Albany,          that is plausible on its face.’ ” Ashcroft v. Iqbal, ––– U.S.
NY, for Defendants.                                               ––––, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting
                                                                  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
                                                                  1955, 167 L.Ed.2d 929 (2007)). A party must plead with such
                 DECISION AND ORDER                               factual detail so as to sufficiently “ ‘nudge [ ][its] claims ...
                                                                  across the line from conceivable to plausible.’ ” Iqbal, 129
LAWRENCE E. KAHN, District Judge.                                 S.Ct. at 1950–51 (quoting Twombly, 550 U.S. at 570). While
                                                                  stating a claim does not require the recitation of detailed
*1 Plaintiff pro se Quentin La Grande (“Plaintiff” or “La         factual allegations, it does, however, require facts sufficient to
Grande”) commenced the instant action against Defendants          state a claim to relief that is prima facie plausible. Iqbal, 129
Robert Helligrass 1 , Stephen Kraz 2 and the Town of              S.Ct. at 1949 (citing Twombly, 550 U.S. at 555). The Court
Bethlehem Police Department (collectively, “Defendants”)          must accept the allegations in the well-pleaded complaint as
pursuant to 42 U.S.C. § 1983. Complaint (Dkt. No. 1).             true, Albright v. Oliver, 510 U.S. 266, 268, 114 S.Ct. 807,
Presently before this Court is Defendants' Motion to dismiss      127 L.Ed.2d 114 (1994), and draw all inferences in favor
(Dkt. No. 13) and Plaintiff's Motion for summary judgment         of the non-moving party. Scheuer v. Rhodes, 416 U.S. 232,
(Dkt. No. 12). For the following reasons, Defendants' Motion      236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1973); Global Network
to dismiss is granted and Plaintiff's Motion for summary          Commc'ns, Inc. v. City of New York, 458 F.3d 150, 154 (2d
judgment is denied.                                               Cir.2006); King v. Am. Airlines, Inc., 284 F.3d 352, 356 (2d
                                                                  Cir.2002).
1      Incorrectly named in the Complaint as “R.J.
       Helliergrass.” See generally Complaint (Dkt. No. 1).       In assessing the legal sufficiency of the Complaint, the
                                                                  Court is mindful that La Grande is a pro se litigant and
2      Incorrectly named in the Complaint as “William Craz.”      his submissions are subject to “less stringent standards than
       See generally Complaint.                                   formal pleadings drafted by lawyers.” Hughes v. Rowe, 449
                                                                  U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163 (1980) (quoting
I. BACKGROUND                                                     Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d
According to Plaintiff, “[o]n April 1, 2008 I was threaten        652 (1972)). The Court must “read the pleadings of a pro se
by Patrol Officer William Craz. Patrol Officer called me a        plaintiff liberally and interpret them ‘to raise the strongest
‘Nigger,’ and also threaten to cause bodily harm to me. On        arguments they suggest.’ ” McPherson v. Coombe, 174 F.3d
April 2, 2008 I met with Seargent R.J. Helliergrass and was       276, 280 (2d Cir.1999); see Hemphill v. New York, 380 F.3d
interogated, and racial harrassed. On or about April 5, 10, 15,   680, 687 (2d Cir.2004) (“ “It is well-established that ‘when a



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

plaintiff proceeds pro se the court is obligated to construe his     not provide any other basis for the claims. Id. at 1. Since the
pleadings liberally, particularly when they allege civil rights      Bethlehem Police Department cannot be sued pursuant to 42
violations' ”) (quoting McEachin v. McGuinnis, 357 F.3d 197,         U.S.C. § 1983, Plaintiff's Complaint is dismissed as against
200 (2d Cir.2004)). However, a plaintiff's pro se status “does       the Town of Bethlehem Police Department.
not exempt [him] from compliance with relevant rules of
procedural and substantive law.” Traguth v. Zuck, 710 F.2d           Even assuming arguendo that Plaintiff's claims against the
90, 92 (2d Cir.1983).                                                Town of Bethlehem Police Department can be construed as
                                                                     a claim against the Town of Bethlehem, Plaintiff's Complaint
                                                                     would still be dismissed pursuant to Federal Rule of Civil
   b. Analysis                                                       Procedure 12(b)(6).
 *2 Defendants move to dismiss Plaintiff's Complaint in
its entirety pursuant to Rules 12(b)(6) of the Federal Rules         In order to state a cause of action for municipal liability
of Civil Procedure. 3 Mot. to Dismiss (Dkt. No. 13) at 1.            under 42 U.S.C. § 1983, “a plaintiff must allege that the
Defendants specifically argue that all causes of action against      municipality has adopted a custom or policy which is the
the Town of Bethlehem Police Department must be dismissed            moving force behind the [alleged constitutional violation].”
as it is not a legal entity subject to suit under 42 U.S.C. §        Zappala v. Albicelli, 980 F.Supp. 635, 649 (N.D.N.Y.1997). A
1983 and further that Plaintiff's entire Complaint should be         municipality cannot be held liable on the basis of respondeat
dismissed for failing to state a cause of action. Id. at 4.          superior and “a single incident alleged in a complaint,
                                                                     especially if it involved only actors below the policymaking
3      Defendants argue, alternatively, that Plaintiff's             level, generally will not suffice to raise an inference of the
       Complaint should be dismissed pursuant to 28 U.S.C.           existence of a custom or policy.” Campanaro v. City of Rome,
       § 1915(e) and for failing to adhere to Rule 8(a) of the       999 F.Supp. 277, 281 (N.D.N.Y.1998); see also Dwares v. City
       Federal Rules of Civil Procedure. The Court need not          of New York, 985 F.2d 94, 100 (2d Cir.1993).
       address these arguments as it is dismissing Plaintiff's
       Complaint in its entirety pursuant to Federal Rule of Civil   Plaintiff's Complaint is devoid of any allegations that the
       Procedure 12(b)(6).                                           Town of Bethlehem had a policy or custom of violating
                                                                     constitutional rights, nor does plaintiff allege or even allude
   i. Town of Bethlehem Police Department                            that the Town was deliberately indifferent to his constitutional
The Town of Bethlehem moves to dismiss Plaintiff's                   rights. The complete failure to plead such warrants dismissal
Complaint on the ground that it is not susceptible to suit           under Rule 12(b)(6) of the Federal Rules of Civil Procedure,
under 42 U.S.C. § 1983. While a municipality may be                  as the Complaint fails to state a cause of action for which relief
susceptible to suit under 42 U.S.C. § 1983, a municipal              can be granted under 42 U.S.C. § 1983. See Campanaro, 999
police department is not. See Walker v. Waterbury Police             F.Supp. at 281; Dwares, 985 F.2d at 100.
Dep't., 08–cv–959 (JG)(AKT), 2009 U.S. Dist. LEXIS 7933,
at *5, 2009 WL 261527 (E.D.N.Y. Feb. 4, 2009). “Under
New York law, departments which are merely administrative               ii. Defendants Kraz and Helligrass
arms of a municipality do not have a legal identity separate          *3 La Grande's Complaint alleges that between April
and apart from the municipality and cannot sue or be sued.”          and June 2008, he was “racially harassed,” “threatened”
Id. (citing Hall v. City of White Plains, 185 F.Supp.2d 293,         and “interrogated” by Defendants Kraz and Helligrass, two
303 (S.D.N.Y.2002)). Accordingly, claims asserted under 42           officers of the Bethlehem Police Department. Compl. at 2.
U.S.C. § 1983 will be dismissed against a municipality's             Specifically, La Grande alleges that on multiple occasions
police department. See Walker, 2009 U.S. Dist. LEXIS 7933,           the officers addressed him with a racial epithet and followed
at *5, 2009 WL 261527 (internal citation omitted); see also          him through town. Id. It is well settled in this Circuit that
Baker v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).              “42 U.S.C. § 1983 is not designed to rectify harassment
                                                                     or verbal abuse.” Murray v. Pataki, No. 9:03–cv–1263,
Here, Plaintiff has sued the Town of Bethlehem Police                2007 U.S. Dist. LEXIS 26959, at *22, 2007 WL 956941
Department along with two individual officers of the                 (N.D.N.Y. Mar. 29, 2007) (Kahn, J.) (quoting Gill v. Hoadley,
department. See generally Compl. Plaintiff's Complaint               261 F.Supp.2d 113, 129 (N.D.N.Y.2003)) (collecting cases).
asserts that it is brought pursuant to 42 U.S.C. § 1983 and does     “[V]erbal harassment or profanity alone, unaccompanied by
                                                                     an injury no matter how inappropriate, unprofessional, or


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

reprehensible it might seem, does not constitute the violation
of any federally protected right and therefore is not actionable        C. Amended Complaint
under 42 U.S.C. § 1983.” Murray, 2007 U.S. Dist. LEXIS, at            *4 Plaintiff also moves to amend his Complaint. Response
* 22 (quoting Moncrieffe v. Witbeck, 2000 U.S. Dist. LEXIS,          (Dkt. No. 27). While pro se litigants are generally afforded
at *3, 2000 WL 949457 (N.D.N.Y. June 29, 2000)); see                 wide latitude and an opportunity to amend, a District Court
also Zeno v. Cropper, 650 F.Supp. 138, 141 (S.D.N.Y.1986)            need not permit an amendment to a Complaint where it
(“vile and abusive language ... no matter how abhorrent or           would be futile. See Forman v. Davis, 371 U.S. 178, 182, 83
reprehensible cannot form the basis for a § 1983 claim)              S.Ct. 227, 9 L.Ed.2d 222 (1962) (holding that although leave
(internal citation and quotation omitted). Further, “threats do      to amend should be freely given where justice so requires,
not amount to violations of constitutional rights.” Murray,          a district court need not grant leave if amendment would
2007 U.S. Dist. LEXIS, at *23 (quoting Malsh v. Austin, 901          be futile); Acito v. Imcera Group, Inc., 47 F.3d 47, 55 (2d
F.Supp. 757, 763 (S.D.N.Y.1995)).                                    Cir.1995).


In this case, Plaintiff's claim for verbal harassment in the form    Here, Plaintiff's Complaint does not state any viable causes of
of racial slurs and threats is not actionable under § 1983 and,      action under 42 U.S.C. § 1983. Further, Plaintiffs Complaint
therefore, fails to state a claim entitled to relief. Compl. at 2.   does not state which, if any, of his constitutional rights were
                                                                     violated by Defendants nor does it plead any facts to establish
                                                                     municipal liability. Plaintiff's Complaint also does not plead
   B. Plaintiff's Motion for Summary Judgment                        any facts supporting his allegations that he was “racially
Even assuming arguendo that this Court did not grant                 harassed,” “threatened” or “interrogated.” Since, as the Court
Defendants' Motion to dismiss, Plaintiff's Motion for                discussed above, none of the complained of actions provides
summary judgment would still be denied. Under the Local              the basis for a cognizable cause of action, leave to cure these
Rules, “all motions ... require a memorandum of law,                 defects would be futile. These deficiencies may have been
supporting affidavit, and proof of service on all the parties.”      excusable, albeit not cureable, had this Court not previously
N.D.N.Y. L.R. 7.1(a) (emphasis added). “All memoranda of             informed Plaintiff of the requirements for pleading a cause of
law shall contain a table of contents and, wherever possible,        action under 42 U.S.C. § 1983 against a municipality. See La
parallel citations.” Id. at 7 .1(a)(1). Further “[a]ny motion        Grande v. Albany Police Dep't, 1:07–CV–757 (Dkt. No. 4). 4
for summary judgment shall contain a Statement of Material           Given that leave to amend would be futile, this Court denies
Facts ... Failure of the moving party to submit an accurate and      Plaintiff's request.
complete Statement of Material Facts shall result in a denial
of the motion.” Id. at 7 .1(a)(3) (emphasis in original).            4      Notably, Plaintiff has also filed numerous Complaints in
                                                                            the Northern District, many of which include assertions
Here, not only did the Plaintiff fail to submit a memoranda of              of civil rights violations and racial discrimination or
law in support of his Motion for summary judgment and an                    harassment, wherein Plaintiff has been granted leave to
affidavit but he also failed to submit a Statement of Material              amend his complaints. Plaintiff has filed eleven suits in
Facts. In fact, in his Motion for summary judgment filed on                 the Northern District since 2000, including the instant
February 24, 2009, Plaintiff explicitly stated, “I will provide             matter. In fact, on May 12, 2008, Chief United States
this Court with a ‘Law Memorandum’ in support of my                         District Judge Norman A. Mordue entered an order
motion; such will contain applicable law, and case law. I will              enjoining Plaintiff from filing any further actions or
submit this to the Court on or before March 6, 2009.” Mot.                  pleadings in this district without the prior permission of
for Sum. Judg. at 1. To date, this Court has nor received said              the Chief Judge. Dkt. No. 6. This Order was entered
memorandum of law. While this Court recognizes Plaintiff's                  based on a record of vexatious and frivolous pleadings
                                                                            previously filed by La Grande.
pro se status, he has failed to comply with all of the Local
Rules. See Traguth v. Zuck, 710 F.2d 90, 92 (2d Cir.1983)
(a plaintiff's pro se status “does not exempt [him] from             III. CONCLUSION
compliance with relevant rules of procedural and substantive         Based on the foregoing, it is hereby
law”). Accordingly, Plaintiff's Motion for summary judgment
is denied for failing to comply with the relevant rules of           ORDERED, that Defendants' Motion to dismiss (Dkt. No.
procedure. See, e.g., N.D.N.Y. L.R. 7.1(a), 7.1(a)(3).               13) is GRANTED in its entirety; and it is further




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      3
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

ORDERED, that Plaintiff's request to amend his Complaint
                                                                 IT IS SO ORDERED.
(Dkt. No. 27) is DENIED; and it is further

ORDERED, that Plaintiff's Motion for summary judgment            All Citations
(Dkt. No. 12) is DENIED in its entirety; and it is further
                                                                 Not Reported in F.Supp.2d, 2009 WL 2868231
ORDERED, that the Clerk serve a copy of this Decision and
Order on all parties.

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

                                                                   Fourth, Fifth, and/or Fourteenth Amendments; and (3) a claim
                                                                   that they subjected her to excessive force in violation of
                  2012 WL 4052286
                                                                   the Fourth Amendment. (See generally Dkt. No. 1 [Plf.'s
    Only the Westlaw citation is currently available.
                                                                   Compl].)
             United States District Court,
                   N.D. New York.
                                                                   Generally, in support of these claims, Plaintiff alleges as
              Sylvia JENKINS, Plaintiff,                           follows: (1) on the evening of September 9, 2010, she was
                           v.                                      stopped on Butternut Street in the City of Syracuse by
   Mr. LIADKA, Syracuse Police Officer; Mr. Sands,                 two officers, who questioned her regarding a call they had
                                                                   received; (2) when she told the two police officers that she
  Syracuse Police Officer; John Doe, Syracuse Police
                                                                   did not know what they were talking about and “attempted
   Officer; and Syracuse Police Dep't, Defendants.
                                                                   to go on about [her] business,” the officers became “uptight,
              No. 5:10–CV–1223 (GTS/DEP).                          rude, [and] abnormal in their conversations [and] behavior,”
                             |                                     and threatened her; (3) the officers then proceeded to conduct
                      Sept. 13, 2012.                              a search of “all [of Plaintiff and her] personal property,”
                                                                   and, in the process of doing so, twisted her arm and forced
Attorneys and Law Firms                                            her onto the front of their police vehicle; (4) a third police
                                                                   officer arrived, and she was assaulted by all three officers
Sylvia Jenkins, Syracuse, NY, pro se.                              (hereinafter “Defendants”), who hit her on the back and threw
                                                                   her onto the police vehicle; (5) following the deprivation on
Hon. Mary Anne Dougherty, Corporation Counsel for
                                                                   September 9, 2010, Defendants denied her a post-deprivation
City of Syracuse, Catherine Ena Carnrike, Esq., Assistant
                                                                   remedy through a combination of threats, intimidation and/
Corporation Counsel, of Counsel, Syracuse, NY, for
                                                                   or nonresponsiveness; and (6) Defendants took these actions
Defendants.
                                                                   against her intentionally because they did not personally like
                                                                   her, given her previous interactions with the Syracuse Police
                                                                   Department. (Id.)
       MEMORANDUM–DECISION and ORDER

GLENN T. SUDDABY, District Judge.                                  Plaintiff further alleges that, as a result of this incident,
                                                                   she suffered various injuries and losses, including (1) a
 *1 Currently before the Court, in this pro se civil rights        “tremendous setback in already trying to recover in an [sic]
action filed by Sylvia Jenkins (“Plaintiff”) against Mr. Liadka,   grave overall manner of my life [and] lifestyle involving
Mr. Sands, John Doe, and Syracuse Police Department                officials internally [and] externally,” (2) head and back pain,
(“Defendants”), is Defendants' motion to dismiss Plaintiff's       and mental suffering, (3) loss of personal property, and, (4)
Complaint for insufficient service of process pursuant to          loss of employment. (Id.) As relief, Plaintiff requests an award
Fed.R.Civ.P. 12(b)(5) and/or for failure to state a claim          of twelve thousand dollars ($12,000) in damages. (Id. at ¶ 6.)
pursuant to Fed.R.Civ.P. 12(b)(6). (Dkt. No. 13.) For the
reasons set forth below, Defendants' motion is granted in part     Familiarity with the remaining factual allegations supporting
and denied in part.                                                Plaintiff's three claims is assumed in this Decision and Order,
                                                                   which is intended primarily for review by the parties. (See
                                                                   generally Dkt. No. 1.)
I. RELEVANT BACKGROUND

   A. Plaintiff's Complaint                                           B. Defendants' Motion
Generally, construed with the utmost of special liberality,         *2 On May 6, 2011, Defendants filed a motion to dismiss.
Plaintiff's Complaint asserts three claims against Defendants      (Dkt. No. 13, Attach 2.) Generally, in support of their motion,
arising from an investigatory stop in September 2010, in           Defendants assert the following two arguments: (1) because
Syracuse, New York: (1) a claim that three Syracuse Police         the Complaint was not served within the time allowed by
Officers unreasonably searched her in violation of the Fourth      Fed.R.Civ.P. 4 or Local Rule 4.1 of the Local Rules of Practice
Amendment; (2) a claim that they unlawfully seized, and            for this Court, the Court lacks jurisdiction over Defendants in
failed to return, her personal property in violation of the        accordance with Fed.R.Civ.P. 4; and (2) the Complaint fails


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

to state a claim upon which relief can be granted, because           affidavit, as required by Fed.R.Civ.P. 7(b) and Local Rule 7.1
(a) the Complaint fails to identify what constitutional rights       of the Local Rules of Practice for this Court.
Plaintiff is attempting to vindicate, (b) even if the Complaint
has sufficiently identified a constitutional violation, the
Complaint fails to allege facts plausibly suggesting the             II. RELEVANT LEGAL STANDARDS
personal involvement of the individual Defendants in any
                                                                       A. Legal Standard Governing Motions to Dismiss for
such constitutional violation, (c) the City of Syracuse Police
                                                                       Insufficient Service of Process
Department does not have the legal capacity to be sued, (d)
                                                                      *3 Rule 4(m) of the Federal Rules of Civil Procedure
even if Plaintiff's Complaint can be liberally construed as
                                                                     provides, in pertinent part, as follows:
attempting to assert a claim against the City of Syracuse,
the Complaint fails to allege facts plausibly suggesting that
the individual Defendants' actions the result of a city policy
                                                                                 If a defendant is not served within
or custom sufficient to confer municipal liability upon the
                                                                                 120 days after the complaint is filed,
City, (e) the Fifth Amendment does not govern a plaintiff's
                                                                                 the court-on motion or its own after
deprivation-of-property claim against state actors, (f) the
                                                                                 notice to the plaintiff-must dismiss
Complaint fails to allege facts plausibly suggesting that force
                                                                                 the action without prejudice against
was used or that if force was used it was excessive for
                                                                                 that defendant or order that service be
purposes of a Fourth Amendment claim, and (g) based on
                                                                                 made within a specified time. But if
Plaintiff's factual allegations, Defendants Liadka and Sands
                                                                                 the plaintiff shows good cause for the
are protected from liability as a matter of law by the doctrine
                                                                                 failure, the court must extend the time
of qualified immunity. (See generally Dkt. No. 13, Attach. 2.)
                                                                                 for service for an appropriate period.
On June 2, 2011, Plaintiff filed a response to Defendants'
motion. Generally, Plaintiff's response, which is handwritten
and three pages in length, states that she “definitely oppose[s]     Fed.R.Civ.P. 4(m).
[Defendants'] request” for the dismissal of her Complaint.
(See generally Dkt. No. 17.) However, Plaintiff's response           The Local Rules of Practice for this Court shorten the service
does not address the legal arguments asserted by Defendants          requirements under Fed.R.Civ.P. 4. Specifically, Local Rule
for the dismissal of Plaintiff's Complaint. (Compare Dkt.            4.1(b) requires “service of process upon all defendants within
No. 17 with Dkt. No. 13, Attach. 2.) Although Plaintiff's            sixty (60) days of the filing of the complaint. This expedited
response was submitted two days after the expiration of              service is necessary to ensure adequate time for pretrial
the responsedeadline, the Court has accepted it, out of an           discovery and motion practice. In no event shall service of
extension of special solicitude to her as a pro se civil rights      process be completed after the time specified in Fed.R.Civ.P.
litigant.                                                            4.” N.D.N.Y. L.R. 4.1(b).


In addition, Plaintiff has filed three letters to the Court on the
                                                                        B. Legal Standard Governing Motions to Dismiss for
following dates: July 6, 2011, August 22, 2011, and January
                                                                        Failure to State Claim
13, 2012. (Dkt. No. 18–20.) Generally, these letters contain
                                                                     It has long been understood that a defendant may base
assertions that Plaintiff believes that the police are following
                                                                     a motion to dismiss for failure to state a claim upon
her, treating her negatively, and responding unsatisfactorily to
                                                                     which relief can be granted on either or both of two
her telephone calls. (Id.) To the extent that these three letters
                                                                     grounds: (1) a challenge to the “sufficiency of the pleading”
are intended to constitute papers in opposition to Defendants'
                                                                     under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to the legal
motion, the Court will not consider them, because (1) they
                                                                     cognizability of the claim. Jackson v. Onondaga Cnty., 549
are not responsive to the motion, and/or (2) they were not
                                                                     F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008) (McAvoy, J.,
submitted in a timely manner. Moreover, to the extent that
                                                                     adopting Report–Recommendation on de novo review).
these three letters are intended to constitute a request for
relief, the Court will not consider them, because do not
                                                                     Because such motions are often based on the first ground,
state the relief sought, state with particularity the grounds
                                                                     a few words on that ground are appropriate. Rule 8(a)(2) of
for seeking the order, and attach a memorandum of law and
                                                                     the Federal Rules of Civil Procedure requires that a pleading


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

contain “a short and plain statement of the claim showing          the Court clarified, the “fair notice” standard turns on the
that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2)      plausibility of an actionable claim. Id. at 1965–74. The Court
[emphasis added]. In the Court's view, this tension between        explained that, while this does not mean that a pleading need
permitting a “short and plain statement” and requiring that        “set out in detail the facts upon which [the claim is based],”
the statement “show[ ]” an entitlement to relief is often at the   it does mean that the pleading must contain at least “some
heart of misunderstandings that occur regarding the pleading       factual allegation[s].” Id . at 1965. More specifically, the
standard established by Fed.R.Civ.P. 8(a)(2).                      “[f]actual allegations must be enough to raise a right to relief
                                                                   above the speculative level [to a plausible level],” assuming
On the one hand, the Supreme Court has long characterized          (of course) that all the allegations in the complaint are true.
the “short and plain” pleading standard under Fed.R.Civ.P.         Id. 1
8(a)(2) as “simplified” and “liberal.” Jackson, 549 F.Supp.2d
at 212, n. 20 (citing Supreme Court case). On the other            1       It should be emphasized that Fed.R.Civ.P. 8's plausibility
hand, the Supreme Court has held that, by requiring the
                                                                           standard, explained in Twombly, was in no way retracted
above-described “showing,” the pleading standard under
                                                                           or diminished by the Supreme Court's decision (two
Fed.R.Civ.P. 8(a)(2) requires that the pleading contain a                  weeks later) in Erickson v. Pardus, in which (when
statement that “give[s] the defendant fair notice of what the              reviewing a pro se pleading) the Court stated, “Specific
plaintiff's claim is and the grounds upon which it rests.”                 facts are not necessary” to successfully state a claim
Jackson, 549 F.Supp.2d at 212, n. 17 (citing Supreme Court                 under Fed.R.Civ.P. 8(a)(2). Erickson v. Pardus, 551
cases) (emphasis added).                                                   U.S. 89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081
                                                                           (2007) [emphasis added]. That statement was merely
The Supreme Court has explained that such fair notice has                  an abbreviation of the often-repeated point of law-
the important purpose of “enabl[ing] the adverse party to                  first offered in Conley and repeated in Twombly-that a
answer and prepare for trial” and “facilitat[ing] a proper                 pleading need not “set out in detail the facts upon which
                                                                           [the claim is based]” in order to successfully state a
decision on the merits” by the court. Jackson, 549 F.Supp.2d
                                                                           claim. Twombly, 127 S.Ct. 1965, n. 3 (citing Conley, 355
at 212, n. 18 (citing Supreme Court cases); Rusyniak v.
                                                                           U.S. at 47) [emphasis added]. That statement did not
Gensini, 629 F.Supp.2d 203, 213 & n. 32 (N.D.N.Y.2009)
                                                                           mean that all pleadings may achieve the requirement of
(Suddaby, J.) (citing Second Circuit cases). For this reason, as           “fair notice” without ever alleging any facts whatsoever.
one commentator has correctly observed, the “liberal” notice               Clearly, there must still be enough fact set out (however
pleading standard “has its limits.” 2 Moore's Federal Practice             set out, whether in detail or in a generalized fashion)
§ 12.34[1][b] at 12–61 (3d ed.2003). For example, numerous                 to raise a right to relief above the speculative level to a
Supreme Court and Second Circuit decisions exist holding                   plausible level. See Rusyniak, 629 F.Supp.2d at 214 & n.
that a pleading has failed to meet the “liberal” notice pleading           35 (explaining holding in Erickson ).
standard. Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing          As for the nature of what is “plausible,” the Supreme Court
Supreme Court and Second Circuit cases); see also Ashcroft         explained that “[a] claim has facial plausibility when the
v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d       plaintiff pleads factual content that allows the court to draw
868 (2009).                                                        the reasonable inference that the defendant is liable for the
                                                                   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129
 *4 Most notably, in Bell Atlantic Corp. v. Twombly, the           S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). “[D]etermining
Supreme Court reversed an appellate decision holding that a        whether a complaint states a plausible claim for relief ... [is]
complaint had stated an actionable antitrust claim under 15        a context-specific task that requires the reviewing court to
U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127      draw on its judicial experience and common sense.... [W]here
S.Ct. 1955, 167 L.Ed.2d 929 (2007). In doing so, the Court         the well-pleaded facts do not permit the court to infer more
“retire[d]” the famous statement by the Court in Conley v.         than the mere possibility of misconduct, the complaint has
Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957),      alleged-but it has not show[n]-that the pleader is entitled to
that “a complaint should not be dismissed for failure to state     relief.” Iqbal, 129 S.Ct. at 1950 [internal quotation marks and
a claim unless it appears beyond doubt that the plaintiff can      citations omitted]. However, while the plausibility standard
prove no set of facts in support of his claim which would          “asks for more than a sheer possibility that a defendant
entitle him to relief.” Twombly, 127 S.Ct. at 1968–69. Rather      has acted unlawfully,” id., it “does not impose a probability
than turning on the conceivability of an actionable claim,         requirement.” Twombly, 550 U.S. at 556.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      3
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

                                                                    defendant's motion to dismiss for failure to state a claim may
Because of this requirement of factual allegations plausibly        be considered as effectively amending the allegations of [her]
suggesting an entitlement to relief, “the tenet that a court must   complaint-to the extent those papers are consistent with the
accept as true all of the allegations contained in the complaint    allegations in the complaint.” Planck, 2012 WL 1977972, at
is inapplicable to legal conclusions. Threadbare recitals of        *5.
the elements of a cause of action, supported by merely
conclusory statements, do not suffice.” Iqbal, 129 S.Ct. at
1949. Similarly, a pleading that only “tenders naked assertions        C. Legal Standard Governing Unopposed Motions
devoid of further factual enhancement” will not suffice. Iqbal,     In this District, when a non-movant fails to oppose a legal
129 S.Ct. at 1949 (internal citations and alterations omitted).     argument asserted by a movant in support of a motion,
Rule 8 “demands more than an unadorned, the-defendant-              the movant's burden with regard to that argument has been
unlawfully-harmed-me accusation.” Id.                               lightened such that, in order to succeed on that argument,
                                                                    the movant need only show that the argument possesses
This pleading standard applies even to pro se litigants. While      facial merit, which has appropriately been characterized as
the special leniency afforded to pro se civil rights litigants      a “modest” burden. See N.D.N.Y. L.R. 7.1(b) (3) (“Where a
somewhat loosens the procedural rules governing the form            properly filed motion is unopposed and the Court determines
of pleadings (as the Second Circuit has observed), it does          that the moving party has met its burden to demonstrate
not completely relieve a pro se plaintiff of the duty to satisfy    entitlement to the relief requested therein....”); Rusyniak
the pleading standards set forth in Fed.R.Civ.P. 8, 10 and          v. Gensini, 07–CV–0279, 2009 WL 3672105, at *1, n.
                                                                    1 (N.D.N.Y.Oct.30, 2009) (Suddaby, J.) (collecting cases);
12. 2 Rather, as both the Supreme Court and Second Circuit
                                                                    Este–Green v. Astrue, 09–CV–0722, 2009 WL 2473509, at
have repeatedly recognized, the requirements set forth in
                                                                    *2 & n. 3 (N.D.N.Y. Aug.7, 2009) (Suddaby, J.) (collecting
Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro se
                                                                    cases).
civil rights plaintiffs must follow. 3 Stated more simply, when
a plaintiff is proceeding pro se, “all normal rules of pleading
are not absolutely suspended.” Jackson, 549 F.Supp.2d at 214,          D. Legal Standards Governing Plaintiff's Claims
n. 28.                                                              Because the Court has, in its Decision and Order of March
                                                                    7, 2011, addressed the relevant points of law contained in
2       See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn. 8–9         the legal standards governing Plaintiff's claims in this action,
        (N.D.N . Y.2009) (Suddaby, J.) (citing Second Circuit       the Court will not again recite, in their entirety, those legal
        cases); Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing      standards in this Decision and Order, 9 which is intended
        Second Circuit cases).                                      primarily for review by the parties. (See generally Dkt. No. 5
                                                                    [Decision and Order].)
3       See Vega, 610 F.Supp.2d at 196, n. 10 (citing
        Supreme Court and Second Circuit cases); Rusyniak, 629
        F.Supp.2d at 214 & n. 34 (citing Second Circuit cases).       E. Legal Standards Governing Defendants' Defenses
 *5 Finally, a few words are appropriate regarding what
                                                                       1. Defense of Lack of Separate Identity
documents are considered on a motion to dismiss for
                                                                    “Under New York law, departments that are merely
failure to state a claim upon which relief can be granted,
                                                                    administrative arms of a municipality do not have a legal
pursuant to Fed.R.Civ.P. 12(b)(6). The court may consider
                                                                    identity separate and apart from the municipality, and
the following documents without triggering the summary
                                                                    therefore, cannot sue or be sued.” Davis v. Lynbrook Police
judgment standard: “(1) documents attached as an exhibit
                                                                    Dept., 224 F.Supp.2d 463, 477 (E.D.N.Y.2002). “Pursuant
to the complaint or answer, (2) documents incorporated by
                                                                    to Fed.R.Civ.P. 17, New York governs the capacity of
reference into the complaint (and provided by the parties),
                                                                    a police department to sue or be sued. In New York,
(3) documents that, although not incorporated by reference,
                                                                    police departments like the defendant, which are merely
are “integral” to the complaint, or (4) any matter of which
                                                                    administrative arms of a municipal corporation, do not have
the court can take judicial notice for the factual background
                                                                    a legal identity separate and apart from the town.” Loria v.
of the case.” Planck v. Schenectady Cnty., 12–CV–0336,
                                                                    Irondequoit 775 F.Supp. 599, 606 (W.D.N.Y.1990). While a
2012 WL 1977972, at *5 (N.D.N.Y. June 1, 2012) (Suddaby,
                                                                    municipality can sue or be sued, the police department, which
J.). Moreover, “a pro se plaintiff's papers in response to a



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

does not exist separate from that municipality, can not. Baker               (N.D.N.Y. March 2, 1995) (McCurn, J.), Keyes v. Cnty. of
v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).                            Albany, 594 F.Supp. 1147, 1156 (N.D.N.Y.1984) (Miner,
                                                                             J.).
                                                                      With regard to the first element (the existence of a policy
  2. Defense of Limited Municipal Liability
                                                                      or custom), a “[p]laintiff may establish the ‘policy, custom
 *6 It is well established that “[a] municipality may not be
                                                                      or practice’ requirement by demonstrating: (1) a formal
held liable in a Section 1983 action for the conduct of a
                                                                      policy officially endorsed by the municipality ...; (2) actions
lower-echelon employee solely on the basis of respondeat
                                                                      taken by government officials responsible for establishing
superior.” 4 “Rather, to establish municipal liability under §        municipal policies related to the particular deprivation in
1983 for unconstitutional acts by a municipality's employees,         question ...; (3) a practice so consistent and widespread
a plaintiff must show that the violation of [his or] her              that it constitutes a ‘custom or usage’ sufficient to impute
constitutional rights resulted from a municipal custom or             constructive knowledge to the practice of policymaking
policy .” 5 “Thus, to hold a [municipality] liable under § 1983       officials ...; or (4) a failure by policymakers to train or
for the unconstitutional actions of its employees, a plaintiff        supervise subordinates to such an extent that it amounts to
is required to ... prove three elements: (1) an official policy       ‘deliberate indifference’ to the rights of those who come in
or custom that (2) causes the plaintiff to be subjected to (3) a      contact with the municipal employees....” 7 With regard to the
denial of a constitutional right.” 6                                  second element (causation), a plaintiff must show “a direct
                                                                      causal link” or “an affirmative link” between the municipal
4                                                                     policy or custom and the alleged constitutional deprivation
        Powell v. Bucci, 04–CV–1192, 2005 WL 3244193, at *5
        (N.D.N.Y. Nov.30, 2005) (McAvoy, J.); see also Monell         (i.e., that the policy or custom was the “moving force” behind
        v. Dept. of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018,    the deprivation). 8
        56 L.Ed.2d 611 (1978) (“[A] local government may not
        be sued under § 1983 for an injury inflicted solely by its    7      Dorsett–Felicelli, Inc., 371 F.Supp.2d 183, 194
        employees or agents.”); Batista v. Rodriguez, 702 F.2d
                                                                             (N.D.N.Y.2005) (Kahn, J.) (citing three Supreme Court
        393, 397 (2d Cir.1983) (“[A] [municipality] may not be
                                                                             cases for these four ways), accord, Dunbar v. Cnty. of
        held for the actions of its employees or agents under a
                                                                             Saratoga, 358 F.Supp.2d 115, 133–134 (N.D.N.Y.2005)
        theory of respondeat superior.” ).
                                                                             (Munson, J.); see also Clayton v. City of Kingston,
5       Powell, 2005 WL 3244193, at *5; Monell, 436                          44 F.Supp.2d 177, 183 (N.D.N.Y.1999) (McAvoy, J.)
        U.S. at 690–691 (“[L]ocal governments ... may be                     (transposing order of second and third ways, and citing
        sued for constitutional deprivations visited pursuant to             five more Supreme Court cases).
        governmental ‘custom’ even though such a custom has           8      See City of Canton, Ohio v. Harris, 489 U.S. 378, 385,
        not received formal approval through the body's official
                                                                             109 S.Ct. 1197, 103 L.Ed.2d 412 (1989) (“[O]ur first
        decisionmaking channels.”); Batista, 702 F.2d at 397
                                                                             inquiry in any case alleging municipal liability under §
        (“[M]unicipalities may be sued directly under § 1983
                                                                             1983 is the question whether there is a direct causal link
        for constitutional deprivations inflicted upon private
                                                                             between a municipal policy or custom and the alleged
        individuals pursuant to a governmental custom, policy,
                                                                             constitutional deprivation.”); City of Oklahoma City v.
        ordinance, regulation, or decision.”); Smith v. City of New
                                                                             Tuttle, 471 U.S. 808, 823, n. 8, 105 S.Ct. 2427, 85
        York, 290 F.Supp.2d 317, 321 (S.D.N.Y.2003) (“In order
                                                                             L.Ed.2d 791 (1985) (“The fact that municipal ‘policy’
        to establish the liability of [municipal] defendants in an
                                                                             might lead to ‘police misconduct’ is hardly sufficient
        action under § 1983 for unconstitutional acts by [its]
                                                                             to satisfy Monell' s requirement that the particular
        employees, a plaintiff must show that the violation of [his
                                                                             policy be the ‘moving force’ behind a constitutional
        or] her constitutional rights resulted from a municipal
                                                                             violation. There must at least be an affirmative link
        custom or policy.”).
                                                                             between [for example] the training inadequacies alleged,
6       Batista, 702 F.2d at 397, accord, Zahra v. Town of                   and the particular constitutional violation at issue.”);
        Southold, 48 F.3d 674, 685 (2d Cir.1995), McKeon v.                  Monell, 436 U.S. at 694 (“[I]t is when execution
        Daley, 101 F.Supp.2d 79, 92 (N.D.N.Y.2000) (Hurd, J.),               of a government's policy or custom ... inflicts the
        Merriman v. Town of Colonie, NY, 934 F.Supp. 501,                    injury that the government as an entity is responsible
        508 (N.D.N.Y.1996) (Homer, M.J.); Douglas v. Cnty.                   under § 1983. Since this case unquestionably involves
        of Tompkins, 90–CV–0841, 1995 WL 105993, at *12                      official policy as the moving force of the constitutional
                                                                             violation [at issue] ... we must reverse the judgment



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      5
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

       below.”); Vippolis v. Village of Haverstraw, 768 F.2d                      have understood that his or her acts
       40, 44 (2d Cir.1985) (“A plaintiff who seeks to hold                       were unlawful.
       a municipality liable in damages under section 1983
       must prove that ... an official policy or custom [was]
       the cause of the deprivation of constitutional rights....
                                                                      *7 Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir.1991)
       [T]he plaintiff must establish a causal connection-an
       affirmative link-between the policy and the deprivation       [citations omitted], cert. denied, 503 U.S. 962, 112 S.Ct.
       of his constitutional rights.”) [internal quotation marks     1565, 118 L.Ed.2d 211 (1992). 9 “As the third part of the test
       and citation omitted]; Batista v. Rodriguez, 702 F.2d         provides, even where the law is ‘clearly established’ and the
       393, 397 (2d Cir.1983) (“Absent a showing of a causal         scope of an official's permissible conduct is ‘clearly defined,’
       link between an official policy or custom and the             the qualified immunity defense also protects an official if
       plaintiff's injury, Monell prohibits a finding of liability   it was ‘objectively reasonable’ for him at the time of the
       against the City.”); Powell, 2005 WL 3244193, at *5
                                                                     challenged action to believe his acts were lawful.” Higazy
       (“Ultimately, the plaintiff must demonstrate a direct
                                                                     v. Templeton, 505 F.3d 161, 169–70 (2d Cir.2007) [citations
       causal link between a municipal policy or custom, and the
       alleged constitutional deprivation.”) [internal quotation     omitted]. 10 This “objective reasonableness” part of the test
       marks and citation omitted].                                  is met if “officers of reasonable competence could disagree
                                                                     on [the legality of defendant's actions].” Malley v. Briggs, 475
   3. Defense of Qualified Immunity                                  U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). 11 As
“Once qualified immunity is pleaded, plaintiff's complaint           the Supreme Court has explained,
will be dismissed unless defendant's alleged conduct,
when committed, violated ‘clearly established statutory or           9      See also Pena v. DePrisco, 432 F.3d 98, 115 (2d
constitutional rights of which a reasonable person would have               Cir.2005); Clue v. Johnson, 179 F.3d 57, 61 (2d
known.’ “ Williams v. Smith, 781 F.2d 319, 322 (2d Cir.1986)                Cir.1999); McEvoy v. Spencer, 124 F.3d 92, 97 (2d
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 815 [1982] ).                  Cir.1997); Shechter v. Comptroller of City of New York,
As a result, a qualified immunity inquiry in a civil rights                 79 F.3d 265, 271 (2d Cir.1996); Rodriguez v. Phillips, 66
case generally involves two issues: (1) “whether the facts,                 F.3d 470, 476 (2d Cir.1995); Prue v. City of Syracuse, 26
viewed in the light most favorable to the plaintiff establish a             F.3d 14, 17–18 (2d Cir.1994); Calhoun v. New York State
constitutional violation”; and (2) “whether it would be clear               Division of Parole, 999 F.2d 647, 654 (2d Cir.1993).
to a reasonable [official] that his conduct was unlawful in the      10     See also Anderson v. Creighton, 483 U.S. 635, 639,
situation confronted.” Sira v. Morton, 380 F.3d 57, 68–69 (2d
                                                                            107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (“[W]hether
Cir.2004) [citations omitted], accord, Higazy v. Templeton,                 an official protected by qualified immunity may be
505 F.3d 161, 169, n. 8 (2d Cir.2007) [citations omitted].                  held personally liable for an allegedly unlawful official
                                                                            action generally turns on the ‘objective reasonableness
In determining the second issue (i.e., whether it would be                  of the action.’ ”) [citation omitted]; Davis v. Scherer,
clear to a reasonable official that his conduct was unlawful in             468 U.S. 183, 190, 104 S.Ct. 3012, 82 L.Ed.2d
the situation confronted), courts in this circuit consider three            139 (1984) (“Even defendants who violate [clearly
factors:                                                                    established] constitutional rights enjoy a qualified
                                                                            immunity that protects them from liability for damages
                                                                            unless it is further demonstrated that their conduct was
                                                                            unreasonable under the applicable standard.”); Benitez
             (1) whether the right in question was
                                                                            v. Wolff, 985 F.2d 662, 666 (2d Cir.1993) (qualified
             defined with ‘reasonable specificity’;                         immunity protects defendants “even where the rights
             (2) whether the decisional law of                              were clearly established, if it was objectively reasonable
             the Supreme Court and the applicable                           for defendants to believe that their acts did not violate
             circuit court support the existence                            those rights”).
             of the right in question; and (3)
                                                                     11     See also Malsh v. Correctional Officer Austin, 901
             whether under preexisting law a
                                                                            F.Supp. 757, 764 (S.D.N.Y.1995) [citing cases]; Ramirez
             reasonable defendant official would
                                                                            v. Holmes, 921 F.Supp. 204, 211 (S.D.N.Y.1996).




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      6
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286


  [T]he qualified immunity defense ... provides ample
  protection to all but the plainly incompetent or those             B. Whether Plaintiff's Complaint Should Be Dismissed
  who knowingly violate the law.... Defendants will not              for Failure to State a Claim Upon Which Relief Can
  be immune if, on an objective basis, it is obvious that            Be Granted
  no reasonably competent officer would have concluded
  that a warrant should issue; but if officers of reasonable          1. Whether Plaintiff's Complaint Should Be
  competence could disagree on this issue, immunity should            Dismissed for Failing to Sufficiently Identify What
  be recognized.                                                      Constitutional Rights She Is Attempting to Vindicate
                                                                    *8 After carefully considering the matter, the Court must
  Malley, 475 U.S. at 341. 12
                                                                   answer this question also in the negative. In construing the
12     See also Hunter v. Bryant, 502 U.S. 224, 299, 112 S.Ct.     pleadings of a pro se civil rights litigant in this Circuit, a
       534, 116 L.Ed.2d 589 (1991) (“The qualified immunity        district court's imagination should be limited only by the
       standard gives ample room for mistaken judgments by
                                                                   plaintiff's factual allegations, not by the legal claims set out in
       protecting all but the plainly incompetent or those who
                                                                   his or her pleadings. See Phillips v. Girdich, 408 F.3d 124, 130
       knowingly violate the law.”) [internal quotation marks
                                                                   (2d Cir.2005) (“We leave it for the district court to determine
       and citation omitted].
                                                                   what other claims, if any, Phillips has raised. In so doing, the
                                                                   court's imagination should be limited only by Phillips' factual
III. ANALYSIS
                                                                   allegations, not by the legal claims set out in his pleadings.”).
   A. Whether Plaintiff's Complaint Should Be
   Dismissed for Failure to Serve Process in Timely                Here, based on Plaintiff's (albeit scant and confused) factual
   Manner                                                          allegations, the Court can imagine that she is attempting
After carefully considering the matter, the Court must             to assert the following three claims: (1) a claim of an
answer this question in the negative. By Defendants' own           unreasonable search under the Fourth Amendment; (2) a
calculations, Plaintiff's Complaint was served on April 18,        claim of an unlawful seizure of, and failure to return, her
2011–a mere 42 days after the Court granted Plaintiff's motion     personal property under the Fourth, Fifth and/or Fourteenth
to proceed in forma pauperis, approved the filing of her           Amendments; and (3) a claim of excessive force under the
Complaint, and directed the Clerk of the Court to issue            Fourth Amendment.
summonses and forward them with the Complaint to the
United States Marshal's Service, for service on Defendants.
                                                                      2. Whether Plaintiff's Claims Against the Individual
(Dkt. No. 5 [Decision and Order filed March 7, 2011].)
                                                                      Defendants Should Be Dismissed for Failing to
Indeed, Defendants acknowledge that Plaintiff completed the
                                                                      Allege Facts Plausibly Suggesting Their Personal
Civil Summonses and USM285 form, and returned them to
                                                                      Involvement in the Constitutional Violations Alleged
the Clerk's Office (so that the Clerk's Office could forward
                                                                   After carefully considering the matter, the Court answers
them to the U.S. Marshal's Service for service of Plaintiff's
                                                                   this question in the affirmative for the reasons stated by
Complaint) less than eight days after receiving them from the
                                                                   Defendants in their memorandum of law. (Dkt. No. 13,
Clerk's Office. (Dkt. No. 13, Attach. 1, at ¶¶ 6–7; Dkt. No. 13,
                                                                   Attach. 2, at 13 [attaching page “12” of Defs.' Memo. of
Attach. 2, at 9 [attaching page “8” of Defs.' Memo. of Law];
                                                                   Law].) The Court would add only the following three brief
see also Dkt. Nos. 6, 8.) After that point in time, service was
                                                                   points.
largely if not entirely outside of Plaintiff's control.

                                                                   First, at the very least, Defendants have met the lightened
Under the circumstances, the Court finds that good cause
                                                                   burden that was created by Plaintiff's failure to respond to this
exists to extend the deadline for service by 42 days. The
                                                                   argument for dismissal. See, supra, Part III.C. of this Decision
Court notes that a contrary conclusion (e.g., a conclusion
that Plaintiff had to serve her Complaint by December 13,          and Order. 13 Second, in any event, the Court would reach
2010 pursuant to Local Rule 4.1, or even February 11, 2011         the same conclusion even if it were to subject Defendants'
pursuant to Fed.R.Civ.P. 4) would render meaningless the           argument to the more rigorous scrutiny appropriate for a
Court's directive to the Clerk of the Court, on March 5, 2011,     contested argument. Third, and finally, even when construed
to take sufficient action to enable the United States Marshal's    with the utmost of special liberality, the Complaint does not
Service to effect service for Plaintiff.                           identify the precise location of the incident, which officers


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

were responsible for violating her rights, how she suffered the      York State law, departments, like the Onondaga County
head injury she alleges, what property was taken from her, and       Sheriff's Department, that are merely administrative arms of
how Defendants frustrated her efforts to recover that property.      a municipality, do not have a legal identity separate from
See Vogeler v. Colbath, 04–CV–6071, 2005 U.S. Dist. LEXIS            the municipality and may not sue or be sued.” Jenkins
44658, at *29, 2005 WL 2482549 (S.D.N.Y. Oct. 6, 2005)               v. Onondaga Cnty. Sheriff's Dep't, 12–CV–0855, Report–
(“Plaintiffs must also allege ... the personal involvement of        Recommendation, at 5 (N.D.N.Y. filed June 28, 2012)
the Defendant in the actions underlying their claim.”). 14           (Baxter, J.) (citing Hayes v. Cnty. of Sullivan, 07–CV–
                                                                     0667, 2012 WL 1129373, at *24 [S.D.N.Y. March 30, 2012]
13                                                                   ). Because the Syracuse Police Department is merely an
       Under the circumstances, the Court finds that Plaintiff
                                                                     administrative arm of the City of Syracuse, it is not a proper
       had sufficient notice of the consequences of failing to
                                                                     defendant in this case. The real party in interest is the City of
       respond to the arguments asserted in Defendants' motion.
       For example, on October 14, 2010, Plaintiff was given         Syracuse itself.
       a courtesy copy of the District's Pro Se Handbook and
       a courtesy copy of the Local Rules of Practice for the        For all of these alternative reasons, the Syracuse Police
       Northern District of New York. (Dkt. No. 4.) In addition,     Department dismissed as a Defendant.
       on May 6, 2011, Defendants advised Plaintiff of her
       need to respond to their arguments. (Dkt. No. 15.) Also,
       Plaintiff had extensive experience as a pro se civil rights      4. Whether, Even if the City of Syracuse Were
       litigant in this District, before responding to the motion       Substituted for the Police Department, Plaintiff's
       in question. See, infra, Part III.D. of this Decision and        Claims Against the City Should Be Dismissed for
       Order.                                                           Failing to Allege Facts Plausibly Suggesting Municipal
14                                                                      Liability
       Indeed, the Court notes that one of the officers that
                                                                     After carefully considering the matter, the Court answers
       Plaintiff lists in her Complaint has not been identified.
       In a prior decision by the Court, Plaintiff was ordered
                                                                     this question in the affirmative for the reasons stated by
       to take reasonable steps to ascertain the identity of         Defendants in their memorandum of law. (Dkt. No. 13,
       the unnamed officer, immediately notify the Court,            Attach. 2, at 14–15 [attaching pages “13” and “14” of Defs.'
       amend her complaint to include the identity of the third      Memo. of Law].) The Court would add only the following
       Defendant, and also to have that officer served. (Dkt. No.    three brief points.
       5, at 14.) Because Plaintiff has not done so, her alleged
       physical injuries remain attributable to an unidentified      First, at the very least, Defendants have met the lightened
       person.                                                       burden that was created by Plaintiff's failure to respond to this
For all of these alternative reasons, Plaintiff's claims against     argument for dismissal. Second, in any event, the Court would
the individual Defendants are dismissed.                             reach same conclusion even if it were to subject Defendants'
                                                                     argument to the more rigorous scrutiny appropriate for a
                                                                     contested argument. Third, even when it is construed with
   3. Whether the Syracuse Police Department Should Be               the utmost of special liberality, Plaintiff's Complaint has not
   Dismissed as a Defendant                                          alleged facts plausibly suggesting a widespread policy or
After carefully considering the matter, the Court answers            custom promulgated by the municipal policy maker necessary
this question in the affirmative for the reasons stated by           to hold the City liable for her injuries. As indicated above
Defendants in their memorandum of law. (Dkt. No. 13, Attach          in Part II.E.2. of this Decision and Order, Plaintiff must
2, at 13.) The Court would add only the following three brief        allege facts plausibly suggesting that the municipality “has
points.                                                              adopted a ‘custom’ or ‘policy’ which is the ‘moving force’
                                                                     behind [the violation].” Zappala v. Albicelli, 980 F.Supp. 635,
 *9 First, at the very least, Defendants have met the                639 (N.D.N.Y.1997) (Scullin, J.) (citing, inter alia, Monell
lightened burden that was created by Plaintiff's failure to          v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658,
respond to this argument for dismissal. Second, in any               689 [1978] ). However, Plaintiff has not alleged any official
event, the Court would reach the same conclusion even if it          policy or custom adopted by the City of Syracuse or its Police
were to subject Defendants' argument to the more rigorous
                                                                     Department, 15 let alone one responsible for the alleged
scrutiny appropriate for a contested argument. Third, and
                                                                     injuries she received. Because Monell prohibits the finding
finally, “as Plaintiff has been told several times, under New


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                8
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

of liability against a City when there is no causal connection                   requirements of the Due Process
between a municipal policy and a resulting injury, Syracuse                      Clause of the Fourteenth Amendment
City Police Department cannot be responsible for Plaintiff's                     if a meaningful postdeprivation
alleged injuries. Monell, 436 U.S. at 692. As a result, the                      remedy for the loss is available.
City of Syracuse cannot be maintained as a Defendant in                          For intentional, as for negligent
this action, and Plaintiff's Section 1983 claims against it are                  deprivations of property by state
dismissed.                                                                       employees, the state's action is not
                                                                                 complete until and unless it provides
15     In addition to not alleging facts plausibly suggesting                    or refuses to provide a suitable
       the existence of a department-wide policy or custom,                      postdeprivation remedy.
       Plaintiff has not alleged facts plausibly suggesting
       that Officers Liadka, Sands, and the unnamed officer
       created or promulgated that policy, or even that they        Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194,
       were final policymakers. “A municipal official that          82 L.Ed.2d 393 (1984). Police are not required to provide
       exercises discretion, whether it be in a constitutional or
                                                                    the owner with notice for state-law remedies, which are
       unconstitutional manner, in an area of which that official
                                                                    “established by published, generally available state statutes
       is not the final policymaker, cannot, by itself, establish
                                                                    and case law.” City of W. Covina v. Perkins, 525 U.S. 234,
       municipal liability.” Clayton v. City of Kingston, 44
                                                                    240–241, 119 S.Ct. 678, 142 L.Ed.2d 636 (1999). “Once the
       F.Supp.2d 177, 184 (N.D.N.Y.1999) (McAvoy, C.J.).
                                                                    property owner is informed that his property has been seized,
 *10 For all of these reasons, Plaintiff's claims against           he can turn to these public sources to learn about the remedial
the City of Syracuse Police Department and/or the City of           procedures that are available to him. The City need not take
Syracuse are dismissed on this alternative ground.                  other steps to inform him of his options.” City of W. Covina,
                                                                    525 U.S. at 241. Here, Plaintiff has not alleged facts plausibly
                                                                    suggesting that she attempted to recover her property in the
   5. Whether, in the Alternative, Plaintiff's Deprivation–
                                                                    proper manner (or even what property was taken). Fourth,
   of–Property Claim Should Be Dismissed to the Extent
                                                                    and finally, Plaintiff does not allege facts suggesting that
   It Is Grounded on the Fifth Amendment
                                                                    her property was taken for public use in an unconstitutional
After carefully considering the matter, the Court answers
                                                                    manner that would require her to be paid just compensation.
this question in the affirmative for the reasons stated by
                                                                    Instead, Plaintiff alleges that, after she attempted to escape
Defendants in their memorandum of law. (Dkt. No. 13,
                                                                    from their investigation and was restrained by officers, she
Attach. 2, at 16–17 [attaching pages “15” and “16” of Defs.'
                                                                    was searched and had property taken from her.
Memo. of Law].) The Court would add only the following
four brief points.
                                                                    For all of these alternative reasons, Plaintiff's deprivation-of-
                                                                    property claim is dismissed to the extent that it is grounded
First, at the very least, Defendants have met the lightened
                                                                    on the Fifth Amendment.
burden that was created by Plaintiff's failure to respond
to this argument for dismissal. Second, in any event, the
Court would reach the same conclusion even if it were to               6. Whether, in the Alternative, Plaintiff's Excessive
subject Defendants' argument to the more rigorous scrutiny             Force Claim Should Be Dismissed for Failing to Allege
appropriate for a contested argument. Third, a takings claim           Facts Plausibly Suggesting Either that Force Was
is not ripe where a state remedy is potentially available.             Used or that Any Such Force Was Excessive
Vandor Inc. v. Militello, 301 F.3d 37, 39 (2d. Cir.2002). As         *11 After carefully considering the matter, the Court
the Supreme Court has explained,                                    answers this question in the affirmative for the reasons stated
                                                                    by Defendants in their memorandum of law. (Dkt. No. 13,
                                                                    Attach. 2, at 17–18 [attaching pages “16” and “17” of Defs.'
            An       unauthorized  intentional                      Memo. of Law].) The Court would add only the following
            deprivation of property by a                            three brief points.
            state employee does not constitute
            a violation of the procedural



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                9
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

First, at the very least, Defendants have met the lightened                   interests.” Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct.
burden that was created by Plaintiff's failure to respond                     1694, 85 L.Ed.2d 1 (1985).
to this argument for dismissal. Second, in any event, the              17     More specifically, Plaintiff's Complaint does not allege
Court would reach same conclusion even if it were to
                                                                              facts plausibly suggesting that her injuries were
subject Defendants' argument to the more rigorous scrutiny                    significant, how long the pain lasted, or that medical
appropriate for a contested argument. Third, as stated in the                 treatment was necessary (or even sought) following the
Court's Decision and Order of March 7, 2011, in evaluating                    incident. See Smith v. City of New York, 04–CV–3286,
a Fourth Amendment excessive-force claim, “courts must                        2010 U.S. Dist. LEXIS 88774, at *27, 2010 WL 3397683
consider the scope of the particular intrusion, the manner in                 (S.D.N.Y. Aug. 27, 2010) (“Courts in this Circuit have
which it is conducted, the justification for initiating it, and               consistently held that an injury is de minimis when it is
                                                                              temporary and/or minor in severity.”) (collecting cases).
the place in which it is conducted.” (Dkt. No. 5, at 13.) 16
Here, Plaintiff alleges the following facts, which could be            For all of these reasons, Plaintiff's excessive force claim is
construed as plausibly suggesting that, at the time the incident       dismissed on this alternative ground.
occurred, she had given Defendants probable cause to use the
force at issue against her: (1) Defendants were dispatched to
that location regarding a problem; (2) Defendants specifically            7. Whether, in the Alternative, Plaintiff's Claims
chose to question Plaintiff about the incident; (3) Plaintiff             Against the Individual Defendants Should Be
was attempting to get away from Defendant when they were                  Dismissed Because, Based on the Factual Allegations
attempting to question her; (4) she acted in such a way as                of the Complaint, Defendants Are Protected from
to cause Defendants to become “worked up”; (5) it became                  Liability as a Matter of Law by the Doctrine of
necessary for a third unnamed officer to step in and assist               Qualified Immunity
Defendants Sands and Liadka in controlling Plaintiff. (Dkt.            After carefully considering the matter, the Court answers
No. 1, at ¶ 4 & Attachment.) Simply stated, it is plausible,           this question in the affirmative for the reasons stated by
based on Plaintiff's factual allegations, that the amount of           Defendants in their memorandum of law. (Dkt. No. 13,
force used by the officers to pull her hands behind her back           Attach. 2, at 19–20 [attaching pages “18” and “19” of Defs.'
and detain her was necessary to keep her from getting away             Memo. of Law].) The Court would add only the following
and “going about [her] business.” (Id. at ¶ 4.) It is important        three brief points.
to note that Plaintiff does not allege facts plausibly suggesting
any physical injury other than vague “head & back pains.” (Id.         First, at the very least, Defendants have met the lightened
                                                                       burden that was created by Plaintiff's failure to respond
at ¶ 5.) 17
                                                                       to this argument for dismissal. Second, in any event, the
                                                                       Court would the reach same conclusion even if it were to
16      More specifically, the standard governing constitutional       subject Defendants' argument to the more rigorous scrutiny
        excessive-force claims against government officials in         appropriate for a contested argument. Third, as indicated
        “the course of making an arrest, investigatory stop, or        above in Part I.E.3. of this Decision and Order, “[u]nder
        other seizure” of a person is the Fourth Amendment's
                                                                       federal law, a police officer is entitled to qualified immunity
        objective reasonableness standard. Graham v. Connor,
                                                                       where (1) his conduct does not violate clearly established
        490 U.S. 386, 388, 391, 109 S.Ct. 1865, 104 L.Ed.2d 443
                                                                       statutory or constitutional rights of which a reasonable person
        (1989). Pursuant to this standard, three elements must
        be objectively examined to determine whether excessive
                                                                       would have known, or (2) it was objectively reasonable
        force was used for Fourth Amendment violations: “(1)           for him to believe that his actions were lawful at the time
        the need for the application of force; (2) the relationship    of the challenged act.” Jenkins v. City of New York, 478
        between that need and the amount of force that was used;       F.3d 76, 87 (2d Cir.2007) (internal quotations and other
        and (3) the extent of the injury inflicted.” Graham, 490       citations omitted). Here, based on Plaintiff's own factual
        U.S. at 390, 397. It is essential to look at surrounding       allegations, it is plausible that police officers of reasonable
        circumstances in each case, and analyze “whether the           competence could disagree as to whether Defendants' actions
        suspect poses an immediate threat to the safety of the         were unlawful (e.g., given their need to question her, and her
        officers or others, and whether he is actively resisting       attempt to flee the scene).
        arrest or attempting to evade arrest by flight.” Id. at 396.
        The “extent of intrusion on the suspect's rights” must
        be balanced against the “importance of governmental



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

 *12 For all of these reasons, Plaintiff's claims against          Here, the Court has some difficulty finding that the referenced
the individual Defendants are dismissed on this alternative        defect in Plaintiff's Complaint is merely formal. Nor is the
ground.                                                            Court confident that granting Plaintiff an opportunity to
                                                                   amend her Complaint will be productive. The Court notes that
                                                                   the errors made by Plaintiff in this action were previously
   C. Whether the Court Should Give Plaintiff an                   made by her, and not corrected, on many occasions. Plaintiff
   Opportunity to File an Amended Complaint Before                 has been ordered numerous times to file amended complaints
   Dismissing This Action
                                                                   at risk of dismissal of her case. 18 Of the seven times
Generally, when a district court dismisses a pro se action, the
                                                                   an amended complaint was required, Plaintiff submitted an
plaintiff will be allowed to amend his action. See Gomez v.
USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir.1999).           amended complaint only three times. 19 Two of these were
However, an opportunity to amend is not required where the         one page documents which did not state a claim upon which
defects in the plaintiff's claims are substantive rather than      relief could be granted and were rejected by the Court, and
merely formal, such that any amendment would be futile. As         the other did not correct the deficiencies of the original
the Second Circuit has explained, “[w]here it appears that         complaint. 20 Plaintiff did not comply with the Court's order
granting leave to amend is unlikely to be productive, ... it is    to amend her complaint at all on four occasions. 21 In one
not an abuse of discretion to deny leave to amend.” Ruffolo        case, Plaintiff was given an additional thirty day period to file
v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.1993)              her amended complaint after she failed to do so within the
(citations omitted), accord, Brown v. Peters, 95–CV–1641,          first 30 day period granted to her. Jenkins v. Emergency Dep't
1997 WL 599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler, J.)        Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17,
(“[T]he court need not grant leave to amend where it appears       2006). Similarly, in a separate case, Plaintiff did not follow
that amendment would prove to be unproductive or futile.”)         up on her original claim because she failed to appear for
(citation omitted); see also Foman v. Davis, 371 U.S. 178,         three hearings the Court rescheduled despite warnings of her
182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (denial not abuse          need to comply with the Court Orders. Jenkins v. Onondaga
of discretion where amendment would be futile); Cuoco v.           Sheriffs' Dep't, 05–CV–1457 (N.D.N.Y. filed Nov. 21, 2005).
Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (“The problem            All seven of these cases resulted in dismissal, most for failure
with Cuoco's causes of action is substantive; better pleading      to prosecute, failure to comply with Court Orders, or failure
will not cure it. Repleading would thus be futile. Such a futile   to state a claim. Five of Plaintiff's cases were not given leave
request to replead should be denied.”) (citation omitted);         to amend because granting such leniency would have been
Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d
                                                                   futile. 22
Cir.1991) (“Of course, where a plaintiff is unable to allege
any fact sufficient to support its claim, a complaint should be
                                                                   18      Jenkins v. Comm'r of Soc. Sec. Admin., 06–CV–0059
dismissed with prejudice.”) (citation omitted); Health–Chem
Corp. v. Baker, 915 F.2d 805, 810 (2d Cir.1990) (“[W]here ...              (N.D.N.Y. filed Jan 17, 2006); Jenkins v. Emergency
                                                                           Dep't Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y.
there is no merit in the proposed amendments, leave to amend
                                                                           filed Jan. 17, 2006); Jenkins v. Dep't Corr. Servs.,
should be denied”).
                                                                           06–CV–0621 (N.D.N.Y. filed May 19, 2006); Jenkins
                                                                           v. Onondaga Sheriff's Dep't., 06–CV–1092 (N.D.N.Y.
This rule applies even to pro se plaintiffs. See, e.g., Cuoco,             filed Sept. 12, 2006); Jenkins v. Sheriff's Dep't., 07–
222 F.3d at 103; Brown, 1997 WL 599355, at *1. As explained                CV–0939 (N.D.N.Y. filed Sept. 11, 2007); Jenkins v.
above in Part II.B. of this Decision and Order, while the                  Murphy, 08–CV–0921 (N.D.N.Y. filed Aug. 8, 2008);
special leniency afforded to pro se civil rights litigants                 Jenkins v. Onondaga Cnty. Sheriff's Dep't., 12–CV–0855
somewhat loosens the procedural rules governing the form                   (N.D.N.Y. filed May 23, 2012).
of pleadings (as the Second Circuit has observed), it does         19      Jenkins v. Dep't Corr. Servs., 06–CV–0621 (N.D.N.Y.
not completely relieve a pro se plaintiff of the duty to satisfy
                                                                           filed May 19, 2006); Jenkins v. Comm'r of Soc. Sec.
the pleading standards set forth in Fed.R.Civ.P. 8, 10 and
                                                                           Admin., 06–CV–0059 (N.D.N.Y. filed Jan 17, 2006);
12; rather, as both the Supreme Court and Second Circuit
                                                                           Jenkins v. Sheriff's Dep't., 07–CV–0939 (N.D.N.Y. filed
have repeatedly recognized, the requirements set forth in                  Sept. 11, 2007).
Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro
                                                                   20      Id.
se civil rights plaintiffs must follow.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

21      Jenkins v. Emergency Dep't Upstate Univ. Hosp., 06–         no lesser sanctions (e.g., such as dismissal or chastisement)
        CV–0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins             would be adequate to protect the Court and other parties.
        v. Onondaga Sheriff's Dep't., 06–CV–1092 (N.D.N.Y.
        filed Sept. 12, 2006); Jenkins v. Murphy, 08–CV–0921        23     Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457
        (N.D.N.Y. filed Aug. 8, 2008); Jenkins v. Onondaga                 (N.D.N.Y. filed Nov. 21, 2005); Jenkins v. Dep't Corr.
        Cnty. Sheriff's Dep't., 12–CV–0855 (N.D.N.Y. filed May             Servs., 06–CV–0621 (N.D.N.Y. filed May 19, 2006);
        23, 2012)                                                          Jenkins Comm'r of Soc. Sec. Admin., 06–CV–0059
22                                                                         (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. Emergency
        Jenkins v. Emergency Dep't Upstate Univ. Hosp., 06–
                                                                           Dep't Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y.
        CV–0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v.
                                                                           filed Jan. 17, 2006); Jenkins v. City of Syracuse, 06–
        Mohawk Corr. Facility, 06–CV–1167 (N.D.N.Y. filed
                                                                           CV–1005 (N.D.N.Y. filed Aug. 21, 2006); Jenkins v.
        Sept. 29, 2006); Jenkins v. Sheriff's Dep't, 07–CV–0939
                                                                           Onondaga Sheriff's Dep't, 06–CV1092 (N.D.N.Y. filed
        (N.D.N.Y. filed Sept. 11, 2007); Jenkins v. USA, 09–
                                                                           Sept. 12, 2006); Jenkins v. Mohawk Corr. Facility, 06–
        CV0603 (N.D.N.Y. filed May 11, 2009); Jenkins v. Rice,
                                                                           CV–1167 (N.D.N.Y. filed Sept. 29, 2006); Jenkins v.
        11–CV–1037 (N.D.N.Y. filed Aug. 31, 2011).
                                                                           City of Syracuse, 07–CV–0930 (N.D.N.Y. filed Sept. 7,
 *13 However, the Court is mindful of the special solicitude               2007); Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y.
that should be afforded to pro se civil rights litigants. For              filed Sept. 11, 2007); Jenkins v. Murphy, 08–CV–0921
these reasons, before the Court dismisses Plaintiff's action,              (N.D.N.Y. filed Aug. 8, 2008); Jenkins v. USA, 09–CV–
the Court will afford her an opportunity to file an Amended                0603 (N.D.N.Y. filed May 11, 2009); Jenkins v. Rice,
Complaint correcting the above-described pleading defects                  11–CV–1037 (N.D.N.Y. filed Aug. 31, 2011); Jenkins v.
within thirty (30) days from the date of the filing of this                Onondaga Cnty. Sheriff's Dept., 12–CV–0855 (N.D.N.Y
Decision and Order.                                                        filed May 23, 2012).
                                                                    For example, eight of Plaintiff's actions have resulted in a
If Plaintiff submits an Amended Complaint, she is encouraged        dismissal for failure to state a claim or frivolousness, another
to describe the acts of misconduct alleged therein and              has resulted in the pending recommendation of a dismissal on
identify each individual who participated in the misconduct.        that ground, three others have resulted in a dismissal for lack
Moreover, Plaintiff is advised that her Amended Complaint           of subject-matter jurisdiction, and another has resulted in a
must be a complete pleading that will replace and supersede         dismissal for failure to prosecute. 24
her original Complaint in its entirety. Finally, Plaintiff is
cautioned that, if she fails to file, in a timely fashion, an       24     Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457,
Amended Complaint that successfully states a claim upon
                                                                           Decision and Order (N.D.N.Y. filed Apr. 25, 2006)
which relief can be granted, her action will be dismissed with             (Scullin, J.); Jenkins Comm'r of Soc. Sec. Admin., 06–
prejudice without further Order of the Court.                              CV–0059, Decision and Order (N.D.N.Y. filed March
                                                                           29, 2007) (Hurd, J.); Jenkins v. Emergency Dep't Upstate
                                                                           Univ. Hosp., 06–CV–0060, Memorandum–Decision and
   D. Whether This Case Should Be Forwarded to the                         Order (N.D.N.Y. filed April 14, 2006) (Scullin, J.);
   Chief Judge with a Recommendation that an Anti–                         Jenkins v. Dep't Corr. Servs., 06–CV–0621, Decision and
   Filing Injunction Order Be Issued Against Plaintiff                     Order (N.D.N.Y. filed July 5, 2006) (Kahn, J.); Jenkins
A review of Plaintiff's litigation history on Federal Judiciary's          v. City of Syracuse, 06–CV–1005, Order (N.D.N.Y. filed
Public Access to Court Electronic Records (“PACER”)                        Oct. 5, 2006) (Mordue, C.J.); Jenkins v. Onondaga
Service reveals that, before filing the current action on                  Sheriff's Dep't, 06–CV–1092, Decision and Order,
October 13, 2010, she filed thirteen pro se civil actions in               (N.D.N.Y. filed Oct. 6, 2006) (McAvoy, J.); Jenkins
this District alone-twelve of which have been dismissed and                v. Mohawk Corr. Facility, 06–CV–1167, Decision and
                                                                           Order (N.D.N.Y. filed Oct. 12, 2006) (Mordue, C.J.);
the thirteen of which is being considered for dismissal. 23
                                                                           Jenkins v. City of Syracuse, 07–CV–0930, Decision and
A review of Plaintiff's litigation history has caused the
                                                                           Order (N.D.N.Y. filed Oct. 7, 2007) (Mordue, C.J.);
undersigned to believe that (1) Plaintiff lacks a good-faith               Jenkins v. Sheriff's Dep't, 07–CV–0939, Decision and
expectation in prevailing in her lawsuits, (2) she is vexatious            Order (N.D.N.Y. filed Nov. 21, 2007) (Hurd, J.); Jenkins
and indeed incorrigible when proceeding pro se, (3) she                    v. Murphy, 08–CV–0921, Order (N.D.N.Y. filed Oct.
has caused needless expense to other parties and placed an                 14, 2008) (McCurn, J.); Jenkins v. USA, 09–CV–0603,
unnecessary burden on the Court and its personnel, and (4)                 Decision and Order (N.D.N.Y. filed May 28, 2009)



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

       (McAvoy, J.); Jenkins v. Rice, 11–CV–1037, Decision          opportunity to be heard, prohibit a vexatious litigant from
       and Order (N.D.N.Y. filed Oct. 11, 2011) (Kahn, J.);         filing, in that particular court, any action pro se (that is,
       Jenkins v. Onondaga Cnty. Sheriff's Dept., 12–CV–0855,       without counsel), without prior leave of that court. See Hong
       Report–Recommendation (N.D.N.Y filed June 28, 2012)          Mai Sa v. Doe, 406 F.3d 155, 158 (2d Cir.2005) (“If a litigant
       (Baxter, M.J.).
                                                                    has a history of filing vexatious, harassing or duplicative
Moreover, Plaintiff has sued the Onondaga County Sheriff's          lawsuits, courts may impose sanctions, including restrictions
Department four times. 25 As a result, she has been repeatedly      on future access to the judicial system.”) [internal quotations
instructed on the legal standard for suing a municipality. For      and citations omitted]; In re Sassower, 20 F.3d 42, 44 (2d
example, on October 6, 2006, she was specifically informed          Cir.1994) (where a pro se plaintiff has demonstrated a “clear
of the need to establish a custom or policy which is the            pattern of abusing the litigation process by filing vexatious
moving force behind a resulting injury. Jenkins v. Onondaga         and frivolous complaints,” a “leave to file” requirement
Cnty. Sheriff's Dep't., 06–CV–1092, Decision and Order, at          may be instituted by the court as an appropriate sanction);
4 (N.D.N.Y. filed Oct. 6, 2006) (McAvoy, J.). However,              Moates v. Barkley, 147 F.3d 207, 208 (2d Cir.1998) ( “[T]he
despite receiving that specific information, she has repeatedly     district court may not impose a filing injunction on a litigant
continued to file improper claims against the Onondaga              sua sponte without providing the litigant with notice and
                                                                    an opportunity to be heard.”); Azubuko v. Unknown Boston
County Sheriff's Department. 26
                                                                    Police Officers, 08–CV–0330, 2008 WL 1767067, at * 1
                                                                    (N.D.N.Y. Apr.16, 2008) (McCurn, J.).
25     Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457
       (N.D.N.Y. filed Nov. 21, 2005); Jenkins v. Onondaga
                                                                    For all of these reasons, this case is forwarded to Chief United
       Sheriff's Dep't, 06–CV–1092 (N.D.N.Y. filed Sept. 12,
                                                                    States District Judge Gary L. Sharpe with a recommendation
       2006); Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y.
                                                                    that an Anti–Filing Injunction Order be issued against
       filed Sept. 11, 2007); Jenkins v. Onondaga Cnty. Sheriff's
       Dept., 12–CV–0855 (N.D.N.Y filed May 23, 2012).
                                                                    Plaintiff.

26     Jenkins v. Sheriff's Dep't, 07–CV–0939, Decision and         ACCORDINGLY, it is
       Order at 3 (N.D.N.Y. filed Oct. 2, 2007) (Hurd, J.);
       Jenkins v. Sheriff's Dep't, 07–CV–0939, Decision and         ORDERED that Defendants' motion to dismiss (Dkt. No. 13)
       Order at 2 (N.D.N.Y. filed Nov. 21, 2007) (Hurd, J.);        is GRANTED in part and DENIED in part; and it is further
       Jenkins v. Onondaga Cnty. Sheriff's Dept., 12–CV0855,
       Decision and Order, at 4–5 (N.D.N.Y filed May 24,
                                                                    ORDERED that Plaintiff's Complaint (Dkt. No. 1) is
       2012) (Baxter, M.J.); Jenkins v. Onondaga Cnty. Sheriff's
                                                                    conditionally DISMISSED; and it is further
       Dept., 12–CV–0855, Report–Recommendation, at 5–6
       (N.D.N.Y filed June 28, 2012) (Baxter, M.J.); see also,
       supra, Part III.B.4. of this Decision and Order.             ORDERED that Plaintiff is permitted to file an Amended
                                                                    Complaint within THIRTY (30) DAYS of the filing date of
Finally, Plaintiff has repeatedly had to be ordered to comply
                                                                    this Order; and it is further
with the Local Rules, and reminded that all factual allegations
should be contained in the complaint itself, that paragraphs
                                                                    ORDERED that, if Plaintiff fails to timely file an Amended
ought to be numbered, and that the individuals she alleges
                                                                    Complaint, the Clerk shall enter judgment dismissing this
violated her rights must be identified. See, e.g., Jenkins
                                                                    action without further Order of this Court; and it is further
v. Dep't Corr. Servs., 06–CV–0621, Decision and Order
(N.D.N.Y. filed July 5, 2006) (Kahn, J.); Jenkins v. Onondaga
                                                                    ORDERED that, upon filing of the Amended Complaint, this
Sheriff's Dep't, 06–CV–1092, Order (N.D.N.Y. filed Oct. 6,
                                                                    file in this matter be returned to the Court for further review;
2006) (McAvoy, J.).
                                                                    and it is further

 *14 Under such circumstances, a federal district court may
                                                                    ORDERED that the Clerk of the Court is directed to forward
impose reasonable filing restrictions on a pro se litigant in
                                                                    this case to Chief United States District Judge Gary L.
that particular court, pursuant to 28 U.S.C. § 1651(a) and
                                                                    Sharpe with the recommendation of the undersigned that an
its inherent authority to control and manage its own docket
                                                                    AntiFiling Injunction Order be issued against Plaintiff.
so as to prevent abuse in its proceedings. For example, a
federal district court may, after providing an appropriate


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              13
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

The Court hereby certifies, for purposes of 28 U.S.C. §         All Citations
1915(a) (3), that any appeal taken from the Court's final
judgment in this action would not be taken in good faith.       Not Reported in F.Supp.2d, 2012 WL 4052286



End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          14
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)
2010 WL 4316810

                                                                     “nearly broke the plaintiff's arm” before placing him in
                                                                     handcuffs. Plaintiff did not resist Officer McDonald. Without
     KeyCite Yellow Flag - Negative Treatment                        being informed of his Miranda warnings or advised of the
Opinion Clarified on Denial of Reconsideration by Blond v. City of
                                                                     charges against him, Plaintiff was placed in the back of
Schenectady, N.D.N.Y., December 15, 2010
                                                                     McDonald's car so McDonald could question third parties.
                  2010 WL 4316810
                                                                     While in the car, Plaintiff asked Officer St. Onge to “disable
    Only the Westlaw citation is currently available.
                                                                     his car that was parked in the back yard of the apartment.”
             United States District Court,
                                                                     Officer St. Onge slammed the door shut in Plaintiff's face.
                   N.D. New York.
                                                                     “[T]he plaintiff made a second attempt to have his property
             Mark W. BLOND, Jr., Plaintiff,                          protected with the same result of officer St. Onge slamming
                            v.                                       the police car door shut on the plaintiff.” “This made the
                                                                     already alcohol induced plaintiff angry, in which he began
      The CITY OF SCHENECTADY, Mayor Brian
                                                                     hitting his head against the police car window (rear passenger
    Stratton, SPD Chief Chaires, SPD Officer Daniel
                                                                     side).” Officer St. Onge observed Plaintiff hitting his head
       McDonald, SPD Officer St. Onge (Phonetic
                                                                     against the window, but did nothing. Plaintiff hit his head
    Spelling), SPD Det. Sherri Barnes, Individually,                 against the police car window 4–5 times, after which the
      and in Their Official Capacities, Defendants.                  window shattered.

                       No. 10–CV–0598.
                                                                     Plaintiff was not bleeding and did not sustain any cuts from
                               |
                                                                     having broken the car window. McDonald “ran from the
                        Oct. 26, 2010.
                                                                     backyard to the front and tried to rip the plaintiff out of the
Attorneys and Law Firms                                              window that was broken.” McDonald “then decided to open
                                                                     the police car door, where he and officer St. Onge tried to
Mark W. Blond, Jr., Romulus, NY, pro se.                             push [Plaintiff] into a[f]ire [h]ydrant.” “[P]laintiff was instead
                                                                     pushed by both officer's [sic] to the ground where the glass
Alaina K. Laferriere, Carter, Conboy Law Firm, Albany, NY,           was, [where] both officer's [sic] began kneeing the plaintiff
Luke C. Davignon, Carter, Conboy Law Firm, Albany, NY,               in his lower back and the back side of his neck.” Plaintiff's
for Defendants.                                                      face was “pressed into the glass on the ground.” McDonald
                                                                     sprayed a can of pepper spray in Plaintiff's face.

                  DECISION and ORDER                                 Plaintiff was left “on the ground with his face burning in pain”
                                                                     for approximately 30 minutes until another vehicle arrived to
THOMAS J. McAVOY, Senior District Judge.
                                                                     transport him to the police station. During this time, Plaintiff
 *1 Plaintiff commenced the instant action under 42 U.S.C.           asked if he could use the hose to rinse the pepper spray from
§ 1983 against officials and employees of the City of                his eyes and face. The officers did not respond to Plaintiff's
Schenectady alleging his constitutional rights were violated         request.
while he was arrested and interrogated by the police.
Defendants now move to dismiss pursuant to Fed.R.Civ.P.              Plaintiff was transported to the police station where pictures
12(c). Plaintiff cross-moves to amend his Complaint.                 were taken of his face. After the pictures were taken, Plaintiff
                                                                     was permitted to rinse his face and eyes. Plaintiff believed
                                                                     he had glass in his eyes “from the oficer's [sic] pressing his
I. FACTS                                                             face into the glass on the ground.” An ambulance was called
For purposes of the instant motion, the following factual            and Plaintiff was taken to the hospital. “The nurse flushed out
allegations are deemed to be true and all reasonable inferences      the plaintiff's eyes and found no glass.” “The plaintiff was
are drawn in Plaintiff's favor.                                      released from the hospital feeling dizzy back into the custody
                                                                     of the Schenectady police, where Defendant Detective Sherri
On May 4, 2008, Plaintiff walked out the back door of                Barnes question[ed] the plaintiff without his attorney and after
his house. Defendant City of Schenectady Police Officer              his head injury.”
McDonald approached Plaintiff in an aggressive manner and



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)
2010 WL 4316810

                                                                         of a responsive pleading may do so with the consent of all
II. STANDARD OF REVIEW                                                   parties or with leave from the Court. Fed.R.Civ.P. 15(a)(2).
                                                                         Plaintiff was previously advised that:
   a. Motion for Judgment on the Pleadings
 *2 Defendants move for judgment on the pleadings pursuant                 Plaintiff may only amend his Complaint by motion that
to Fed.R.Civ.P. 12(c). A Rule 12(c) motion is “designed to                 is in compliance with Local Rule 7.1., including a notice
provide a means of disposing of cases when the material                    of motion and a supporting affidavit. Also, any motion
facts are not in dispute between the parties.” 5C Charles Alan             to amend or supplement must be accompanied by an
Wright & Arthur R. Miller, Federal Practice and Procedure                  affidavit (see L.R. 7.1(a)(2)). Furthermore, “[a]n unsigned
§ 1367 (3d ed.2010). A motion under Rule 12(c) is only                     copy of the proposed amended pleading must be attached
useful if “all material allegations of fact are admitted or                to a motion brought under Fed.R.Civ.P. 14, 15, 19–22.”
not controverted in the pleadings and only questions of law                L.R. 7.1(a)(4). This proposed amended pleading must be
remain to be decided by the district court.” Id.                           a complete pleading, which will supersede the original
                                                                           pleading in all respects. Id. Plaintiff's proposed amended
The standard of review for a motion for judgment on the                    pleading shall not incorporate by reference any portion of
pleadings under Rule 12(c) is the same as for a Rule 12(b)(6)              any prior pleading. Id.
motion to dismiss. Cleveland v. Caplaw Enter., 448 F.3d 518,
521 (2d Cir.2006); Sharpe v. Taylor, 2009 WL 1743987 at *6                *3 Dkt. No. 9. Although Plaintiff has moved for leave to
(N.D.N.Y. June 18, 2009). The Court must “accept as true the             amend, he has not attached an unsigned copy of the proposed
factual allegations of the complaint, and draw all inferences in         amended pleading to his motion papers and his motion does
favor of the pleader.” Rosner v. Bank of China, 349 F. App'x             not “set forth specifically the proposed amendments and
637, 638 (2d Cir.2009). To survive a motion to dismiss, the              identify the amendments in the proposed pleading.” Local
Complaint “must contain sufficient factual matter, accepted              Rule 7.1(a)(4). Because Plaintiff has not complied with the
as true, to ‘state a claim to relief that is plausible on its face.’ ”   requirements of Local Rule 7.1, his motion is DENIED with
Ashcroft v. Iqbal, ––– U.S. ––––, ––––, 129 S.Ct. 1937, 1949,            leave to renew.
173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
A court should not dismiss a complaint for failure to state a            III. DISCUSSION
claim if the factual allegations sufficiently “raise a right to          Defendants move to dismiss the Complaint in its entirety.
relief above the speculative level.” Twombly, 550 U.S. at 555.           For Plaintiff to succeed on a claim under 42 U.S.C. § 1983
                                                                         claim, he must prove that the defendant, while acting under
The Court recognizes Plaintiff is proceeding pro se and,                 color of state law, deprived him of his rights, privileges, or
accordingly, his pleadings are held to a “less stringent                 immunities secured by the Constitution or laws of the United
standard than formal pleadings drafted by lawyers.” Ferran               States. Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.2010); see
v. Town of Nassau, 11 F.3d 21, 22 (2d Cir.1993) (quoting                 42 U.S.C. § 1983. A civil rights complaint “must contain
Hughes v. Rowe, 449 U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163             specific allegations of fact which indicate a deprivation
(1980)). Plaintiff's pleadings “must be construed liberally and          of constitutional [or federal statutory] rights; allegations
interpreted to raise the strongest arguments that they suggest.”         which are nothing more than broad, simple, and conclusory
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d               statements are insufficient to state a claim under § 1983.”
Cir.2006); Pabon v. Wright, 459 F.3d 241, 248 (2d Cir.2006);             Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 887 (2d Cir.1987).
Brownell v. Krom, 446 F.3d 305, 310 (2d Cir.2006); Forsyth               A defendant's personal involvement in a § 1983 claim is a
v. Fed'n Employment & Guidance Serv., 409 F.3d 565, 569                  prerequisite to an award of damages. Wright v. Smith, 21
(2d Cir.2005). However, pro se litigants are not exempt “from            F.3d 496, 501 (2d Cir.1994). A plaintiff must allege specific
compliance with relevant rules of procedural and substantive             facts to demonstrate that a particular defendant was personally
law.” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.1983).                    or directly involved in the violation. Provost v. City of
                                                                         Newburgh, 262 F.3d 146, 155 (2d Cir.2001). The requirement
                                                                         of personal involvement may be satisfied by showing that the
  b. Motion to Amend the Complaint                                       defendant: (1) personally participated in the violation; (2) was
Plaintiff cross-moves to file an amended complaint. A party              grossly negligent in supervising subordinates who committed
seeking to amend a pleading more than 21 days after the filing           the wrongful acts; or (3) exhibited deliberate indifference by



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)
2010 WL 4316810

failing to act on information indicating the unconstitutional       the Complaint does allege facts suggesting that Plaintiff
acts were occurring. Provost, 262 F.3d at 154; see also Colon       was arrested, it makes no claim that the arrest was without
v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995) (citing Williams        probable cause. Accordingly, any malicious prosecution and
v. Smith, 781 F.2d 319, 323–24 (2d Cir.1986)).                      false arrest claims must be DISMISSED.

                                                                    Defendants move to dismiss any claim concerning the
   a. The City of Schenectady                                       failure to administer Miranda warnings on the ground that
The City of Schenectady moves to dismiss the claims against         it does not give rise to a private cause of action for
it on the ground that Plaintiff has failed to demonstrate a         damages. A Section 1983 claim cannot stand solely on the
violation of any rights caused by municipal policy or custom.       basis of an alleged failure to administer Miranda warnings.
A municipality may not be held liable under Section 1983            Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 346
solely on the doctrine of respondeat superior. Monell v. Dep't      (2d Cir.1998) (“[P]laintiffs cannot base a § 1983 claim
of Soc. Services of City of New York, 436 U.S. 658, 691, 98         solely on a law enforcement officer's failure to administer
S.Ct. 2018, 56 L.Ed.2d 611 (1978). To be held liable for a          Miranda warnings....”); Neighbor v. Covert, 68 F.3d 1508,
constitutional violation, a municipality must have adopted a        1510–1511 (2d Cir.1995) ( “[E]ven if we were to assume
policy or custom that caused a deprivation of constitutional        that [the plaintiff's] Miranda rights had been violated, that
rights, or it must have directly caused an employee to violate      violation, standing alone, would not form a basis for liability
another's constitutional rights. Monell, 436 U.S. at 692; see       under § 1983.”). There is no allegation that coercion was
Ximines v. George Winqate High Sch., 516 F.3d 156, 160              applied to obtain a waiver of Plaintiff's rights against self-
(2d Cir.2008). Here, Plaintiff fails to allege sufficient facts     incrimination and/or to obtain a inculpatory statements or
to support a reasonable inference that a municipal policy or        that any such statements were then used against Plaintiff in
custom resulted in a deprivation of his rights. Accordingly,        criminal proceedings. Accordingly, Plaintiff fails to state a
Plaintiff's claims against the City of Schenectady must be          claim upon which relief can be granted. Id. Further, because
DISMISSED.                                                          it appears that Plaintiff is currently incarcerated for crimes
                                                                    for which he was arrested in May 2008, any such claims
                                                                    may run afoul of the rule set forth in Heck v. Humphrey, 512
   b. The Mayor and the Chief of Police
                                                                    U.S. 477, 486–89, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (a
 *4 The Mayor and the Chief of Police move to dismiss the
                                                                    Section 1983 suit for damages that “would necessarily imply
claims against them on the ground that Plaintiff failed to plead
                                                                    the invalidity of [the plaintiff's] conviction or sentence” is not
any personal involvement by them. As previously noted,
                                                                    cognizable, unless the plaintiff can show that the conviction
“personal involvement of defendants in alleged constitutional
                                                                    or sentence has been “reversed on direct appeal, expunged by
deprivations is a prerequisite to an award of damages under
                                                                    executive order, declared invalid by a state tribunal authorized
§ 1983.” Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.2006).
                                                                    to make such determination, or called into question by a
Here, Plaintiff does not allege any facts plausibly indicating
                                                                    federal court's issuance of a writ of habeas corpus.”).
that either the Mayor or the Chief of Police Chief were
personally involved in any alleged constitutional violations
arising from his arrest, incarceration, or prosecution. Plaintiff      d. Inadequate Medical Care
similarly fails to plead sufficient facts to state a claim under     *5 To the extent Plaintiff asserts a Fourteenth or Eighth
the standards for supervisory liability applicable to § 1983        Amendment claim of inadequate medical care, any such
claims. Accordingly, Plaintiff's claims against the Mayor and       claim must be dismissed because he failed to allege
the Chief of Police must be DISMISSED.                              facts plausibly suggesting an unconstitutional deprivation of
                                                                    medical treatment. To establish such a claim, Plaintiff must
                                                                    show that defendants were deliberately indifferent to his
   c. False Arrest, Malicious Prosecution, Failure to
                                                                    serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104,
   Provide Miranda Warnings, and Coercive Questioning
                                                                    97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Harrison v. Barkley, 219
Defendants move to dismiss any false arrest and malicious
                                                                    F.3d 132, 136 (2d Cir.2000); Chance v. Armstrong, 143 F.3d
prosecution claims on the ground that Plaintiff does not
                                                                    698, 702 (2d Cir.1998). The deliberate indifference standard
allege that the criminal charges were disposed of in his favor.
                                                                    contains both an objective element and a subjective element.
Plaintiff does not allege in his Complaint that any criminal
                                                                    The former requires that the alleged deprivation of care be
actions against him were disposed of in his favor. While
                                                                    sufficiently serious in objective terms: the plaintiff's condition


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)
2010 WL 4316810

must present a “condition of urgency, one that may produce          (2d Cir.2000). The court must examine the totality of the
death, degeneration, or extreme pain.” Hathaway, 37 F.3d            circumstances, including “the severity of the crime at issue,
at 66. The subjective element requires a showing that the           whether the suspect poses an immediate threat to the safety
defendants were aware of plaintiff's serious medical needs and      of the officers or others, and whether he is actively resisting
consciously disregarded a substantial risk of serious harm. Id.     arrest or attempting to evade arrest by flight.” Graham, 490
                                                                    U.S. at 396. “The ‘reasonableness' of a particular use of
Here, Plaintiff's allegations against Defendants are                force must be judged from the perspective of a reasonable
insufficient to establish a constitutional deprivation. Plaintiff   officer on the scene, rather than with the 20/20 vision of
fails to allege a serious medical condition for which he            hindsight.” Id. “ ‘Not every push or shove, even if it may
sought and was denied treatment. Although Plaintiff was             later seem unnecessary in the peace of a judge's chambers,’
sprayed with pepper spray and he was not permitting to rinse        violates the Fourth Amendment.” Id. Dismissing an excessive
his eyes for thirty to sixty minutes, this is insufficient to       force claim is appropriate where “no reasonable fact finder
state a claim. See Strassner v. O'Flynn, 2006 WL 839411,            could conclude that the officers' conduct was objectively
at *8 (W.D.N.Y.2006) (and cases cited therein) (exposure            unreasonable.” Amnesty Am. v. Town of West Hartford, 361
to temporary discomfort of pepper spray is not a serious            F.3d 113, 123 (2d Cir.2004). For a plaintiff to prevail on a
medical need). Plaintiff similarly fails to allege what harm,       motion to dismiss, he must show that “no rational jury could
if any, resulted from the delay in treatment. Moreover, there       [find] that the force used was so excessive that no reasonable
are insufficient allegations of deliberate indifference to any      officer would have made the same choice.” Lennon v. Miller,
medical need. Once he was brought to the police station             66 F.3d 416, 426 (2d Cir.1995).
and pictures were taken, Plaintiff was permitted to rinse
his face. To the extent Plaintiff complained of glass in his        Defendants contend that the use of pepper spray by an
eye (which could constitute a serious medical need), an             arresting officer does not by itself rise to the level of
ambulance was called and Plaintiff was taken to the hospital        excessive use of force. In some cases, an unconstitutional
where a nurse rinsed his eye and did not find any glass.            act or injury may be so de minimis that the act cannot
Accordingly, Plaintiff's claim of inadequate medical care           rise to the level of a constitutional violation as a matter of
must be DISMISSED.                                                  law. Romano v. Howarth, 998 F.2d 101, 105 (2d Cir.1993)
                                                                    (“[A] de minimis use of force will rarely suffice to state
                                                                    a constitutional claim.”). The Second Circuit has noted,
   e. Excessive Force and Failure to Intervene                      however, that “infliction of pepper spray on an arrestee has a
Defendants next move to dismiss the excess force and                variety of incapacitating and painful effects ... and, as such,
failure to intervene claims. When evaluating an excessive           its use constitutes a significant degree of force.” Tracy v.
use of force claim under the Fourth Amendment, “courts              Freshwater, ––– F.3d ––––, ––––, 2010 WL 4008747 at *7
should examine whether the use of force is objectively              (2d Cir. Oct.14, 2010). “Accordingly, a number of our sister
unreasonable ‘in light of the facts and circumstances               circuits have made clear that it should not be used lightly or
confronting them, without regard to [the officers'] underlying      gratuitously against an arrestee who is complying with police
intent or motivation.’ ” Jones v. Parmley, 465 F.3d 46, 61          commands or otherwise poses no immediate threat to the
(2d Cir.2006) (quoting Graham v. Connor, 490 U.S. 386, 397,         arresting officer.” Id. In Tracy, the Second Circuit held that the
109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)). Courts measure the         use of pepper spray on an individual who was handcuffed and
reasonableness of the use of force by considering “the facts        was not offering physical resistance could be unreasonable
and circumstances of each particular case, including the crime      under the circumstances. Id. Although Plaintiff admits to
committed, its severity, the threat of danger to the officer and    being drunk and angry and to having broken out the window
society, and whether the suspect is resisting or attempting to      of the police car, he also claims to have been handcuffed
evade arrest.” Parmley, 465 F.3d at 61 (quoting Thomas v.           and placed on the ground with two police officers on top of
Roach, 165 F.3d 137, 143 (2d Cir.1999)).                            him at the time he was pepper sprayed. These allegations are
                                                                    sufficient to plausible state a claim for the use of excessive
 *6 A police officer may use some degree of force when              force against the officer using the pepper spray and for a
making an arrest, but the amount of force “must be reasonably       failure to intervene against the officer who was present but
related to the nature of [the] resistance and the force             failed to intercede. O'Neill v. Krzeminski, 839 F.2d 9, 11 (2d
used, threatened, or reasonably perceived to be threatened,         Cir.1988).
against the officer.” Sullivan v. Gagnier, 225 F.3d 161, 166


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Blond v. City of Schenectady, Not Reported in F.Supp.2d (2010)
2010 WL 4316810

                                                                         of the failure to administer Miranda warnings are
                                                                         DISMISSED.
IV. CONCLUSION
                                                                    In all other regards, the motion to dismiss is DENIED.
 *7 For the foregoing reasons, Defendants' motion to dismiss
                                                                    Plaintiff's motion to for leave to amend his original complaint
is GRANTED as follows:
                                                                    is DENIED WITH LEAVE TO RENEW UPON PROPER
  a. the claims against the City of Schenectady, the Mayor,         PAPERS.
     and the Chief of Police are DISMISSED IN THEIR
     ENTIRETY; and
                                                                    IT IS SO ORDERED.
  b. and claims alleging malicious prosecution, false arrest,
                                                                    All Citations
     the failure to provide medical care, or arising out
                                                                    Not Reported in F.Supp.2d, 2010 WL 4316810

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                      The Court also notes that Plaintiff's amended Complaint
                                                                      mentions “Mr. Booth” and “Mr. Purdy” only in the caption,
                  2007 WL 607341
                                                                      and fails to allege any act or omission by these individuals.
    Only the Westlaw citation is currently available.
                                                                      Dismissal is appropriate where a defendant is listed in the
             United States District Court,
                                                                      caption, but the body of the complaint fails to indicate what
                   N.D. New York.
                                                                      the defendant did to the plaintiff. Gonzalez v. City of New
               Paul CIPRIANI, Plaintiff,                              York, No. 97 CIV. 2246(MGC), 1998 WL 382055, at *2
                          v.                                          (S.D.N.Y. July 9, 1998) (citing Crown v. Wagenstein, No. 96
       Harry C. BUFFARDI, Sheriff; Schenectady                        CIV. 3895(MGC), 1998 WL 118169, at *1 (S.D.N.Y.Mar.16,
                                                                      1998) (mere inclusion of warden's name in complaint
           County Jail; Cheryl Clark, M.D.;
                                                                      insufficient to allege personal involvement) and Taylor v. City
           Kevin J. O'Connor, Defendants.
                                                                      of New York, 953 F.Supp. 95, 99 (S.D.N.Y.1997)). Because
               No. 9:06-CV-0889(LEK/DRH).                             plaintiff has failed to allege any personal involvement on the
                             |                                        part of defendants “Mr. Booth” and “Mr. Purdy”, they are
                       Feb. 20, 2007.                                 hereby dismissed as defendants in this action.

Attorneys and Law Firms                                               In his amended Complaint, Plaintiff alleges that the remaining
                                                                      Defendants committed various violations of his constitutional
Paul Cipriani, Plaintiff, pro se.                                     rights, including inadequate medical care, breach of doctor-
                                                                      patient confidentiality, excessive force, denial of due process
                                                                      in a disciplinary proceeding, and interference with the
                   DECISION and ORDER                                 grievance process. Amended Compl. (Dkt. No. 10).

LAWRENCE E. KAHN, U.S. District Judge.
                                                                      Based on the foregoing, Plaintiff's amended complaint as
 *1 Presently before the Court is an amended complaint                against the remaining Defendants is accepted for filing.
filed by Plaintiff Paul Cipriani (“Plaintiff”). Amended Compl.
(Dkt. No. 10). This amended complaint was submitted                   Plaintiff is advised, however, that the U.S. Marshals cannot
in compliance with the Memorandum-Decision and Order                  effect service on a “John Doe” defendant. In the event
issued by this Court on November 27, 2006 (“November                  that plaintiff wishes to pursue this claim against the “John
Order”). Mem.-Decision and Order (Dkt. No. 7).                        Doe” defendants named in the amended Complaint, he must
                                                                      take reasonable steps to ascertain their identities. Plaintiff
In its November Order, the Court advised plaintiff that he            may then file a Motion to amend his complaint and seek
must set forth facts demonstrating that Defendants were               leave of the Court to add such individuals, by name, as
personally involved in a violation of Plaintiff's rights. Id. at 4.   defendants to this lawsuit. Plaintiff is further advised that if
Plaintiff was also advised that in order to establish the liability   these individuals are not timely served, the action will be
of a municipality, he must allege a custom or policy which is         against them will be dismissed.
the moving force behind the violation. Id.
                                                                      *2 WHEREFORE, it is hereby
In his amended complaint, Plaintiff names thirteen defendants
and asserts numerous claims against them arising from his             ORDERED, that “Mr. Booth,” “Mr. Purdy,” “Schenectady
confinement at Schenectady County Jail. Amended Compl.                County Jail,” “Cheryl Clark,” and “Kevin J. O'Connor” are
(Dkt. No. 10).                                                        DISMISSED as defendants in this action, and it is further


The Court notes that plaintiff has not named “Schenectady             ORDERED, that the Clerk revise the docket to add
County Jail,” “Cheryl Clark,” or “Kevin J. O'Connor” in               “Schenectady County,” “Mr. Burns,” “Mr. Jones,” “Mr.
his amended Complaint. Therefore, “Schenectady County                 Adams,” “Ms. Jones,” “Ms. Hull,” “John Doe # 1,” “John Doe
Jail,” “Cheryl Clark,” and “Kevin J. O'Connor” are hereby             # 7,” “John Doe # 10,” and “Loraine Walker” as defendants
dismissed as defendants in this action.                               in this action, and it is further




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                        District Court, Northern District of New York, 7th Floor,
ORDERED, that the Clerk issue summonses naming the
                                                                        Federal Building, 100 S. Clinton St., Syracuse, New York
remaining defendants and forward them, along with copies of
                                                                        13261-7367. Any paper sent by a party to the Court or the
the amended Complaint (Dkt. No. 10), to the United States
                                                                        Clerk must be accompanied by a certificate showing that
Marshal for service upon the defendants, together with a copy
                                                                        a true and correct copy of it was mailed to all opposing
of this Order. 1 The Clerk shall also forward a copy of the
                                                                        parties or their counsel. Any document received by the Clerk
summons and amended Complaint by mail to the County
                                                                        or the Court which does not include a proper certificate of
Attorney for Schenectady County, together with a copy of this
                                                                        service will be returned, without processing. Plaintiff must
Order, and it is further
                                                                        comply with requests by the Clerk's Office for any documents
                                                                        that are necessary to maintain this action. All parties must
1      Plaintiff was granted leave to proceed with this action in       comply with Local Rule 7.1 of the Northern District of New
       forma pauperis. Mem.-Decision and Order (Dkt. No. 7).            York in filing motions, which must be returnable before the
ORDERED, that a formal response to Plaintiff's amended                  assigned Magistrate Judge with proper allowance for notice as
Complaint be filed by Defendants or their counsel as provided           required by the Rules. Plaintiff is also required to promptly
for in Rule 12 of the Federal Rules of Civil Procedure                  notify the Clerk's Office and all parties or their counsel of
subsequent to service of process on Defendants, and it is               any change in his address; his failure to do so will result
further                                                                 in the dismissal of this action. All motions will be decided
                                                                        on submitted papers without oral argument unless otherwise
ORDERED, that Plaintiff take reasonable steps to ascertain              ordered by the Court; and it is further
the identities of any other individual(s) that purportedly
violated Plaintiff's civil and/or constitutional rights and, if         ORDERED, that the Clerk serve a copy of this Order on
appropriate, file a Motion to amend his complaint and add               plaintiff by regular mail.
such individuals, by name, as defendants to this lawsuit, and
it is further
                                                                        IT IS SO ORDERED.
ORDERED, that all pleadings, motions and other documents                All Citations
relating to this action must bear the case number assigned to
this action and be filed with the Clerk of the United States            Not Reported in F.Supp.2d, 2007 WL 607341

End of Document                                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
Gonzalez v. City of New York, Not Reported in F.Supp. (1998)
1998 WL 382055

                                                                 metal detector a second time, he said to Summer, “You don't
                                                                 have to act like that!” Summer then struck plaintiff in the
                  1998 WL 382055
                                                                 face repeatedly until he lost consciousness. According to the
    Only the Westlaw citation is currently available.
                                                                 complaint, when plaintiff regained consciousness, he found
     United States District Court, S.D. New York.
                                                                 Summer “still abusing” him and swearing at him. Plaintiff
              Angel GONZALEZ, Plaintiff,                         left, found his way back to the housing area and felt as if he
                         v.                                      “had been hit with a bat to the face .” Plaintiff alleges that
      THE CITY OF NEW YORK; New York City                        he suffered a cut under his left eye, serious swelling of his
                                                                 face and head, and lacerations of his scalp. He alleges that
       Department of Correction; Warden, Otis
                                                                 black and blue shadows still show under his eyes, and that he
       Bantum Correctional Center; Corrections
                                                                 suffers from headaches. He seeks damages in the amount of
    Officer Summer, Shield No. 11856, Defendants.
                                                                 three million dollars.
                  No. 97 CIV. 2246(MGC).
                              |
                        July 9, 1998.                                                    DISCUSSION

                                                                 On a motion to dismiss pursuant to Rule 12(b)(6), the
                                                                 factual allegations of the complaint must be accepted as
        MEMORANDUM OPINION AND ORDER
                                                                 true, Leatherman v. Tarrant County Narcotics Intelligence &
CEDARBAUM, J.                                                    Coordination Unit, 507 U.S. 163, 164, 113 S.Ct. 1160, 122
                                                                 L.Ed.2d 517 (1993), and all reasonable inferences must be
 *1 Plaintiff pro se, Angel Gonzalez, brings this action under   drawn in favor of the plaintiff, Bolt Elec., Inc. v. City of New
42 U.S.C. § 1983. He alleges that while in the custody of the    York, 53 F.3d 465, 469 (2d Cir.1995). A complaint should not
New York City Department of Correction (“NYC DOC”), he           be dismissed “unless it appears beyond doubt that the plaintiff
was beaten by Correction Officer Summer. This is a motion        can prove no set of facts in support of his claim which would
to dismiss the complaint as against the City of New York,        entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45–46,
Warden of Otis Bantum Correctional Center (the “Warden”)         78 S.Ct. 99, 2 L.Ed.2d 80 (1957).
and NYC DOC pursuant to Fed.R.Civ.P. 12(b)(6).

On April 22, 1998, a letter was sent to Gonzalez directing him   1. NYC DOC and the City of New York
to respond to this motion by June 22, 1998. The letter advised   Defendants argue that Gonzalez cannot assert a claim against
Gonzalez that if he did not respond by June 22, the motion       NYC DOC based on any legal theory because it is not a suable
would be decided on the basis of the existing record, and the    entity. They also contend that the complaint fails to state a
City of New York, New York City Department of Correction         claim against the City of New York because it does not allege
and Warden of Otis Bantum Correctional Facility might be         that the actions complained of were the result of an official
dismissed from the action. Gonzalez has not responded. For       policy, custom or practice of the City of New York.
the reasons that follow, the motion to dismiss is granted.
                                                                 *2 In addition to the defect that NYC DOC is an agency
                                                                 of the City of New York that is not a suable entity, 1 the
                      BACKGROUND                                 complaint fails to state a claim upon which relief can be
                                                                 granted against either NYC DOC or the City. To state a claim
The complaint alleges that plaintiff was assaulted by            under § 1983, a plaintiff must allege that a person acting
Correction Officer Summer while he was incarcerated at Otis      under color of state law deprived him of a right, privilege or
Bantum Correctional Center on Rikers Island, New York City.      immunity guaranteed by federal law. To state a claim against
According to the complaint, as plaintiff was coming into the     a municipality, a plaintiff must also plead that the wrongful
facility's recreation area from the “yard,” he passed through    action alleged was the result of an official policy, custom
a metal detector which registered that he had a metal object     or practice of the municipality, and that that policy caused
on his person. Defendant Summer then swore at plaintiff          plaintiff's injury. Monell v. Department of Social Services, 436
and told him to hurry up. As plaintiff passed through the        U.S. 658, 690–95, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Gonzalez v. City of New York, Not Reported in F.Supp. (1998)
1998 WL 382055

                                                                          complaints, if possible, should be construed as asserting both
The complaint, however, alleges no official policy, custom or
practice resulting in injury to Gonzalez. Indeed, the complaint           claims. Jackson v. Dinkins, 1995 WL 657075, at *1 (S.D.N.Y.
does not even mention the City of New York or NYC DOC,                    Nov.8, 1995) (citing Frank v. Relin, 1 F.3d 1317, 1326 (2d
except to the extent that they are listed as parties.                     Cir.), cert. denied, 510 U.S. 1012, 114 S.Ct. 604, 126 L.Ed.2d
                                                                          569 (1993)).
1       Defendants correctly point out that New York City
                                                                          The complaint does not allege the personal involvement of
        agencies, such as NYC DOC, are organizational
                                                                          the Warden. The complaint mentions the Warden only in the
        subdivisions of the City of New York lacking
                                                                          caption, and fails to allege any act or omission by that party.
        independent legal existence and are not themselves
        subject to suit. See, e.g., Adams v. Galletta, 966 F.Supp.
                                                                          See Crown v. Wagenstein, 1998 WL 118169, at *1 (S.D.N.Y.
        210, 212 (S.D.N.Y.1997) (“where a plaintiff has named             Mar.16, 1998) (mere inclusion of warden's name in complaint
        the Department of Corrections as a defendant, he has              insufficient to allege personal involvement); Taylor v. City of
        sued a non-suable entity”).                                       New York, 953 F.Supp. 95, 99 (S.D.N.Y.1997) (same).

2. Warden of Otis Bantum Correctional Center                               *3 Finally, to the extent that the complaint asserts an official-
Defendants also urge dismissal of the complaint against the               capacity claim against the Warden, the claim fails for the
Warden, on the ground that there are no allegations in the                same reason that the claims against the City of New York and
complaint concerning that defendant. When an individual                   NYC DOC fail. There are no allegations of any municipal
defendant is sued under § 1983, that defendant's personal                 policy or custom that the Warden was executing, or that such a
involvement in the alleged constitutional deprivation is a                policy or custom caused the alleged violation of the plaintiff's
prerequisite to an award of damages. See Wright v. Smith,                 constitutional rights, as required by Monell. The absence of
21 F.3d 496, 501 (2d Cir.1994). For a claim under § 1983,                 any such allegation precludes a finding of liability against the
a complaint sufficiently alleges personal involvement of a                Warden in his official capacity.
supervisory official if it alleges one of the following: (a) direct
participation in the alleged wrong; (b) failure to remedy a               Accordingly, the complaint fails to the state a claim against
violation after receiving notice of it; (c) creation of a policy or       the Warden upon which relief can be granted.
custom under which unconstitutional practices occur; or, (d)
grossly negligent management of subordinates who cause the
constitutional violation. See Black v. Coughlin, 76 F.3d 72, 74                                   CONCLUSION
(2d Cir.1996).
                                                                          For the foregoing reasons, the motion to dismiss the complaint
A § 1983 claim against a municipal official in his official               as against defendants the City of New York, New York
capacity is treated as a claim against the municipality itself.           City Department of Correction, and Warden of Otis Bantum
Brandon v. Holt, 469 U.S. 464, 471–72, 105 S.Ct. 873, 83                  Correctional Facility is granted.
L.Ed.2d 878 (1985). As noted above, § 1983 imposes liability
on a municipality only when the action that is alleged to be
unconstitutional implements or executes an official policy or             SO ORDERED.
custom. See Monell, 436 U.S. at 690–91.
                                                                          All Citations

From the complaint, it is unclear whether the warden is being             Not Reported in F.Supp., 1998 WL 382055
sued in his personal or official capacity. However, pro se

End of Document                                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      2
Crown v. Wagenstein, Not Reported in F.Supp. (1998)
1998 WL 118169

                                                                   of facts in support of the claim which would entitle him to
                                                                   relief. Bolt Electric, Inc. v. City of New York, 53 F.3d 465,
                   1998 WL 118169
                                                                   469 (2d Cir.1995). In addition, a complaint and supporting
    Only the Westlaw citation is currently available.
                                                                   papers prepared by a pro se plaintiff must be read liberally and
     United States District Court, S.D. New York.
                                                                   interpreted to “raise the strongest arguments they suggest.”
             Lakim CROWN, Plaintiff,                               Soto v. Walker, 44 F.3d 169, 173 (2d Cir.1995).
                        v.
     Warden WAGENSTEIN; Parker T. # 10639 of                       When an individual defendant is sued under § 1983, that
                                                                   defendant's personal involvement in the alleged constitutional
     Emergency Response Unit, et al., Defendants.
                                                                   deprivation is a prerequisite to an award of damages. See
                  No. 96 CIV. 3895(MGC).                           Wright v.. Smith, 21 F.3d 496, 501 (2d Cir.1994). For a
                              |                                    claim under § 1983, a complaint sufficiently alleges personal
                      March 16, 1998.                              involvement of a supervisory official if it alleges one of the
                                                                   following: (a) direct participation in the alleged wrong; (b)
Attorneys and Law Firms                                            failure to remedy a violation after receiving notice of it; (c)
                                                                   creation of a policy or custom under which unconstitutional
Lakim Crown, Brooklyn, for Plaintiff, Pro Se.
                                                                   practices occur; or (d) grossly negligent management of
Paul A. Crotty, Esq., Corporation Counsel of the City of New       subordinates who cause the constitutional violation. See Black
York, Attorney for Defendants Wangenstein and Parker, New          v. Coughlin, 76 F.3d 72, 74 (2d Cir.1996).
York, By Renee R. Nebens, Esq.
                                                                   A § 1983 claim against a municipal official in his official
                                                                   capacity is treated as a claim against the municipality itself.
                                                                   Brandon v. Holt, 469 U.S. 464, 471–72, 105 S.Ct. 873,
                  OPINION AND ORDER
                                                                   83 L.Ed.2d 878 (1985). Section 1983 imposes liability on
CEDARBAUM, J.                                                      municipalities only when the action that is alleged to be
                                                                   unconstitutional implements or executes an official policy or
 *1 This is an action for damages brought by a pro se plaintiff    custom. See Monell v. Department of Social Services, 436
pursuant to 42 U.S.C. § 1983. Defendant Wangenstein moves,         U.S. 658, 690–91, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
pursuant to Fed.R.Civ.P. 12(b)(6), to dismiss the complaint
for failure to state a claim upon which relief can be granted      From the complaint, it is unclear whether Wangenstein is
against him in either his personal or official capacity. For the   being sued in his personal or official capacity. However, pro
reasons discussed below, defendant's motion is granted.            se complaints, if possible, should be construed as asserting
                                                                   both claims. Jackson v. Dinkins, 1995 WL 657075 at *1
The complaint alleges that on November 28, 1995, while             (S.D.N.Y. Nov.8, 1995)(citing Frank v. Relin, 1 F.3d 1317,
plaintiff was incarcerated at New York City's Otis Bantum          1326 (2d Cir.)(“a plaintiff who has not clearly identified in her
Correctional Center (“OBCC”), plaintiff was assaulted by a         complaint the capacity in which the defendant is sued should
number of correction officers. (Compl. at 3–4). As a result,       not have the complaint automatically construed as focusing
plaintiff alleges that he sustained injuries to his head, neck,    on one capacity to the exclusion of the other”), cert. denied,
back, and right leg. (Compl. at 4). In addition to the officers    510 U.S. 1012, 114 S.Ct. 604, 126 L.Ed.2d 569 (1993)).
involved in the assault, plaintiff sues Wangenstein, the warden
of OBCC at the time of the alleged assault.                         *2 The complaint does allege an assault by certain members
                                                                   of the OBCC Emergency Response Unit. (Compl. at 3–4). It
                                                                   alleges that while the plaintiff was making a telephone call,
                                                                   members of the Emergency Response Unit entered housing
                          Discussion
                                                                   area 1N and defendant Parker verbally harassed the plaintiff,
A motion to dismiss for failure to state a claim must be granted   and with the assistance of other members of the Emergency
if, when viewed in the light most favorable to the plaintiff       Response Unit, assaulted him. (Compl. at 3–4). However,
and when all allegations of the complaint are accepted as true,    the complaint does not allege the personal involvement
it appears beyond doubt that the plaintiff can prove no set        of Warden Wangenstein. The complaint mentions Warden



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Crown v. Wagenstein, Not Reported in F.Supp. (1998)
1998 WL 118169

Wangenstein only in the caption, and fails to allege any act or
omission by Wangenstein. See Taylor v. City of New York, 953
F.Supp. 95, 99 (S.D.N.Y.1997)(Edelstein, J.)(finding mere                                       Conclusion
inclusion of warden's name in a complaint insufficient to
allege personal involvement).                                         Because the complaint fails to state a claim against Warden
                                                                      Wangenstein upon which relief can be granted, the motion to
As for Warden Wangenstein's liability in his official capacity,       dismiss defendant Wangenstein is granted.
the complaint fails to allege a municipal policy or custom
that defendant was executing, or that such a policy or custom         SO ORDERED
caused the alleged violation of the plaintiff's constitutional
rights, as required by Monell. The absence of any such
                                                                      All Citations
allegation prevents a finding of liability for defendant
Wangenstein in his official capacity. See Monell, 436 U.S. at         Not Reported in F.Supp., 1998 WL 118169
694.

End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

                                                                            Gary L. Sharpe, Senior District Court Judge reopened
                                                                            the action, and on July 19, 2018, he issued a Text Order,
                  2018 WL 4055296
                                                                            excusing plaintiff from the certification requirement and
    Only the Westlaw citation is currently available.                       determining that the motion for IFP was complete and
     United States District Court, N.D. New York.                           ready for my review. (Dkt. No. 8).

           Haithem HASAN, Plaintiff,                                 In addition to determining whether plaintiff meets the
                     v.                                              financial criteria to proceed IFP, the court must also consider
                                                                     the sufficiency of the allegations set forth in the complaint
       ONONDAGA COUNTY, et al., Defendants.
                                                                     in light of 28 U.S.C. § 1915, which provides that the court
                   5:18-CV-806 (GLS/ATB)                             shall dismiss the case at any time if the court determines that
                               |                                     the action is (i) frivolous or malicious; (ii) fails to state a
                      Signed 08/02/2018                              claim on which relief may be granted; or (iii) seeks monetary
                                                                     relief against a defendant who is immune from such relief. 28
Attorneys and Law Firms                                              U.S.C. § 1915(e)(2)(B)(i) -(iii).

HAITHEM HASAN, pro se.
                                                                     In determining whether an action is frivolous, the court must
                                                                     consider whether the complaint lacks an arguable basis in
                                                                     law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).
     ORDER and REPORT-RECOMMENDATION                                 Dismissal of frivolous actions is appropriate to prevent abuses
                                                                     of court process as well as to discourage the waste of judicial
ANDREW T. BAXTER, United States Magistrate Judge
                                                                     resources. Neitzke, 490 U.S. at 327; Harkins v. Eldridge, 505
                                                                     F.2d 802, 804 (8th Cir. 1974). Although the court has a duty to
 *1 The Clerk has sent to the court an amended 1 civil rights
                                                                     show liberality toward pro se litigants, and must use extreme
complaint (“AC”), together with an application to proceed
                                                                     caution in ordering sua sponte dismissal of a pro se complaint
in forma pauperis (“IFP”), filed by pro se plaintiff, Haithem
                                                                     before the adverse party has been served and has had an
Hasan. (Dkt. Nos. 3, 4).
                                                                     opportunity to respond, the court still has a responsibility
                                                                     to determine that a claim is not frivolous before permitting
1      The court notes that plaintiff’s “Amended Complaint” is       a plaintiff to proceed. Fitzgerald v. First East Seventh St.
       a copy of his original complaint attached to a form-civil
                                                                     Tenants Corp., 221 F.3d 362, 363 (2d Cir. 2000) (finding that
       rights complaint. The defendants, facts, and claims are
                                                                     a district court may dismiss a frivolous complaint sua sponte
       identical in both complaints. (Dkt. Nos. 1, 3).
                                                                     even when plaintiff has paid the filing fee).

I. IFP Application
                                                                      *2 To survive dismissal for failure to state a claim, the
A review of plaintiff’s IFP application shows that he declares
                                                                     complaint must contain sufficient factual matter, accepted
he is unable to pay the filing fee. 2 (Dkt. No. 4). This court       as true, to state a claim that is “plausible on its face.”
agrees, and finds that plaintiff is financially eligible for IFP     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
status.                                                              Corp. v. Twombly, 550 U.S. 544, 570 (2007) ). “Threadbare
                                                                     recitals of the elements of a cause of action, supported by
2      Plaintiff filed his original complaint on July 9, 2018.       mere conclusory statements, do not suffice.” Id. (citing Bell
       (Dkt. No. 1). Plaintiff’s action was administratively         Atl. Corp., 550 U.S. at 555). The court will now turn to a
       closed due to his failure to comply with the filing           consideration of the plaintiff’s complaint under the above
       fee requirement. (Dkt. No. 2). Plaintiff was given the        standards.
       opportunity to file the appropriate documents for IFP or
       pay the filing fee. (Id.) On July 11, 2018, plaintiff filed
       his amended complaint with a new motion for IFP status.       II. Complaint
       (Dkt. Nos. 4, 4, 5). Although plaintiff’s motion for IFP      In this civil rights amended complaint, plaintiff has sued
       was still incomplete, plaintiff argued that the facility in   Onondaga County; William Fitzpatrick, the District Attorney
       which he is incarcerated refused to provide him with the      of Onondaga County; Michael Manfredi, an Assistant District
       information necessary for him to properly complete his
                                                                     Attorney; seventeen Syracuse Police Officers/Detectives; a
       motion. (Dkt. No. 4). On July 11, 2018, the Honorable
                                                                     “P.I./ex-Detective, and Frank Fowler, the City of Syracuse


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

Chief of Police. (Dkt. No. 3). Plaintiff’s amended complaint       the defendants' actions were “the direct cause of plaintiff’s
is a statement of facts (“SOF”) which describes encounters         injuries.” (Id.)
with police officers, detectives, and prosecutors, occurring on
July 10, 2015, December 26, 2015, May 18, 2016, August 7,          4       Plaintiff is currently incarcerated.
                           3
2016, and February 2017. (SOF ¶¶ 1-5) (Dkt. No. 3).
                                                                      2. December 26, 2015
3      Plaintiff has numbered the paragraphs of his SOF, and he     *3 Plaintiff states that on December 26, 2015, he was
       has numbered the pages of his amended complaint at the      charged with second degree criminal possession of a weapon,
       bottom of the page. Thus, the court will cite to the SOF    resisting arrest, and first degree reckless endangerment as
       paragraph number as well as the page number on which        the result of an incident at the Mobile Gas Station on South
       the relevant fact appears.                                  Geddes Street in Syracuse, New York. (SOF ¶ 5 at 4).
                                                                   Plaintiff states that defendants PO J.M. Giarusso and Ryan
   1. July 15, 2015                                                Blake “charged” plaintiff, even though plaintiff did not have
Plaintiff alleges that on July 15, 2015, apparently as the         a weapon. Plaintiff states that the officers told him that
result of an incident in Armory Square in the city of              they had an eyewitness, but that individual never provided
Syracuse, he was charged with second degree assault, third         a “statement.” Plaintiff claims that defendant Manfredi still
degree criminal possession of a weapon, second degree              proceeded to present the case to a grand jury. Although the
harassment, and second degree menacing. (SOF ¶ 1 at 3).            grand jury returned a “no bill,” defendant Manfredi stated
Plaintiff claims that defendant Police Officer (“PO”) Szekecs      that plaintiff should have been indicted because he was well-
arrived on the scene and arrested plaintiff. Shortly thereafter,   known to the Syracuse police. (Id.)
several officers arrived “with witnesses” for a “show-up”
identification. Plaintiff alleges that he was removed from the
police vehicle in which he had been seated by defendant               3. May 18, 2016
Szekecs so that defendants PO Robert Jones, PO David               On May 18, 2016, plaintiff states that he was charged with
Ciciriello, PO Jason Springer, and PO Ryan Blake could             criminal possession of a controlled substance in the fifth
have their “witnesses” identify the plaintiff. Plaintiff alleges   and seventh degrees. (SOF ¶ 3 at 4). Plaintiff claims that
that the show-up witnesses all identified plaintiff as the         defendants Detectives Scott Henderson and J. Ballagh of the
perpetrator, but when defendant Detective Tara Kelil and PO        Syracuse Police Department were investigating the residents
J.M. Giarusso conducted photo arrays with “other” witnesses,       of 303 Merriman Avenue in Syracuse, New York, and plaintiff
those individuals were unable to identify the plaintiff. (Id.)     was arrested when he walked by this location, while the
                                                                   defendants were getting out of their vehicles, “in the process
Plaintiff claims that defendant ADA Manfredi continued to          of their raid,” even though plaintiff was not “named in
prosecute plaintiff even though Keila Carrasquillo admitted to     the investigation. (Id.) Plaintiff claims that “John Doe[s]
the assault for which plaintiff was being prosecuted. Plaintiff    1-10 [and] Jane Doe[s] 1-10, 5 Detective Scott Henderson
states that Ms. Carasquillo “through sworn statements, grand       and Detective J. Ballagh” arrested plaintiff “as part of their
jury, and trial testimony” tried to take responsibility for the    investigation.” (SOF ¶ 3 at 4-5).
crimes. Plaintiff claims that, when ADA Manfredi heard
about this, he threatened Ms. Carasquillo with perjury if          5       The John and Jane Does are not named defendants in this
she testified on plaintiff’s behalf. Based on this threat, Ms.             action.
Carasquillo “pled the Fifth” on all matters, and plaintiff
                                                                   Plaintiff claims that while arresting the plaintiff “the officers”
was convicted of the charges. Plaintiff also alleges that
                                                                   proceeded to “beat” him, causing visible bruises on plaintiff’s
after his conviction, but prior to sentencing, Ms. Carasquillo
                                                                   face “and other parts of his body.” (SOF ¶ 3 at 5). Plaintiff
again attempted to take the blame for the crimes, but
                                                                   states that, while he was being arraigned on May 19, 2016, he
defendant Manfredi told her that he was asking for a lengthy
                                                                   was charged with the additional crimes of resisting arrest and
prison sentence for the plaintiff because the Syracuse Police
                                                                   obstructing governmental administration. (Id.) Plaintiff states
Department had numerous interactions with plaintiff that
                                                                   that after six months, the grand jury returned a “no-bill.” (Id.)
did not result in convictions. Plaintiff was sentenced to 25
years incarceration. 4 (SOF ¶ 1 at p.4). Plaintiff states that
                                                                       4. August 7, 2016


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

On August 7, 2016, plaintiff was arrested at the Mobile             Fitzpatrick was “put on notice through the direct appeal about
gas station at 631 South Geddes Street in Syracuse, New             the actions of the Syracuse Police Department,” defendant
York. (SOF ¶ 4 at 5). Plaintiff was charged with criminal           Manfredi, and defendant Quatrone. (Id.) Plaintiff claims
possession of a weapon, second degree. Plaintiff states that        that, “through his office,” defendant Fitzpatrick “vigorously”
defendants PO Chad King; PO Ryan Blake; PO Chad Picotte;            defended the appeal and the actions of defendants Manfredi
PO Jacob Breen; PO Joseph Taylor; PO Sean Ryan; and PO              and Quatrone. Plaintiff claims that “defendants [sic] actions
John Tassani were “involved with the incident.” (Id.) Plaintiff     was [sic] the direct cause of plaintiff’s injuries.” (Id.)
claims that he was on a “different street” when the “shots
fired” incident occurred. PO King was the first to respond,         In a section, entitled “Injuries,” plaintiff states that he lives
and when he found “nothing of significance,” he began to            “in constant fear to walk the streets,” because he will be
“roam around.” He found plaintiff in a “driveway,” where he         “constantly harassed and arrested by defendants.” (SOF ¶
and other individuals were sitting in a vehicle. Plaintiff states   IV(e) at 6). Plaintiff claims that he has “lost his liberty
that he and two other individuals ran away as defendant King        interest,” his job, and his ability to provide for his children,
approached the car. Defendant King radioed for help, and            due to the defendants' unconstitutional actions. (Id. at
defendants Picotta and Blake ultimately arrested the plaintiff.     6-7). Plaintiff seeks substantial compensatory and punitive
Plaintiff claims that, after he sat in the police vehicle for       damages.
two hours, “they” came back and told plaintiff that he “beat
[them]” when he was arrested at the same location the last
time, but he would not get away “this time,” because they had       III. Proscutorial Immunity
a gun in evidence. (Id.)
                                                                       A. Legal Standards
                                                                    Prosecutors enjoy absolute immunity from suit under section
Plaintiff claims that one of the other two occupants of the car
                                                                    1983 in matters associated with their prosecutorial functions,
claimed ownership of the gun, but defendant Blake “coerced”
                                                                    regardless of motivation. Dory v. Ryan, 25 F.3d 81, 83
him into stating that the gun belonged to plaintiff. Plaintiff
                                                                    (2d Cir. 1994) (prosecutorial immunity covers virtually all
claims that when he appeared before the grand jury on
                                                                    acts associated with the prosecutor’s function, including
August 12, 2016, defendants ADA Manfredi and Private
                                                                    conspiracies to present false evidence); Bernard v. County
Investigator James Quatrone “guarantee[ed]” plaintiff that he
                                                                    of Suffolk, 356 F.3d 495 (2d Cir. 2004) (absolute immunity
would be indicted, and he would be put in prison where he
                                                                    shields prosecutors from suit pursuant to section 1983 for
belonged. (Id.) Plaintiff was later indicted for second degree
                                                                    their alleged malicious or selective prosecution as well as for
criminal possession of a weapon. Plaintiff states that he had a
                                                                    any misconduct in the presentation of evidence to the grand
“suppression hearing” on June 19, 2017, at which defendant
                                                                    jury).
King testified. (SOF ¶ 4 at 6). The court denied suppression. 6
Plaintiff states that, since he was already incarcerated on         Absolute immunity is defeated only when the prosecutor is
the first degree assault charge, he offered to plead guilty         engaging in investigative functions. Bernard v. County of
to an unidentified charge. Defendant Manfredi turned down           Suffolk, 356 F.3d at 502-503 (citation omitted). The initiation
plaintiff’s offer because he believed that plaintiff was “public    and pursuit of prosecution, regardless of any alleged illegality,
enemy #1.” (Id.) Plaintiff states that he was acquitted of the      is protected by absolute prosecutorial immunity. Peay v.
charges by a jury on November 15, 2017. (Id.)                       Ajello, 470 F.3d 65, 67-68 (2d Cir. 2006). It has also been held
                                                                    that a prosecutor is entitled to absolute immunity for his or her
6       Plaintiff did not exactly state what evidence he moved to   decision not to prosecute, regardless of the motivation for that
        suppress. The court assumes that he may have moved to       decision. Scloss v. Bouse, 876 F.2d 287, 292 (2d Cir. 1989).
        suppress the gun, and there is no indication if any other
        evidence or statements were obtained that may have been
        included in the motion to suppress.                            B. Application
                                                                    Plaintiff has named ADA Manfredi and DA William
   5. February 2017                                                 Fitzpatrick as defendants in this action. However, the only
 *4 Finally, plaintiff alleges that he filed a notice of appeal     actions that plaintiff attributes to ADA Manfredi deal with
in the “July 2015 conviction” in February of 2017. (SOF ¶ 5         his prosecution of plaintiff’s criminal charges. Absolute
at 6). Plaintiff states that defendant District Attorney William    immunity protect him from suit under the facts stated by



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

plaintiff, regardless of whether ADA Manfredi called plaintiff       into question by a federal habeas action, plaintiff may not
“public enemy #1,” and even if he refused to accept plaintiff’s      sue defendants at this time if the resolution of the claim in
offer of a plea to some unidentified charge. This immunity           plaintiff’s favor would necessarily invalidate that conviction.
applies whether plaintiff was convicted or acquitted of the
charges. Thus, the case must be dismissed with prejudice as          7      In the SOF, plaintiff alleges that in November of 2017
against defendant Manfredi.                                                 (after the August 7, 2016 incident), he was already
                                                                            incarcerated on “an assault 1st” conviction. (SOF ¶
The same is true for District Attorney Fitzpatrick. The                     4 at 6). However, at the beginning of the complaint,
only facts alleged against defendant Fitzpatrick are that                   he states that, in July of 2015, he was arrested for,
he “vigorously,” “through his office,” defended plaintiff’s                 inter alia, second degree assault, and that he was
appeal. The district attorney is protected by absolute                      convicted and sentenced to 25 years. (SOF ¶ 1 at 3-4). A
immunity. In addition, plaintiff has failed to allege                       check of the Department of Corrections and Community
that defendant Fitzpatrick was personally involved in                       Supervision (“DOCCS”) “inmate lookup” shows that
                                                                            plaintiff is currently incarcerated for a conviction of first
any constitutional violation. Personal involvement is a
                                                                            degree assault. for which he was sentenced to 25 years
prerequisite to the assessment of damages in a section 1983
                                                                            incarceration.        http://nysdoccslookup.doccs.ny.gov/
case, and respondeat superior is an inappropriate theory of
                                                                            GCA00P00/WIQ1/WINQ000. He was received by
liability. Richardson v. Goord, 347 F.3d 431, 435 (2d Cir.                  DOCCS on February 23, 2017. (Id.) Plaintiff states that
2003). Simply alleging that defendant Fitzpatrick vigorously                he was convicted of the 2015 charges, and there is no
defended the appeal “through his office” is insufficient to                 indication that they were reversed. Thus, it is possible
allege personal involvement even if the prosecutor were not                 that the amended complaint may contain a typographical
already protected by absolute immunity. Thus, the complaint                 error in the first paragraph of the SOF, and that the
may be dismissed with prejudice as against District Attorney                July 2015 arrest involved first degree assault, not second
Fitzpatrick.                                                                degree assault.
                                                                     Thus, in this case, plaintiff may not sue any defendants
                                                                     who were involved in the 2015 conviction if a decision in
IV. Plaintiff’s Claims
                                                                     plaintiff’s favor would render the 2015 conviction invalid.
   A. Legal Standards                                                Plaintiff alleges that he was forced to stand in handcuffs
 *5 A civil lawsuit may not be used to collaterally attack a         next to defendant Szakecs, while defendants Jones, Ciciriello,
criminal conviction. Heck v. Humphrey, 512 U.S. 477 (1994).          Springer, and Black conducted a “show-up” identification of
In Heck, the Supreme Court held that a section 1983 action           plaintiff, during which all of the eyewitnesses identified him,
seeking damages is not cognizable if a decision in favor of the      while defendants Giarusso and Kalil subsequently conducted
plaintiff would necessarily invalidate a criminal conviction         unsuccessful photo arrays. Plaintiff seems to be arguing that
unless the conviction or sentence had been reversed on direct        the show-up identification violated his constitutional rights,
appeal, expunged by executive order, declared invalid by a           evidenced by the fact that two other witnesses did not identify
state tribunal, or called into question by a federal habeas court.   plaintiff in a photo array.
Id. at 486-87.
                                                                     Plaintiff also claims that another individual, who initially
                                                                     confessed to the crime, asserted the Fifth Amendment,
  B. Application                                                     after being threatened with perjury by defendant Manfredi.
                                                                     (SOF ¶ 1 at 3). As stated above, ADA Manfredi would
                                                                     be entitled to absolute immunity. In addition, a decision
                    1. July 2015 (SOF ¶ 1)
                                                                     in plaintiff’s favor regarding improper identification or
Plaintiff states that he is still incarcerated on the July 2015      prosecutorial misconduct would clearly affect the validity
conviction for first degree assault. 7 He also states that he        of the conviction. 8 Thus, plaintiff’s may not sue any of
filed a notice of appeal in February of 2017. Plaintiff does not     the defendants who he claims were involved in the alleged
indicate that there has been any decision on the appeal, and if      improprieties at this time, and may not sue defendant
he is still incarcerated, either the appeal has not been decided,    Manfredi, even if plaintiff’s conviction is ever overturned.
or the appeal was denied. Because plaintiff’s conviction has
not been overturned by a state appellate court nor called


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                         4
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

8      If the identification procedures were unfairly suggestive,
       plaintiff’s constitutional rights would not have been                As stated above, defendant Manfredi has absolute immunity.
       violated until he was convicted on the basis of the                  Although it is unclear what plaintiff may be attempting
       suggestive identifications. See Wray v. City of New                  to allege against defendants Giarusso and Blake, pro se
       York, 490 F.3d 189, 193 (2d Cir. 2007) (there is                     pleadings must be read to raise the strongest arguments
       no constitutional right not to be subjected to an                    that they suggest. Burgos v. Hopkins, 14 F.3d 787, 790 (2d
       unconstitutionally suggestive identification). See also              Cir. 1994). With respect to defendants Blake and Giarusso,
       Delamota v. City of New York, 683 F. App'x 65, 66-67
                                                                            plaintiff may be attempting to assert a claim for false arrest. 9
       (2d Cir. 2017) (when an officer creates false information
                                                                            In order to prevail on a false arrest claim, plaintiff must
       likely to influence a jury’s decision and forwards that
       information to the prosecutor, he or she violates the                plausibly allege that the defendant intended to confine him,
       plaintiff’s right to a fair trial). In addition, in order to state   plaintiff was conscious of the confinement, the plaintiff did
       a claim, plaintiff would have to show that the officers              not consent to the confinement, and the confinement was
       misled or pressured the prosecution or the trial judge. Id.          not “otherwise privileged.” Jocks v. Tavernier, 316 F.3d 128,
       It is the admission of the testimony carrying a likelihood           134-35 (2d Cir. 2003) (internal quotation marks omitted). An
       of misidentification which violates a defendant’s right              arrest by a police officer is privileged if it is based on probable
       to due process. Wray, supra. In the plaintiff’s amended              cause. Id. at 135. However, “ ‘[t]he defendant has the burden
       complaint, he cites no facts beyond the alleged show-                of raising and proving the affirmative defense of probable
       up identification. In fact, he states that two photo arrays          cause.’ ” Curry v. City of Syracuse, 316 F.3d 324, 335 (2d Cir.
       were unsuccessful in identifying the plaintiff. It is unclear
                                                                            2003) (citations omitted).
       what evidence was admitted at trial. Thus, at this time,
       there are multiple reasons to dismiss any claims against
                                                                            9       The court has also considered whether plaintiff may be
       the officers who plaintiff alleges were involved in the
       alleged show up.                                                             attempting to allege claims of malicious prosecution.
                                                                                    Malicious prosecution has four elements. Bermudez v.
 *6 It is unclear why plaintiff has named detective Kalil and
                                                                                    City of New York, 790 F.3d 368, 377 (2d Cir. 2015).
officer Giordano because the only facts stated against them                         The defendants must have commenced or continued a
are that they conducted a photo array, after which plaintiff                        criminal proceeding against the plaintiff, the proceeding
was not identified. It is also unclear why plaintiff has named                      terminated in the plaintiff’s favor, there was no probable
Officer Patricia Sargent. Plaintiff only asserts that defendant                     cause for the criminal proceeding, and the proceeding
Sergeant detained a suspect who later confessed to the crime                        was instituted with “actual malice.” Id. (citations
of which plaintiff was convicted. Plaintiff makes no other                          omitted). Police officers do not generally commence or
claims against this individual, nor does he state how she                           continue criminal proceedings against an individual, but
violated his rights in any way. Thus, the plaintiff’s claim may                     malicious prosecution claims may still be maintained
also be dismissed as against defendants Kalil, Giordano, and                        if the officer is found to play an active role in the
                                                                                    prosecution, such a giving advice and encouragement
Sargent.
                                                                                    to the authorities to act. Id. (citations omitted). As it is
                                                                                    written, most of plaintiff’s allegations are insufficient
                                                                                    to state claims for malicious prosecution. However, if
              2. December 26, 2015 (SOF ¶ 2)                                        plaintiff amends his complaint, he may add any facts
                                                                                    that he believes would assert a claim for malicious
Plaintiff alleges that the grand jury returned a “no bill”                          prosecution as against the officers.
after the December 26, 2015 arrest. (SOF ¶ 2 at 4). Thus,                   In this case, although plaintiff alleges that the defendants
Heck does not bar plaintiff’s action. Plaintiff names three                 arrested him for weapons possession without a weapon,
individuals in this section of his amended complaint. Plaintiff             he also states that he was arrested for resisting arrest and
claims that defendant Officer Ryan Blake and defendant                      reckless endangerment. Plaintiff does not describe the facts
Giarusso arrested plaintiff for criminal possession of a                    surrounding the particular arrest. It is well-established that a
weapon, resisting arrest, and reckless endangerment, even                   law enforcement official has probable cause to arrest if he has
though plaintiff did not have a weapon, nor did the officers                received information from some person, normally the putative
have any eyewitnesses “that the prosecutor could present.”                  victim or an eyewitness. Felix v. New York State DOCCS, No.
Plaintiff claims that ADA Manfredi prosecuted plaintiff                     16-CV-7978, 2018 WL 3542859, at *7 (S.D.N.Y. July 23,
notwithstanding the lack of evidence. (Id.)



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                               5
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

2018) (citing inter alia Martinez v. Simonetti, 202 F.3d 625,                 involved in his August 7, 2016 arrest. Thus, the court will
634 (2d Cir. 2000) ).                                                         not consider the John or Jane Does as defendants.
                                                                      Heck does not bar plaintiff’s claim on the false arrest issue.
 *7 In the amended complaint, plaintiff states that the               In addition, plaintiff seems to be claiming that some officers
officers “claimed they had an eyewitness.” (SOF ¶ 2 at 4).            used excessive force while they were arresting him. The
However, the “eyewitness” “never provided a statement to              Fourth Amendment prohibits the use of unreasonable force by
these officers.” The failure to give a statement does not show        a police officer in the course of an arrest. Tracy v. Freshwater,
that the eyewitness did not exist. However, if there was no           623 F.3d. 90, 96 (2d Cir. 2010) (citing Graham v. Connor, 490
witness, and there was no weapon, it is plausible that the            U.S. 386, 395 (1989) ). A claim of excessive force during the
officers did not have probable cause to arrest plaintiff. The         arrest would not be barred by Heck even if plaintiff had been
facts surrounding this arrest are not clear, and as stated above,     subsequently convicted of a crime, because a finding in favor
the plaintiff was also arrested for resisting arrest and reckless     of plaintiff on a claim of excessive force would not necessarily
endangerment. The court will allow this claim to proceed at           invalidate his conviction.
this time against officers Blake and Giarusso, but notes that
this ruling is not meant to suggest that the claim would survive      However, plaintiff does not specify which of the officers were
a supported motion for summary judgment.                              involved in beating him as he was being arrested. In the
                                                                      previous sentence, he stated that defendants Henderson and
                                                                      Ballagh, along with John and Jane Does 1-10 arrested him.
                  3. May 18, 2016 (SOF ¶ 3)                           As stated above, plaintiff must allege personal involvement
                                                                      by specific defendants in his claims. As written, plaintiff’s
Plaintiff appears to claim that he was improperly arrested on         amended complaint does not state a claim of excessive force
May 18, 2016 because he was not “named” as a suspect in a             as against any particular officer or officers with respect to
drug investigation, involving the residents of 309 Merriman           this incident. Thus, the court will recommend dismissing the
Avenue. (SOF ¶ 3 at 4). Plaintiff states that he was arrested by      excessive force claim without prejudice to amendment.
defendants Henderson and Ballagh for just “walking by the
residence” as the officers were getting out of their vehicles. 10     However, the court will not recommend dismissing the false
(Id.) Plaintiff states that while arresting him, the “officers        arrest claim for the May 18, 2016 arrest at this stage of the
beat plaintiff,” causing multiple bruises on plaintiff’s face         proceedings. Plaintiff claims that defendants Henderson and
and other parts of his body. (SOF ¶ 3 at 5). Plaintiff states         Ballagh arrested him for “walking by” the residence that was
that, at his May 19, 2016 arraignment, he was charged with            being raided “as part of their investigation.” (SOF ¶ 3 at
the “additional crimes” of resisting arrest and obstructing           4-5). If defendants arrested plaintiff without probable cause,
governmental administration. (Id.) Plaintiff claims that, after       then plaintiff could have a claim for false arrest. The court is
six months, the grand jury returned a “no-bill.”                      not making any determination of the merits of this claim, or
                                                                      whether such a claim could withstand a properly supported
10                                                                    dispositive motion.
        Plaintiff also states that, in addition to defendants
        Handerson and Ballagh, “officers John Dos [sic] 1-10
        [and] Jane Doe [sic] 1-10 “arrested plaintiff.” (SOF ¶ 3
        at 4). Plaintiff has not named any John or Jane Does in                        4. August 7, 2016 (SOF ¶ 4)
        the caption of his amended complaint, and he would not
        be able to serve unnamed officers without obtaining their      *8 Plaintiff alleges that on August 7, 2016, he was arrested
        names. It also seems unlikely that it took twenty-two         for second degree criminal possession of a weapon, and that
        officers to arrest the plaintiff. Each individual sued must   defendants King, Blake, Picotta, Breen, Taylor, Ryan, and
        have had personal involvement in the arrest in order to       Tassini were “all” involved in “the incident.” (SOF ¶ 4 at
        be liable under section 1983. Minott v. Duffy, No. 11 Civ.    5). Plaintiff then states that defendant PO King responded
        1217, 2014 WL 1386583, at *11 (S.D.N.Y. Apr. 8, 2014)
                                                                      to a “shots fired” call, but found nothing of “significance”
        (quoting Travis v. Vill. of Dobbs Ferry, 355 F. Supp. 2d
                                                                      at the relevant location, so he decided to “roam” around,
        740, 747 (S.D.N.Y. 2005) ). Plaintiff has named the two
                                                                      when he found plaintiff and “other occupants in a vehicle”
        individuals who he claims were the principle officers
                                                                      in a driveway. (Id.) Plaintiff states that whe defendant King
                                                                      got out of his vehicle and approached plaintiff and the other



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        6
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

occupants of the car, plaintiff and two others ran away.           belonged to the plaintiff. Given the factual issues raised by
(Id.) Plaintiff states that Officer King pursued and radioed a     plaintiff, this claim of false arrest survives initial review. 13
description of plaintiff’s clothing to other officers. Plaintiff
was ultimately apprehended and arrested by defendants              11      Probable cause is also a defense to malicious prosecution.
Picotte and Blake. (Id.) A weapon was found, but plaintiff
                                                                           Wright v. Stephens, No. 3:17-CV-1499, 2018 WL
maintains that one of the other occupants told defendant Blake
                                                                           3241352, at *3 (D. Conn. July 3, 2018) (citation omitted).
that it was his weapon, until defendant Blake “coerced” him
into stating that it was the plaintiff’s weapon. Plaintiff was     12      “Although flight alone is generally not sufficient
indicted, and subsequently moved to suppress the weapon, but               to justify a stop or pursuit, petitioner’s flight may
the motion was denied. Plaintiff states that he was acquitted              be considered in conjunction with other attendant
by a jury. Because plaintiff was acquitted of the charges,                 circumstances such as time and location, as well as
                                                                           the police officers' knowledge that a crime had been
Heck does not bar an action for false arrest or malicious
                                                                           committed, to establish probable cause.” Morgan v.
prosecution.
                                                                           Superintendent, 88 F. Supp. 2d 312, 318 n. 48 (S.D.N.Y.
                                                                           2000) (citing, inter alia, Sibron v. State of New York, 392
The only officers that plaintiff alleges were involved in his
                                                                           U.S. 40, 66-67 (1968) (“[D]eliberately furtive actions
“arrest” were defendants King, Picotta, and Blake. Thus, none              and flight at the approach of strangers or law officers
of the other officers that plaintiff names as “involved in the             are strong indicia of mens rea, and when coupled with
incident” may be held liable for false arrest. See Minott v.               specific knowledge on the part of the officer relating the
Duffy, supra, 2014 WL 1386583, at *11 (quoting Travis v. Vill.             suspect to the evidence of crime, they are proper factors
of Dobbs Ferry, 355 F. Supp. 2d 740, 747 (S.D.N.Y. 2005) )                 to be considered in the decision to make an arrest.”) ).
(Each individual sued must have had personal involvement in        13      The court notes, however, that the fact that plaintiff was
the arrest in order to be liable under section 1983.) Plaintiff
                                                                           acquitted at trial does not indicate that probable cause
never states how defendants Breen, Taylor, Ryan, and Tassini
                                                                           to arrest him was lacking in the scenario that plaintiff
were “involved” in the arrest, and therefore the action may be
                                                                           described. See McClenic v. Shmettan, No. 15-CV-705,
dismissed without prejudice as to these defendants.                        2016 WL 3920219, at *4 (E.D.N.Y. July 15, 2016) (citing
                                                                           inter alia Lehman v. Kornblau, 134 F. Supp. 2d 281, 290
The issue in a false arrest claim is whether the defendants                (E.D.N.Y. 2001) (“The existence of probable cause is
had probable cause to arrest plaintiff. 11 If the complaint                a complete defense to a false arrest claim, even where
itself establishes that the defendants had probable cause, the             the plaintiff was ultimately acquitted of the criminal
complaint may be dismissed for failure to state a claim.                   charges.”) ). This is true regardless of plaintiff’s claim
                                                                           that the officer told plaintiff that he would not “beat” the
Overby v. Fabian, No. 17-CV-3377, 2018 WL 3364392, at
                                                                           charges “this time.” (SOF ¶ 4 at 5). Thus, even though
*9 (S.D.N.Y. July 10, 2018). Plaintiff concedes that defendant
                                                                           I am allowing the claim to proceed, the court makes no
King reported to a “shots fired” call, even though he did
                                                                           findings regarding the ultimate issue of probable cause.
not find anything “of significance” at the location of the
alleged shots fired. The fact that defendant King decided           *9 Finally, plaintiff claims that when he appeared before
to “roam” around the area is not unusual, given that often         the grand jury, defendant Quatrone (an ex-detective) and the
individuals who fire weapons do not stand around waiting           prosecutor stated that “we guarantee that you will be indicted
for the police to arrive. When defendant King found plaintiff      today ... and you will rot in prison where you belong.” The
and other individuals in a car, plaintiff states that he and       prosecutor is entitled to absolute immunity, and it is unclear
two other occupants ran from the officer. However, under           what plaintiff is alleging against defendant Quatrone. Thus,
New York law, “running from the police is not itself a             the complaint may be dismissed as to the officers who plaintiff
crime.” Parker v. Bulik, No. 11-CV-5412, 2017 WL 3396440,          does not claim were “involved” in the arrest as well as
at *12 (E.D.N.Y. Aug. 5, 2017) (citing People v. Howard,           defendant Quatrone, who was not involved in anything other
                                                                   than perhaps verbal abuse of plaintiff. It is well established
50 N.Y.2d 583, 586 (1980) ). 12 Plaintiff concedes that a
                                                                   that verbal abuse and profanity is not actionable conduct
weapon was ultimately found, and that one of the other
                                                                   under 42 U.S.C. § 1983, because it does not violate any
occupants admitted that the weapon was his. However, the
                                                                   protected federal right. See Purcell v. Coughlin, 790 F.2d 263,
other occupant allegedly recanted his original statement when
                                                                   265 (2d Cir. 1986) (per curiam); Crown v. Croce, 967 F. Supp.
defendant King “coerced” him into saying that the gun
                                                                   101, 104 (S.D.N.Y. 1997); Beal v. City of New York, No. 92



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       7
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

Civ. 0718, 1994 WL 163954, at *6 (S.D.N.Y. Apr. 22, 1994)               As stated above, personal involvement is a prerequisite to the
(“mere verbal abuse, and even vile language, does not give              assessment of damages in a section 1983 case, and respondeat
rise to a cognizable claim under Section 1983”), aff'd, 89 F.3d         superior is an inappropriate theory of liability. Richardson v.
826 (2d Cir. 1995).                                                     Goord, 347 F.3d at 435. In Williams v. Smith, 781 F.2d 319,
                                                                        323-24 (2d Cir. 1986), the Second Circuit detailed the various
                                                                        ways in which a defendant can be personally involved in a
V. Municipal Liability                                                  constitutional deprivation, and thus be subject to individual
                                                                        liability.
   A. Legal Standards
In Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978),
                                                                        A supervisory official is personally involved if that official
the Supreme Court outlined the limited circumstances under
                                                                        directly participated in the infraction. Id. The defendant may
which a municipality may be liable under Section 1983. Only
                                                                        have been personally involved if, after learning of a violation
when the municipality, through the execution of its policies,
                                                                        through a report or appeal, he or she failed to remedy the
actually deprives an individual of his constitutional rights, is it
                                                                        wrong. Id. Personal involvement may also exist if the official
liable for the injury. Id. at 694. To establish municipal liability,
                                                                        created a policy or custom under which unconstitutional
the policy must actually cause the violation of constitutional
                                                                        practices occurred or allowed such a policy or custom to
rights; it must be the moving force behind the violation. Id.;
                                                                        continue. Id. Finally, a supervisory official may be personally
Dominguez v. Beame, 603 F.2d 337, 341 (2d Cir. 1979).
                                                                        involved if he or she were grossly negligent in managing
                                                                        subordinates who caused the unlawful condition or event. Id.
   B. Application                                                       See also Iqbal v. Hasty, 490 F.3d 143, 152–53 (2d Cir. 2007)
Plaintiff has named Onondaga County as a defendant in this              (citing Colon v. Coughlin, 58 F.3d 865, 873) (2d Cir. 1995),
action, but the municipal defendants are employees of the               rev'd on other grounds, Ashcroft v. Iqbal, 556 U.S. 662, 678
City of Syracuse, and when prosecuting a criminal matter, the           (2009).
district attorneys are acting in a quasi-judicial capacity, and
                                                                         *10 Some courts have discussed whether all of the Colon
they represent the State, not the County. 14 Shanks v. Otsego
                                                                        factors are still viable after Ashcroft. See Conklin v. County of
County New York, No. 6:17-CV-719, 2017 WL 4220463, at
                                                                        Suffolk, 859 F. Supp. 2d 415, 439 (E.D.N.Y. 2012) (discussing
*7 (N.D.N.Y. July 24, 2017) (Rep't-Rec.), adopted, 2017 WL
                                                                        cases). However, the court in Conklin ultimately determined
4221070 (N.D.N.Y. Sept. 21, 2017) (citing Baez v. Hennessy,
                                                                        that it was unclear whether Colon had been overruled or
853 F.2d 73, 77 (2d Cir. 1988) ). None of the defendants
                                                                        limited, and continued to apply the factors outlined in Colon.
is employed by Onondaga County in the circumstances
                                                                        Id. In making this determination, the court in Conklin stated
described in plaintiff’s complaint. Plaintiff makes no separate
                                                                        that “it remains the case that ‘there is no controversy that
claim against Onondaga County for municipal liability. Thus,
                                                                        allegations that do not satisfy any of the Colon prongs are
the complaint may be dismissed with prejudice as against
                                                                        insufficient to state a claim against a defendant-supervisor.’
Onondaga County.
                                                                        ” Id. (quoting Aguilar v. Immigration Customs Enforcement
                                                                        Div. of the U.S. Dep't of Homeland Sec., 811 F. Supp. 2d
14      It is only where claims center on the administration or         803, 815 (S.D.N.Y. 2011) ). See also Jones v. Smith, No.
        management of the district attorney’s office that a district
                                                                        09-CV-1058, 2015 WL 5750136, at *8 n.6 (N.D.N.Y. Sept.
        attorney may be found to have acted as a “policy maker”
                                                                        30, 2015) (discussing the use of the Colon factors absent
        for purposes of section 1983 liability. Shanks, supra
                                                                        definitive guidance from the Second Circuit).
        (citing Ying Jing Gan v. City of New York, 996 F.2d 522,
        536 (2d Cir. 1993) ). In this case, plaintiff challenges only
        the district attorney’s decisions regarding prosecution
                                                                           B. Application
        of plaintiff’s criminal cases, and therefore, the district
                                                                        In this case, plaintiff does not allege that defendant Fowler, the
        attorney is not an Onondaga County policy maker.
                                                                        Chief of police was actually present during any of the police
                                                                        encounters that plaintiff described. Plaintiff never mentions
VII. Chief of Police Frank Fowler
                                                                        defendant Fowler at all in the amended complaint. It appears
  A. Legal Standards                                                    that defendant Fowler was added to the caption solely because
                                                                        he is the Chief of Police in an attempt to establish liability
                                                                        based upon respondeat superior. Plaintiff may not bring such


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

a claim. There is no indication that supervisory liability has      *11 Although the court is ordering that the complaint go
been alleged in any of the ways described above in Williams.       forward as to the December 2015 arrest as against defendants
There is no allegation that defendant Fowler even knew             Giarusso and Blake; the May 18, 2016 incident as against
about the plaintiffs arrests or had any involvement in the acts    defendants Henderson and Ballagh; and the August 2016
plaintiff described. Thus, the complaint may be dismissed          arrest as against King, Picotta, and Blake, any service
in its entirety without prejudice as against defendant Fowler      of process on these defendants should await the District
based on a lack of personal involvement.                           Court’s decision on this recommendation. 15 I will issue my
                                                                   recommendation below based on the individual incidents for
                                                                   ease of understanding.
VIII. Opportunity to Amend

   A. Legal Standards                                              15     If plaintiff ultimately amends his complaint with respect
Generally, when the court dismisses a pro se complaint sua                to any of the claims dismissed without prejudice, he is
sponte, the court should afford the plaintiff the opportunity             advised that any amended complaint must be a complete
to amend at least once; however, leave to re-plead may be                 pleading which shall repeat all the surviving claims
denied where any amendment would be futile. Ruffolo v.                    including any amendments. Any amended complaint
Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993). In this              will supercede the original, must stand on its own, and
                                                                          must not incorporate any facts by reference to another
case, the court finds that any attempt by the plaintiff to amend
                                                                          pleading.
some of the claims in this complaint would be futile, but finds
that he should be allowed to amend others as discussed herein.     WHEREFORE, based on the findings above, it is

                                                                   ORDERED, that plaintiff’s motion to proceed IFP (Dkt. No.
   B. Application                                                  4) is GRANTED, and it is
The claims against both district attorneys may be dismissed
with prejudice to the extent that plaintiff challenges any         RECOMMENDED, that the amended complaint be
decisions or actions by the district attorneys related the         DISMISSED IN ITS ENTIRETY WITH PREJUDICE
prosecution of criminal charges against plaintiff or the           AS   AGAINST    DEFENDANTS     FITZPATRICK,
prosecution of plaintiff’s still-pending appeal. The complaint     MANFREDI, KALIL, and SARGENT, and it is
may be dismissed in its entirety as against Onondaga
County because plaintiff makes no claims against Onondaga          RECOMMENDED, that the amended complaint be
County, and the County is not the relevant municipality            DISMISSED WITH PREJUDICE AS AGAINST
by which any of the defendants are employed. The claims            DEFENDANT GIARUSSO - ONLY WITH RESPECT
against defendants Kalil, Giarusso, and Sergeant may also be       TO THE JULY 2015 INCIDENT, and it is
dismissed with prejudice as stated above with respect to the
July 2015 arrest.                                                  RECOMMENDED, that the amended complaint be
                                                                   DISMISSED WITHOUT PREJUDICE AS TO:
Although any claims regarding the July 18, 2015 arrest should
be dismissed without prejudice, as against defendants Jones,         1. Defendants Jones, Ciciriallo, Springer, Blake, and
Ciciriallo, Springer, Blake, and Szakecs, plaintiff may not            Szakecs with respect to the July 2015 incident.
amend his complaint until the charges have been reversed
                                                                     3. Defendants Breen, Taylor, Ryan, and Tassini with respect
by an appellate tribunal or been called into question by a
                                                                        to the August 7, 2016, and it is
successful habeas corpus petition. Plaintiff’s claims relative
to the December 2015 may go forward as against defendants
                                                                   ORDERED, that the amended complaint go forward as
Giarusso and Blake without requiring amendment. The claims
                                                                   against defendants BLAKE and GIARUSSO (Dec. 26, 2015
surrounding the August 7, 2016 incidents should be dismissed
                                                                   incident); HENDERSON and BALLAGH (May 18, 2016
without prejudice as against defendants Breen, Taylor, Ryan,
                                                                   incident), and defendants KING, PICOTTA, and BLAKE
and Tassini, but may be allowed to go forward as against
                                                                   (Aug. 7, 2016 incident), but that service of process as against
defendants King, Picotta, and Blake.
                                                                   these defendants await the District Court’s decision on this
                                                                   recommendation, and it is



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4055296

                                                                    TO THIS REPORT WITHIN FOURTEEN DAYS WILL
ORDERED, that when the District Court issues a decision             PRECLUDE APPELLATE REVIEW. Roldan v. Racette,
on this Recommendation, the case be returned to me for              984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Secretary of
further proceedings, including any necessary orders regarding       Health and Human Services, 892 F.2d 15 (2d Cir. 1989) ); 28
service of the complaint.                                           U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(e), 72.


Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the       All Citations
parties have fourteen (14) days within which to file written
objections to the foregoing report. Such objections shall be        Not Reported in Fed. Supp., 2018 WL 4055296
filed with the Clerk of the Court. FAILURE TO OBJECT

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
Hasan v. Onondaga County, Not Reported in Fed. Supp. (2018)
2018 WL 4054105


                                                                    ORDERED that the amended complaint (Dkt. No. 3) is
                  2018 WL 4054105
                                                                    DISMISSED WITH PREJUDICE as against defendants
    Only the Westlaw citation is currently available.
                                                                    William Fitzpatrick, Michael Manfredi, Tara Kalil, Patricia
     United States District Court, N.D. New York.
                                                                    Sargent, James Quatrone, Frank Fowler, and Onondaga
           Haithem HASAN, Plaintiff,                                County; and it is further
                     v.
       ONONDAGA COUNTY et al., Defendants.                          ORDERED that the amended complaint is DISMISSED
                                                                    WITH PREJUDICE as against defendant J.M. Giarusso
                   5:18-cv-806 (GLS/ATB)                            with respect to the July 2015 incident; and it is further
                              |
                     Signed 08/24/2018                              ORDERED that the amended complaint be DISMISSED
                                                                    WITHOUT PREJUDICE as against: (1) defendants Robert
Attorneys and Law Firms                                             Jones III, David Ciciriallo, Jason Springer, Ryan Blake, and
                                                                    Joseph Szekecs with respect to the July 2015 incident; and (2)
Haithem Hasan, 17-B-0550, Auburn Correctional Facility,
                                                                    defendants Jacob Breen, Joseph Taylor, Sean Ryan, and John
P.O. Box 618, Auburn, NY 13021, pro se.
                                                                    Tassini with respect to the August 7, 2016 incident; and it is
                                                                    further

                           ORDER                                    ORDERED that the following are the only remaining
                                                                    defendants/incidents: (1) Blake and Giarusso with respect
Gary L. Sharpe, Senior District Judge
                                                                    to the December 26, 2015 incident; (2) defendants Scott
 *1 The above-captioned matter comes to this court                  Henderson and J. Ballagh with respect to the May 18, 2016
following a Order and Report-Recommendation by                      incident; and (3) Blake and defendants Chad Picotte and Chad
Magistrate Judge Andrew T. Baxter, duly filed on August 2,          King with respect to the August 7, 2016 incident; and it is
2018. (Dkt. No. 9.) Following fourteen days from the service        further
thereof, the Clerk has sent the file, including any and all
                                                                    ORDERED that the court construes plaintiff’s August 15,
objections filed by the parties herein. 1
                                                                    2018 “Amended Complaint” (Dkt. No. 10) as a motion for
                                                                    leave to file a second amended complaint, which will be
1      Plaintiff filed no objections; however, he submitted a       addressed in due course by Judge Baxter; and it is further
       document labeled “Amended Complaint,” (Dkt. No. 10),
       which the court construes as a motion for leave to
                                                                    ORDERED that the Clerk provide a copy of this Order to the
       file a second amended complaint. That motion will be
                                                                    parties in accordance with the Local Rules.
       addressed by Judge Baxter in due course.
No objections having been filed, and the court having
reviewed the Order and Report-Recommendation for clear              IT IS SO ORDERED.
error, it is hereby
                                                                    All Citations
ORDERED that the Order and Report-Recommendation
                                                                    Not Reported in Fed. Supp., 2018 WL 4054105
(Dkt. No. 9) is ADOPTED in its entirety; and it is further

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

                                                                       this action on or about January 12, 2009 by submitting his
                                                                       complaint to the Court's Pro Se office. Plaintiff alleges, in
                  2010 WL 5185047
                                                                       pertinent part, that he has “a non-healing ulcer that is gane
    Only the Westlaw citation is currently available.
                                                                       green [sic ]” and that defendant Bernstein “did not want
             United States District Court,
                                                                       to treat the ulcer right” (Complaint, dated March 3, 3009
                   S.D. New York.
                                                                       (Docket Item 2) (“Compl.”), at 3).
                 David J. CASH, Plaintiff,
                            v.                                         The action was originally commenced against two defendants
               BERNSTEIN, MD, Defendant.                               —Dr. Bernstein and Dr. Finkelstein. The action was dismissed
                                                                       as to Dr. Finkelstein because the complaint contained no
                 No. 09 Civ.1922(BSJ)(HBP).                            allegations whatsoever concerning Dr. Finkelstein (Order
                               |                                       dated February 18, 2010 (Docket Item 9)).
                        Oct. 26, 2010.
                                                                       On March 4, 2010, the sole remaining defendant—Dr.
                                                                       Bernstein—filed the current motion. Plaintiff failed to submit
                                                                       a response. Accordingly, on August 20, 2010, I issued an
           REPORT AND RECOMMENDATION 1
                                                                       Order advising plaintiff that if he wished to oppose the
1                                                                      motion, he must submit his opposition by September 15, 2010
        At the time the action was originally filed, the Honorable
                                                                       and that after that date I would consider the motion fully
        Leonard B. Sand, United States District Judge, granted
                                                                       submitted and ripe for decision (Order dated August 20, 2010
        plaintiff's application for in forma pauperis status based
        on plaintiff's ex parte submission (Docket Item 1).            (Docket Item 15)). The only submission plaintiff has made
        Although the present application seeking to revoke             in response to my Order is a multi-part form issued by the
        plaintiff's in forma pauperis status is non-dispositive,       New York State Department of Correctional Services entitled
        I address it by way of a report and recommendation             “Disbursement or Refund Request.” 2 By this form, plaintiff
        to eliminate any appearance of a conflict between the          appears to request that the New York State Department of
        decision of a district judge and that of a magistrate judge.   Correctional Services pay the filing fee for this action. The
                                                                       form is marked “Denied.”
PITMAN, United States Magistrate Judge.
                                                                       2      Plaintiff sent this form directly to my chambers, and
 *1 TO THE HONORABLE BARBARA S. JONES, United
States District Judge,                                                        it has not been docketed by the Clerk of the Court.
                                                                              The form will be docketed at the time this Report and
                                                                              Recommendation is issued.
I. Introduction
By notice of motion dated March 4, 2010 (Docket Item 11),              III. Analysis
defendant moves pursuant to 28 U.S.C. § 1915(g) to revoke              28 U.S.C. § 1915 permits an indigent litigant to commence
plaintiff's in forma pauperis (“IFP”) status on the ground that        an action in a federal court without prepayment of the filing
plaintiff has previously had at least three Section 1983 actions       fee that would ordinarily be charged. Although an indigent,
dismissed as frivolous, malicious or failing to state a claim          incarcerated individual need not prepay the filing fee at the
upon which relief could be granted, and has not shown that he          time at the time of filing, he must subsequently pay the fee,
is in imminent danger of serious physical injury. Defendant            to the extent he is able to do so, through periodic withdrawals
further seeks an order directing that the action be dismissed          from his inmate accounts. 28 U.S.C. § 1915(b); Harris v.
unless plaintiff pays the full filing fee within thirty (30) days.     City of New York, 607 F.3d 18, 21 (2d Cir.2010). To prevent
For the reasons set forth below, I respectfully recommend that         abuse of the judicial system by inmates, paragraph (g) of
defendant's motion be granted.                                         this provision denies incarcerated individuals the right to
                                                                       proceed without prepayment of the filing fee if they have
                                                                       repeatedly filed meritless actions, unless such an individual
II. Facts                                                              shows that he or she is in imminent danger of serious
Plaintiff, a sentenced inmate in the custody of the New                physical injury. See Ortiz v. McBride, 380 F.3d 649, 658 (2d
York State Department of Correctional Services, commenced              Cir.2004) (“[T]he purpose of the PLRA ... was plainly to



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

curtail what Congress perceived to be inmate abuses of the          3       It appears that plaintiff uses the names David J. Cash
judicial process.”); Nicholas v. Tucker, 114 F.3d 17, 19 (2d                and Dennis Nelson interchangeably. In his complaint
Cir.1997). Specifically, paragraph (g) provides:                            in this matter, plaintiff states that the Departmental
                                                                            Identification Number, or DIN, assigned to him by the
                                                                            New York State Department of Correctional Services
              *2 In no event shall a prisoner bring                         (“DOCS”) is 94–B–0694 (Compl. at 7). DOCS inmate
                                                                            account records submitted by plaintiff in connection with
             a civil action or appeal a judgment
                                                                            his application for IFP status indicate that DIN 94–
             in a civil action or proceeding under
                                                                            B–0694 is assigned to Dennis Nelson. In addition, the
             this section if the prisoner has, on
                                                                            DOCS form described in footnote two bears the docket
             3 or more prior occasions, while
                                                                            number of this action, but is signed in the name of
             incarcerated or detained in any facility,                      Dennis Nelson and was sent in an envelope identifying
             brought an action or appeal in a court                         the sender as Dennis Nelson. A subsequent action has
             of the United States that was dismissed                        been filed in this Court in which the plaintiff identifies
             on the grounds that it is frivolous,                           himself as Dennis Nelson but lists his DIN as 94–B–
             malicious, or fails to state a claim upon                      0694, the same DIN used by plaintiff here. Finally,
             which relief may be granted, unless the                        plaintiff has submitted nothing to controvert the assertion
             prisoner is under imminent danger of                           in defendant's papers that David Cash and Dennis Nelson
             serious physical injury.                                       are the same person. In light of all these facts, I conclude
                                                                            that David Cash and Dennis Nelson are both names used
                                                                            by plaintiff.

28 U.S.C. § 1915(g).
                                                                        • In Nelson v. Nesmith, No. 9:06–CV–1177 (TJM)(DEP),
                                                                           2008 WL 3836387 (N.D.N.Y. Aug. 13, 2008), plaintiff
If an inmate plaintiff seeks to avoid prepayment of the filing
                                                                           again filed an action concerning the medical care
fee by alleging imminent danger of serious physical injury,
                                                                           he was receiving for his left leg. The Honorable
there must be a nexus between the serious physical injury
                                                                           Thomas J. McAvoy, United States District Judge,
asserted and the claims alleged. Pettus v. Morgenthau, 554
                                                                           accepted the Report and Recommendation of Magistrate
F.3d 293, 298 (2d Cir.2009).
                                                                           Judge Peebles, and revoked plaintiff's IFP status and
                                                                           dismissed the action on the ground that plaintiff had
Section 1915(g) clearly prevents plaintiff from proceeding
                                                                           previously commenced at least three actions that had
in this action without prepayment of the filing fee.
                                                                           been dismissed on the merits. 2008 WL 3836387 at *1,
The memorandum submitted by defendant establishes that
                                                                           *7.
plaintiff has had his IFP status revoked on at least four prior
occasions as a result of his repeatedly filing meritless actions.           • In Nelson v. Spitzer, No. 9:07–CV–1241 (TJM)
                                                                              (RFT), 2008 WL 268215 (N.D.N.Y. Jan. 29, 2008),
  • In 2005, plaintiff commenced an action in the United
                                                                              Judge McAvoy again revoked plaintiff's IFP status
     States District Court for the Northern District of New
                                                                              on the ground that plaintiff had commenced three
     York seeking to have his infected leg amputated.
                                                                              or more actions that constituted “strikes” under
     Nelson 3 v. Lee, No. 9:05–CV–1096 (NAM)(DEP), 2007                       Section 1915(g) and had not shown an imminent
     WL 4333776 (N.D.N.Y. Dec. 5, 2007). In that matter,                      threat of serious physical injury. 2008 WL 268215
     the Honorable Norman A. Mordue, Chief United States                      at *1–*2.
     District Judge, accepted and adopted the Report and
     Recommendation of the Honorable David E. Peebles,                      • Finally, in Nelson v. Chang, No. 08–CV–1261
     United States Magistrate Judge, that plaintiff had                       (KAM)(LB), 2009 WL 367576 (E.D.N.Y. Feb. 10,
     brought three or more prior actions that had been                        2009), the Honorable Kiyo A. Matsumoto, United
     dismissed for failure to state a claim and that plaintiff's              States District Judge, also found, based on the
     IFP status should, therefore, be revoked. 2007 WL                        cases discussed above, that plaintiff had exhausted
     4333776 at *1–*2.                                                        the three strikes permitted by Section 1915(g)
                                                                              and could not proceed IFP in the absence of a




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                        2
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

            demonstration of an imminent threat of serious          5       Plaintiff has sent me several letters describing his
            physical injury. 2009 WL 367576 at *2–*3.                       wound and its symptoms in detail, and I have no
 *3 As defendant candidly admits, there is one case in which                doubt that the wound is serious. However, in granting
plaintiff's leg infection was found to support a finding of an              summary judgment dismissing an action last year based
imminent threat of serious physical injury sufficient to come               on the same allegations, Judge Mordue of the Northern
within the exception to Section 1915(g). Nelson v. Scoggy,                  District found that there was no genuine issue of fact
No. 9:06–CV–1146 (NAM)(DRH), 2008 WL 4401874 at *2                          that plaintiff's own conduct was responsible for the
(N.D.N.Y. Sept. 24, 2008). Nevertheless, summary judgment                   ineffectiveness of the treatment he was provided:
was subsequently granted for defendants in that case, and                      Furthermore, to the extent that Nelson's medical
                                                                               treatment was delayed, much of the delay was due
the complaint was dismissed. Judge Mordue concluded that
                                                                               to his own refusal to cooperate with medical staff
there was no genuine issue of fact that plaintiff had received
                                                                               and his self-mutilations. Nelson's actions to thwart the
adequate medical care for his leg wound and that the failure
                                                                               medical treatment of his wound cannot be construed
of the leg to heal was the result of plaintiff's own acts of                   as interference or indifference by anyone else.... [T]he
self-mutilation and interference with the treatment provided.                  medical treatment Nelson received complied with
Nelson v. Scoggy, No. 9:06–CV–1146 (NAM)(DRH), 2009                            constitutional guarantees as it was appropriate, timely,
WL 5216955 at *3–*4 (N.D.N.Y. Dec. 30, 2009). 4                                and delayed only by Nelson's own actions.
                                                                            Nelson v. Scoggy, supra, 2009 WL 5216955 at *4.
4                                                                           Given plaintiff's total failure to respond to the pending
        Although the form complaint utilized by plaintiff
                                                                            motion and his failure to even deny that he is actively
        expressly asks about prior actions involving the same
                                                                            thwarting treatment of his wound, it would be sheer
        facts, plaintiff disclosed only the Scoggy action and
                                                                            speculation for me to conclude that he is in imminent
        expressly denied the existence of any other actions
                                                                            danger of a serious injury as a result of defendant's
        relating to his imprisonment (Compl. at 6).
                                                                            conduct.
In light of the foregoing, there can be no reasonable dispute
that plaintiff has exceeded the three “strikes” allowed by          IV. Conclusion
Section 1915(g) and that he cannot, therefore, proceed here         Accordingly, for all the foregoing reasons, I find that plaintiff
without prepaying the filing fee unless he demonstrates             has had three or more prior actions dismissed as being
an imminent threat of serious physical injury. Plaintiff has        frivolous, malicious or failing to state a claim and that
declined to attempt to make this showing in response to             plaintiff's in forma pauperis status should, therfore, be
defendant's motion, and the only suggestion in the record           revoked. If your Honor accepts this recommendation, I further
of serious physical injury is the bare statement in the             recommend that the action be dismissed unless plaintiff pays
complaint that plaintiff “need[s] to go back to a wound speci       the filing fee in full within thirty (30) days of your Honor's
[a]list before the gane green [sic ] kills [him]” (Compl. at        final resolution of this motion.
5). “However, unsupported, vague, self-serving, conclusory
speculation is not sufficient to show that Plaintiff is, in fact,
in imminent danger of serious physical harm.” Merriweather          V. OBJECTIONS
v. Reynolds, 586 F.Supp.2d 548, 552 (D.S.C.2008), citing            Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of
Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.2003) and          the Federal Rules of Civil Procedure, the parties shall have
White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir.1998);          fourteen (14) days from receipt of this Report to file written
see also Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.2003)      objections. See also Fed.R.Civ.P. 6(a). Such objections (and
(imminent danger exception to Section 1915(g) requires              responses thereto) shall be filed with the Clerk of the Court,
“specific fact allegations of ongoing serious physical injury,      with courtesy copies delivered to the Chambers of the
or of a pattern of misconduct evidencing the likelihood             Honorable Barbara S. Jones, United States District Judge,
of imminent serious physical injury”). Given the plaintiff's        500 Pearl Street, Room 1920, and to the Chambers of the
history, as set forth in the cases described above, I conclude      undersigned, 500 Pearl Street, Room 750, New York, New
that this vague statement is insufficient to support a finding      York 10007. Any requests for an extension of time for filing
that plaintiff is in imminent danger of serious physical            objections must be directed to Judge Jones. FAILURE TO
                                                                    OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT
injury. 5
                                                                    IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE
                                                                    APPELLATE REVIEW. Thomas v. Arn, 474 U.S. 140, 155


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       3
Cash v. Bernstein, Not Reported in F.Supp.2d (2010)
2010 WL 5185047

(1985); United States v. Male Juvenile, 121 F.3d 34, 38 (2d
Cir.1997); IUE AFL–CIO Pension Fund v. Herrmann, 9 F.3d             All Citations
1049, 1054 (2d Cir.1993); Frank v. Johnson, 968 F.2d 298,
300 (2d Cir.1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 57–       Not Reported in F.Supp.2d, 2010 WL 5185047
59 (2d Cir.1988); McCarthy v. Manson, 714 F.2d 234, 237–
38 (2d Cir.1983).

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Philips v. Valhalla County Jail, Slip Copy (2019)
2019 WL 1915331

                                                       state a claim upon which relief may be granted,
               2019 WL 1915331                         or seeks monetary relief from a defendant who
           Only the Westlaw citation                   is immune from such relief. 28 U.S.C. §§
            is currently available.                    1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,
            United States District                     480 F.3d 636, 639 (2d Cir. 2007). The Court
            Court, S.D. New York.                      must also dismiss a complaint when the Court
                                                       lacks subject matter jurisdiction. See Fed. R.
        Troy PHILIPS, Plaintiff,                       Civ. P. 12(h)(3). While the law mandates
                      v.                               dismissal on any of these grounds, the Court is
   VALHALLA COUNTY JAIL; Valhalla                      obliged to construe pro se pleadings liberally,
   County Jail Staff; George Longworth;                Harris v. Mills, 572 F.3d 66, 72 (2d Cir.
      Kevin Cheverko, Defendants.                      2009), and interpret them to raise the “strongest
                                                       [claims] that they suggest,” Triestman v. Fed.
                  19-CV-2019 (CS)                      Bureau of Prisons, 470 F.3d 471, 474-75
                          |                            (2d Cir. 2006) (internal quotation marks and
                 Signed 04/30/2019                     citations omitted) (emphasis in original).

Attorneys and Law Firms

Troy Philips, Coxsackie, NY, pro se.                                     DISCUSSION

                                                       A. Valhalla County Jail and Valhalla
                                                       County Jail Staff
              ORDER OF SERVICE
                                                       Plaintiff indicates in his complaint that he was
CATHY SEIBEL, United States District Judge             detained in a facility located at 10 Woods Road,
                                                       Valhalla, New York. This is the address of
 *1 Plaintiff, currently incarcerated in               the Westchester County Jail, and the Court
Coxsackie Correctional Facility, brings this           therefore construes Plaintiff’s allegations as
pro se action under 42 U.S.C. § 1983,                  asserting claims against staff at the Westchester
alleging that, while he was detained in the            County Jail.
Westchester County Jail, Defendants violated
his constitutional rights. By order dated April        Plaintiff’s claims against the Jail and Jail Staff,
24, 2019, the Court granted Plaintiff’s request        however, must be dismissed. Section 1983
to proceed without prepayment of fees, that is,        provides that an action may be maintained
in forma pauperis. 1                                   against a “person” who has deprived another
                                                       of rights under the “Constitution and Laws.”
                                                       42 U.S.C. § 1983. Valhalla County Jail and
                                                       Valhalla County Jail Staff are not “persons”
           STANDARD OF REVIEW                          within the meaning of § 1983. See generally
                                                       Will v. Mich. Dep't of State Police, 491 U.S. 58
The Court must dismiss a complaint, or portion
                                                       (1989) (state is not a “person” for the purpose
thereof, that is frivolous or malicious, fails to

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                      1
Philips v. Valhalla County Jail, Slip Copy (2019)
2019 WL 1915331

of § 1983 claims); Zuckerman v. Appellate              ordered that the Westchester County Attorney’s
Div., Second Dep't Supreme Court, 421 F.2d             Office, which is the attorney for and agent
625, 626 (2d Cir. 1970) (court not a “person”          of the Westchester County Jail, ascertain the
within the meaning of 42 U.S.C. § 1983);               identity and badge number of j each John/
Whitley v. Westchester Cnty. Corr. Fac. Admin.,        Jane Doe Defendant whom Plaintiff seeks
No. 97-CV-420 (SS), 1997 WL 659100, at *7              to sue here and the addresses where these
(S.D.N.Y. Oct. 22, 1997) (correctional facility        Defendants may be served. The Westchester
or jail not a “person” within the meaning of           County Attorney’s Office must provide this
§ 1983). Therefore, Plaintiff’s claims against         information to Plaintiff and the Court within
Valhalla County Jail and Valhalla County Jail          sixty days of the date of this order.
Staff are dismissed. See 28 U.S.C. § 1915(e)(2)
(B)(ii). 2                                             Within thirty days of receiving this information,
                                                       Plaintiff must file an amended complaint
                                                       naming the John/Jane Doe Defendants.
B. Rule 21 of the Federal Rules of Civil               The amended complaint will replace, not
Procedure                                              supplement, the original complaint. An
 *2 Plaintiff asserts that during the winter           amended complaint form that Plaintiff should
of 20 i 6 and in 2017, correction officers at          complete is attached to this order. Once
the Westchester County Jail used excessive             Plaintiff has filed an amended complaint, the
force against him; denied him adequate medical         Court will screen the amended complaint and,
care; placed him in cells the conditions of            if necessary, issue an order directing the Clerk
which violated his constitutional rights; and          of Court to complete the USM-285 forms
sexually harassed him. The Clerk of Court is           with the addresses for the named John/Jane
therefore directed, under Rule 21 of the Federal       Doe Defendants and deliver all documents
Rules of Civil Procedure, to amend the caption         necessary to effect service to the U.S. Marshals
of this action to add John/Jane Doe 1 - 10             Service.
as Defendants. J This amendment is without
prejudice to any defenses that these Defendants
may wish to assert.                                    D. Service on County Sheriff George
                                                       Longworth and Commissioner of
                                                       Corrections Kevin Cheverko
C. John/Jane Doe Defendants                            Because Plaintiff has been granted permission
Under Valentin v. Dinkins, a pro se litigant is        to proceed IFP, he is entitled to rely on the
entitled to assistance from the district court         Court and the U.S. Marshals Service to effect
in identifying a defendant. 121 F.3d 72, 76            service. See Walker v. Schult, 717 F.3d. 119,
(2d Cir. 1997). In the complaint, Plaintiff            123 n.6 (2d Cir. 2013) (citing 28 U.S.C. §
supplies information that is likely sufficient         1915(d)); § 1915(d) (“The officers of the court
to permit the Westchester County Jail to               shall issue and serve all process ... in [IFP]
identify the individuals involved in the alleged       cases.”); Fed. R. Civ. P. 4(c)(3) (the court
deprivation of Plaintiff’s rights during the           must order the Marshals Service to serve if the
winter of 2016 and in 2017. It is therefore            plaintiff is authorized to proceed IFP). Rule

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                     2
Philips v. Valhalla County Jail, Slip Copy (2019)
2019 WL 1915331

4(m) of the Federal Rules of Civil Procedure           Interrogatories and Requests for Production of
generally requires service of the summons              Documents.” Within 120 days of service of the
and complaint to be completed within 90                complaint, Defendants must serve responses
days of the date the summons issues, and               to these standard discovery requests. In their
it is Plaintiff’s responsibility to request, if        responses, Defendants must quote each request
necessary, an extension of time for service.           verbatim. 3
Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.
2012). But see Murray v. Pataki, 378 F. App'x
50, 51-52 (2d Cir. 2010) (summary order)
(“As long as the [plaintiff proceeding IFP]                             CONCLUSION
provides the information necessary to identify
                                                       The Clerk of Court is directed to mail a copy
the defendant, the Marshals' failure to effect
                                                       of this order to Plaintiff, together with an
service automatically constitutes ‘good cause’
                                                       information package.
for an extension of time within the meaning of
Rule 4(m).”).
                                                       The Clerk of Court is directed to add John/Jane
                                                       Doe 1 – 10 as Defendants under Fed. R. Civ.
To allow Plaintiff to effect service on
                                                       P. 21, and to terminate Valhalla County Jail and
Defendants County Sheriff George Longworth
                                                       Valhalla County Jail Staff as Defendants.
and Commissioner of Corrections Kevin
Cheverko through the U.S. Marshals Service,
                                                       The Clerk of Court is further instructed to issue
the Clerk of Court is instructed to fill out a U.S.
                                                       summonses and complete the USM-285 forms
Marshals Service Process Receipt and Return
                                                       with the addresses for County Sheriff George
form (“USM-285 form”) for each Defendant.
                                                       Longworth and Commissioner of Corrections
The Clerk of Court is further instructed to issue
                                                       Kevin Cheverko and deliver all documents
summonses and deliver to the Marshals Service
                                                       necessary to effect service to the U.S. Marshals
all of the paperwork necessary for the Marshals
                                                       Service.
Service to effect service upon each Defendant.
                                                       The Clerk of Court is directed to mail a copy
 *3 Plaintiff must notify the Court in writing if
                                                       of this order and the complaint to Westchester
his address changes, and the Court may dismiss
                                                       County Attorney’s Office at: 148 Martine
the action if Plaintiff fails to do so.
                                                       Avenue, White Plains, New York 10601.

E. Local Civil Rule 33.2                               An “Amended Complaint” form is attached to
Local Civil Rule 33.2, which requires                  this order.
Defendants in certain types of prisoner
cases to respond to specific, court-ordered            Local Civil Rule 33.2 applies to this action.
discovery requests, applies to this action.
Those discovery requests are available on              The Clerk of Court is directed to docket this
the Court’s website under “Forms” and are              as a “written opinion” within the meaning of
titled “Plaintiff’s Local Civil Rule 33.2

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                      3
Philips v. Valhalla County Jail, Slip Copy (2019)
2019 WL 1915331

Section 205(a)(5) of the E-Government Act of
2002.

The Court certifies under 28 U.S.C. § 1915(a)
(3) that any appeal from this order would not
be taken in good faith, and therefore in forma
pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S.
438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review
of a nonfrivolous issue).


SO ORDERED.

Attachment


             DEFENDANTS AND
            SERVICE ADDRESSES

1. County Sheriff George Longworth
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

2. Commissioner of Corrections Kevin
Cheverko
Westchester County Jail
10 Woods Road
Valhalla, New York 10595




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.   4
Philips v. Valhalla County Jail, Slip Copy (2019)
2019 WL 1915331




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.   5
Philips v. Valhalla County Jail, Slip Copy (2019)
2019 WL 1915331


                                                                    All Citations

                                                                    Slip Copy, 2019 WL 1915331




Footnotes
1    Prisoners are not exempt from paying the full filing fee even when they have been granted permission to proceed in
       forma pauperis. See 28 U.S.C. § 1915(b)(1).
2      Plaintiff may have meant to sue the County of Westchester, but he does not allege facts suggesting a policy or custom
       that might render the County liable for the alleged constitutional violations of its employees. See Wray v. City of New York,
       490 F.3d 189, 195 (2d Cir. 2007) (“[T]o hold a city liable under § 1983 for the unconstitutional actions of its employees,
       a plaintiff is required to plead and prove three elements: (1) an official policy or custom that (2) causes the plaintiff to be
       subjected to (3) a denial of a constitutional right.”) (internal quotation marks omitted) (alteration in original).
3      If Plaintiff would like copies of these discovery requests before receiving the responses and does not have access to the
       website, Plaintiff may request them from the Pro Se Intake Unit.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
